Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21      Page 1 of 313 PageID 4505




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                           APPELLANT RECORD
                               VOLUME 7
Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21   Page 2 of 313 PageID 4506
Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21   Page 3 of 313 PageID 4507
Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21   Page 4 of 313 PageID 4508
Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21   Page 5 of 313 PageID 4509
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 1 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 6 of 313 PageID 4510


                        IN THE UNITED STATES BANKRUPTCY COURT
    1                     FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
    2
                                          )   Case No. 19-34054-sgj-11
    3   In Re:                            )   Chapter 11
                                          )
    4   HIGHLAND CAPITAL                  )   Dallas, Texas
        MANAGEMENT, L.P.,                 )   Wednesday, February 3, 2021
    5                                     )   9:30 a.m. Docket
                   Debtor.                )
    6                                     )   CONFIRMATION HEARING [1808]
                                          )   AGREED MOTION TO ASSUME [1624]
    7                                     )
                                          )   Continued from 02/02/2021
    8                                     )
    9                         TRANSCRIPT OF PROCEEDINGS
                     BEFORE THE HONORABLE STACEY G.C. JERNIGAN,
   10                      UNITED STATES BANKRUPTCY JUDGE.

   11   WEBEX APPEARANCES:

   12   For the Debtor:                   Jeffrey Nathan Pomerantz
                                          PACHULSKI STANG ZIEHL & JONES, LLP
   13                                     10100 Santa Monica Blvd.,
                                            13th Floor
   14                                     Los Angeles, CA 90067-4003
                                          (310) 277-6910
   15
        For the Debtor:                   John A. Morris
   16                                     PACHULSKI STANG ZIEHL & JONES, LLP
                                          780 Third Avenue, 34th Floor
   17                                     New York, NY 10017-2024
                                          (212) 561-7700
   18
        For the Debtors:                  Ira D. Kharasch
   19                                     PACHULSKI STANG ZIEHL & JONES, LLP
                                          10100 Santa Monica Blvd.,
   20                                       13th Floor
                                          Los Angeles, CA 90067-4003
   21                                     (310) 277-6910

   22   For the Official Committee        Matthew A. Clemente
        of Unsecured Creditors:           SIDLEY AUSTIN, LLP
   23                                     One South Dearborn Street
                                          Chicago, IL 60603
   24                                     (312) 853-7539

   25




                                                                     001783
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 2 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 7 of 313 PageID 4511
                                                                              2


    1   APPEARANCES, cont'd.:
    2   For James Dondero:                Clay M. Taylor
                                          BONDS ELLIS EPPICH SCHAFER
    3                                       JONES, LLP
                                          420 Throckmorton Street,
    4                                       Suite 1000
                                          Fort Worth, TX 76102
    5                                     (817) 405-6900
    6   For Get Good Trust and            Douglas S. Draper
        Dugaboy Investment Trust:         HELLER, DRAPER & HORN, LLC
    7                                     650 Poydras Street, Suite 2500
                                          New Orleans, LA 70130
    8                                     (504) 299-3300
    9   For Certain Funds and             Davor Rukavina
        Advisors:                         Julian Vasek
   10                                     MUNSCH, HARDT, KOPF & HARR
                                          500 N. Akard Street, Suite 3800
   11                                     Dallas, TX 75201-6659
                                          (214) 855-7587
   12
        For the NexPoint                  Lauren K. Drawhorn
   13   Parties:                          WICK PHILLIPS
                                          3131 McKinney Avenue, Suite 100
   14                                     Dallas, TX 75204
                                          (214) 692-6200
   15
        For the U.S. Trustee:             Lisa L. Lambert
   16                                     OFFICE OF THE UNITED STATES
                                            TRUSTEE
   17                                     1100 Commerce Street, Room 976
                                          Dallas, TX 75242
   18                                     (214) 767-8967
   19   For Scott Ellington,              Debra A. Dandeneau
        Isaac Leventon, Thomas            BAKER & MCKENZIE, LLP
   20   Surgent, and Frank                452 Fifth Avenue
        Waterhouse:                       New York, NY 10018
   21                                     (212) 626-4875
   22   For Certain Funds and             A. Lee Hogewood, III
        Advisors:                         K&L GATES, LLP
   23                                     4350 Lassiter at North Hills
                                            Avenue, Suite 300
   24                                     Raleigh, NC 27609
                                          (919) 743-7306
   25




                                                                     001784
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 3 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 8 of 313 PageID 4512
                                                                              3


    1   Recorded by:                      Michael F. Edmond, Sr.
                                          UNITED STATES BANKRUPTCY COURT
    2                                     1100 Commerce Street, 12th Floor
                                          Dallas, TX 75242
    3                                     (214) 753-2062
    4   Transcribed by:                   Kathy Rehling
                                          311 Paradise Cove
    5                                     Shady Shores, TX 76208
                                          (972) 786-3063
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24          Proceedings recorded by electronic sound recording;
                  transcript produced by transcription service.
   25




                                                                     001785
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 4 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 9 of 313 PageID 4513
                                                                             4


    1               DALLAS, TEXAS - FEBRUARY 3, 2021 - 9:38 A.M.

    2               THE CLERK:    All rise.    The United States Bankruptcy

    3   Court for the Northern District of Texas, Dallas Division, is

    4   now in session, the Honorable Stacey Jernigan presiding.

    5               THE COURT:    Good morning.     Please be seated.      All

    6   right.    We are ready for Day Two of the confirmation hearing

    7   in Highland Capital Management, LP, Case No. 19-34054.             I'll

    8   just make sure we've got the key parties at the moment.              Do we

    9   have Mr. Pomerantz, Mr. Morris, for the Debtor team?

   10               MR. POMERANTZ:     Yes.   Good morning, Your Honor.       Jeff

   11   Pomerantz for the Debtors.

   12               MR. MORRIS:    And I'm here as well, Your Honor.

   13               THE COURT:    All right.    Good.

   14         All right.    For our objecting parties, do we have Mr.

   15   Taylor and your crew for Mr. Dondero?

   16               MR. TAYLOR:    Yes, Your Honor.

   17               THE COURT:    Good morning.

   18         All right.    For Dugaboy Trust and Get Good Trust, do we

   19   have Mr. Draper?      (No response.)     All right.    I do see Mr.

   20   Draper.    I didn't hear an appearance.         You must be on mute.

   21               MR. DRAPER:    I'm present, --

   22               THE COURT:    Okay.

   23               MR. DRAPER:    -- Your Honor.

   24               THE COURT:    Okay.   Good morning.

   25               MR. DRAPER:    I'm present, Your Honor.




                                                                     001786
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 5 of 257
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 10 of 313 PageID 4514
                                                                             5


    1               THE COURT:    Good morning.     I heard you that time.

    2   Thank you.

    3         All right.    And now for what I'll call the Funds and

    4   Advisors Objectors, do we have Ms. Rukavina present?

    5               MR. RUKAVINA:     Yes, Your Honor.     Good morning.

    6               THE COURT:    Good morning.     All right.    And I will

    7   check.    Do we have Mr. Clemente or your team there?

    8               MR. CLEMENTE:     Yes.   Good morning, Your Honor.       Matt

    9   Clemente from Sidley Austin on behalf of the Committee.

   10               THE COURT:    All right.    Ms. Drawhorn, do we have you

   11   there for the NexPoint Real Estate Partners and related funds?

   12               MS. DRAWHORN:     Yes, Your Honor.     Good morning.

   13               THE COURT:    Good morning.     All right.    Did I miss --

   14   I think that captured all of our Objectors.           Anyone who I've

   15   missed?

   16         All right.    Well, when we recessed yesterday, Mr. Morris,

   17   I think you were about to call your third witness; is that

   18   correct?

   19               MR. MORRIS:    It is, Your Honor.      But if I may, I'd

   20   like to just address the objections to the remaining exhibits,

   21   since I hope that won't take too long.

   22               THE COURT:    All right.    You may.

   23               MR. POMERANTZ:     Actually, Your Honor, before we go

   24   there, we filed the supplemental declaration of Patrick

   25   Leatham, as we indicated we would do yesterday.            We just




                                                                     001787
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 6 of 257
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 11 of 313 PageID 4515
                                                                             6


    1   wanted to get confirmation again that nobody intends to cross-

    2   examine him, so that he doesn't have to sit through the

    3   festivities today.

    4               THE COURT:    All right.    Well, I did see that you

    5   filed that.

    6         Does anyone anticipate wanting to cross-examine Mr.

    7   Leatham, the balloting agent?

    8               MR. RUKAVINA:     Your Honor, I take it that that

    9   declaration is part of the record.         As long as the Court

   10   confirms that, I do not intend to call the gentlemen.

   11               THE COURT:    All right.    Well, I will take judicial

   12   notice of it and make it part of the record.           It appears at

   13   Docket Entry No. 1887.       Again, it was filed -- well, it was

   14   actually filed early this morning, I think.           So, all right.

   15   So, with --

   16               MR. MORRIS:    And to avoid --

   17               THE COURT:    Go ahead.

   18               MR. MORRIS:     To -- I was just going to say, to avoid

   19   any ambiguity, Your Honor, the Debtor respectfully moves that

   20   document into the evidentiary record.

   21               THE COURT:    All right.    The Court will --

   22         (Interruption.)

   23               THE COURT:    Someone needs to put their phone on mute,

   24   perhaps.    Unless someone was intentionally speaking.

   25         All right.    So, I will grant that request.        Docket Entry




                                                                     001788
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 7 of 257
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 12 of 313 PageID 4516
                                                                             7


    1   No. 1887 will be part of the confirmation evidence of this

    2   hearing.

    3         (Debtor's Patrick Leatham Declaration at Docket 1887 is

    4   received into evidence.)

    5               THE COURT:    All right.    Anything else?      There were

    6   other exhibits I think you were going to talk about?

    7               MR. MORRIS:    Yeah.    Let me just go through them one

    8   at a time, if I may, Your Honor.

    9               THE COURT:    Okay.

   10               MR. MORRIS:    All right.     So, I'm going to deal with

   11   the transcripts that have been objected to one at a time.                And

   12   I'll just take them in order.        The first one can be found at

   13   Exhibit B.     It is on Docket No. 1822.

   14               THE COURT:    Okay.

   15               MR. MORRIS:    Exhibit B is the deposition transcript

   16   from the December 16, 2020 hearing on the Advisor and the

   17   Funds' motion for an order restricting the Debtor from

   18   engaging in certain CLO-related transactions.

   19         During that hearing, the Court heard the testimony of

   20   Dustin Norris.     Mr. Norris is an executive vice president for

   21   each of the Funds and each of the Advisors.

   22         We would be offering the transcript for the limited

   23   purposes of establishing Mr. Dondero's ownership and control

   24   over the Advisors.

   25         Mr. Norris also gave some pretty substantial testimony




                                                                     001789
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 8 of 257
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 13 of 313 PageID 4517
                                                                             8


    1   concerning the so-called independent board of the Funds.

    2          And as a general matter, Your Honor, to the extent that

    3   the objection is on hearsay grounds, the transcript -- at

    4   least the portions relating to Mr. Norris's testimony --

    5   simply are not hearsay under Evidentiary Rule 801(d)(2).

    6   These are statements of an opposing party, and I think we fall

    7   well within that.

    8          So, we would respectfully request that the Court admit

    9   into the record the transcript from December 16th, at least

   10   the portions of which are Mr. Norris's testimony.

   11               THE COURT:    All right.    And, again, these appear at

   12   -- I think I heard you say B and then E.           Is that correct?

   13               MR. MORRIS:    Just B.    Just B at the moment.       B as in

   14   boy.

   15               THE COURT:    Okay.   Just B at the moment?

   16          All right.   Any objections to that?

   17               MR. RUKAVINA:     Your Honor, I had objected, but now

   18   that it's offered for that limited purpose, I withdraw my

   19   objection.

   20               THE COURT:    All right.    Then B -- I'm sorry.       Was

   21   there anyone else speaking?

   22          B will be admitted.     And, again, it appears at Docket

   23   Entry 1822.

   24          (Debtor's Exhibit B, Docket Entry 1822, is received into

   25   evidence.)




                                                                     001790
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 9 of 257
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 14 of 313 PageID 4518
                                                                             9


    1               MR. MORRIS:    Okay.    Next, the next transcript can be

    2   found at Exhibit 6R, and that's Docket 1866.           Exhibit 6R is

    3   the transcript of the January 9, 2020 hearing where the Court

    4   approved the corporate governance settlement.            We think that

    5   that transcript is highly relevant, Your Honor, because it

    6   reflects not only Mr. Dondero's notice and active

    7   participation in the consummation of the corporate governance

    8   agreement, but it also reflects the Court and the parties'

    9   views and expectations that were established at that time,

   10   such that if anybody contends that there's any ambiguity about

   11   any aspect of the order, I believe that that would be the best

   12   evidence to resolve any such disputes.

   13         So, for the purpose of establishing Mr. Dondero's notice,

   14   Mr. Dondero's participation, and the parties' discussions and

   15   expectations with regard to every aspect of the corporate

   16   governance settlement, including Mr. Dondero's stipulation,

   17   the order that emerged from it, and the term sheet, we think

   18   that that's properly into evidence.

   19               THE COURT:    Any objection?

   20         All right.    6R will be admitted.      Again, at Docket Entry

   21   1822.

   22         (Debtor's Exhibit 6R, Docket Entry 1822, is received into

   23   evidence.)

   24               MR. MORRIS:    Next, Your Honor, we've got Exhibits 6S

   25   as in Sam and 6T as in Thomas.         They're companions.      And they




                                                                     001791
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 10 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 15 of 313 PageID 4519
                                                                              10


     1   can be found at Docket 1866.        And those are the transcripts.

     2   The first one is from the October 27th disclosure statement

     3   hearing, and the second one actually is from the Patrick

     4   Daugherty, I believe, lift stay motion.

     5        I'll deal with the first one first, Your Honor.            We

     6   believe that the transcript of the October 27th hearing goes

     7   to the good faith nature of the Debtor's proposed plan.              It

     8   shows that the Debtor and the Committee were not always

     9   aligned on every interest.       It shows that the Committee, in

   10    fact, strenuously objected to certain aspects of the then-

   11    proposed plan by the Debtors.        And we just think it goes to

   12    the heart of the good faith argument.

   13         The transcript for the 28th, we would propose to offer for

   14    the limited purpose of the commentary that you offered at the

   15    end of that hearing, where Your Honor made it clear that

   16    employee releases would not be -- would not likely be

   17    acceptable to the Court unless there was some consideration

   18    paid.

   19         And it was really, frankly, Your Honor's comments that

   20    helped spur the Committee and the Debtor to discuss over the

   21    next few weeks the resolution of the issues concerning the

   22    employee releases.

   23         So we're not offering Exhibit 6T for anything having to do

   24    with Mr. Daugherty or his claim, but just the latter portion

   25    relating to the discussion about the employee releases.              And,




                                                                      001792
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 11 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 16 of 313 PageID 4520
                                                                              11


     1   with that, we'd move those transcripts into evidence.

     2              THE COURT:     Any objection?

     3              MR. RUKAVINA:     Your Honor, yes, I do object.        6S is

     4   hearsay, and under Rule 804(b)(1) it's admissible only if the

     5   witnesses are unavailable to be called.          There's been no

     6   suggestion that they're not.

     7        As far as 6T, what Your Honor says is not hearsay, so as

     8   long as it's just what Your Honor was saying, I do not object

     9   to 6T.   I object to the balance of it.

   10               THE COURT:     Okay.    What about that objection on 6S?

   11               MR. MORRIS:     Yeah.   One second, Your Honor.       I would

   12    go to the residual exception to the hearsay rule under 807.

   13    807 specifically applies if the statement being offered is

   14    supported by sufficient guarantees of trustworthiness and it's

   15    more probative on the point -- and the point here is simply to

   16    help buttress the Debtor's good faith argument -- and it's

   17    more probative on the point than any other evidence.            And I'm

   18    not sure what better evidence there would be than an on-the-

   19    record discussion between the Debtor and the Committee as to

   20    the disputes they were having on the disclosure statement.

   21               THE COURT:     All right.    I'm going to overrule the

   22    objection and accept that 807 exception as being valid here.

   23    So, I am admitting both 6S and 6T.         And for the record, I

   24    think you said they appeared at 1866.          They actually appear at

   25    1822.




                                                                      001793
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 12 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 17 of 313 PageID 4521
                                                                              12


     1              MR. MORRIS:     Okay, Your Honor.      I am corrected.     It

     2   is 6S and 6T, and they are indeed at 1822.          Forgive me.

     3              THE COURT:     Okay.

     4        (Debtor's Exhibits 6S and 6T, Docket Entry 1822, is

     5   received into evidence.)

     6              MR. MORRIS:     The next transcript and the last one is

     7   6U, which is also at 1822.        6U is the transcript from the

     8   December 10th hearing on the Debtor's motion for a TRO against

     9   Mr. Dondero.     We believe the entirety of that transcript is

   10    highly relevant, and it relates specifically to the Debtor's

   11    request for the exculpation, gatekeeper, and injunction

   12    provisions of their plan.         And on that basis, we would offer

   13    that into evidence.

   14               THE COURT:     Any objection?

   15               MR. TAYLOR:     Yes, Your Honor.     This is Clay Taylor on

   16    behalf of Mr. Dondero.

   17         We do object, on the same basis that it is hearsay.             There

   18    has certainly been plenty of testimony before this Court and

   19    on the record as to why the Debtor believes that its plan

   20    provisions are appropriate and allowable, and there's no need

   21    to allow hearsay in for that.         All of the witnesses were

   22    available to be called by the Debtor.          The Debtor is in the

   23    midst of its case and can call whoever else it needs to call

   24    to get these into evidence or to get those docs into evidence.

   25    And therefore, we don't believe that any residual exception




                                                                      001794
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 13 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 18 of 313 PageID 4522
                                                                              13


     1   should apply.

     2              THE COURT:     Mr. Morris, your response?

     3              MR. MORRIS:     First, Your Honor, any statements made

     4   by or on behalf of Mr. Dondero would not be hearsay under

     5   801(d)(2).

     6        And secondly, there is no other evidence of the Debtor's

     7   motion of the -- of the argument that was had.           There is no

     8   other evidence, let alone better evidence, than the transcript

     9   itself.    And I believe 807 is certainly the best rule to

   10    capture that.

   11         It is a statement that's supported by sufficient

   12    guarantees of trustworthiness.         Again, these are the litigants

   13    appearing before Your Honor.        It may not be sworn testimony,

   14    but I would hope that everybody is doing their best to comply

   15    with the guarantee of trustworthiness in that regard, putting

   16    aside advocacy.

   17         And it is more probative on the point for which we're

   18    offering -- and that is on the very issues of exculpation,

   19    gatekeeper, and injunction -- than anything else we can offer

   20    in that regard.

   21               THE COURT:     All right.    I overrule the objection and

   22    I will admit 6U.     Okay.

   23         (Debtor's Exhibit 6U, Docket Entry 1822, is received into

   24    evidence.)

   25               MR. MORRIS:     All right.    Going back to the top, Your




                                                                      001795
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 14 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 19 of 313 PageID 4523
                                                                              14


     1   Honor, Companions Exhibit D as in David and E as in Edward,

     2   which are at Docket 1822.

     3        Exhibit D is an email string that relates to the Debtor's

     4   communications with the Creditors' Committee concerning a

     5   transaction known as SSP, which stands for Steel Products --

     6   Structural and Steel Products.        So that was an asset that the

     7   Debtor was selling, trying to sell at a particular point in

     8   time.   And Exhibit E is a deck that the Debtor had prepared

     9   for the benefit of the UCC.

   10         And if we looked that those documents, Your Honor, you'd

   11    see that the Debtor was properly following the protocols that

   12    were put in place in connection with the January 9th corporate

   13    governance settlement.       And the Committee is being informed by

   14    the Debtor of what the Debtor intends to do with that

   15    particular asset.

   16         And the reason that it's particularly relevant here, Your

   17    Honor, is Dustin Norris had submitted a declaration in support

   18    of their motion that was heard on September -- on December

   19    16th.   That declaration is an exhibit to what is Exhibit A on

   20    Docket 1822.     Exhibit A on the docket is the Advisor and the

   21    Funds' motion.     Okay?   So, Exhibit A is the motion.        Attached

   22    to that Exhibit A is an exhibit, which is Mr. Norris's

   23    declaration.

   24         At Paragraph 9 of Mr. Norris's declaration, he takes issue

   25    with the Debtor's process for the sale of that particular




                                                                      001796
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 15 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 20 of 313 PageID 4524
                                                                              15


     1   asset.

     2        And so, having admitted already into the record Mr.

     3   Norris's declaration, we believe that these documents rebut

     4   the statements made in Mr. Norris's declaration, and indeed,

     5   were part of the transcript that has now already been admitted

     6   into evidence.     So we think the documents are needed because

     7   they were exhibits during that hearing.

     8              THE COURT:     All right.    Any objection?

     9              MR. RUKAVINA:     Your Honor, yes, I object based on

   10    authenticity.     This document has not been authenticated, nor

   11    has the attachment.      And on hearsay.     And I don't think that

   12    the Debtor can introduce one exhibit just to introduce another

   13    to rebut the first.

   14               THE COURT:     Your response?

   15               MR. MORRIS:     You know, in all honesty, I wish that

   16    the authenticity objection had been made yesterday and I might

   17    have been able to deal with that.

   18         These documents have already been admitted by the Court

   19    against these very same parties.         I think it would be a little

   20    unfair for them now to exclude the document that they had no

   21    objection to the first time around.         They clearly relate to

   22    Paragraph 9 of Mr. Norris's declaration, which was admitted

   23    into evidence in this case without objection.

   24               THE COURT:     All right.    I overrule the objection.         D

   25    and E are admitted.




                                                                      001797
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 16 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 21 of 313 PageID 4525
                                                                              16


     1        (Debtor's Exhibits D and E, Docket Entry 1822, is received

     2   into evidence.)

     3              MR. MORRIS:     Next, Your Honor, we have Exhibits 4D as

     4   in David, 4E as in Edward, and 4G as in Gregory.            And those

     5   can all be found on Docket 1822.         And to just cut to the

     6   chase, Your Honor, these are the K&L Gates letter that were

     7   sent in late December and my firm's responses to those

     8   letters.

     9        Those letters are being offered, again, to support --

   10    well, the Debtor contends that, in the context of this case,

   11    and at the time and under the circumstances, the letters

   12    constituted interference and evinces a disregard for the

   13    January 9th order, for Mr. Dondero's TRO, and for the Court's

   14    comments at the December 16th hearing.          And they go

   15    specifically to the Debtor's request for the gatekeeper,

   16    exculpation, and injunction provisions.

   17         To the extent that those exhibits contain the letters that

   18    were sent on behalf of the Funds and on behalf of the

   19    Advisors, they would simply not be hearsay under 801(d)(2).

   20    And to the extent the objection goes to my firm's response, I

   21    think just as a matter of completeness the Court -- I won't

   22    offer them for the truth of the matter asserted.            I'll simply

   23    offer the Pachulski responses at those exhibits for the

   24    purpose of stating the Debtor's position, without regard to

   25    the truth of the matter asserted.




                                                                      001798
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 17 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 22 of 313 PageID 4526
                                                                              17


     1               THE COURT:    All right.    Any objection?

     2               MR. RUKAVINA:    Your Honor, with that understanding,

     3   I'll withdraw my objection to these exhibits.

     4               THE COURT:    All right.    So, 4D, 4E, and 4G are

     5   admitted.

     6        (Debtor's Exhibits 4D, 4E, and 4G, Docket Entry 1822, are

     7   received into evidence.)

     8               MR. MORRIS:    Next, Your Honor, we've got Exhibit 5T

     9   as in Thomas.     That document can be found at Docket No. 1822.

   10    Your Honor, that document is a schedule of a long list of

   11    promissory notes that are owed to the Debtor by the Advisors,

   12    Dugaboy, and Mr. Dondero.       But I think that, upon reflection,

   13    I'll withdraw that exhibit.

   14                THE COURT:    All right.

   15         (Debtor's Exhibit 5T is withdrawn.)

   16                MR. MORRIS:    And then, finally, just one last one.          I

   17    think Mr. Rukavina objected to Exhibit 7O as in Oscar, which

   18    can be found at Docket No. 1877.         Exhibit 7O are the documents

   19    that were admitted in the January 21st hearing, and I believe

   20    that they all go -- they're being offered to support the

   21    Debtor's application for the gatekeeper, exculpation, and

   22    injunction provisions.

   23                THE COURT:    All right.    7O is being offered.      Any

   24    objection?

   25                MR. RUKAVINA:    Yes, Your Honor.      I do object.    Those




                                                                      001799
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 18 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 23 of 313 PageID 4527
                                                                              18


     1   are exhibits from a separate adversary proceeding that has not

     2   been concluded.     In fact, my witness is still on the stand in

     3   that.

     4        And I'll note that that's another 20,000 pages that's very

     5   duplicative of the current record, and we already are going to

     6   have an unwieldy record.        So I question why Mr. Norris -- why

     7   Mr. Morris would even need this.

     8        So that's my objection, Your Honor.

     9              MR. MORRIS:     You know what?     That's a fair point,

   10    Your Honor.    And -- that is a fair point, and I guess what I'd

   11    like to do is at some point this morning see if I can single

   12    out documents that are not duplicative and come back to you

   13    with very specific documents.         I think that's a very fair

   14    point.

   15               THE COURT:     All right.

   16               MR. MORRIS:     And with that, Your Honor, I think we've

   17    now addressed every single document that the Debtor has

   18    offered into evidence, and I believe, other than the

   19    withdrawal of --

   20               THE COURT:     5T.

   21               MR. MORRIS:     -- 5T --

   22               THE COURT:     Uh-huh.

   23               MR. MORRIS:     -- and the open question on 7O, I

   24    believe every single document at Docket 1822, 1866, and 1877

   25    has been admitted.      Do I have that right?




                                                                      001800
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 19 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 24 of 313 PageID 4528
                                                                               19


     1              THE COURT:     All right.    Yes, because I did admit

     2   yesterday 7F through 7Q, minus 7O, at 1877.           So, yes, I agree

     3   with what you just said.

     4              MR. RUKAVINA:     Your Honor, I apologize.       And Mr.

     5   Morris.    I have that 5S -- or six -- that 5S and 6C, Legal

     6   Entities List, have not been admitted.           But if I'm wrong on

     7   that, then I apologize.

     8              THE COURT:     Okay.   5S was part of 1866, which I

     9   admitted entirely.

   10         And what was the other thing?

   11               MR. RUKAVINA:     I'm counting letters, Your Honor.

   12    One, two, three, four.       6D, Legal Entities List, Redacted.

   13               THE COURT:     Okay.   6B would have been --

   14               MR. RUKAVINA:     D, Your Honor, as in dog.        I'm sorry.

   15    6-dog.

   16               THE COURT:     Okay.   6D, yeah, that was part of 1822

   17    that I admitted en masse yesterday.

   18               MR. MORRIS:     Yeah, I didn't hear an objection to that

   19    one yesterday, and I agree, Your Honor.          My records show that

   20    it was already admitted.

   21               MR. RUKAVINA:     Then I apologize to the Court.

   22               THE COURT:     All right.    Any --

   23               MR. MORRIS:     No worries.    Let's get --

   24               THE COURT:     Any other housekeeping matters before we

   25    go to the next witness?




                                                                      001801
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 20 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 25 of 313 PageID 4529
                                                                              20


     1               MR. MORRIS:    No, Your Honor.     Not from the Debtor.

     2               THE COURT:    Anyone else?

     3        All right.     Well, let's hear from the next witness.

     4               MR. MORRIS:    All right, Your Honor.       The Debtor calls

     5   as its next and last witness Marc Tauber.

     6               THE COURT:    All right.    Mr. --

     7               MR. MORRIS:    Mr. Tauber, if you're on the phone,

     8   please identify yourself.

     9        (No response.)

   10                THE COURT:    Mr. Tauber, we're not hearing you.

   11    Perhaps you are on mute.         Could you unmute your device?

   12         (No response.)

   13                THE COURT:    All right.    If it's a phone, you need to

   14    hit *6.

   15         Hmm.   Any -- do you know which caller he is?

   16                THE CLERK:    I'm trying to find out.

   17                THE COURT:    All right.    We've got well over a hundred

   18    people, so we can't easily identify where he is at the moment.

   19         All right.     Mr. Tauber, Marc Tauber?       This is Judge

   20    Jernigan.    We cannot hear you, so -- all right.         Well, maybe

   21    we can --

   22                MR. MORRIS:    Can we just take a three-minute break

   23    and let me see if I can track him down?

   24                THE COURT:    Yes.    Why don't you do that?      So let's

   25    take a three-minute break.




                                                                      001802
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 21 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 26 of 313 PageID 4530
                                                                              21


     1              MR. MORRIS:     Thank you, Your Honor.

     2              THE COURT:     Okay.

     3        (A recess ensued from 10:02 a.m. until 10:04 a.m.)

     4              MR. MORRIS:     Your Honor, if we may, he'll be dialing

     5   in in a moment.     But I've been reminded that there is one more

     6   exhibit.    It's the exhibit I used on rebuttal yesterday with

     7   Mr. Seery.    There was the one document that was on the docket,

     8   and that was the Debtor's omnibus reply to the plan

     9   objections, where we looked at Paragraph 135, I believe.             And

   10    we would offer that into evidence for the purpose of just

   11    establishing that the Debtor had given notice no later than

   12    January 22nd of its agreement in principle to assume the CLO

   13    management contracts.

   14         And then the second exhibit that we had offered that I

   15    think I suggested could be marked as Exhibit 10A was the email

   16    string between my firm and counsel for the CLO Issuers where

   17    they agreed to the agreement in principle for the Debtor's

   18    assumption of the CLO management contracts.

   19         And we would offer both of those documents into evidence

   20    as well.

   21               THE COURT:     All right.    Any objections?

   22         All right.     Well, I will admit them.

   23         As far as this email string with the CLO Issuers that you

   24    called 10A, does that appear on the docket?           I remember you

   25    putting it on the screen, but, if not, you'll need to file a




                                                                      001803
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 22 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 27 of 313 PageID 4531
                                                                              22


     1   supplement to the record, a supplemental exhibit.

     2              MR. MORRIS:     We will, Your Honor.      We'll do that for

     3   both of those exhibits.

     4              THE COURT:     And then as -- okay, for both?        Because I

     5   -- I've read that reply, and I could reference the docket

     6   number if we need to.

     7              MR. MORRIS:     We'll clean that up, Your Honor.

     8              THE COURT:     Okay.

     9        (Debtor's Exhibit 10A is received into evidence.)

   10         (Clerk advises Court re new caller.)

   11               THE COURT:     Oh, okay.    Just a minute.     I was looking

   12    up something.

   13         (Pause.)

   14               THE COURT:     All right.    Well, you're going to file --

   15    hmm, I really wanted to just reference where that reply brief

   16    appears on the record.       There were a heck of a lot of things

   17    filed on January 22nd.

   18         (Interruption.)

   19               THE COURT:     Okay.   We'll --

   20               MR. MORRIS:     All right.    We're just going to need one

   21    more minute with Mr. Tauber.        It's my fault, Your Honor.

   22               THE COURT:     Okay.

   23               MR. MORRIS:     I didn't send him easily-digestible

   24    dial-in instructions.      He'll be just a moment.

   25               THE COURT:     Okay.




                                                                      001804
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 23 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 28 of 313 PageID 4532
                                                                              23


     1        (Court confers with Clerk regarding exhibit.)

     2               THE COURT:    Oh, it's at 1807?     Okay.    So, the reply

     3   brief that we talked about Paragraph 35, that is at Docket No.

     4   1807.   Okay?    All right.

     5        (Debtor's Omnibus Reply to Plan Objections, Docket 1807,

     6   is received into evidence.)

     7        (Pause.)

     8               MR. TAUBER:    Hi.    It's Marc Tauber.

     9               THE COURT:    All right.

   10                MR. MORRIS:    Excellent.

   11                THE COURT:    Mr. Tauber, this is Judge Jernigan.         I

   12    can hear you, but I can't see you.         Do you have a video --

   13                MR. TAUBER:    Yeah, I don't know why it's not working.

   14                THE COURT:    Hmm.

   15                MR. TAUBER:    I'm on WebEx all day.      Usually it works

   16    no problem.

   17                THE COURT:    Okay.    Well, do you want to give it

   18    another try or two?

   19                MR. TAUBER:    Yeah.    It looks like it's starting to

   20    come up.    It's all -- pictures, so --

   21                THE COURT:    Okay.

   22                MR. TAUBER:    -- hopefully you'll be able to see me in

   23    a second.

   24                THE COURT:    Okay.    The first thing I'm going to need

   25    to do is swear you in, so we'll see if the video comes up here




                                                                      001805
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 24 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 29 of 313 PageID 4533
                                                                              24


     1   in a minute.

     2              MR. TAUBER:     Okay.

     3              THE COURT:     Can you see us, Mr. Tauber?

     4              MR. TAUBER:     I can see four people.       The rest are

     5   just names still.

     6              THE COURT:     Okay.

     7              MR. TAUBER:     I can go out and try to come back in, if

     8   you think that's --

     9              THE COURT:     I'm afraid of losing you.       So, your

   10    audio, is it on your phone or is it on --

   11               MR. TAUBER:     No.

   12               THE COURT:     -- a computer?

   13               MR. TAUBER:     On the computer.     Yeah.

   14               THE COURT:     Okay.    So you're coming through loud and

   15    clear on your computer.

   16               MR. TAUBER:     Yeah.   Like I said, we use WebEx for

   17    work, so I have them on all day long without any issues,

   18    typically.

   19               THE COURT:     Okay.

   20         (Court confers with Clerk.)

   21               THE COURT:     Okay.    Our court reporter thinks it's a

   22    bandwidth issue on your end, so I don't --

   23               MR. TAUBER:     There's only two of us here at home on

   24    the line right now, so I don't know why.          It looks like it's

   25    trying to come in, and then just keeps --




                                                                      001806
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 25 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 30 of 313 PageID 4534
                                    Tauber - Direct                           25


     1              THE COURT:     I at least see your name on the screen

     2   now, which I did not before.

     3              MR. TAUBER:     Yeah.

     4              THE COURT:     So hopefully we're going to -- ah.         We

     5   got you.

     6              MR. TAUBER:     There it is.

     7              THE COURT:     All right.

     8              MR. TAUBER:     Yeah.

     9              MR. MORRIS:     There we go.

   10               MR. TAUBER:     I might lose you, though.       Give me one

   11    second, because I have a thing saying the WebEx meeting has

   12    stopped working.     Let me close that.

   13               THE COURT:     Okay.    We've still got you.     Please raise

   14    your right hand.

   15               MR. TAUBER:     Okay.

   16                    MARC TAUBER, DEBTOR'S WITNESS, SWORN

   17               THE COURT:     All right.    Thank you.    Mr. Morris?

   18               MR. MORRIS:     Thank you, Your Honor.

   19                               DIRECT EXAMINATION

   20    BY MR. MORRIS:

   21    Q    Good morning, Mr. Tauber.

   22    A    Good morning.

   23    Q    I apologize for the delay in getting you the information.

   24    Are you currently employed, sir?

   25    A    Yes, sir.




                                                                      001807
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 26 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 31 of 313 PageID 4535
                                    Tauber - Direct                           26


     1   Q      By whom?

     2   A      Aon Financial Services.

     3   Q      And does Aon Financial Services provide insurance

     4   brokerage services among its services?

     5   A      Yes.

     6   Q      And what position do you currently hold?

     7   A      Vice president.

     8   Q      How long have you been a vice president at Aon?

     9   A      Since October of 2019.

   10    Q      Can you just describe for the Court generally your

   11    professional background?

   12    A      Sure.   I spent about 20 years on Wall Street, working in a

   13    variety of jobs, in research, trading, and as the COO of a

   14    hedge fund.       And then in 2010 I switched to the insurance

   15    world.    I was an underwriter for ten-plus years for Zurich and

   16    QBE.    And then in 2019 switched to the brokering side for Aon.

   17    Q      And what are your duties and responsibilities as a vice

   18    president at Aon?

   19    A      Well, we're responsible or my team and I are responsible

   20    for creating bespoke insurance programs, focusing on D&O and

   21    E&O insurance for our insureds.

   22    Q      And what is, for the benefit of the record, what do you

   23    mean by bespoke insurance program?

   24    A      Well, each client is different, so the programs and the

   25    policies that we put in place might be off-the-shelf policies,




                                                                      001808
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 27 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 32 of 313 PageID 4536
                                    Tauber - Direct                           27


     1   but we endorse and amend them as needed to meet the needs of

     2   the individual client.

     3   Q    And during your work, both as an underwriter and now as a

     4   broker, have you familiarized yourself with the market for D&O

     5   and E&O insurance policies?

     6   A    Yes.

     7   Q    All right.     Let's talk about the early part of this case.

     8   Did there come a time in early 2020 when Aon was asked to

     9   place insurance on behalf of the board of Strand Advisors?

   10    A    Yes.

   11    Q    Can you describe for the Court how that came about?

   12    A    Sure.    One of our account executives, a man by the name of

   13    Jim O'Neill, had a relationship with a man named John Dubel,

   14    who was one of the appointees to serve on -- as a member of

   15    Strand, which was being appointed, as we understood it, to be

   16    the general partner of Highland Capital Management by the

   17    Bankruptcy Court.      And they -- we had done -- or, Jim and John

   18    had a longstanding relationship.         I had actually underwritten

   19    an account for a previous appointment of John's when I was an

   20    underwriter, so I had some familiarity with John as well, and

   21    actually brokered a subsequent deal for John at Aon.

   22         So I had, again, some familiarity with John, and we were,

   23    you know, tasked with going out and finding a program for

   24    Strand.

   25    Q    Can you describe what happened next?          How did you go about




                                                                      001809
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 28 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 33 of 313 PageID 4537
                                    Tauber - Direct                           28


     1   accomplishing that task?

     2   A    So, there are a number of markets or insurance companies

     3   that provide management liability insurance, which this was a

     4   management liability-type policy.         D&O is a synonym for

     5   management liability, I guess you'd say.          And we approached

     6   the, I think, 14 or 15 markets that we knew to provide

     7   insurance in this space and that would be willing to buy the

     8   type of policy we were seeking and have interest in a risk

     9   like this, which had a little hair on it.          Obviously, there

   10    was the Dondero involvement, as well as the bankruptcy.

   11    Q    As part of that process, did you and your firm put

   12    together a package of information for prospective interested

   13    parties?

   14    A    Yes.

   15    Q    Can you describe for the Court what was contained in the

   16    package?

   17    A    Had the C.V.s, some relevant pleadings from the case,

   18    court order.     I'd have to go back and look exactly.         But sort

   19    of just general, you know, general information that was

   20    available about the situation at hand and Strand's

   21    appointment.

   22    Q    And the court order that you just mentioned, is that the

   23    one that had that gatekeeper provision in it?

   24    A    Correct.

   25    Q    And can you explain to the Court why you and your team




                                                                      001810
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 29 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 34 of 313 PageID 4538
                                    Tauber - Direct                           29


     1   decided to include the order with the gatekeeper provision in

     2   the package that you were delivering to prospective carriers?

     3   A    Sure.    In our initial conversations to discuss our

     4   engagement, the gatekeeper function was explained to us by

     5   John.    And I'm not sure who else was on the initial call.

     6   And, but it was explained to us that I guess Judge Jernigan

     7   would sit as the gatekeeper between any potential claimant

     8   against the insureds and, you know, would basically have to

     9   approve any claim that would be made against (indecipherable),

   10    which would thereby prevent any frivolous claims from

   11    happening.

   12    Q    All right.     Let's just talk for a moment.        How did you and

   13    your firm decide which underwriters to present the package to?

   14    A    Again, you know, I -- my background, or my Wall Street

   15    background, obviously, sort of made me have a -- it was very

   16    unique for the insurance world when I switched over, so I had

   17    sort of risen to a certain level of expertise within the

   18    space.    And, you know, our team also is very experienced, and

   19    decades of experience in the insurance world.           So we're very

   20    familiar with the markets that are willing to provide these

   21    types of policies and the markets that would be likely to take

   22    a look at a risk such as this.

   23    Q    Okay.    You mentioned that there was -- I think your words

   24    were a little hair on this, and one of the things you

   25    mentioned was bankruptcy.       How did the fact that Strand was




                                                                      001811
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 30 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 35 of 313 PageID 4539
                                    Tauber - Direct                           30


     1   the general partner of a debtor in bankruptcy impact your

     2   ability to solicit D&O insurance?

     3   A    Well, it's just not a plain vanilla situation, so people

     4   are somewhat, you know, are -- I think -- so, the type of

     5   insurance, D&O insurance, that we write is very different from

     6   auto insurance, as an example.        Auto insurance, people expect

     7   there to be a certain amount of claims, and they expect the

     8   premiums to cover the claims plus the expenses and then

     9   provide them a reasonable profit on top of that.

   10         Our insurance is really much more by binary.           The

   11    expectation for underwriters is that they will be completing

   12    ignoring -- or, avoiding risk at all costs, wherever possible.

   13    So anytime there is a situation that looks a little risky, so

   14    the premium might be a little higher, the deductible might be

   15    a little higher, but, again, the underwriters are really

   16    making a bet that they will not have a claim.           Because the

   17    premiums pale in comparison to the limits that are available

   18    to the policyholder.

   19    Q    And so --

   20    A    So, -- I'm sorry.      What were you going to say?

   21    Q    I didn't mean to interrupt.

   22    A    Yeah.

   23    Q    Have you finished your answer?

   24    A    Sure.

   25    Q    Okay.    So, were some of the 14 or 15 markets that you




                                                                      001812
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 31 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 36 of 313 PageID 4540
                                    Tauber - Direct                           31


     1   contacted reluctant to underwrite because there was a

     2   bankruptcy ongoing?

     3   A    Well, I think that probably -- I mean, there are certain

     4   markets that we didn't go to in the beginning because they

     5   would be very reluctant to write a risk that had that kind of

     6   hair on it, based on our experience from dealing with them.

     7   And, you know, I think the bankruptcy was certainly a little

     8   bit of an issue.     And then, obviously, as people did their

     9   research and -- or if they weren't already familiar with

   10    Highland and got to know, you know, got -- I will just say for

   11    a simple Google search and learned a little bit about Mr.

   12    Dondero, I think there was definitely some significant

   13    reluctance to write this program.

   14    Q    Was the fact that the Debtor -- was the fact that the

   15    Debtor is a partnership an issue that came up, in your -- in

   16    your process?

   17    A    There are certainly some carriers who won't write what's

   18    known as general partnership liability insurance.            So, yes,

   19    that is part of that.      It was part of the limiting factor in

   20    terms of who we went to.

   21    Q    Okay.    And, finally, you mentioned Mr. Dondero.          What role

   22    did he play in your ability to obtain insurance for the Strand

   23    board?

   24    A    Well, that's a very significant role.          As, you know, as

   25    mentioned, the underwriters are very risk-averse, so the




                                                                      001813
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 32 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 37 of 313 PageID 4541
                                    Tauber - Direct                           32


     1   litigiousness of Mr. Dondero is a very strong red flag

     2   prohibiting a number of people from writing the insurance at

     3   all.    And the ones that were writing, that were willing to

     4   provide options, were looking for protections from Mr.

     5   Dondero.

     6   Q      And what kind of protections were they looking for?

     7   A      Well, the gatekeeper function was a key factor.          That was

     8   really the only way we could even start a conversation with

     9   any of the people that we were able to engage.           And in

   10    addition, they wanted a, you know, sort of a belts and

   11    suspenders additional protection of having an exclusion

   12    preventing any litigation brought by or on behalf of Mr.

   13    Dondero.

   14    Q      Were you able to identify any carrier who was prepared to

   15    underwrite D&O insurance for Strand without the gatekeeper

   16    provision or without a Dondero exclusion?

   17    A      We were not.

   18    Q      Okay.   Let's fast-forward now.     Has your firm been

   19    requested to obtain professional management insurance for the

   20    contemplated post-confirmation debtor entities and individuals

   21    associated with those entities?

   22    A      Yes.

   23    Q      Okay.   So let's just talk about the entities first, the

   24    Claimant Trust and the Litigation Trust.          In response to that

   25    request, have you and your team gone out into the marketplace




                                                                      001814
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 33 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 38 of 313 PageID 4542
                                    Tauber - Direct                           33


     1   to try to find an underwriter willing to underwrite a policy

     2   for those entities?

     3   A    Yes.

     4   Q    And have you been able to find any carrier who's willing

     5   to provide coverage for the Claimant Trust and the Litigation

     6   Trust?

     7   A    Yes.

     8   Q    And how many -- how many have expressed a willingness to

     9   do that?

   10    A    Two.

   11    Q    And have those two carriers indicated that there would be

   12    conditions to coverage for the entities?

   13    A    Both will require a -- the continuation of the gatekeeper

   14    function, as well as a Dondero exclusion.

   15    Q    Okay.    Have you also been tasked with the responsibility

   16    of trying to find coverage for the individuals associated with

   17    the Claimant Trust and the Litigation Trust, meaning the

   18    Claimant Trustee, the Litigation Trustee, and the Oversight

   19    Board?

   20    A    Yes.    So we did it concurrently.

   21    Q    Okay.    So, are the two firms that you just mentioned

   22    willing to provide insurance for the individuals as well as

   23    the entities?

   24    A    Correct.    With the same stipulations.

   25    Q    They require -- they both require the gatekeeper and the




                                                                      001815
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 34 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 39 of 313 PageID 4543
                                    Tauber - Direct                           34


     1   Dondero exclusion?

     2   A    That's correct.

     3   Q    Is there any other firm who has indicated a willingness to

     4   consider providing D&O insurance for the individuals?

     5   A    There is one that is willing to do so, as long as the

     6   gatekeeper function remains in place.          They have indicated

     7   that if the gatekeeper function was to be removed, that they

     8   would then add a Dondero exclusion to their coverage.

     9   Q    So is there any insurance carrier that you're aware of who

   10    is prepared to insure either the individuals or the entities

   11    without a gatekeeper provision?

   12    A    No.

   13    Q    And that last company, I just want to make sure the record

   14    is clear:    If the gatekeeper provision is overturned on appeal

   15    or is otherwise not effective, do you have an understanding as

   16    to what happens to the insurance coverage?

   17    A    They will either add an exclusion for any claims brought

   18    by or on behalf of Mr. Dondero or cancel the coverage

   19    altogether.

   20                MR. MORRIS:    I have no further questions, Your Honor.

   21                THE COURT:    All right.    Cross of this witness?

   22                               CROSS-EXAMINATION

   23    BY MR. RUKAVINA:

   24    Q    Mr. Tauber, I'm a little confused.         So, the insurance

   25    that's being written now for the post-bankruptcy entities, did




                                                                      001816
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 35 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 40 of 313 PageID 4544
                                      Tauber - Cross                          35


     1   I hear you say that there is one carrier that would give that

     2   insurance subject to having a Dondero exclusion?

     3   A    So, first of all, there's nothing currently being written.

     4   We have solicited quotes.        So, just to make sure that that --

     5   I want to make sure that's clear.

     6        We have three carriers that are willing to provide varying

     7   levels of coverage.        All three will only do so with the

     8   existence of the gatekeeper function continuing to be in

     9   place.     One of the three has -- two of those three will also

   10    provide the coverage with -- even with the gatekeeper function

   11    and the Dondero exclusion.       The third one was not requiring a

   12    Dondero exclusion unless the gatekeeper function goes away.

   13    Q    Okay.    So the third one, you believe, will, whatever the

   14    term is, write the insurance or provide the coverage without a

   15    gatekeeper, as long as there is a strong Dondero exclusion?

   16    A    No.    Their initial requirement is that the gatekeeper

   17    function remains in place.       That is their preferred option.

   18    If the gatekeeper function is removed, then they will add a

   19    Dondero exclusion in place of the gatekeeper exclusion.             In

   20    addition, that carrier is only willing to provide coverage for

   21    the individuals, not for the entities.

   22    Q    Okay.    Thank you.

   23                 MR. RUKAVINA:    I'll pass the witness, Your Honor.

   24                 THE COURT:    All right.   Other cross?

   25                 MR. TAYLOR:    Clay Taylor on behalf of Mr. Dondero.




                                                                      001817
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 36 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 41 of 313 PageID 4545
                                    Tauber - Cross                            36


     1                THE COURT:   Okay.

     2                              CROSS-EXAMINATION

     3   BY MR. TAYLOR:

     4   Q    Good morning, Mr. Tauber.

     5   A    Good morning.

     6   Q    Are you generally familiar with placing D&O insurance at

     7   distressed debt level private equity firms?

     8   A    I am familiar with it probably more from the underwriting

     9   side, and I also worked at a fund that was distressed and had

   10    to be liquidated, so I -- as the COO, so I have a fair amount

   11    of familiarity, yes.

   12    Q    Okay.    Before taking this to market for the first time for

   13    the pre-confirmation policies that you have in place, did your

   14    firm conduct any due diligence or analysis of comparing the

   15    amount of litigation the Highland entities and Mr. Dondero

   16    were involved in as compared to other comparable firms in the

   17    marketplace?     Say, you know, Apollo, Fortress, Cerberus, other

   18    similar market participants?

   19    A    Well, it wouldn't really be our role as the broker.

   20    That's the role of the underwriter.

   21    Q    Are you familiar if any of the underwriters undertook any

   22    such analysis?

   23    A    I would assume that they did, since they all had concerns

   24    about Mr. Dondero almost immediately.

   25    Q    Do you have any -- you didn't conduct any personal due




                                                                      001818
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 37 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 42 of 313 PageID 4546
                                    Tauber - Cross                            37


     1   diligence on comparing the amount of litigation that the

     2   Highland entities were involved in as compared to, say,

     3   Fortress, do you?

     4   A    Well, again, that wouldn't really be my role as the

     5   broker.    But I will say that I used to write the primary

     6   insurance for Fortress Investment Group when I was at Zurich.

     7   So I'm extremely familiar with Fortress, to use your example,

     8   and I would say that the level of litigation at Fortress was

     9   much, just out of personal knowledge, was significantly less

   10    than I had encountered or than I had read about at Highland.

   11    Q    That you have read about?       Is that based upon a number of

   12    cases where Fortress was a plaintiff as compared to Highland

   13    was a plaintiff?     Over what time period?

   14    A    Again, not my role.      Not something that I've done.        I'm

   15    just generally familiar with Fortress and I'm generally

   16    familiar with Highland.

   17    Q    All right.     So you're generally familiar and you say that

   18    -- you're telling me and this Court that Fortress is involved

   19    in less litigation.      Could you quantify that for me, please?

   20    A    No, but it's really irrelevant to the situation at hand.

   21    The issue is not my feelings whatsoever.          The issue is the

   22    underwriters' feelings and their concern with Mr. Dondero, not

   23    mine or anybody else's.

   24    Q    So, I appreciate your answer and thank you for that, but I

   25    believe the question that was before you is, have you




                                                                      001819
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 38 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 43 of 313 PageID 4547
                                    Tauber - Cross                             38


     1   quantitatively -- do you have any quantitative analysis by

     2   which you can back up the statement that Fortress is less

     3   litigious than Highland?

     4   A    I wouldn't even try, no.

     5   Q    Okay.    Do you have any quantitative analysis for -- that

     6   Cerberus is any less litigious than Highland?

     7   A    I don't have any real knowledge of Cerberus's

     8   litigiousness.

     9   Q    Same question as to Apollo.

   10    A    Again, the Fortress, you just happened to mention

   11    Fortress, which was a special case because I used to be their

   12    primary underwriter.      I don't have any specific -- I'm not a

   13    claims attorney.     I don't have any specific knowledge of the

   14    level of litigiousness.

   15         And, again, it's not up to me, my decision.           It's the

   16    underwriters' decision of whether or not they're willing to

   17    write the coverage, not mine.

   18    Q    You mentioned that the -- when you took this out to

   19    market, it had a little hair on it.         Correct?

   20    A    Correct.

   21    Q    And you put together a package of materials that you sent

   22    out to 14 or 15 market participants; is -- did I get that

   23    correct?

   24    A    Yes.

   25    Q    And in that package, you had certain pleadings, including




                                                                      001820
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 39 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 44 of 313 PageID 4548
                                    Tauber - Cross                            39


     1   the court order, correct?

     2   A    Yes.    I believe that's correct.

     3   Q    And that was after your initial conversation with John and

     4   -- where he pointed out the gatekeeper role.           Correct?

     5   A    Correct.

     6   Q    And so when you went out to market, presumably you

     7   highlighted the gatekeeper role to all the people you

     8   solicited offers from because you thought it included less

     9   risk, correct?

   10    A    It offered a level of protection that was not -- that's

   11    not common.     So it's, yes, it's a huge selling point for the

   12    risk.

   13    Q    Okay.    So, to be clear, you never went out to the market

   14    to even see if you could get underwriting the first time

   15    without the gatekeeper function; is that correct?

   16    A    Well, it's my job as a broker to present the risk in the

   17    best possible light.      So if we have a fact that makes the risk

   18    a better write for the underwriters, we, of course, will

   19    highlight it.     So, no, I did not do that.

   20    Q    Okay.    So, the quick answer to the question is no, you did

   21    not go out and solicit any bids without the gatekeeper

   22    function?

   23    A    Correct.

   24    Q    When you have approached the market for the post-

   25    confirmation potential coverage, did you approach the same 14




                                                                      001821
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 40 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 45 of 313 PageID 4549
                                     Tauber - Cross                           40


     1   or 15 parties that you did before?

     2   A    I don't have the two lists in front of me.           They would

     3   have been vastly similar, yes.

     4   Q    Okay.    And so, again, all of the 14 or 15 parties or the

     5   lists that you solicited were already familiar with the

     6   gatekeeper function, correct?

     7   A    Yes.

     8   Q    And so therefore they already had that right; they're not

     9   going to trade against themselves and therefore say that,

   10    without it, we'll go ahead and write coverage.           Correct?

   11    A    I -- I -- it'd be hard to answer that question.            I don't

   12    know.

   13    Q    Okay.    Because you didn't try that, did you?

   14    A    I would have had no reason to, no.

   15    Q    Okay.    So you don't know if a market exists without the

   16    gatekeeper function because you haven't asked, have you?

   17    A    I guess that's fair, yeah.

   18                 MR. TAYLOR:    I have no further questions.

   19                 THE COURT:    All right.   Any other Objectors with

   20    cross-examination?

   21                 MR. DRAPER:    I have no questions for the witness,

   22    Your Honor.

   23                 THE COURT:    All right.   Anyone else?     Mr. Morris,

   24    redirect?

   25                 MR. MORRIS:    Just one.




                                                                      001822
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 41 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 46 of 313 PageID 4550
                                   Tauber - Redirect                          41


     1                            REDIRECT EXAMINATION

     2   BY MR. MORRIS:

     3   Q     One question, Mr. Tauber.      Is there any -- do all

     4   underwriters -- any underwriters for Fortress require, as a

     5   condition to underwriting the D&O insurance, require a

     6   gatekeeping provision?

     7   A     In my, you know, 11, 12 years of experience in this

     8   industry, in this space, I have never seen that gatekeeper

     9   function be available, as an underwriter or as a broker.             So,

   10    no.

   11               MR. MORRIS:     No further questions, Your Honor.

   12               THE COURT:     Any recross on that redirect?

   13          All right.    Well, Mr. Tauber, you are excused.         We thank

   14    you for your testimony today.        So you can log off.

   15               THE WITNESS:     Thank you.

   16               THE COURT:     Okay.

   17          (The witness is excused.)

   18               THE COURT:     Mr. Morris, does the Debtor rest?

   19               MR. MORRIS:     The Debtor does rest, Your Honor.

   20               THE COURT:     All right.    Well, what are we going to

   21    have from the Objectors as far as evidence?

   22               MR. RUKAVINA:     Your Honor, I will be very short.         I

   23    will call Mr. Seery for less than ten minutes.           I will call

   24    Mr. Post for less than ten minutes.         I will have one exhibit.

   25    And I think that that's it for all the Objectors, unless I'm




                                                                      001823
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 42 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 47 of 313 PageID 4551
                                                                              42


     1   mistaken, gentlemen.

     2              MR. TAYLOR:     Your Honor, I had one witness, Mr.

     3   Sevilla, under subpoena to testify, and needed a brief moment

     4   to discuss with my colleagues whether we're going to call him,

     5   and if so, put him on notice that he would be coming up

     6   probably about -- I don't know your schedule, Your Honor, but

     7   probably, I'm guessing, either before lunch or after, and I

     8   need to let him know that also.

     9        So I do need a brief three to five minutes to confer with

   10    my colleagues and some direction from the Court to, if we

   11    decide to call him, as to when we would tell him to be

   12    available.

   13               THE COURT:     All right.    Well, before I get to that,

   14    Mr. Draper, do you have any witnesses?

   15               MR. DRAPER:     I do not.

   16               THE COURT:     All right.    Well, let's see.      It's 10:34.

   17    We're making good time this morning.         If Seery is truly ten

   18    minutes of direct, and Post is truly ten minutes of direct,

   19    and I don't know how long the documentary exhibits are going

   20    to take, it sounds to me like we are very likely to get to Mr.

   21    Sevilla before a lunch break.

   22         So if you want to -- you know, I don't know what that

   23    involves, you sending text messages or making a quick phone

   24    call.   Do you need a five-minute break for that?

   25               MR. TAYLOR:     Yes, Your Honor.     It involves a phone




                                                                      001824
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 43 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 48 of 313 PageID 4552
                                                                               43


     1   call and an email.      Just a confirmatory phone call just to

     2   make sure that the guy -- just so you know who he is, he is

     3   actually a Highland employee, but he's represented by separate

     4   counsel, and so we do need to go through him just because

     5   that's the right thing to do.

     6              THE COURT:     All right.    Well, again, I mean, I never

     7   know how long cross is going to take, but I'm guessing, you

     8   know, we're going to get to him in an hour or so, if not

     9   sooner, it sounds like.       So, all right.     So, do we need a

   10    five-minute break?

   11               MR. RUKAVINA:     And Your Honor, it might make more

   12    sense to make it a ten-minute break.         I suspect that Mr.

   13    Taylor will be able to release his witness if he and I will

   14    just be able to talk.      So I would ask the Court's indulgence

   15    for a ten-minuter.

   16               THE COURT:     Okay.   We'll take a ten-minute break.

   17    We'll come back at 10:46 Central time.

   18               THE CLERK:     All rise.

   19         (A recess ensued from 10:36 a.m. until 10:46 a.m.)

   20               THE CLERK:     All rise.

   21               THE COURT:     Please be seated.     We're going back on

   22    the record in the Highland confirmation hearing.            Are the

   23    Objectors ready to proceed?

   24               MR. RUKAVINA:     Your Honor, Davor Rukavina.        We are.

   25               THE COURT:     All right.    Well, Mr. Rukavina, are you




                                                                      001825
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 44 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 49 of 313 PageID 4553
                                                                              44


     1   going to call your witnesses first?

     2              MR. RUKAVINA:     Yes, I will.     Before that, if it might

     3   help the Court and Mr. Morris:         Mr. Morris, with respect to

     4   that last exhibit, I do not object to the admission of any of

     5   the exhibits that were admitted at that PI hearing.

     6        But I do think, Your Honor, for the record, that -- and I

     7   would ask Mr. Morris that he should refile those exhibits here

     8   in this case, except for those that are duplicative.            Because,

     9   again, there's 10,000 pages of indentures, et cetera.

   10               MR. MORRIS:     Thank you very much, sir.

   11         Your Honor, if that's acceptable to you, we'll do that as

   12    soon as possible.

   13               THE COURT:     All right.    And let me make sure the

   14    record is clear.     Are we talking about what you've described

   15    as 7O?   I'm getting mixed up now.        Am I --

   16               MR. MORRIS:     Yes, Your Honor.

   17               THE COURT:     Okay.

   18               MR. MORRIS:     It's 7O, which is the documents that

   19    were introduced into evidence in the prior hearing.            And Mr.

   20    Rukavina is exactly right, that there is substantial overlap

   21    between that and other documents that have already been

   22    admitted in the record in this case.         So we'll just file an

   23    abridged version of Exhibit O that only includes non-

   24    duplicative documents.

   25               THE COURT:     All right.    So that will be admitted, and




                                                                      001826
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 45 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 50 of 313 PageID 4554
                                    Seery - Direct                            45


     1   we'll look for your filed abridged version to show up on the

     2   docket.    7O.

     3         (Debtor's Exhibit 7O is received into evidence as

     4   specified.)

     5              THE COURT:     All right.    What's next?

     6              MR. RUKAVINA:     Your Honor, Jim Seery, please.        Mr.

     7   James Seery.

     8              THE COURT:     All right.    Mr. Seery, welcome back.

     9   Please raise your right hand.

   10               MR. SEERY:     Can you -- can you hear me, Your Honor?

   11               THE COURT:     I can now.

   12        JAMES P. SEERY, CERTAIN FUNDS AND ADVISORS' WITNESS, SWORN

   13               THE COURT:     All right.    Thank you.

   14          Mr. Rukavina, go ahead.

   15                               DIRECT EXAMINATION

   16    BY MR. RUKAVINA:

   17    Q     Mr. Seery, --

   18               MR. RUKAVINA:     Thank you.

   19    BY MR. RUKAVINA:

   20    Q     Mr. Seery, good morning.

   21               MR. RUKAVINA:     Mr. Vasek, if you'll please pull up

   22    the schedules.

   23          What we have here, Your Honor, is Docket 247, the Debtor's

   24    schedules.    I'd ask the Court to take judicial notice of it.

   25               THE COURT:     All right.    The Court will do so.




                                                                      001827
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 46 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 51 of 313 PageID 4555
                                    Seery - Direct                            46


     1   BY MR. RUKAVINA:

     2   Q     Mr. Seery, are you familiar with these entities listed

     3   here on the Debtor's schedules?

     4   A     Generally.    Each one a little bit different.

     5   Q     Okay.   Do you agree that the Debtor still owns equity

     6   interests in these entities?

     7   A     I believe it does, yes.

     8   Q     Okay.   Is it true that none of these entities are publicly

     9   traded?

   10    A     I don't believe any of these are publicly-traded entities,

   11    no.

   12    Q     Okay.   And none of these, to your knowledge, are debtors

   13    in this bankruptcy case, right?

   14    A     No.   We only have one debtor in the case.

   15    Q     Okay.   So, Highland Select Equity Fund, LP, the Debtor

   16    owns more than 20 percent of the equity in that entity, right?

   17    A     I believe the Debtor owns the majority of that entity.

   18    That is a fund with an on- and offshore feeder.           And I, off

   19    the top of my head, don't recall exactly how the allocations

   20    of equity work.     But I believe we do.

   21    Q     Does 67 percent refresh your memory?         Are you prepared to

   22    say that the Debtor owns 67 percent of that equity?

   23    A     I'm not prepared to say that, no.

   24    Q     Okay.   Wright, Ltd.    Does the Debtor own more than 20

   25    percent of that equity?




                                                                      001828
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 47 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 52 of 313 PageID 4556
                                    Seery - Direct                            47


     1   A    There's about -- I don't recall.         There's about at least

     2   25 artist, designers, or designs.         Wright, AMES, Hockney,

     3   Rothco, all own in different places, and they all own in turn

     4   some other thing.      So I don't know what each of them, off the

     5   top of my head, own.      There's -- they're part of a myriad of

     6   corporate structures here.

     7   Q    Strak, Ltd.     Do you know whether the Debtor owns more than

     8   20 percent of the equity of that entity?

     9   A    Stark?    I don't know.

   10    Q    Okay.    I don't know how to pronounce the next one.          Eamis

   11    (phonetic) Ltd.     Do you know whether the Debtor owns more than

   12    20 percent of that equity?

   13    A    Off the top of my head, I don't recall.

   14    Q    What about Maple Avenue Holdings, LLC?

   15    A    I believe, I don't know if it's directly or indirectly,

   16    that we own a hundred percent of that entity.           But I'm not

   17    sure.

   18    Q    What about Highland Capital Management Korea, Ltd.?

   19    A    Effectively, Highland Capital Management is owned a

   20    hundred percent.

   21    Q    What about Highland Capital Management Singapore Pte.

   22    Ltd.?

   23    A    We are in the process of shutting it down, so I don't know

   24    that -- what the equity percentages are.          It's really just a

   25    question -- it's -- it's dissolved save for a signature from a




                                                                      001829
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 48 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 53 of 313 PageID 4557
                                      Seery - Direct                          48


     1   Singaporean.

     2   Q    Okay.    But did the Debtor own more than 20 percent of that

     3   entity?

     4   A    I don't know the specific allocations of equity ownership.

     5   Q    Okay.    What about Pennant (phonetic) Management, LP?           Do

     6   you know whether the Debtor owns or owned more than 20 percent

     7   of that entity?

     8   A    I don't recall, no.

     9                MR. RUKAVINA:    You can take that exhibit down, Mr.

   10    Vasek.

   11    BY MR. RUKAVINA:

   12    Q    Mr. Seery, very quick, are you familiar with Bankruptcy

   13    Rule 2015.3?

   14    A    I am, yes.

   15    Q    Okay.    Has the Debtor filed any Rule 2015.3 statements in

   16    this case?

   17    A    I don't believe we have.

   18    Q    Okay.

   19                 MR. RUKAVINA:    Thank you, Your Honor.      I'll pass the

   20    witness.

   21                 THE COURT:   All right.    Any other Objector

   22    questioning?     None from Mr. Taylor, none from Mr. Draper, none

   23    from Ms. Drawhorn?

   24         All right.     Any cross -- any examination from you, Mr.

   25    Morris?




                                                                      001830
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 49 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 54 of 313 PageID 4558
                                     Seery - Cross                            49


     1               MR. MORRIS:    Just one question.

     2               THE COURT:    Go ahead.

     3                              CROSS-EXAMINATION

     4   BY MR. MORRIS:

     5   Q    Mr. Seery, do you know why the Debtor has not yet filed

     6   the 2015.3 statement?

     7   A    I have a recollection of it, yes.

     8   Q    Can you just describe that for the Court?

     9   A    When we -- when we initially filed, when the Debtor filed

   10    and it was transferred over, we started trying to get all the

   11    various rules completed.       There are, as the Court is aware, at

   12    least a thousand and maybe more, more like three thousand,

   13    entities in the total corporate structure.

   14         We pushed our internal counsel to try to get that done,

   15    and were never able to really get it completed.           We did not

   16    have -- we were told we didn't have separate consolidating

   17    statements for every entity, and it would be difficult.             And

   18    just in the rush of things that happened from the first

   19    quarter into the COVID into the year, we just didn't complete

   20    that filing.     There was no reason for it other than we didn't

   21    get it done initially and I think it fell through the cracks.

   22                MR. MORRIS:    Nothing further, Your Honor.

   23                THE COURT:    All right.    Anything further, Mr.

   24    Rukavina?

   25                              REDIRECT EXAMINATION




                                                                      001831
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 50 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 55 of 313 PageID 4559
                                    Seery - Redirect                          50


     1   BY MR. RUKAVINA:

     2   Q    Mr. Seery, I appreciate that answer.          But you never sought

     3   leave from the Bankruptcy Court to postpone the deadlines for

     4   filing 2015.3, did you?

     5   A    No.   If it hadn't fallen through the cracks, it would have

     6   been something we recalled and we would have done something

     7   with it.     But, frankly, it just fell off the -- through the

     8   cracks.    We didn't deal with it.

     9   Q    Okay.

   10                 MR. RUKAVINA:    Thank you, Your Honor.      Thank you, Mr.

   11    Seery.

   12                 THE COURT:    All right.   Any other Objector

   13    examination?

   14         Mr. Morris, anything further on that point?

   15                 MR. MORRIS:    No, thank you, Your Honor.      No further

   16    questions.

   17                 THE COURT:    All right.   Mr. Seery, thank you.      You're

   18    excused once again from the witness stand.

   19         (The witness is excused.)

   20                 THE COURT:    Your next witness?

   21                 MR. SEERY:    Thank you, Your Honor.

   22                 THE COURT:    Uh-huh.

   23                 MR. RUKAVINA:    Your Honor, I'll call Jason Post.        Mr.

   24    Post, if you're listening, which I believe you are, if you'll

   25    please activate your camera.




                                                                      001832
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 51 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 56 of 313 PageID 4560
                                     Post - Direct                            51


     1               THE COURT:    Mr. Post, we do not see or hear you yet.

     2               MR. RUKAVINA:    Talk, Mr. Post, and I think it'll

     3   focus on you.

     4               MR. POST:    Yes.   Can you hear me now?

     5               THE COURT:    We can hear you.     We cannot see you yet.

     6   Could you say, "Testing, one, two; testing, one, two"?

     7               MR. POST:    Testing, one, two.     Testing, one, two.

     8               THE COURT:    There you are.     Okay.   Please raise your

     9   right hand.

   10         JASON POST, CERTAIN FUNDS AND ADVISORS' WITNESS, SWORN

   11                THE COURT:    All right.    Thank you.    You may proceed.

   12                               DIRECT EXAMINATION

   13    BY MR. RUKAVINA:

   14    Q    Mr. Post, good morning.       State your name for the record,

   15    please.

   16    A    Robert Jason Post.

   17    Q    How are you employed?

   18    A    I'm employed by NexPoint Advisors, LP.

   19    Q    What is your title?

   20    A    Chief compliance officer.

   21    Q    Were you ever employed by the Debtor here?

   22    A    Yes.

   23    Q    Between when and when?       Approximately?

   24    A    I believe it was July of '08 through October of 2020.

   25    Q    What was your last title while you were employed at the




                                                                      001833
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 52 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 57 of 313 PageID 4561
                                     Post - Direct                            52


     1   Debtor?

     2   A    Still chief compliance officer.         For the retail funds.

     3   Q    Okay.    Very, very quickly, what does a chief compliance

     4   officer do?    Or what do you do?

     5   A    It's multiple things.       Interaction with the regulators.

     6   Adherence to prospectus and SAI limitations for the funds.

     7   And then establishment of written policies and procedures to

     8   prevent and detect violations of the federal securities laws

     9   and then testing those on a frequent basis.

   10    Q    And I believe you mentioned you're the CCO for NexPoint

   11    Advisors and Highland Capital Management Fund Advisors.             Are

   12    you also the CCO for any funds that they advise?

   13    A    Yes.    For all the funds that they advise.

   14    Q    Okay.    Does that include so-called retail funds?

   15    A    Yes.    They're all retail funds.

   16    Q    What is a retail fund?

   17    A    It typically constitutes funds that are subject to the

   18    Investment Company Act of 1940, such as open-end mutual funds,

   19    closed-end funds, ETFs.

   20    Q    Obviously, you know who my clients are.          Are any of my

   21    clients so-called retail funds that you just described?

   22    A    Yes.

   23    Q    Name them, please.

   24    A    You've got NexPoint Capital, Inc., Highland Income Fund,

   25    and NexPoint Strategic Opportunities Fund.




                                                                      001834
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 53 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 58 of 313 PageID 4562
                                     Post - Direct                            53


     1   Q    Do those three retails funds hold any voting preference

     2   shares in the CLOs that the Debtor manages?

     3   A    Yes.

     4               MR. RUKAVINA:    Mr. Vasek, if you'll please pull up

     5   Exhibit 2.

     6        Your Honor, I believe I have a stipulation with Mr. Morris

     7   that this exhibit can be admitted, so I'll move for its

     8   admission.

     9               MR. MORRIS:    No objection, Your Honor.

   10                THE COURT:    All right.    Exhibit 2 will be admitted.

   11    And let's be clear.       That appears at -- is it Docket No. --

   12    let's see.    Is it 1673 that you have your -- no, no, no, no.

   13    1670?   Is that where your exhibits are?

   14                MR. RUKAVINA:    No, Your Honor.      It's 1863.    I think

   15    we did an amended one because we numbered our exhibits instead

   16    of having seventeen Os and Ps.         So it's 1863.

   17                THE COURT:    1863?   Okay.   All right.     There it is.

   18    Okay.   Again, this is -- I'm sorry.        I got sidetracked.      What

   19    exhibit?    It's Exhibit 2, is admitted.        Okay.

   20                MR. RUKAVINA:    Thank you, Your Honor.

   21         (Certain Funds and Advisors' Exhibit 2 is received into

   22    evidence.)

   23    BY MR. RUKAVINA:

   24    Q    Real quick, Mr. Seery.       What do these HIF, NSOF, NC, what

   25    do they stand for?       Do they stand for the retail funds you




                                                                      001835
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 54 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 59 of 313 PageID 4563
                                      Post - Direct                           54


     1   just named?

     2                MR. SEERY:    I don't think he meant me.

     3                THE WITNESS:    Yeah.

     4   BY MR. RUKAVINA:

     5   Q    I'm sorry, Mr. Post.       I didn't hear you.

     6   A    You addressed me as Mr. Seery.

     7   Q    Oh.    I apologize.     What do those initials stand for?

     8   A    The names of the funds that I mentioned.

     9   Q    Okay.    And what do these percentages show?

   10    A    The percentages show the amount of shares outstanding and

   11    the preference shares that each of the respective funds hold

   12    of the named CLOs.

   13    Q    And those CLOs on the left there, those are the CLOs that

   14    the Debtor manages pursuant to agreements, correct?

   15    A    Yes.    Those are some of them, correct.

   16    Q    Yes.    The ones that the retail funds you mentioned have

   17    interests in, correct?

   18    A    Correct.

   19    Q    And what does the far-right column summarize or show?

   20    A    That would be the aggregate across the three retail funds.

   21    Q    In each of those CLOs?

   22    A    Correct.

   23    Q    Thank you.

   24                 MR. RUKAVINA:    Mr. Vasek, you may pull this down.

   25    BY MR. RUKAVINA:




                                                                      001836
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 55 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 60 of 313 PageID 4564
                                       Post - Direct                          55


     1   Q     Mr. Post, in the aggregate, how much do those three retail

     2   funds have invested in those CLOs, ballpark?

     3   A     I believe it's approximately $130 million, give or take.

     4   Q     Is it closer to 140 or 130?

     5   A     A hundred -- I think it's 140, actually.

     6   Q     Okay.    Thank you.     Who controls those three retail funds?

     7   A     Ultimately, the board --

     8   Q     And what --

     9   A     -- of the funds.

   10    Q     What is -- what do you mean by the board?          Do they have

   11    independent boards?

   12    A     Yes.    They have a majority independent board, the funds

   13    do.

   14    Q     Do you report to that board?

   15    A     Yes.

   16    Q     Does Mr. Dondero sit on those boards?

   17    A     He does not.

   18    Q     Okay.

   19                  MR. RUKAVINA:    I'll pass the witness, Your Honor.

   20    Thank you, Mr. Post.

   21                  THE COURT:    All right.   Any other Objector

   22    examination of Mr. Post?

   23          All right.    Mr. Morris, do you have cross?

   24                  MR. MORRIS:    Yes, Your Honor, I do.

   25                  THE COURT:    Okay.




                                                                      001837
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 56 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 61 of 313 PageID 4565
                                      Post - Cross                            56


     1                              CROSS-EXAMINATION

     2   BY MR. MORRIS:

     3   Q    Mr. Post, can you hear me okay, sir?

     4   A    Yes, I can hear you.

     5   Q    Okay.    Nice to see you again.      When did you first join

     6   Highland?

     7   A    I believe it was July of '08.

     8   Q    So you've worked with the Highland family of companies for

     9   about a dozen years now; is that right?

   10    A    Yes.

   11    Q    And you were actually employed by the Debtor from 2008

   12    until October 2020; is that right?

   13    A    Correct.

   14    Q    And you left at that time and went to join Mr. Dondero as

   15    the chief compliance office of the Advisors; do I have that

   16    right?

   17    A    Yes.    I transitioned to NexPoint Advisors shortly, I

   18    believe, after Mr. Dondero left, but I was already the named

   19    CCO for that entity.

   20    Q    Right, but your employment status changed from being an

   21    employee of the Debtor to being an employee of NexPoint; is

   22    that right?

   23    A    Correct.

   24    Q    And that happened shortly after Mr. Dondero resigned from

   25    the Debtor and went to NexPoint Advisors, correct?




                                                                      001838
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 57 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 62 of 313 PageID 4566
                                      Post - Cross                            57


     1   A    Correct.

     2   Q    Okay.    You mentioned that the funds are controlled by

     3   independent boards; do I have that right?

     4   A    It's a majority independent board, correct.

     5   Q    Okay.    There's no independent board member testifying in

     6   this hearing, is there?

     7   A    I --

     8                MR. RUKAVINA:    Your Honor, Mr. Post wouldn't know

     9   that, but I'll stipulate to that as a fact.

   10                 THE COURT:    All right.

   11                 MR. MORRIS:    Okay.

   12    BY MR. MORRIS:

   13    Q    Did you -- do you speak with the board members from time

   14    to time?

   15    A    Yes.

   16    Q    Did you tell them that it might be best if they came and

   17    identified themselves and helped persuade the Court that they

   18    were, in fact, independent?

   19    A    They have counsel to assist them with that determination.

   20    I never mentioned anything along those line to them.

   21    Q    Okay.    Can you tell me who the board members are?

   22    A    Yes.    Ethan Powell, Bryan Ward, Dr. Bob Froehlich, John

   23    Honis, and then Ed Constantino.         He is only a board member,

   24    though, for NSOF.      NexPoint Strategic Opportunities Fund.

   25    Q    All right.     Mr. Honis, is he -- has he been determined to




                                                                      001839
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 58 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 63 of 313 PageID 4567
                                      Post - Cross                            58


     1   be an interested director, for purposes of the securities

     2   laws?

     3   A    Yes.

     4   Q    Okay.    Mr. Froeh..., do you know much about his

     5   background?

     6   A    I believe he worked at Deutsche Bank and a couple of the

     7   other -- or maybe a couple of other investment firms in the

     8   past.    And he also owns a minor league baseball team.

     9   Q    Do you know how long he served as a director of the funds?

   10    A    I don't know, approximately.        I think maybe seven -- six,

   11    seven years.

   12    Q    Okay.    How about Mr. Ward?      Did Mr. Froehlich ever work

   13    for Highland?

   14    A    Not that I can recall.

   15    Q    Did Mr. Ward ever work for Highland?

   16    A    Not that I can recall.

   17    Q    Do you recall how long he's been serving as a director of

   18    the funds?

   19    A    Mr. Ward?

   20    Q    Yes.

   21    A    I believe -- I'd be -- I don't recall specifically.             I

   22    think it's been, you know, 10 to 12 years, give or take.

   23    Q    He was a director when you got to Highland; isn't that

   24    right?

   25    A    He was on the board of directors.




                                                                      001840
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 59 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 64 of 313 PageID 4568
                                      Post - Cross                            59


     1   Q    Yeah.    So fair to say that Mr. Ward has been a director

     2   since at least the mid to late oughts?          2005 to 2008?

     3   A    I'm sorry, you cut out.       Late what?

     4   Q    The late oughts.      Withdrawn.    Is it fair to say that Mr.

     5   Ward's been a director of the funds since somewhere between

     6   2005 and 2008?

     7   A    Again, I don't recall specifically.         You know, I joined

     8   the complex, the retail complex as the named CCO in 2015, and

     9   he had been serving in that role prior to that, and I believe

   10    it was for probably a period of five to seven years, so that

   11    sounds in line.

   12    Q    Did you have a chance to review Dustin Norris's testimony

   13    from the December 16th hearing?

   14    A    I did not.

   15    Q    Do you know -- are you aware that he testified at some

   16    length regarding the relationship of each of these directors

   17    to Mr. Dondero and Highland?

   18    A    I didn't review anything, so I don't know what he said or

   19    how long it took.

   20    Q    Do you know if Mr. Powell's ever worked for Highland?

   21    A    He has.

   22    Q    Do you know in what capacity and during what time periods?

   23    A    He was -- I think his last title was -- I believe was

   24    chief product strategist, I believe.         And he was also the

   25    named PM for one of -- or, a suite of ETF funds.            I think he




                                                                      001841
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 60 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 65 of 313 PageID 4569
                                      Post - Cross                            60


     1   was last employed maybe --from my recollection, 2014,

     2   possibly.    Or 2015.    Somewhere around in there.

     3   Q    Okay.    And to the best of your knowledge, did Mr. Dondero

     4   appoint Mr. Powell to be the chief product strategist?

     5   A    I don't -- I don't know.       I wasn't involved in the

     6   decision for his appointment.        I don't know how he attained

     7   that role.

     8   Q    To the best of your knowledge, did Mr. Dondero appoint Mr.

     9   Powell as the PM of the ETF funds?

   10    A    Again, I wasn't involved in that determination, but he

   11    probably would have had a role in making the determination on

   12    who was the PM, along with probably some other investment

   13    professionals.

   14    Q    Okay.    And did Mr. Powell join the board of the funds

   15    before or after he left Highland around 2015?

   16    A    I can't recall specifically if he was already on the board

   17    or was an interested member, but I believe he, you know, I

   18    believe he joined shortly after he left.

   19    Q    Okay.    So he went from being an employee and being a

   20    portfolio manager at Highland to being on the board of these

   21    funds.   Do I have that right?

   22    A    Again, I can't recall specifically.         He may have already

   23    been on the board as an interested board member.            But, you

   24    know, I believe, you know, if that wasn't the case, he would

   25    have joined the board shortly after leaving.




                                                                      001842
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 61 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 66 of 313 PageID 4570
                                      Post - Cross                            61


     1   Q    And Mr. Ward, I think you said, has been on the funds'

     2   board since somewhere between 2005 and 2008.           Does that sound

     3   right?

     4   A    I think that was a time frame you referenced, and I think

     5   that was kind of in line, walking it back.          But I don't recall

     6   specifically when he joined.

     7   Q    And to the best of your knowledge, have the Advisors for

     8   which you serve as the chief compliance officer managed the

     9   Funds for which Mr. Ward has served as a director since the

   10    time he became a director?

   11    A    I'm sorry.     Can you repeat the question?

   12    Q    Yeah.    I'm just trying to understand if the advisors --

   13    withdrawn.    The Advisors manage the Funds; do I have that

   14    right?

   15    A    They provide investment advice on behalf of the Funds.

   16    Q    And they do that pursuant to written agreements; do I have

   17    that right?

   18    A    Correct.

   19    Q    And is it your understanding that, for the entire time

   20    that Mr. Ward has served as a member of the board of the

   21    Funds, the Advisors have provided the investment advice to

   22    each of those Funds?

   23    A    Yes, in one form or fashion.        I believe at one period in

   24    time, historically, the Advisor may have changed its name, but

   25    it would have been, you know, at the end of the day, one or




                                                                      001843
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 62 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 67 of 313 PageID 4571
                                      Post - Cross                            62


     1   more -- one of either NexPoint Advisors or Highland Capital

     2   Management Fund Advisors would have advised those Funds.

     3   Q    Is it fair to say that each of the Advisors for which you

     4   serve as the chief compliance officer has always been managed

     5   by an Advisor owned and controlled by Mr. Dondero?

     6   A    I believe so, yes.

     7               MR. MORRIS:     I have no further questions, Your Honor.

     8               THE COURT:    All right.    Any redirect?

     9               MR. RUKAVINA:    Yes.

   10                THE COURT:    Okay.   Mr. Rukavina?

   11                MR. RUKAVINA:    Your Honor, was I on mute?        I

   12    apologize.

   13                THE COURT:    Yes.

   14                              REDIRECT EXAMINATION

   15    BY MR. RUKAVINA:

   16    Q    Mr. Post, why did you leave Highland?

   17    A    It -- because I was a HCMLP employee and it was --

   18    basically, there was conflicts that were created by being an

   19    employee of the Debtor and by also serving as the CCO to the

   20    named Funds and the Advisors, and it coincided with Jim

   21    toggling over from HCMLP to NexPoint.          It just made sense more

   22    functionally and from a silo perspective for me to be the

   23    named CCO for that entity since he was no longer an employee

   24    of HCMLP.

   25    Q    And by Jim, you mean Jim Dondero?




                                                                      001844
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 63 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 68 of 313 PageID 4572
                               Post - Redirect/Recross                        63


     1   A    Yes, sorry.     Jim Dondero.

     2   Q    You're not some kind of lackey for Mr. Dondero, where you

     3   go wherever he goes, are you?

     4                MR. MORRIS:    Objection to the question.

     5                THE WITNESS:    No.

     6                THE COURT:    Overruled.   He can answer.

     7                MR. RUKAVINA:    Okay.

     8                THE WITNESS:    No.

     9                MR. RUKAVINA:    Okay.   Thank you, Your Honor.      I'll

   10    pass the witness.

   11                 THE COURT:    Any other Objector examination?

   12         All right.     Any recross, Mr. Morris?

   13                                RECROSS-EXAMINATION

   14    BY MR. MORRIS:

   15    Q    Just one question, sir.       The conflicts that you just

   16    mentioned, they were in existence for the one-year period

   17    between the petition date and the date you left; isn't that

   18    right?

   19    A    I think -- I believe so, and I think they became more

   20    evident as, you know, time progressed.

   21    Q    Okay.    But they existed on day one of the bankruptcy

   22    proceeding; isn't that right?

   23    A    Yes, I believe so.

   24    Q    All right.

   25                 MR. MORRIS:     No further questions, Your Honor.




                                                                      001845
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 64 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 69 of 313 PageID 4573
                                     Post - Recross                           64


     1               THE COURT:    All right.     Thank you, Mr. Post.     You're

     2   excused from the virtual witness stand.

     3        (The witness is excused.)

     4               THE COURT:    All right.     Your next witness?

     5               MR. RUKAVINA:    Your Honor, my exhibit has been

     6   admitted, I promised I'd be short, and my evidentiary

     7   presentation is done.       Thank you.

     8               THE COURT:    All right.     Well, Mr. Taylor, your

     9   evidence?

   10                MR. TAYLOR:    First of all, given the testimony that

   11    we have received just recently, we have released Mr. Sevilla

   12    from his subpoena and are not going to call him.

   13         With that being said, we do have some documents that we

   14    would like to get into evidence.         We filed our witness and

   15    exhibit list at Docket No. 1874.         I don't believe any of these

   16    are controversial.       I'm trying to keep from duplicating those

   17    that are already into evidence by the Debtor.           And therefore I

   18    would like to offer into evidence Exhibits No. 6 through 12

   19    and 17.    And that is it, Your Honor.

   20                THE COURT:    Okay.   Is there any objection to Dondero

   21    Exhibits 6 through 12 and 17, appearing at Docket 1874?

   22                MR. MORRIS:    I just want to be clear that Exhibits 6

   23    and 7, which are letters, I believe, from Mr. Lee (phonetic)

   24    are not being offered for the truth of the matter asserted in

   25    either letter.




                                                                      001846
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 65 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 70 of 313 PageID 4574
                                                                               65


     1              MR. TAYLOR:     That is correct, Your Honor.        Just

     2   merely that those requests and the words that were stated in

     3   there were indeed sent on those dates.

     4              MR. MORRIS:     And the same comment, Your Honor, with

     5   respect to Exhibits 9 through 12, that those documents are not

     6   being offered for the truth of the matter asserted.

     7              MR. TAYLOR:     Again, just that those requests were

     8   sent and those responses as stated were sent.

     9        And I apologize.      I missed one, Your Honor.       Also No. 15.

   10    6 through 12, 15, and 17.

   11               MR. MORRIS:     Your Honor, the Debtor has no objection

   12    to Exhibits 15, 16, and 17.

   13               THE COURT:     All right.    So, so they are all admitted

   14    with the representation that 6 and 9 through 12 are not being

   15    offered for the truth of the matter asserted.           With that

   16    representation, you have no objection, Mr. Morris?

   17               MR. MORRIS:     That's right.     I do just want to get

   18    confirmation that Exhibits 1 through 5 and 13 through 16 -- 13

   19    and 14 are not being offered at all.

   20               THE COURT:     Mr. Taylor?

   21               MR. TAYLOR:     So, that -- that is correct.        1 through

   22    5 would be duplicative of what has already been introduced

   23    into the record by Mr. Morris, so I am not offering those.

   24    And do not believe that 13 and 14 are relevant anymore, and so

   25    therefore did not offer those.




                                                                      001847
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 66 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 71 of 313 PageID 4575
                                                                              66


     1               THE COURT:    Okay.   So, with that, I have admitted 6

     2   through 12, 15, 16, and 17 at Docket Entry 1874.

     3          (Dondero Exhibits 6 through 12 and 15 through 17 are

     4   received into evidence.)

     5               THE COURT:    All right.    Anything else, Mr. Taylor?

     6               MR. TAYLOR:    No, Your Honor.     We are not calling any

     7   witnesses.

     8               THE COURT:    All right.    Mr. Draper, what about you?

     9   Any evidence?

   10                MR. DRAPER:    No evidence or witnesses.       The evidence

   11    that's been introduced by Mr. Taylor and Mr. Rukavina are

   12    sufficient for me.

   13                THE COURT:    All right.    Ms. Drawhorn, anything from

   14    you?

   15                MS. DRAWHORN:    No additional evidence, Your Honor.

   16                THE COURT:    All right.    Well, then, Mr. Morris, did

   17    you have anything in rebuttal?

   18                MR. MORRIS:    No, Your Honor.     I think we can proceed

   19    to closing statements.       I would just appreciate confirmation

   20    by the Objecting Parties that they rest.

   21                THE COURT:    All right.    Well, I guess we'll get that

   22    clear if it is isn't clear.        All of the Objectors rest.

   23    Confirm, yes, Mr. Rukavina?

   24                MR. RUKAVINA:    Confirm.

   25                THE COURT:    And Mr. Taylor?




                                                                      001848
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 67 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 72 of 313 PageID 4576
                                                                              67


     1              MR. TAYLOR:     Confirmed, Your Honor.

     2              THE COURT:     Okay.   And Draper and Drawhorn?

     3              MR. DRAPER:     Yes, Your Honor.

     4              MS. DRAWHORN:     Confirmed, Your Honor.

     5              THE COURT:     All right.    By the way, I assume Mr.

     6   Dondero has been participating this morning.            I didn't

     7   actually get that clarification before we started.            Mr.

     8   Taylor, is he there with you this morning?

     9              MR. TAYLOR:     Your Honor, he is.      He has been

   10    participating.     He is sitting directly to my left about

   11    slightly more than six feet apart.

   12               THE COURT:     Okay.   All right.    Good.

   13         All right.     Well, let's talk about our closing arguments

   14    and let me figure out, do we have -- should we break a bit

   15    before starting?     I have an idea in my brain about a time

   16    limitation, but before I do that, let me ask.            Mr. Morris,

   17    first I'll ask you.      How much time do you think you need for a

   18    closing argument?

   19               MR. MORRIS:     Your Honor, --

   20               MR. POMERANTZ:     Your Honor?

   21               MR. MORRIS:     -- I'll defer to Mr. Pomerantz, who's

   22    going to deliver that portion of our presentation today.

   23               THE COURT:     All right.    Mr. Pomerantz?

   24               MR. POMERANTZ:     Your Honor, I will be making -- yes,

   25    Your Honor.    I will be making the majority portion of the




                                                                      001849
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 68 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 73 of 313 PageID 4577
                                                                              68


     1   argument.    Mr. Kharasch will be making the portion of the

     2   argument dealing with the Advisor and Funds' objection.              But I

     3   expect my closing to be quite lengthy, given the 1129

     4   requirements, all the legal issues, which I plan to spend a

     5   fair amount of time.      So I would anticipate a range of an hour

     6   and 45 minutes.

     7               THE COURT:    An hour and 45 minutes?       All right.

     8   Well, --

     9               MR. POMERANTZ:    Correct.

   10                THE COURT:    I'm getting an echo.

   11                MR. CLEMENTE:    Your Honor, it's Matt Clemente on

   12    behalf on the Committee.       I'll have 15 minutes or less, Your

   13    Honor.   Just some things I would like to touch on.

   14                THE COURT:    All right.    So, two hours.     If I were to

   15    --

   16                MR. POMERANTZ:    And then you need, Your Honor, to add

   17    Mr. Kharasch.     I think he's on.     He can indicate how long his

   18    part of the closing will be.

   19                THE COURT:    Mr. Kharasch?

   20                MR. KHARASCH:    Yes.   I would figure my argument would

   21    probably be about 20 minutes to 30 minutes.

   22                THE COURT:    Okay.

   23                MR. RUKAVINA:    Your Honor, let me interject something

   24    that I think will help everyone out.         With the CLOs having

   25    consented through their counsel to the assumption, the bulk of




                                                                      001850
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 69 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 74 of 313 PageID 4578
                                                                              69


     1   my objection is now moot.         We no longer can and will argue

     2   that the contracts are unassignable under 365(b) or (c)

     3   because we do have now their consent.          So that will hopefully

     4   help the Debtor on that issue.

     5              MR. KHARASCH:     Your Honor, Ira Kharasch again.         I was

     6   not anticipating that.       I believe that that will take away the

     7   bulk of my argument.      I'm still going to be dealing with some

     8   of the other non-assumption-type arguments raised by the CLO

     9   Objectors, kind of dovetailing with Mr. Pomerantz's arguments

   10    on the injunction.      But that will greatly reduce, Your Honor,

   11    my argument.

   12               THE COURT:     All right.    So if I say two hours of

   13    argument for the Debtor and Creditors' Committee, Rukavina,

   14    Taylor and Draper and Drawhorn, can you collectively manage to

   15    share that two hours?      Have a two-hour argument in the

   16    aggregate?    That seems fair to me.

   17               MR. RUKAVINA:     Your Honor, I think -- I think that's

   18    fine, Your Honor.

   19               THE COURT:     All right.    And I guess I'll --

   20               MR. TAYLOR:     This is Mr. Taylor.       And yes, I agree.

   21               THE COURT:     Okay.    And Mr. Draper?

   22               MR. DRAPER:     This is Douglas Draper.       I agree.    I

   23    agree also, Your Honor.

   24               THE COURT:     All right.    And I'm going to ask --

   25               MR. POMERANTZ:     Your Honor, I --




                                                                      001851
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 70 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 75 of 313 PageID 4579
                                                                              70


     1              THE COURT:     Go ahead.

     2              MR. POMERANTZ:     Your Honor, we -- I think we may need

     3   like two hours and ten minutes, because mine was 1:45, Mr.

     4   Clemente was 15, and then Mr. Kharasch.          But we'll be around

     5   that.   And I tend to speak fast, so I might even shorten mine.

     6              THE COURT:     Okay.   You negotiated me up to two hours

     7   and ten minutes, Debtors/Objectors, each.

     8        I'm going to ask one more time.         The U.S. Trustee lobbed a

     9   written objection, but we've not heard anything from the U.S.

   10    Trustee.    Are you out there wanting to make an oral argument?

   11               MS. LAMBERT:     Yes, Your Honor.      The United States

   12    Trustee is on the line.       And we've been listening to the

   13    hearing.    I can turn my video on.       I think you're --

   14               THE COURT:     Yes.    I can hear you.    I can't see you.

   15               MS. LAMBERT:     Okay.   All right.     And so the U.S.

   16    Trustee feels that the issues about the releases have been

   17    adequately joined and raised by the other parties and that

   18    it's an issue of law.      The U.S. Trustee does not feel that we

   19    can add to that dialogue by, you know, wasting more of the

   20    Court's time.     I think it's been adequately briefed and it's

   21    been adequately argued here today.

   22               THE COURT:     Okay.

   23               MS. LAMBERT:     And we do have an agreement to include

   24    governmental release language in the order.           I understand that

   25    agreement is still being honored.         That's a separate agreement




                                                                      001852
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 71 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 76 of 313 PageID 4580
                                                                              71


     1   than the issue of whether the releases are precluded.             But

     2   we're going to let the other people carry the water on that.

     3              THE COURT:     Okay.

     4              MR. POMERANTZ:     Yeah.    And that is correct.      That is

     5   correct, Your Honor.      They asked for some information -- a

     6   provision on government releases.         They also asked for a

     7   provision regarding joint and several liability for Trustee

     8   fees.

     9        As I mentioned previously, the IRS has asked for a

   10    provision in the confirmation order, as have the Texas Taxing

   11    Authorities.

   12         We have not uploaded a proposed confirmation order, but I

   13    will state right now on the record that, before we do so, we

   14    will, of course, give Ms. Lambert, Mr. Adams, and the Texas

   15    Taxing Authorities the opportunity to review.           We expect there

   16    won't be any issue because the language has already been

   17    agreed to.

   18               THE COURT:     All right.    Well, how about this.      It's

   19    11:23 Central time.      Let's break until 12:00 noon Central

   20    time, okay, so that gives everyone a little over 30 minutes to

   21    have a snack and get their notes together, and we'll start

   22    with closing arguments at 12:00 noon.          All right?    So we're in

   23    recess until then.

   24               THE CLERK:     All rise.

   25         (A recess ensued from 11:24 a.m. until 12:05 p.m.)




                                                                      001853
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 72 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 77 of 313 PageID 4581
                                                                              72


     1               THE COURT:    All right.    Please be seated.      All right.

     2   This is Judge Jernigan.       We are back on the record in

     3   Highland.    Let me make sure we have the people we need.           Do we

     4   have the Pachulski team there?         Mr. Pomerantz, Mr. Kharasch?

     5               MR. POMERANTZ:    Yes, you do, Your Honor.

     6               THE COURT:    All right.    For our Objectors, Mr.

     7   Taylor, are you there?

     8               MR. TAYLOR:    Yes, Your Honor, I am.

     9               THE COURT:    All right.    I see Mr. Draper there on the

   10    video.   You're there.

   11                MR. DRAPER:    I'm here.    Can you hear me?

   12                THE COURT:    I can hear you loud and clear, yes.

   13                MR. DRAPER:    Great, because I didn't -- I'm not

   14    hearing, something so I apologize.

   15                THE COURT:    All right.    So we have Mr. Rukavina, and

   16    I think I see Mr. Hogewood there as well.          Is that correct?

   17    You're ready to go forward?

   18                MR. RUKAVINA:    Yes, Your Honor.

   19                THE COURT:    All right.

   20                MR. RUKAVINA:    Yes, Your Honor.      Good afternoon.

   21                THE COURT:    All right.    And Ms. Drawhorn, you're

   22    there?

   23                MS. DRAWHORN:    Yes, Your Honor.

   24                THE COURT:    Okay.   Committee.    Mr. Clemente, are you

   25    there?




                                                                      001854
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 73 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 78 of 313 PageID 4582
                                                                              73


     1               MR. CLEMENTE:    Yes, Your Honor.      I'm here, Your

     2   Honor.

     3               THE COURT:    Okay.   Very good.    All right.     So, let me

     4   reiterate.    We've given two-hour and 10-minute time

     5   limitations for the Debtor, and that'll be both any time you

     6   reserve for rebuttal and your closing, initial closing

     7   argument.    Mr. Clemente, you're going to be in that time frame

     8   as well.    Okay?

     9               MR. CLEMENTE:    Yes, Your Honor.

   10                THE COURT:    And so, as supporters of the plan.

   11         And then, of course, the Objectors, they have collectively

   12    two hours and ten minutes.

   13         A couple of things.      I'm going to have my law clerk, Nate,

   14    who you can't see but he's to my right, he's going to keep

   15    time.    I promise I won't be a jerk and cut anyone off

   16    midsentence, but please don't push the limit if I say, you

   17    know, "Time."

   18         The other thing I will tell you is I'll probably have some

   19    questions here or there.       And I've told Nate, cut off the

   20    timer if we're in a question-answer session.           I won't count

   21    that as part of the two hours and ten minutes.

   22         All right.     So, with that, Mr. Pomerantz, you may begin.

   23                 CLOSING STATEMENT ON BEHALF OF THE DEBTOR

   24                MR. POMERANTZ:    Thank you, Your Honor.       As Your Honor

   25    is aware, the Debtor has been able to resolve all objections




                                                                      001855
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 74 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 79 of 313 PageID 4583
                                                                              74


     1   to confirmation other than the objection by Mr. Dondero or his

     2   entities and the United States Trustee.

     3        Your Honor, I have a very lengthy closing argument, given

     4   the number of issues that are raised in the objections, and I

     5   want to make a complete record, since I understand that

     6   there's a good likelihood that (garbled) appeal.

     7        With that in mind, Your Honor, I'm prepared to go through

     8   each and every confirmation requirement in Section 1129.

     9   However, as an alternative, I might propose that I can go

   10    through each of the Section 1129 requirements that are the

   11    subject of pending objections or otherwise depend upon

   12    evidence that Your Honor has heard.

   13               THE COURT:     Okay.

   14               MR. POMERANTZ:     And of course, I'll be happy to

   15    answer any questions that you have in the process.

   16               THE COURT:     Okay.

   17               MR. POMERANTZ:     And after my closing argument, I will

   18    turn it over to Mr. Kharasch to address the Advisor and Funds'

   19    objections.

   20               THE COURT:     Okay.

   21               MR. POMERANTZ:     Before I walk the Court through the

   22    confirmation requirements, I did want to note for the Court,

   23    as I did previously, that we filed an updated ballot summary

   24    at Docket No. 1887.      And as reflected in the summary, Classes

   25    2 and 7 have voted to accept the plan with the respective




                                                                      001856
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 75 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 80 of 313 PageID 4584
                                                                              75


     1   numerosity and amounts required.         In fact, the votes are a

     2   hundred percent.

     3        Class 8, however, has voted to reject the plan.            Seventeen

     4   creditors in Class 8 voted yes and 24 objectors, which are, I

     5   think, all but one the employees with one-dollar claims for

     6   voting purposes, voted against.

     7        In dollar amount, Class 8 has accepted the plan by 99.8

     8   percent of the claims.       And I will address the issues of the

     9   cram-down over that class a little bit later on.

   10         Lastly, during the course of my presentation, I will

   11    identify for the Court certain modifications we have made to

   12    address the objections that were filed on January 22nd and

   13    then also on February 1st.       And at the end of my presentation,

   14    I will raise a couple of other modifications that I won't get

   15    to during my presentation and will explain to the Court why

   16    all the modifications do not require resolicitation and are

   17    otherwise appropriate under Section 1127.

   18         Your Honor, as Your Honor is aware, Section 1129 requires

   19    the Debtors to demonstrate to the court that the plan

   20    satisfies a number of statutory requirements.           1129(a)(1)

   21    provides that the plan requires -- complies with all statutory

   22    provisions of Title 11, and courts interpreted this provision

   23    as requiring the debtor to demonstrate it complies with

   24    Section 1122 and 1123.

   25         With respect to classification, Your Honor, there has been




                                                                      001857
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 76 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 81 of 313 PageID 4585
                                                                              76


     1   one objection that was raised to essentially a classification,

     2   and that was raised by Mr. Dondero to Article 3C of the plan

     3   on the grounds that it purports to eliminate a class that did

     4   not have any claims in it as of the effective date but which

     5   may later have a claim in that class.

     6        I think he was primarily concerned about Class 9

     7   subordinated claims.      But Mr. Dondero misunderstands the

     8   provision.    It only eliminates a claim for voting purposes,

     9   and if there's later a claim in that class, it will be treated

   10    as the plan provides the treatment.

   11         In any event, Class 9, as we know now, will be populated

   12    by the HarbourVest claims, as well as the UBS claims and the

   13    Patrick Daugherty claims, if the Court approves the settlement

   14    approving those claims.

   15         Next, Your Honor, Section 1123(a) contains seven mandatory

   16    requirements that a plan must include.          Sections 1, 2, and 3

   17    of 1123(a) apply to the classification of claims and where

   18    they're impaired and treatment.        The plan does that.

   19         There has been an objection to 1123(a)(3) raised by

   20    several parties with respect to the classification and

   21    treatment of subordinated claims.         The concerns stem from the

   22    mistaken belief that the Debtor reserved the right to

   23    subordinate claims without providing parties with notice and

   24    without obtaining a court order.

   25         The Debtor never intended to have unilateral ability to




                                                                      001858
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 77 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 82 of 313 PageID 4586
                                                                              77


     1   subordinate claims without affording parties due process

     2   rights, and we've added some clarificatory language to so

     3   provide.

     4        We made changes to the plan on January 22nd, and then on

     5   February 1st, and the plan addresses all those issues in

     6   Article 3(j) and it talks about when a claim is going to be

     7   subordinated as a non-creditor.        We've also redefined the

     8   definition of subordinated claims to make clear that a claim

     9   is only subordinated upon entry of an order subordinating that

   10    claim.

   11         Mr. Dondero also objected on the grounds that the plan did

   12    not contain a deadline pursuant to which the Debtor would be

   13    required to seek any subordination, and we have revised

   14    Article 7(b) of the plan to provide that any request to

   15    subordinate a claim would have to be made on or before the

   16    claim objection deadline, which is 180 days after the

   17    effective date.

   18         Lastly, certain former employees, Mr. Yang and Borud,

   19    objection also joined by Mr. Deadman, Travers, and Kauffman,

   20    objected to the inclusion of language in the definition of

   21    "Subordinated Claims" that a claims arising from a Class A, B,

   22    or C limited partnership is deemed automatically subordinated.

   23    The concerns were that the language could broadly apply to any

   24    potential claims by a former partner, and could be also read

   25    to encompass claims outside the statutory scope of 510(b) or




                                                                      001859
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 78 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 83 of 313 PageID 4587
                                                                              78


     1   otherwise relating to limited partnership interests.

     2        While the Debtor does reserve the right to seek to

     3   subordinate the claims on any basis, we have modified the plan

     4   to address that concern and to address the concern that we're

     5   not attempting to create any new causes of action for

     6   subordination that don't otherwise exist under applicable law,

     7   but it just preserves the parties' rights with respect to

     8   subordination and deals with that at a later date.

     9        Next, Your Honor, Section 1123(a)(5).          I skipped over

   10    1123(a)(4) because there are no objections to that provision.

   11                THE COURT:    Okay.

   12                MR. POMERANTZ:    Section 1123(a)(5), a plan must

   13    provide for adequate means of implementation.           And the plan

   14    provides a detailed structure and blueprint how the Debtor's

   15    operations will continue, how the assets will be monetized,

   16    including the establishment of the Claimant Trust,

   17    establishment of the Litigation Sub-Trust, the Reorganized

   18    Debtor, the Claimant Trust Oversight Board.           And the documents

   19    precisely describing how this will occur were filed as part of

   20    the various plan supplements.

   21         1123(a)(7), Your Honor, requires that the plan only

   22    contain provisions that are consistent with the interest of

   23    equity holders and creditors with respect to the manner,

   24    selection, and -- of any director, officer, or trustee under

   25    the plan.    And as discussed in the plan, at the disclosure




                                                                      001860
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 79 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 84 of 313 PageID 4588
                                                                              79


     1   statement, and as testified to by Mr. Seery, the Committee and

     2   the Debtor had arm's-length negotiations regarding the post-

     3   effective date corporate governance and believe that the

     4   selection of the claimant Trustee, the Litigation Sub-Trustee,

     5   and the Claimant Trust Oversight Board are in the best

     6   interest of stakeholders.

     7        HCMFA has raised a particular objection, I think, to these

     8   issues, but I will address it in the context of the

     9   requirement under Section 1129(a)(5).

   10         Your Honor, Section 1129(a)(2) requires that the plan

   11    comply with the disclosure and solicitation requirements under

   12    the plan.    Section 1125 requires that the Debtor only solicit

   13    with a court-approved disclosure statement.           The Court

   14    approved the disclosure statement on November 23rd, and

   15    pursuant to the proofs of service on file, the plan and

   16    disclosure statement were mailed, along with solicitation

   17    materials that the court approved.

   18         Now, there has been an objection raised by Dugaboy, and

   19    also alluded to by Mr. Taylor in some of his comments before,

   20    that the plan does violate 1129(a)(2) because the Debtor's

   21    disclosure statement was deficient.

   22         In support of that argument, Dugaboy points to the

   23    reduction in the anticipated distribution to creditors from

   24    the November plan analysis to the January plan analysis, and

   25    argues that that reduction requires resolicitation.            However,




                                                                      001861
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 80 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 85 of 313 PageID 4589
                                                                              80


     1   those arguments are not well-taken.

     2        First, none of the people making these objections were

     3   solicited for their vote on the plan, or if they had been,

     4   they didn't vote or decided to reject the plan.           And to the

     5   extent that Class 8 creditors, the distribution has gone down

     6   -- that's the class that Mr. Taylor and Mr. Draper are

     7   concerned about -- you don't hear the Committee, Acis,

     8   Redeemer, UBS, HarbourVest, Daugherty, or the Senior Employees

     9   making their argument, this argument, and they represent over

   10    99 percent of the claims in that class.          And in fact, of the

   11    17 Class 8 creditors that have accepted the plan, 15 are

   12    represented by the parties I just mentioned.

   13         So who are the two creditors that they're so concerned

   14    about?   One is Contrarian, which is a claims trader that

   15    actually elected to be treated in Class 7, and one is one of

   16    the employees who voted to accept the plan.

   17         Second, Your Honor, the argument conflates the difference

   18    between adverse change to the treatment of a claim or interest

   19    that would require a resolicitation under Section 1127 and a

   20    change to the distribution that would not.

   21         More importantly, Your Honor, the argument is specious.

   22    As Mr. Seery testified yesterday, the material differences

   23    between the analysis contained on November and late January

   24    and the one we filed on February 1st were based on three types

   25    of changes:    an update regarding the increased value of assets




                                                                      001862
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 81 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 86 of 313 PageID 4590
                                                                              81


     1   based upon events that had transpired during this period,

     2   which included an increase in asset value, no recoveries, and

     3   revenues expected to be generated by the CLO management

     4   agreements; an update to the expected costs of the Reorganized

     5   Debtor and the Claimant Trust as a result of the continued

     6   evaluation of staffing needs, operational expenses, and

     7   professional fees; and an update to reflect resolution of the

     8   HarbourVest and UBS claims.

     9        In the filing Monday, Your Honor, we updated the plan

   10    projection, a liquidation analysis which revised the unsecured

   11    claims based upon the UBS settlement that I was able to

   12    disclose to Your Honor.       And in the filing, the distribution

   13    now revised to Class 8 creditors is now 71 percent, compared

   14    to the 87 percent that was in the disclosure statement that

   15    went out for solicitation.

   16         Your Honor, there can be no serious argument that the

   17    creditors in this case were not fully aware of the potential

   18    for the UBS and HarbourVest creditors receiving claims.             Your

   19    Honor's UBS 3018 order granting its claim for voting purposes

   20    was entered right around the time that the disclosure

   21    statement was approved.       And, in fact, a last-minute addition

   22    to the disclosure statement disclosed the 3018 amount,

   23    although the amount did not make it to the attachment to the

   24    disclosure statement.      And that reference, Your Honor, to the

   25    UBS claim being allowed for voting purposes can be found at




                                                                      001863
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 82 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 87 of 313 PageID 4591
                                                                              82


     1   Page 41 of Docket No. 1473.

     2        And the HarbourVest settlement was filed on about December

     3   23, two weeks before the voting deadline, sufficient time for

     4   people to take that into consideration.

     5        And as Your Honor surely knows, the hearings in this case

     6   have been very well-attended by the major parties, and I

     7   believe that if we went back and looked at the records of who

     8   was on the WebEx system during the HarbourVest and UBS

     9   hearings, you would find that representatives of basically

   10    every creditor, every major creditor in this case in Class 8

   11    participated.

   12         Moreover, Your Honor, creditors were not guaranteed any

   13    percentage recovery under the plan and disclosure statement,

   14    which clearly identified the size of the claims pool as a

   15    material risk.

   16         Article 4(a)(7) of the disclosure statement, which is at

   17    Docket 1473, is entitled "Claims Estimation" and warns

   18    creditors that there can be no assurances that the Debtor's

   19    claims estimates will prove correct, and that the actual

   20    amount of the allowed claims may vary materially.

   21         And if Dugaboy is arguing it was misled as the holder of a

   22    disputed administrative claim and general unsecured claim,

   23    that argument is simply preposterous.

   24         Dugaboy cites several cases for the proposition that

   25    deficient disclosure may warrant resolicitation, and the




                                                                      001864
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 83 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 88 of 313 PageID 4592
                                                                              83


     1   Debtor agrees with the proposition as a general matter.             But

     2   if one looks at the cases that were filed -- that Dugaboy

     3   cited to, it will see that they are clearly inapposite and

     4   distinguishable.

     5        In re Michaelson, the Bankruptcy Court for the Eastern

     6   District of California, revoked confirmation because the

     7   debtor failed to disclose in the disclosure statement a mail

     8   fraud indictment of the turnaround specialist who was to lead

     9   the reorganization effort and a prior Chapter 7 company he

   10    drove into the ground.

   11         In In re Brotby, the Ninth Circuit BAP affirmed a decision

   12    of the Bankruptcy Court that the individual debtor's decision

   13    to modify its financial projections on the eve of confirmation

   14    did not require a resolicitation.         And there, the financial

   15    projections were off by 75 percent.

   16         And in Renegade Holdings, the Bankruptcy Court granted a

   17    motion by a group of states to revoke confirmation by the

   18    debtors, who manufactured and distributed tobacco products,

   19    because the debtors failed to disclose in its disclosure

   20    statement that the debtor and its principals were under

   21    criminal investigation for unlawful trafficking in cigarettes,

   22    which was not disclosed to creditors.

   23         Your Honor, none of these cases are remotely analogous to

   24    this case, and they certainly do not stand for the proposition

   25    that the Debtor was required to resolicit.




                                                                      001865
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 84 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 89 of 313 PageID 4593
                                                                              84


     1        Next, Your Honor, the next requirement is 1129(a)(3),

     2   which requires that any plan be proposed in good faith.             As

     3   Mr. Seery testified at length, and the Court has personal

     4   knowledge of, having presided over this case for a year, the

     5   plan is the result of substantial arm's-length negotiations

     6   with the Committee over a period of several months.

     7        Mr. Seery testified yesterday that, soon after the board

     8   was appointed, the Committee wanted to immediately pursue down

     9   the path of an asset monetization plan.          However, as Mr. Seery

   10    testified, the board decided that it was inappropriate to rush

   11    to judgment and that it should consider all potential

   12    restructuring alternatives for the Debtor.           And Mr. Seery

   13    testified what those alternatives were:          a traditional

   14    restructuring and continuation of the Debtor's business; a

   15    potential sale of the Debtor's assets in one or more

   16    transactions; an asset monetization plan like the one before

   17    the Court today; and, last but not least, a grand bargain plan

   18    that would involve Mr. Dondero sponsoring the plan with a

   19    substantial equity infusion.

   20         As Mr. Seery testified, by the early summer of 2020, the

   21    Debtor decided that it was appropriate to start moving down

   22    the path of an asset monetization plan while it continued to

   23    work on the grand bargain plan.        Accordingly, Mr. Seery

   24    testified that the Debtor commenced good-faith negotiations

   25    with the Committee regarding the asset monetization plan, and




                                                                      001866
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 85 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 90 of 313 PageID 4594
                                                                              85


     1   that those negotiations took several months, were hard-fought

     2   and at arm's-length, and involved substantial analysis of the

     3   appropriate post-confirmation corporate structure, governance,

     4   operational, regulatory, and tax issues.          And on August 12th,

     5   Your Honor, the plan was filed with the Court.

     6        And although the Debtor at that time had not reached an

     7   agreement with the Committee on some of the most significant

     8   issues, Mr. Seery testified that the independent board

     9   believed that it was important to file that plan at that time,

   10    a proverbial stake in the ground to act as a catalyst for

   11    reaching a consensual plan with the Committee or others, which

   12    it has done.

   13         As Mr. Seery testified, he continued to work with Mr.

   14    Dondero to try to achieve a grand bargain plan, while at the

   15    same time proceeding down the path of the filed plan.

   16         He testified that the parties participated in mediation at

   17    the end of August and early September to try to reach an

   18    agreement on a grand bargain plan, but were unsuccessful.             And

   19    the Debtor proceeded on the path of the August 12th plan and

   20    sought approval of its disclosure statement on August 27th,

   21    2020.

   22         Mr. Seery testified that, at that time, the Debtor still

   23    had not reached an agreement with the Committee on certain

   24    significant issues involving post-confirmation governance and

   25    the scope of releases.       And as a result, after a contested




                                                                      001867
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 86 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 91 of 313 PageID 4595
                                                                              86


     1   hearing, Your Honor, Your Honor did not approve the disclosure

     2   statement on October 27th, but asked us to go back again to

     3   try to work out the issues, and we came back on November 23rd.

     4        Mr. Seery testified that the Debtor continued to negotiate

     5   with the Committee to resolve the material disputes leading --

     6   which led up to the November 23rd hearing, where we came in

     7   with the support of the Committee.         But as Mr. Seery has also

     8   testified, he has continued to try to reach a consensus on a

     9   global plan, notwithstanding the approval of the disclosure

   10    statement.    And he spent personally several hundred hours

   11    since his appointment trying to build consensus.

   12         As part of this process, Mr. Seery testified that Mr.

   13    Dondero received access to substantial information regarding

   14    the Debtor's assets and liabilities, most recently in

   15    connection with a series of informal document requests which

   16    were made at the end of December.

   17         And after the Court asked the parties to again reengage in

   18    efforts to try to reach a global hearing after the Debtor's

   19    preliminary injunction motion, Mr. Seery testified that he and

   20    the board participated in calls with Mr. Dondero and his

   21    advisors and the Committee to see if common ground could be

   22    attained.

   23         Unfortunately, as Mr. Seery testified, the Committee and

   24    Mr. Dondero were not able to reach an agreement.

   25         Accordingly, Your Honor, the testimony unequivocally and




                                                                      001868
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 87 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 92 of 313 PageID 4596
                                                                              87


     1   overwhelmingly demonstrates that the plan was proposed in good

     2   faith.

     3        I expect the Objectors may argue in closing that they have

     4   filed a plan under seal that is a better alternative than that

     5   being proposed by the plan that the Debtor seeks to confirm.

     6   Your Honor, as a threshold matter, yesterday I said any

     7   mention of the specifics of the recent plan would be

     8   inappropriate.     We are not here today to debate the merits of

     9   Mr. Dondero's plan, which the Court permitted him to file

   10    under seal.    He had ample opportunity to file this plan after

   11    exclusivity was terminated, seek approval of a disclosure

   12    statement, and, if approved, solicit votes in connection with

   13    a confirmation hearing, but he failed to do so.

   14         What matters today, Your Honor, is whether the Debtor's

   15    plan, the plan that has been accepted by 99.8 percent of the

   16    amount of creditors, and opposed only by Mr. Dondero, his

   17    related entities, and certain employees, meets the

   18    confirmation requirements of Section 1129, which we most

   19    certainly argue it does.

   20         And perhaps most importantly, Your Honor, the Court

   21    remarked at the last hearing that, without the Committee's

   22    support for a competing plan, Mr. Dondero's plan would be dead

   23    on arrival.    And as you have heard from Mr. Clemente, Mr.

   24    Dondero does not yet have the Committee's support.

   25         Next, Your Honor, is Section 1129(a)(5).          That requires




                                                                      001869
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 88 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 93 of 313 PageID 4597
                                                                              88


     1   that the plan disclose the identity of any director,

     2   affiliate, officer, or insider of the debtor, and such

     3   appointment be consistent with the best interest of creditors

     4   and equity holders.      Courts have held that this section

     5   requires the disclosure of the post-confirmation governance of

     6   the reorganized entity.

     7        HCMFA objects to the plan, arguing that it did not comply

     8   with Section 1129(a)(5) because it didn't disclose the people

     9   who would control and manage the Reorganized Debtor and who

   10    might be a sub-servicer.       HCMFA's objection is off-base.

   11    Under the plan, Mr. Seery will be the claimant Trustee and

   12    Marc Kirschner will be the Litigation Trustee.           Mr. Seery

   13    testified extensively about his background, and he has

   14    appeared before the Court many times and the Court is familiar

   15    with him.    We have also introduced his C.V. into evidence.

   16         As he testified, he will be paid $150,000 per month,

   17    subject to further negotiations with the Claimant Trust

   18    Oversight Committee regarding the monthly amount and any

   19    success fee and severance fee, which negotiation is expected

   20    to be completed within the 45 days following the effective

   21    date.

   22         Mr. Seery also testified regarding the names of the

   23    members of the Claimant Trust Oversight Committee, which

   24    information was also contained in the plan supplement and it

   25    generally includes the four members of the Committee and David




                                                                      001870
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 89 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 94 of 313 PageID 4598
                                                                              89


     1   Pauker, a restructuring professional with decades of

     2   restructuring experience.

     3        The members of the Oversight Committee will serve without

     4   compensation, except for Mr. Pauker, who Mr. Seery testified

     5   will receive $250,000 in the first year and $150,000 for

     6   subsequent years.

     7        As set forth in the Claimant Trust agreement, if at any

     8   time there is a vacant seat to be filled by another

     9   independent member, their compensation will be negotiated by

   10    and between the Claimant Trust Oversight Board and them.

   11         Mr. Seery has also testified that he believed the Claimant

   12    Trust will have sufficient personnel to manage its business.

   13    Specifically, he has testified that he intends to employ

   14    approximately ten of the Debtor's employees, who will be

   15    sufficient to enable him to continue to operate the Debtor's

   16    business, including as an advisor to the managed funds and the

   17    CLOs, until the Claimant Trust is able to effectively and

   18    efficiently monetize its assets for fair value, whether that

   19    takes two years or whether that takes 18 months or whether

   20    that takes longer.

   21         Mr. Seery further testified that he believes that the

   22    operations can be best conducted by the Debtor's employees.

   23    And while he did consider the retention of a sub-servicer, he

   24    ultimately decided, in consultation with the Committee, that

   25    the monetization would be a lot more effective if done with a




                                                                      001871
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 90 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 95 of 313 PageID 4599
                                                                              90


     1   subset of the Debtor's current employees.

     2        The proposed corporate governance is also consistent with

     3   the interests of the Debtor and its stakeholders.            The Court

     4   is very familiar with Mr. Seery and the Debtor, and I believe

     5   that Mr. Clemente, when he comments, will say the Committee

     6   can think of no better person to continue managing the

     7   Claimant Trust than Mr. Seery.

     8        Mr. Kirschner is also well qualified to be the Litigation

     9   Trustee.    His C.V. is part of the evidence that's been

   10    admitted and contains additional information regarding his

   11    background.    And he will receive $40,000 a month for the first

   12    three months and $20,000 a month thereafter, plus a to-be-

   13    negotiated success fee.

   14         There just simply can be no challenge to Mr. Seery's or

   15    Mr. Kirschner's qualifications or abilities to act in a manner

   16    contemplated by the plan or that their involvement is not in

   17    the best interest of the estate and its creditors.

   18         Your Honor, the next requirement that is objected to is

   19    Section 1129(a)(7).      That, of course, requires the Debtor to

   20    demonstrate that creditors will receive not less under the

   21    plan than they would receive if the Debtor was to be

   22    liquidated in Chapter 7.       And on February 1st, Your Honor, we

   23    filed our updated liquidation analysis, which contains the

   24    latest-and-greatest evidence to support that.

   25         These documents, the updated documents, in connection with




                                                                      001872
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 91 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 96 of 313 PageID 4600
                                                                              91


     1   the prior analysis, was provided to objecting parties in

     2   advance of the January 29th deposition, and Your Honor has

     3   heard the differences between the January 29th and the

     4   February 1st documents being very minimal.

     5        The Court heard extensive evidence and testimony from Mr.

     6   Seery regarding the assumptions that went into the preparation

     7   of the liquidation analysis and the differences of what

     8   creditors are projected to receive under the plan as compared

     9   to what they are projected to receive in a Chapter 7.

   10         Such testimony also included a comparison between the

   11    liquidation analysis that was filed with the plan in November,

   12    the updated liquidation analysis filed on the -- or, provided

   13    to parties on January 28th, and the last version, filed on

   14    February 1st.

   15         Mr. Seery testified that, on the revenue side, the

   16    liquidation analysis was updated to include the HCLOF

   17    interest, which was required as part of the settlement with

   18    HarbourVest; the increase in value of certain assets,

   19    including Trussway; revenue expected to be generated from

   20    continued management of the CLOs; and increased recovery on

   21    notes as a result of the acceleration of certain related

   22    notes.

   23         On the expense side, Mr. Seery testified regarding his

   24    best estimate of the likely expenses to be incurred by a

   25    Chapter 7 trustee -- by the Claimant Trust, including




                                                                      001873
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 92 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 97 of 313 PageID 4601
                                                                                92


     1   personnel costs; professional costs, which increase because of

     2   the litigious nature this case has become; and operating

     3   expenses.

     4        And lastly, on the claim side, Your Honor, Mr. Seery

     5   testified that the claims numbers have been updated to include

     6   the settlement from HarbourVest and initially the amount

     7   approved to UBS pursuant to the 3018 order and then the

     8   reduction at $50 million based upon the settlement announced.

     9   And like the prior liquidation analysis, the current analysis

   10    demonstrates that creditors will fare substantially better

   11    under in Chapter -- under the plan than in Chapter 7.             In

   12    fact, the projected recovery under the plan is 85 percent for

   13    Class 7 creditors and 71.32 percent for Class 8 creditors, as

   14    compared to 54.96 percent for all unsecured creditors in a

   15    Chapter 7.

   16         Mr. Seery also testified that expenses are expected to be

   17    more under Chapter 11 than under Chapter 7, but he also

   18    testified that the tens of millions of dollars in greater

   19    revenue and asset recoveries under the plan will more than

   20    offset the additional expenses.

   21         As a result, the Court has more than sufficient

   22    evidentiary basis to conclude that the Debtor has carried its

   23    burden to prove that it meets the best interest of creditors

   24    best.

   25         But Mr. Dondero's counsel spent a lot of time crossing --




                                                                      001874
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 93 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 98 of 313 PageID 4602
                                                                              93


     1   cross-examining Mr. Seery, in a vain attempt to demonstrate to

     2   the Court that a Chapter 7 actually would be much better for

     3   creditors.    And this argument has also been made by Dugaboy

     4   and the Advisors and the Funds.

     5        Before I address these arguments on its merits, Your

     6   Honor, I just wanted to remind the Court of the Objectors --

     7   these Objectors' interest in this case.          Mr. Dondero owns no

     8   equity in the Debtor.      He owns a general partner.        Strand, in

     9   turn, owns a quarter-percent -- a quarter of one percent of

   10    the total equity in the Debtor.        And Mr. Dondero's claim, it's

   11    only a claim for indemnification.         Dugaboy asserts two claims:

   12    a frivolous administrative claim relating to the postpetition

   13    management of a Multi-Strat, which, as an administrative

   14    claim, if it's valid, would not even be affected by the best

   15    interest of creditors test, because it would have to be paid

   16    in full.    And he also asserts a claim that the Debtor's

   17    subsidiary -- against the Debtor's subsidiary for which it

   18    tries to pierce the corporate veil.

   19         Just think about it.       Dugaboy, Mr. Dondero's entity, is

   20    arguing that he should be able to pierce the corporate veil to

   21    get at the entity that was his before the bankruptcy.

   22         Dugaboy's only other interest in this case relates to a --

   23    a one -- point eighteen and several-hundredths percent of the

   24    equity interest of the Debtor, and that is out of the money.

   25         And as I mentioned previously, Your Honor, Mr. Rukavina's




                                                                      001875
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 94 of 257
  Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 99 of 313 PageID 4603
                                                                              94


     1   clients either didn't file any general unsecured claims or

     2   filed them and withdrew them.        Their only claim is a disputed

     3   administrative claim against the Debtor that was filed a week

     4   ago and which, at the appropriate time, the Debtor will

     5   demonstrate is without merit.

     6        And I understand that, just today, NexPoint Advisors also

     7   filed administrative claim.

     8        So I'm not going to argue to Your Honor that these parties

     9   do not have standing, although their standing is tenuous, at

   10    best, to assert this argument.        The Court should keep their

   11    relative interests in mind when evaluating the merits and the

   12    good faith of this objection.

   13         The principal objection, as I said, is that creditors will

   14    do better in a Chapter 7.       Essentially, they argue that a

   15    Chapter 7 trustee can liquidate the assets just as well as Mr.

   16    Seery can and not require the cost structure that is included

   17    in the Debtor's plan projections.         Yes, they argue that a

   18    Chapter 7 will be more efficient.

   19         Mr. Seery's testimony, the only testimony on the topic,

   20    however, establishes that this preposterous proposition has no

   21    basis in reality.      Mr. Seery testified that a Chapter 7

   22    trustee's mandate would be to reduce Debtor's assets as fast

   23    as possible, while he will monetize assets as and when

   24    appropriate to maximize the value.

   25         But even if you can assume that the Chapter 7 trustee




                                                                      001876
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 95 of 257
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 100 of 313 PageID 4604
                                                                              95


     1   could get court authority in a Chapter 7 to operate, there are

     2   several reasons Mr. Seery testified why a liquidation by a

     3   Chapter 7 trustee would be far worse than the plan.

     4        First, Your Honor, no matter how competent the Chapter 7

     5   trustee is -- and Mr. Seery did not say he is more competent

     6   than anyone else out there -- the lack of a learning curve

     7   that Mr. Seery established through the 13 months in this case

     8   puts Mr. Seery at such a major advantage compared to a Chapter

     9   7 trustee.

   10         Second, Mr. Seery questioned whether the Chapter 7 trustee

   11    would be able to retain the Debtor's existing professionals,

   12    even assuming they were willing to be retained.           I'm not sure

   13    what's the Court's practice or the practice in the Northern

   14    District, but in many districts around the country debtor's

   15    counsel and professionals cannot be retained by Chapter 7

   16    trustee, as general counsel, at least.

   17         And I could just imagine, Your Honor, Mr. Dondero's

   18    position if the Chapter 7 trustee actually sought to hire

   19    Pachulski Stang and DSI.

   20         Third, Your Honor, regardless of whether the Chapter 7

   21    trustee obtained some operating authority, the market

   22    perception will be that a Chapter 7 trustee will sell assets

   23    for less value than would Mr. Seery as claimant Trustee.             Mr.

   24    Seery testified to that.

   25         The argument that the Objectors make that a Chapter 7




                                                                      001877
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 96 of 257
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 101 of 313 PageID 4605
                                                                              96


     1   process, whereby the trustee would seek court approval of

     2   assets, is better for value than a process overseen by the

     3   Claimant Trust Board lacks any evidentiary basis and also is

     4   contradicted by Mr. Seery's testimony.

     5        In fact, Mr. Seery testified that the Chapter 7 process,

     6   the public process of it, would very likely result in less

     7   recovery than a sale conducted in the Claimant Trust.

     8        And lastly, Mr. Seery testified that it's unlikely that

     9   the ten or so valuable employees who Mr. Seery is planning to

   10    heavily rely on to assist him with post-confirmation would

   11    agree to a work for Chapter 7 trustee.          Your Honor is all too

   12    familiar with the fights in the Acis case and Chapter 7

   13    trustee, and it's just hard to believe that any of the

   14    Highland employees would go work for the Chapter 7 trustee.

   15         So why is Mr. Dugaboy -- why is Dugaboy and Mr. Dondero

   16    actually making this objection and advocating for a Chapter 7?

   17    It's because they would expect to buy the Debtor's assets on

   18    the cheap from a Chapter 7 trustee, exactly what they've been

   19    trying to do in this case.

   20         Your Honor, moving right now to Section 1129(a)(11), that

   21    requires the debtor to demonstrate that the plan is feasible.

   22    In other words, it's not likely to be followed by a further

   23    liquidation or restructuring.        Under the Fifth Circuit law,

   24    the debtor need only demonstrate that the plan will have a

   25    reasonable probability of success to satisfy the feasibility




                                                                      001878
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 97 of 257
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 102 of 313 PageID 4606
                                                                              97


     1   requirement, and the Debtor has easily met this standard.

     2        As Mr. Seery testified, the Debtor's plan contemplates

     3   continued operations through which time the assets will be

     4   monetized for the benefit of creditors.          The plan contemplates

     5   that Class 7 creditors will be paid off shortly after the

     6   effective date.     Class 8 creditors are not guaranteed any

     7   recovery but will receive pro rata distributions over a period

     8   of time.    Class 2, Frontier secured claim, will be paid off

     9   over time, and the projections demonstrate that it will -- the

   10    Debtor will have money to do so.

   11         Mr. Seery testified at length regarding the assumptions

   12    that went into the preparation of the projections most

   13    recently filed on February 1, and based on that testimony, the

   14    Debtor has clearly demonstrated that the plan is feasible.

   15         Your Honor, I think that brings us to Section 1129(b).               Of

   16    course, again, Your Honor, if Your Honor has any other

   17    questions with the sections I'm skipping over.           I believe

   18    we've adequately covered them in the briefs and I don't think

   19    there's any objection.

   20         But as I mentioned before, we have three classes that have

   21    voted to reject the plan.       Class 8 is the general unsecured

   22    claims.    They voted to reject the plan.        Yes.   Even though,

   23    based upon the ballot summary, 99 percent of the amount of

   24    claims in that class voted to accept the plan, approximately

   25    24 employees voted to reject the plan.          And accordingly, the




                                                                      001879
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 98 of 257
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 103 of 313 PageID 4607
                                                                              98


     1   Debtor cannot satisfy the numerosity requirement of Section

     2   1126(c).

     3        I do want to briefly recount for Your Honor Mr. Seery's

     4   testimony regarding the nature of the claims of the 24

     5   employees who voted to reject the plan.          And I'm not doing

     6   this to argue that the votes from these contingent creditors

     7   are not valid or that the Debtor doesn't need to satisfy the

     8   cram-down requirements.       The Debtor understands it needs to

     9   demonstrate to the Court that Section 1129(b) is satisfied for

   10    the Court to confirm the plan.

   11         Rather, why I do this, Your Honor, is to provide the Court

   12    with context about the nature and extent of the creditors in

   13    this class as the Court determines whether the plan is, in

   14    fact, fair and equitable and can be crammed down to a

   15    dissenting vote.

   16         Mr. Seery testified that these employees originally had

   17    claims under the annual bonus plan and the deferred

   18    compensation plan.      And as he testified, in order for claims

   19    under each of those plans to vest -- I think he referred to

   20    them as be-in-the-seat plans -- the employee was required to

   21    remain employed as of that date.

   22         Mr. Seery testified that the Debtor terminated the annual

   23    bonus plan in the middle of January and replaced it with the

   24    key employee retention plan that the Court previously

   25    approved.




                                                                      001880
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 99 of 257
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 104 of 313 PageID 4608
                                                                              99


     1          Accordingly, Mr. Seery testified that no employee who

     2   voted to reject the plan anymore has a claim on the annual

     3   bonus plan.    He also testified that, with respect to the

     4   deferred compensation plan, people have contingent claims

     5   under that plan and that no payments are due until May 20 --

     6   2021.

     7          As Mr. Seery testified, if the employees who would be

     8   entitled to receive payments under the deferred compensation

     9   plan do not agree to enter into a separation agreement that

   10    was approved by the Court, they will be terminated before May

   11    and there will no -- not longer be any deferred compensation

   12    due.

   13           Accordingly, while the 24 employees who voted to reject

   14    the plan do technically have claims at this time they have

   15    voted, Mr. Seery testified the claims will go away soon.

   16           I do want to point out something that's obviously

   17    painfully obvious at this point, that while Class 8 voted to

   18    reject the plan, the Committee, the statutory fiduciary for

   19    all unsecured creditors, supports the plan enthusiastically

   20    and I believe it does so unanimously.

   21           The other classes to reject the plan, Your Honor, are

   22    Class 11, the A limited partnerships, and none of the holders

   23    in Class B and C limited partnerships voted on the plan, so

   24    cram-down is required over those classes as well.            So Your

   25    Honor is able to confirm the plan pursuant to the cram-down




                                                                      001881
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 100 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 105 of 313 PageID 4609
                                                                            100


   1   procedures under 1129(b) if the Court determines that the plan

   2   is fair and equitable and does not discriminate unfairly

   3   against the rejecting classes.

   4         Let's first turn to the fair and equitable requirement.                A

   5   plan is fair and equitable if it follows the absolute priority

   6   rule, meaning that if a class does not receive payment in

   7   full, no junior class will receive anything under the plan.

   8   With respect to Class 8, no junior class -- junior class to

   9   Class 8 will receive payment, and here is the key point,

  10   unless Class 8 is paid in full, with appropriate interest.

  11   NPA and Dugaboy -- Dugaboy in a brief filed on Monday -- argue

  12   that the plan does not satisfy the absolute priority rule

  13   because Class 10 and Class Equity Interests have a contingent

  14   right to receive property under the plan.

  15         Your Honor, this argument misunderstands the absolute

  16   priority rule.      Class 10 and Class Creditors will only receive

  17   payment after distribution to 8 and 9, the unsecured claims

  18   and the subordinated claims, are all paid in full, plus

  19   interest.

  20         And, in fact, Dugaboy, in its brief, to its credit, admits

  21   that the argument is contrary to the Bankruptcy Court's

  22   decision of Judge Gargotta in the Western District case of In

  23   re Introgen Therapeutics.        There, the Court was faced with a

  24   similar argument by a group of unsecured creditors who argued

  25   that the debtor's plan violated the absolute priority rule




                                                                    001882
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 101 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 106 of 313 PageID 4610
                                                                            101


   1   because equity was retaining a contingent interest that would

   2   only be payable if general unsecured claims were paid in full.

   3         In rejecting the argument, the Court reasoned, and I

   4   quote, "The only way Class 4 will receive anything is if Class

   5   3, in fact, gets paid in full, in satisfaction of

   6   1129(b)(2)(B)(i)," meaning that the absolute priority rule

   7   would not be an issue.       If Class 3 is not paid in full, Class

   8   4's property interest is not -- is just -- is not just

   9   valueless, it just doesn't exist.

  10         Your Honor, this is precisely the situation in this case.

  11   Equity interests will only receive a recovery if Class 8 and 9

  12   are paid in full.

  13         But Dugaboy attempts to escape the logical reading of the

  14   absolute priority rule by claiming that Introgen was wrongly

  15   decided and goes against the Supreme Court's decision in

  16   Ellers (phonetic).      Dugaboy argues that because the Supreme

  17   Court decided that property given to a junior class without

  18   paying a senior class in full is property, even if it's

  19   worthless.

  20         But Dugaboy misses the point.        Like the debtor in the

  21   Introgen, the Debtor here is not arguing that the property              --

  22   the absolute priority rule is not violated because the

  23   contingent trust is worthless.         Rather, the argument is that

  24   the absolute priority rule is not violated; it's, in order to

  25   receive anything on account of the junior -- of the equity,




                                                                    001883
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 102 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 107 of 313 PageID 4611
                                                                            102


   1   the senior creditors have to be paid a hundred percent plus

   2   interest.

   3         In fact, Your Honor, if the plan just didn't give any

   4   recovery to the equity Class 10 and 11, I bet you Dugaboy and

   5   Mr. Dondero would be arguing that it violated the absolute

   6   priority rule because senior classes, unsecured creditors,

   7   could potentially receive more than a hundred percent of their

   8   interest.     And there's a case in the Southern District of

   9   Texas, In re MCorp, where the Bankruptcy Court said that for a

  10   plan to be confirmed, its stockholders eliminated, creditors

  11   must not receive more than payment in full.

  12         Excess proceeds, Your Honor, if any, have to go somewhere.

  13   They can't go to creditors, so they have to go to equity.              And

  14   the absolute priority rule is not violated.

  15         And how is Dugaboy harmed?       They say they may want to buy

  16   the contingent interests, and the lack of a marketing effort

  17   violates the LaSalle opinion as well.          And who holds the Class

  18   B and Class C partnership interests that come before Dugaboy

  19   that Dugaboy is concerned may have this opportunity rather

  20   than them?     Yes, it's Hunter Mountain, Your Honor, an entity,

  21   like Dugaboy, that's owned and controlled by Mr. Dondero.

  22         Accordingly, the argument that the plan violates the

  23   absolute priority rule is actually a frivolous argument.

  24         Turning now to unfair discrimination, Your Honor, Dugaboy

  25   argued in its brief Monday that because the projected




                                                                    001884
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 103 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 108 of 313 PageID 4612
                                                                            103


   1   distribution to unsecured creditors has gone down in the

   2   recent plan projections, the discrepancy between Class 7 and

   3   Class 8 is so large that that amounts to unfair

   4   discrimination.

   5         Again, the Court should first ask why is Dugaboy even the

   6   right party to be making the objection.          Its claim against the

   7   Debtor to pierce the corporate veil, as I mentioned, is

   8   frivolous.     It's subject to objection.       It didn't even bother

   9   to have the claim temporarily allowed for voting purposes, as

  10   did other creditors who thought they had a valid claim.              Yet

  11   this is another example of Mr. Dondero, through Dugaboy,

  12   trying to throw as many roadblocks in front of confirmation as

  13   he can.

  14         But this argument, like the other ones, fails as well.

  15   Class 8 contains the general unsecured creditor claims,

  16   predominately litigation claims that have been pending against

  17   the Debtor for years.       The Debtor was justified in treating

  18   the other unsecured creditors differently.

  19         Class 6 consists of the PTO claims in excess of the cap,

  20   which are of different quality and nature than the other

  21   claims.

  22         Class 7 consists of the convenience class.          And it's

  23   appropriate to bribe convenience class creditors with a

  24   discount option for smaller claims to be cashed out for

  25   administrative convenience.




                                                                    001885
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 104 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 109 of 313 PageID 4613
                                                                            104


   1         Mr. Seery testified that when the plan was formulated, the

   2   concept was to separately classify liquidated claims in small

   3   amounts in Class 7 and unliquidated claims in Class 8.             Mr.

   4   Seery also testified that there's a valid business

   5   justification to treat the -- hold business 7 -- Class 7

   6   claims differently.       These creditors had a reasonable

   7   expectation of getting paid promptly, as compared to

   8   litigation creditors, who would expect to be paid over time.

   9         As the Court is aware, the litigation claims in Class 8

  10   involve litigation that has been pending for several years in

  11   the case of Acis, Daugherty, Redeemer, and more than a decade

  12   in UBS.

  13         And most importantly, as Mr. Seery testified, the

  14   Committee and the Debtor had significant negotiation regarding

  15   the classification and treatment provisions of the plan for

  16   Class 7.

  17         The Committee does have one constituent who is a Class 7

  18   creditor.     However, the other three creditors are all in Class

  19   8 and hold claims in excess of $200 million and supported the

  20   separate classification and the different treatment.

  21         So, Your Honor, discrimination, different treatment among

  22   Class 7 and 8 is appropriate, and the different treatment is

  23   not unfair.     In the February 1 projections, the Class 8

  24   creditors are estimated to receive 71.32 percent of their

  25   claims, but that's just an estimate.          As Mr. Seery testified,




                                                                    001886
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 105 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 110 of 313 PageID 4614
                                                                            105


   1   the number can go up based upon the value he can generate from

   2   the assets and, importantly, from litigation claims.             Class 8

   3   creditors could up end up receiving a hundred percent on

   4   account of their claims.       Class 7 creditors are fixed at 85

   5   percent.

   6         Giving Class 8 creditors the opportunity to roll the dice

   7   and potentially get more or less than the 85 percent offered

   8   to Class 7 is not at all unfair.

   9         For these reasons, Your Honor, the Court has the ability

  10   and should confirm the plan pursuant to the cram-down

  11   provisions of 1129(b).

  12         Your Honor, I'm now going to switch from the statutory

  13   requirements to all the issues raised by the release,

  14   injunction, and exculpation provisions.

  15         I'd just like to take a brief sip of water.

  16         Dugaboy -- I will first deal with the Debtor release

  17   provided in Article 9(f) of the plan, which we claim is

  18   appropriate.     Dugaboy and the U.S. Trustee have objected to

  19   the release contained in Article 9(f).          Dugaboy objects

  20   because it believes that the Debtor release releases claims

  21   that the Claimant Trust or Litigation Trust have that have not

  22   yet arisen, and the U.S. Trustee objects because it believes

  23   that the release is a third-party release.

  24         These objections have no merit, and they should be

  25   overruled.




                                                                    001887
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 106 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 111 of 313 PageID 4615
                                                                            106


   1         I would like to ask Ms. Canty to put up a demonstrative

   2   which contains the provision Article 9(f) of the plan.

   3         Your Honor, as set forth in this Article 9(f), only the

   4   Debtor is granting any release.          While that --

   5               THE COURT:    And for the record, it's 9(d)?        9(d),

   6   right?

   7               MR. POMERANTZ:     9(d)?   9(d), correct, Your Honor.

   8               THE COURT:    Yes.   Okay.

   9               MR. POMERANTZ:     Sorry about that.

  10               THE COURT:    Uh-huh.

  11               MR. POMERANTZ:     While the release is broad, it does

  12   not purport to release the claims of any third party.             The

  13   Claimant Trust and the Litigation Trust are only included in

  14   the release as successors of the Debtor.           The release is

  15   specifically only for claims that the Debtor or the estate

  16   would have been legally entitled to assert in their own right.

  17         Section 1123(b)(3)(A) of the Bankruptcy Code provides that

  18   a plan may provide for the settlement or adjustment of any

  19   claims or interests belonging to the debtor or the estate, and

  20   that's exactly what the Debtor release provides.

  21         Accordingly, Dugaboy is wrong that the release effects a

  22   release of claims that the Claimant Trust or the Litigation

  23   Sub-Trust have that won't arise until after the effective

  24   date.    And the U.S. Trustee is simply wrong; there's no third-

  25   party release aspect under the release.




                                                                    001888
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 107 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 112 of 313 PageID 4616
                                                                            107


   1         The last point I will address on the release, Your Honor,

   2   is who is being released and why and what does the evidence

   3   show.    The Debtor release extends to release parties which

   4   include the independent directors, Strand, for actions after

   5   January 9th, Jim Seery as the CEO and CRO, the Committee,

   6   members of the Committee, professionals, and employees.

   7         You have heard Mr. Seery's testimony that the Debtor does

   8   not believe that any claims against the parties that are

   9   proposed to be released actually exist.          You have heard Mr.

  10   Seery's testimony that he worked closely with the employees

  11   and believes that not only have they all been instrumental in

  12   getting the Debtor to the -- be on the cusp of plan

  13   confirmation, but that also Mr. Seery is not aware of any

  14   claims against them.

  15         Moreover, as Mr. Seery testified, the release for the

  16   employees is only conditional.         He testified that the

  17   employees are required to assist in the monetization of assets

  18   and the resolution of claims, and if they do not like -- if

  19   they do not lose their release, then any Debtor claims are

  20   tolled, such that could be pursued by the Litigation Trustee

  21   at a future time.

  22         Lastly, I'm sure that the Dondero entities will argue that

  23   someone needs to investigate claims against Mr. Seery for

  24   mismanagement or for, God forbid, having failed to file the

  25   2015.3 statements.      Such claims are part of the continuing




                                                                    001889
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 108 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 113 of 313 PageID 4617
                                                                            108


   1   harassment of Mr. Seery that the Dondero entities have

   2   embarked on after it was apparent that nobody would support

   3   their plan.

   4         There is no evidence of any claims that exist, Your Honor.

   5   In fact, the Committee and its professionals have watched the

   6   Debtor through this case like a hawk.          They have not been

   7   afraid to challenge the Debtor's actions in general and Mr.

   8   Seery's in particular.       FTI has worked on a daily basis with

   9   DSI and the company, had access to information.            When COVID

  10   was happening, they were looking at trades going on on a daily

  11   basis.

  12         So if the Committee, whose members hold approximately $200

  13   million of claims against the estate, are okay with the

  14   release against the independent directors and Mr. Seery, that

  15   should provide the Court with comfort to approve the releases

  16   as part of the plan.

  17         In summary, Your Honor, the Debtor release is entirely

  18   appropriate and does not affect the release of third-party

  19   claims that have not yet arisen.

  20         Next, Your Honor, I want to go to the discharge.           There's

  21   been objections to the discharge.         Dugaboy and NexPoint have

  22   objected that the Debtor receiving a discharge under the plan

  23   -- argue a debtor is liquidating.         The objection is not well

  24   taken based upon Mr. Seery's testimony regarding what it is

  25   the Claimant Trust and the Reorganized Debtor plan to do after




                                                                    001890
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 109 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 114 of 313 PageID 4618
                                                                            109


   1   the effective date, as compared to what the limitations of a

   2   discharge are under 1141(d)(3).

   3         Your Honor, Article 9 of the -- 9(b) of the plan provides

   4   that as -- except as otherwise expressly provided in the plan

   5   or the confirmation order, upon the effective date, the Debtor

   6   and its estate will be discharged or released under and to the

   7   fullest extent provided under 1141(d)(A) [sic] and other

   8   applicable provisions of the Bankruptcy Court.            Bankruptcy

   9   Code.

  10         Section 1141(d)(3) provides an exception to the discharge,

  11   and I'd like to have that section put up for Your Honor at

  12   this point.     Ms. Canty?

  13         As this -- as the section reflects, and as the Fifth

  14   Circuit has ruled in the TH-New Orleans Limited Partnership

  15   case cited in our materials, in order to deny the debtor a

  16   discharge under 1141(d)(3), three things must be true:             (1)

  17   the plan provides for the liquidation of all or substantially

  18   all of the property in the estate; (2) the debtor does not

  19   engage in business after consummation of the plan; and (3) the

  20   debtor would be denied a discharge under 727(a) of this title

  21   if the case was converted to Chapter 7.          Here, only C applies.

  22         With respect to A, Your Honor, while the plan does project

  23   that it will take approximately two years to monetize the

  24   Debtor's assets for fair value, the Debtor is just not

  25   liquidating within the meaning of Section A.




                                                                    001891
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 110 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 115 of 313 PageID 4619
                                                                            110


   1         As Mr. Seery testified, during the post-confirmation

   2   period, post-effective date period, the Debtor will continue

   3   to manage its funds and conduct the same type of business it

   4   conducted prior to the effective date.          It'll manage the CLOs.

   5   It'll manage Multi-Strat.        It'll manage Restoration Capital.

   6   It'll manage the Select Fund, and it'll manage the Korea Fund.

   7         The Bankruptcy Court for the Southern District of New

   8   York's 2000 opinion in Enron, cited in our materials, is on

   9   point.    There, the Court found that a debtor liquidating its

  10   assets over an indefinite period of time that is likely to

  11   take years is not liquidating within the meaning of Section

  12   1141(b)(3)(A), justifying a denial of discharge.

  13         But even if we failed A, based upon Mr. Seery's testimony,

  14   we would not fail B.       The Debtor will be continuing to do what

  15   it has done during the case, as it did before, as I said,

  16   managing its business.       B says the debtor does not engage in

  17   the business after management.         So while Mr. Seery testified

  18   that it would take approximately two years, it could take

  19   more, it could take less, and there is no requirement to

  20   liquidate assets over a period of time.

  21         Accordingly, Your Honor, the Debtor is conducting the type

  22   of business contemplated by Section B so as not to just deny a

  23   discharge.

  24         As the Fifth Circuit said in the TH-New Orleans case, the

  25   court granted a discharge there because it was likely that the




                                                                    001892
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 111 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 116 of 313 PageID 4620
                                                                             111


   1   debtor would be liquidating its assets and conducting business

   2   (indecipherable) years following a confirmation date.             And

   3   this result makes sense, Your Honor, because the Debtor will

   4   need the discharge and the tenant injunctions, which I'll get

   5   to in a moment, in order to prevent interference with the

   6   Debtor's ability to implement the terms of the plan and make

   7   distributions to creditors.

   8         I would now like, Your Honor, to turn to the exculpation

   9   provisions, which there's been -- there's been a lot of

  10   briefing on it, and I know Your Honor is very aware of the

  11   exculpation provisions and the Pacific Lumber case.             And

  12   several parties have objected to the exculpation contained in

  13   the plan, based primarily on the Fifth Circuit ruling in

  14   Pacific Lumber.

  15         The exculpation provision, which is not dissimilar to what

  16   is found in many plans around the country, including in plans

  17   confirmed in bankruptcy courts in the Fifth Circuit, acts to

  18   exculpate the exculpated parties for negligent-only acts as it

  19   contains the standard carve-outs for gross negligence,

  20   intentional conduct, and willful misconduct.

  21         I do want to bring to the Court's attention a deletion we

  22   made to the parties protected by the exculpation in the plan

  23   and now -- were filed on February 1st.          The definition of

  24   exculpated parties included, before February 1, not only the

  25   Debtor but its direct and indirect majority-owned subsidiaries




                                                                    001893
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 112 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 117 of 313 PageID 4621
                                                                            112


   1   and the managed funds.       In the plan amendment, we have deleted

   2   the Debtor's direct and indirect majority-owned subsidiaries

   3   and managed funds from the definition and are not seeking

   4   exculpation for those entities.

   5         But before, Your Honor, I address Pacific Lumber and why

   6   the Debtor believes it does not preclude the Court from

   7   approving the exculpation in this case, I do want to focus on

   8   something that the Objectors conveniently ignore from their

   9   argument.

  10         As I mentioned in my opening argument, Your Honor, the

  11   independent directors were appointed pursuant to the Court's

  12   order on January 9, 2020.        They have resolved many issues

  13   between the Debtor and the Committee, and avoided the

  14   appointment of a Chapter 11 trustee.

  15         The January 9th order was specifically approved by Mr.

  16   Dondero, who was in control of the Debtor at the time, and I

  17   believe the transcripts that are admitted into evidence will

  18   demonstrate that he was fully behind the approval of the

  19   January 9th order.

  20         In addition to appointing the independent directors into

  21   what was sure to be a contentiously litigious case, the

  22   January 9th order set the standard of care for the independent

  23   directors, and specifically exculpated them from negligence.

  24         You have heard Mr. Seery and Mr. Dubel testify that they

  25   had input into what the order said and would have not agreed




                                                                    001894
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 113 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 118 of 313 PageID 4622
                                                                             113


   1   to be appointed as independent directors if it did not include

   2   Paragraph 10, as well as the provisions regarding

   3   indemnification and D&O insurance.

   4         I would like to put a demonstrative on the screen, which

   5   is actually Paragraph 10 of that order.          Your Honor, Paragraph

   6   10, there's two concepts embedded here.          First, it requires

   7   any parties wishing to sue the independent directors or their

   8   agents to first seek such approval from the Bankruptcy Court.

   9   Secondly, and importantly for purposes of the independent

  10   directors and their agents, who would include the employees,

  11   it set the standard of care for them during the Chapter 11 and

  12   entitled them to exculpation for negligence.           Paragraph 10

  13   says the Court will only permit a suit to go forward if such

  14   claim represents a colorable claim for willful misconduct or

  15   gross negligence.

  16         And Your Honor, Paragraph 10 does not expire by its terms.

  17         By not including negligence in the definition of what a

  18   colorable claim might be, the Court has already exculpated the

  19   independent directors and their agents, which include the

  20   employees acting at their direction.

  21         And because the independent directors and their agents are

  22   exculpated under Paragraph 10, Strand needs to be exculpated

  23   as well for actions occurring after January 9th.            This is

  24   because a suit against Strand for conduct after the

  25   independent board was appointed is effectively a suit against




                                                                    001895
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 114 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 119 of 313 PageID 4623
                                                                            114


   1   the independent directors, who were the only people in control

   2   of Strand at that time.

   3         After the effective date, Mr. Dondero will regain control

   4   of Strand, as the independent directors will be discharged.

   5   And for parties able to sue Strand essentially for negligence

   6   for conduct conducted by the independent directors after

   7   January 9th, Strand will then be able to seek indemnification

   8   from the Debtor under the Debtor's partnership agreement

   9   because the partnership agreement does provide the general

  10   partner is entitled to indemnification.

  11         Accordingly, an exculpation for Strand is really the

  12   functional equivalent of an exculpation for the independent

  13   directors and the Debtor.

  14         The January 9th order was not appealed, and an objection

  15   to exculpation at this point as it relates to the independent

  16   directors, their agents, and Strand is a collateral attack on

  17   this order.     So, Your Honor, Your Honor does not even need to

  18   get to the thorny issues addressed by Pacific Lumber.

  19         However, even in the absence of the January 9th order,

  20   exculpation of the independent directors and their employees,

  21   as well as the other exculpated parties, is not prohibited by

  22   Pacific Lumber.      In Pacific Lumber, the Fifth Circuit reversed

  23   a bankruptcy court order confirming a plan because the

  24   exculpation provision was too broad and included parties that

  25   the Fifth Circuit thought could not be exculpated under




                                                                    001896
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 115 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 120 of 313 PageID 4624
                                                                              115


   1   Section 524(e) of the Code.

   2         A close look at the issue before the Court, Your Honor,

   3   the reasoning for the Court's ruling and why certain parties

   4   like Committee and its members were entitled to exculpation,

   5   reflects that this case does not prevent the Court from

   6   approving exculpation of this case.

   7         A careful read of the underlying briefs and opinions in

   8   Pacific Lumber reveals that the concern that the Appellants

   9   had in that case was the application of exculpation to non-

  10   fiduciary sponsors.      There were two competing plans in the

  11   case.    The first was filed by the indenture trustee.           The

  12   second was filed by the debtor's parent and lender, and was

  13   deemed -- called the Marathon Plan.          The Court confirmed the

  14   Marathon Plan, and the indenture trustee appealed, and the

  15   indenture trustee argued that the plan sponsors could not be

  16   exculpated.

  17         After determining that the appeal of the exculpation

  18   provisions were not equitably moot, the Fifth Circuit

  19   determined that exculpation was not authorized under 524(e) of

  20   the Code because that section provides a discharge of the

  21   debtor does not affect the liability of any other entity on

  22   such debt.

  23         However, and here's the important part, Your Honor:              The

  24   Fifth Circuit did not say that all exculpations are prohibited

  25   under the Code and authorized the exculpation of the Committee




                                                                    001897
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 116 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 121 of 313 PageID 4625
                                                                            116


   1   and its members.      And why did the Court do that?        Because it

   2   looked at the Committee's qualified immunity under 1103 and

   3   also reasoned that Committee members are essentially

   4   disinterested volunteers that should be entitled to

   5   exculpation on negligence.

   6         The Court also cited approvingly Colliers for the

   7   proposition that if Committee members were not exculpated for

   8   negligence and subject to suit by people who are unhappy with

   9   them, they just would not serve.

  10         Accordingly, the Fifth Circuit based its willingness to

  11   exculpate Committee members on the strong public policy that

  12   supports exculpation for those parties under those

  13   circumstances.      And against this backdrop, Your Honor, there

  14   are several reasons why the Court should authorize exculpation

  15   in this case, notwithstanding Pacific Lumber.

  16         First, Your Honor, the independent directors in this case

  17   are analogous -- much more analogous to the Committee members

  18   that the Fifth Circuit ruled were entitled to than the

  19   incumbent officer and directors.

  20         Your Honor has the following facts before the Court, based

  21   upon the testimony of Mr. Seery and Mr. Dubel and other

  22   evidence in the record.       The independent board members were

  23   not part of the Highland enterprise before the Court appointed

  24   them on January 9th.       The Court appointed the independent

  25   directors in lieu of a Chapter 11 trustee to address what the




                                                                    001898
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 117 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 122 of 313 PageID 4626
                                                                            117


   1   Court perceived as the serious conflicts of interest and

   2   fiduciary duty concerns with current management, as identified

   3   by the Committee.

   4         The independent directors would not have agreed to accept

   5   their role without indemnification, insurance, exculpation,

   6   and the gatekeeper function provided by the January 9th order.

   7         And Mr. Dubel testified regarding the significant

   8   experience he has as an independent director during his 30-

   9   plus years in the restructuring community, including several

  10   engagements as an independent director in Chapter 11 cases.

  11   And he testified that independent directors have become

  12   commonplace in complex restructurings over the last several

  13   years and have been appointed in many cases, including high-

  14   profile cases.      We've cited to just a few of those cases in

  15   our brief, but we could go on and on.

  16         Mr. Dubel testified that the independent directors are a

  17   critical tool in proper corporate governance and restoring

  18   creditor confidence in management in modern-day

  19   restructurings, and he testified that, based upon his

  20   experience, independent directors expect to be indemnified by

  21   the company, expect to obtain directors and officers

  22   insurance, and expect to be exculpated from claims of

  23   negligence when they agree to be appointed.

  24         He further testified that if independent directors cannot

  25   be assured that they will be exculpated for simple negligence,




                                                                    001899
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 118 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 123 of 313 PageID 4627
                                                                             118


   1   he believes they will be unwilling to serve in contentious

   2   cases like the one we have here, which will have a material

   3   adverse effect on the Chapter 11 restructuring process as we

   4   know it.

   5         Based upon the foregoing testimony, Your Honor, which is

   6   uncontroverted, the Court should have no problem finding that

   7   the independent directors are much more analogous to the

   8   Committee members in Pacific Lumber who the Fifth Circuit said

   9   could be exculpated.

  10         The facts, these facts also distinguish this case from the

  11   Dropbox v. Thru case which Your Honor decided and which was

  12   reversed on this issue by the District Court.            In neither

  13   Pacific Lumber or Thru was there an argument that the policy

  14   reasons that supported exculpation of Committee members also

  15   supported the exculpation of the parties sought to be

  16   exculpated.

  17         Moreover, Your Honor, the independent directors in this

  18   case were pointed as essentially as substitute for a Chapter

  19   11 trustee.     There was a Chapter 11 trustee motion filed a few

  20   days before, I believe, and the Court, in approving this, said

  21   that you -- better than a Chapter 11 trustee.            And Chapter 11

  22   Trustees are entitled to qualified immunity.           So, while, yes,

  23   the independent directors aren't truly Chapter 11 trustees,

  24   they are analogous.

  25         Second, Your Honor, while there is language in Pacific




                                                                    001900
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 119 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 124 of 313 PageID 4628
                                                                            119


   1   Lumber that says that the directors and officers of the debtor

   2   are not entitled to exculpation, the issue before the Court

   3   really on appeal was the plan sponsors and whether they were.

   4   So I would argue that any discussion of the exculpation not

   5   being available for directors and officers in the Fifth

   6   Circuit opinion in Palco is actually dicta.

   7         Third, Your Honor, as I discussed before, the Pacific

   8   Lumber decision was based solely on 524(e) of the Bankruptcy

   9   Code, which only says that the discharge of a claim against

  10   the debtor does not affect the discharge of a third party.

  11   However, the Debtor is not relying on 524(e) as the basis of

  12   their exculpation.      As we outline in our brief, Your Honor, we

  13   believe that the exculpation is appropriate under Section 105

  14   and 1123(b)(6) as a means -- part of an implementation of the

  15   plan.

  16         Importantly, Your Honor, as other courts hostile to third-

  17   party releases have determined, exculpation only sets a

  18   standard of care for parties and is not an effort to relieve

  19   fiduciaries of liability.

  20         Other courts that have aligned with the Fifth Circuit and

  21   rejected third-party releases, like the Ninth Circuit, have

  22   recently determined exculpation has nothing to do with 524(e).

  23   In In re Blixseth, a Ninth Circuit case decided at the end of

  24   2020 cited in our materials, they examined several of their

  25   circuit cases that had strongly prohibited non-consensual




                                                                    001901
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 120 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 125 of 313 PageID 4629
                                                                              120


   1   third-party releases under 524(e).         But again, the Court

   2   concluded that 524(e) only prohibits third parties from being

   3   released from liability of a prepetition claim for which the

   4   debtor receives a discharge.        The Court reasoned that the

   5   exculpation clause, however, protects parties from negligence

   6   claims relating to matters that occurred during the Chapter 11

   7   case and has nothing to do with 524(e).

   8         The Ninth Circuit, which along with the Fifth Circuit has

   9   been notorious for prohibiting third-party releases, issued

  10   its ruling against this backdrop and said that exculpations

  11   are appropriate.

  12         Your Honor, the Objectors made a point yesterday of

  13   pointing out that Strand, as the Debtor's general partner, is

  14   liable for the debts under applicable law.           To the extent they

  15   intend to argue that the exculpation is seeking to discharge

  16   any such prepetition liability, they would be wrong.             The

  17   exculpation only applies to postpetition matters.            And to the

  18   extent they argue that the exculpation seeks to discharge

  19   Strand's potential postpetition liability, for the reasons I

  20   discussed, a claim against Strand will essentially be a claim

  21   against the Debtor because the Debtor will be obligated to

  22   indemnify them.

  23         Accordingly, Your Honor, we submit that if this matter

  24   goes up to appeal to the Fifth Circuit, which it may very well

  25   do, that the Fifth Circuit may very well come out the same way




                                                                    001902
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 121 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 126 of 313 PageID 4630
                                                                            121


   1   as the Ninth Circuit and start relaxing the standard or

   2   otherwise provide that the independent directors are much more

   3   like Committee members.

   4         Lastly, Your Honor, if the Court does confirm the plan,

   5   which we certainly hope it will do, it will have made a

   6   finding that the plan has been proposed in good faith, and in

   7   doing so, the Court essentially finds that the independent

   8   directors and their agents have acted appropriately and

   9   consistent with their fiduciary duties, and it makes --

  10   exculpation for negligence naturally flows from that finding.

  11         Your Honor, I would now like to go to the injunction

  12   provisions, and my argument is that the injunction provisions

  13   as amended are appropriate.

  14               THE COURT:    Can I stop you?

  15               MR. POMERANTZ:     We received several of -- yes.

  16               THE COURT:    I want to just recap a couple of things I

  17   think I heard you say.       You're not asking this Court, you say,

  18   to go contrary to Pacific Lumber per se.           You have thrown out

  19   there the possibility that Pacific Lumber mistakenly relied on

  20   524(e) in rejecting exculpations of plan sponsors.             You're

  21   saying, eh, as a technical matter, I think they were wrong in

  22   focusing on that statute because that statute seems to deal

  23   with prepetition liability.        Okay?   Its actual wording, 524(e)

  24   states, discharge of a debt of a debtor does not affect the

  25   liability of any other entity on such debts.




                                                                    001903
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 122 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 127 of 313 PageID 4631
                                                                            122


   1         And reading between the lines, I think you're saying --

   2   well, maybe this isn't what you're saying, but here's what I

   3   inferred -- "debt" is defined in 101(12) to mean liability on

   4   a claim, and then "claim" is defined in 101(5) of the

   5   Bankruptcy Code as meaning right to payment.           It doesn't say

   6   as of the petition date, but I think if you look at, then,

   7   Section 502 of the Bankruptcy Code that addresses claims and

   8   interests, clearly, it seems to be referring to the

   9   prepetition time period, you know, claims and interest as of

  10   the petition date.      And then -- that's 502.       And then 503

  11   speaks of, for the most part, postpetition administrative

  12   expenses.

  13         So that was my rambling way of saying I'm understanding

  14   you to say, eh, as a technical matter, we think the Fifth

  15   Circuit was wrong to focus on 524(e) because when you're

  16   talking about exculpation you're talking about postpetition

  17   liability, not prepetition liability.          And 524(e) is talking

  18   more about prepetition liability.

  19         But I think what I also hear you saying is, at bottom,

  20   Pacific Lumber was sort of a policy-driven holding where, you

  21   know, we're worried about no one would ever sign up for being

  22   on an unsecured creditors' committee if they could be exposed

  23   to lawsuits.     They're fiduciaries, we think, for policy

  24   reasons.    Exculpation is appropriate for this one group.            And

  25   you're saying, well, they didn't have an independent board




                                                                    001904
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 123 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 128 of 313 PageID 4632
                                                                            123


   1   that they were considering.        They were just considering non-

   2   fiduciary plan sponsors.       And so the rationale presented by

   3   Pacific Lumber applies equally here, and just they didn't make

   4   a holding in this factual context.

   5         Have I recapped what you're saying?

   6               MR. POMERANTZ:     Your Honor, that's generally --

   7   generally correct, with a couple of nuances.           So, yes, first,

   8   I think, on a policy basis, Your Honor -- again, putting aside

   9   the January 9th order, because we don't see --

  10               THE COURT:    Right.    Right.

  11               MR. POMERANTZ:     -- Your Honor even needs to get to

  12   this issue.

  13               THE COURT:    I understand.

  14               MR. POMERANTZ:     But if Your Honor does get to this

  15   issue, we think, as a first point, Your Honor could be totally

  16   consistent with Pacific Lumber because there's policy reasons

  17   and there was not a categorical rejection of exculpation.

  18   Okay.    So if there was a categorical rejection, then it

  19   wouldn't have been okay for committee members.            Okay.

  20         Second argument, yes, we don't think -- we think it's part

  21   of dicta.     It's not part of the holding.        We understand that

  22   other courts may have not agreed, maybe your Thru case, which

  23   Your Honor was appealed on.

  24         But the third issue, our argument is all they looked at

  25   was 524(e).     They said 523 -- 4(e) does not authorize it.




                                                                    001905
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 124 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 129 of 313 PageID 4633
                                                                            124


   1   They did not say 524(e) prohibits it.

   2         We think there's other provisions in the Code.           And then

   3   when you basically add in the analysis that Your Honor

   4   provided, which we agree with, and what 524 was -- to do,

   5   524(e) just says that discharge doesn't affect.            It doesn't

   6   say that under another provision of the Code or for another

   7   reason you are authorized to give an exculpation.            I think

   8   it's a nuance and it's a difference there.

   9         And my point of bringing up the Blixseth case -- which, of

  10   course, is Ninth Circuit and it's not binding on Your Honor,

  11   it's not binding on the Fifth Circuit -- is to say, when that

  12   was presented to them, they saw the distinction that 524(e)

  13   has nothing to do with an exculpation.          And while, yes, the

  14   Fifth Circuit hasn't ruled on that, and if the Fifth -- if

  15   that argument is made to the Fifth Circuit, we don't know how

  16   they would rule, I think that, based upon their analysis --

  17   which, again, Your Honor, is no more than a page and a half of

  18   their opinion, right, of a long, lengthy opinion on the

  19   confirmation issues.       So I think, Your Honor, with the Fifth

  20   Circuit, there is a good chance that based upon the developing

  21   case law of exculpation, based upon the sister circuit in

  22   Blixseth making that distinction, that there is a very good

  23   chance that the Fifth Circuit would change.

  24         But look, I recognize that argument requires Your Honor to

  25   say, okay, this is outside and -- and what Pacific Lumber did




                                                                    001906
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 125 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 130 of 313 PageID 4634
                                                                            125


   1   or didn't do.     But I think, Your Honor, there's several

   2   potential reasons, there's several potential arguments that

   3   you can get to the same place.

   4               THE COURT:    Okay.    Thank you.

   5               MR. POMERANTZ:     Okay.   If I may just get another

   6   glass of -- sip of water before my time starts?

   7               THE COURT:    Okay.

   8               MR. POMERANTZ:     Okay, Your Honor.      We're now turning

   9   to the injunction provision.        The Debtor received several

  10   objections to the injunction provisions in -- I think I have

  11   it right now -- Article 9(f) to the plan.           And we've modified

  12   Article 9(f) to address certain of those concerns, and we

  13   believe that, as modified, that the injunction provision

  14   implements and enforces the plan's discharge, release, and

  15   exculpation provisions to prevent parties from pursuing claims

  16   in interest that are addressed by the plan and otherwise

  17   interfering with consummation and implementation of the plan.

  18         I'd like to put up the first paragraph of the injunction

  19   on the screen now.

  20         Okay, Your Honor.     The first paragraph, all it does is

  21   prohibits the enjoined parties from taking action to interfere

  22   with consummation or implementation of the plan.            I suspect a

  23   sentence like that is probably in hundreds of plans in the

  24   Fifth Circuit and elsewhere.

  25         Initially, to address a concern that it applied to too




                                                                    001907
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 126 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 131 of 313 PageID 4635
                                                                            126


   1   many parties, the Debtor added a definition in the revised

   2   plan that defines "enjoined parties," which I'd like to now

   3   put that definition up on the screen.

   4         The changes -- it's a little hard to read there, but you

   5   have it in the -- oh, there you go.          The changes made clear

   6   that only parties who have a relationship to this case, either

   7   holding a claim or interest, having appeared in the case, be a

   8   -- or be a party in interest, Jim Dondero, or related entity,

   9   or related person of the foregoing are covered.            The claim

  10   objectors argue that the word "implementation and

  11   consummation" is vague, or vague and unclear.            Your Honor,

  12   these terms are both defined in the Bankruptcy Code and under

  13   the case law, and they're, as I said, common features of many

  14   plans.

  15         Section 1123(a)(5) of the Code provides that a plan shall

  16   provide for its implementation, and identifies a list of items

  17   that the plan can include.        Article 4 of our plan is defined

  18   as "Means of Implementation of This Plan," and describes the

  19   various corporate steps required to implement the provisions

  20   of the plan, including canceling equity interests, creation of

  21   new general partners and a limited part of the Reorganized

  22   Debtor, the restatement of the limited partnership agreement,

  23   and the establishment of the various trusts.

  24         Paragraph 1 rightly and appropriately enjoins efforts to

  25   interfere with these steps.




                                                                    001908
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 127 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 132 of 313 PageID 4636
                                                                            127


   1         Nor is the term "consummation of the plan" vague.

   2   "Consummation" also is a commonly-used term and has been

   3   defined by the Fifth Circuit and the Code.           1102 -- 1101(2)

   4   defines "Substantial Consummation" to be the transfer of

   5   assets to be transferred under the plan, the assumption by the

   6   debtor of the management of all the property dealt with by the

   7   plan, and the commencement of distributions under the plan.

   8         Section 1142 gives the Court authority to direct a party

   9   to perform any act necessary for consummation of a plan.              And

  10   as the Fifth Circuit, in United States Brass Corp., which is

  11   said in our material, states, said the Bankruptcy Court had

  12   post-confirmation jurisdiction to enforce the unperformed

  13   terms of a plan with respect to a matter that could affect the

  14   parties' post-confirmation rights because the plan had not

  15   been fully consummated.

  16         And Your Honor just wrote on this issue last year in the

  17   Senior -- the Texas -- the TXMS Real Estate v. Senior Care

  18   case, and you cited to U.S. Brass to find that, in that case,

  19   post-confirmation jurisdiction existed to resolve a dispute

  20   relating to an assumed contract because the matter related to

  21   interpretation, implementation, and execution of the plan.

  22         Accordingly, Your Honor, neither implementation or

  23   consummation are vague, and the first paragraph of the

  24   injunction is necessary and appropriate to enforce the

  25   Debtor's discharge.




                                                                    001909
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 128 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 133 of 313 PageID 4637
                                                                            128


   1         As I said before, I will leave it to Mr. Kharasch to

   2   address specifically the concerns that the Advisor and the

   3   Funds have with the injunction.

   4         The second and third paragraphs of the injunction, Your

   5   Honor, certain parties have objected to them on the ground

   6   that they constitute an improper release of the independent

   7   directors as well as the release of claims against the

   8   Reorganized Debtor, the Claimant Trust, and the Litigation

   9   Sub-Trust, entities that will not have come into existence

  10   until after the effective date.

  11         We believe we have addressed these concerns by

  12   modifications to the second and third paragraphs of the

  13   injunction, which I would now like to put the second and third

  14   paragraphs on the screen.

  15         (Pause.)

  16               MR. POMERANTZ:     As that is happening, Your Honor, I

  17   will -- there we go.

  18         We believe that the changes that were made to these

  19   paragraphs should address the Objectors' concerns.

  20         First, as with the first paragraph, we have created a

  21   defined term of "Enjoined Parties" who are subject to the

  22   injunction which is narrower than all persons, I believe, or

  23   all entities that was included in the prior plan.            So we've

  24   narrowed that.

  25         "Enjoined Parties" are generally defined, as I mentioned




                                                                    001910
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 129 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 134 of 313 PageID 4638
                                                                            129


   1   before, as entities involved in this case or related to Jim

   2   Dondero, or have appeared in this case.

   3         Second, we have removed independent directors from these

   4   paragraphs to address the concern that the injunction was a

   5   disguised third-party release.

   6         Third, we have removed the Reorganized Debtor and the

   7   Claimant Trust from the second paragraph and moved them to the

   8   third paragraph.      We did this to make clear that the

   9   Reorganized Debtor and Claimant Trust were only getting the

  10   benefit of the injunction as the successors to the Debtor.              As

  11   the Reorganized Debtor and the Claimant Trust receives the

  12   property from the Debtor free and clear of all claims and

  13   interests and equity holders under 1141(c), they are entitled

  14   to the benefit of the injunction.

  15         Fourth, we have addressed the concern that the injunction

  16   improperly affected set-off rights.          We added language to make

  17   clear that the injunction would only affect the parties' set-

  18   off of an obligation owed to the Debtor to the extent that

  19   that was permissible under 553 and 1141 of the Bankruptcy

  20   Code.

  21         In other words, we are punting the issue for another day,

  22   and there's nothing in the plan that gives the Debtor any more

  23   set-off rights than it otherwise has under the Bankruptcy

  24   Code.

  25         Lastly, Your Honor, certain Objectors have argued that the




                                                                    001911
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 130 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 135 of 313 PageID 4639
                                                                            130


   1   injunction somehow prevents them from enforcing the rights

   2   they have under the plan or the confirmation order.             We don't

   3   really understand this concern, as the language leading into

   4   the second paragraph of the injunction says, except as

   5   expressly provided in the plan, the confirmation order, or a

   6   separate order of the Bankruptcy Court.

   7         With these modifications, Your Honor, the provisions do

   8   nothing more than implement 1123(b)(6) and 1141 by preventing

   9   parties from taking actions to interfere with the Debtor's

  10   plan.

  11         The Court has also heard testimony from Mr. Seery

  12   regarding the importance of the injunction to implementation

  13   of the plan.     He testified that he intends to monetize assets

  14   in a way that will maximize value.         And to effectively do

  15   that, he has testified that the Claimant Trust needs to be

  16   able to pursue its objectives without interference and

  17   continued harassment from Mr. Dondero and his related

  18   entities.

  19         In fact, Mr. Seery testified that if the Claimant Trust

  20   were subject to interference by Mr. Dondero, it would take him

  21   more time to monetize assets, they would be monetized for less

  22   money, and creditors would be harmed.

  23         If Your Honor doesn't have any questions for me on the

  24   injunction provisions, I'd like to turn to the last part of

  25   the injunction, which is really the gatekeeper provision.




                                                                    001912
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 131 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 136 of 313 PageID 4640
                                                                            131


   1               THE COURT:    All right.    You may.

   2               MR. POMERANTZ:     Your Honor, the last paragraph in

   3   Article 9(f) is really not an injunction but is rather a

   4   gatekeeper provision.       And as originally drafted, it'd do two

   5   things:    first, it'd require that before any entity, which is

   6   defined very broadly, could file an action against a protected

   7   party relating to certain specified matters, the entity would

   8   have to seek a determination from this Court that the claim

   9   represented are colorable claim of bad faith, criminal

  10   conduct, willful misconduct, fraud, or gross negligence.              The

  11   specified matters to which the gatekeeper provision would

  12   apply included the Chapter 11 case, negotiations regarding the

  13   plan, the administration of the plan, the property to be

  14   distributed under the plan, the wind-down of the Debtor's

  15   business, the administration of the Claimant Trust, or

  16   transactions related to the foregoing.

  17         Subject to certain exceptions for Dondero-related parties,

  18   protected parties were defined to include the Debtor, its

  19   successors and assigns, indirect and direct, majority-owned

  20   subsidiaries and managed funds, employees, Strand, Reorganized

  21   Debtor, the independent directors, the Committee and its

  22   members, the Claimant Trust, the Claimant Trustee, the

  23   Litigation Trust, the Litigation Sub-Trustee, the members of

  24   the Oversight Committee, retained professionals, the CEO and

  25   CRO, and persons related to the foregoing.           Essentially,




                                                                    001913
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 132 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 137 of 313 PageID 4641
                                                                            132


   1   parties related to the pre-effective-date administration of

   2   the estate or the post-confirmation implementation of the

   3   plan.

   4         Second, the gatekeeper provision as originally presented

   5   gave the Bankruptcy Court exclusive jurisdiction to adjudicate

   6   any cause of action that it determined would pass through the

   7   gate.    The gatekeeper provision, Your Honor, is not a release

   8   in any way.     Rather, it permits enjoined parties who believe

   9   they have a claim against the protected parties to pursue such

  10   a claim, provided they first make a showing that the claim is

  11   colorable to the Bankruptcy Court.

  12         Several parties, Your Honor, objected to the Bankruptcy

  13   Court having exclusive jurisdiction to adjudicate the claims

  14   that pass through the gate.        The Debtor believes that the

  15   Bankruptcy Court would ultimately have jurisdiction of any of

  16   those claims that pass through the gate.           However, the Debtor

  17   did, upon reflection, appreciate the concern that if the Court

  18   agreed to that now, it would essentially be determining its

  19   jurisdiction before a claim was filed.

  20         Accordingly, in the January 22nd plan, Your Honor, we

  21   amended the provision to provide that the Bankruptcy Court

  22   will only have jurisdiction over such claims to the extent it

  23   was legally permissible to do so, essentially deferring the

  24   issue to a later time.

  25         And as Your Honor, I believe, in one of cases called the




                                                                    001914
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 133 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 138 of 313 PageID 4642
                                                                             133


   1   Icing on the Cake, the retention and jurisdiction provisions

   2   in the plan only are to the extent under applicable law and

   3   are quite broad and include the things that we would have the

   4   Court -- have jurisdiction for the Court, otherwise

   5   determined.

   6         The Court made some other changes to the gatekeeper

   7   provision, and I would like to place the amended gatekeeper

   8   provision on the screen right now.         In addition to the change

   9   I mentioned, the Debtor made the following changes:             the

  10   provision is limited now to apply only to enjoined parties,

  11   rather than any entity.       Than any entity.      Much narrower.     The

  12   provision added the administration of the Litigation Sub-Trust

  13   to the matters to which the provision would apply.             The

  14   provision makes clear now that any claim, including

  15   negligence, is a claim that could be sought and pursued

  16   through the gatekeeper function.         And the provision made some

  17   other syntax changes.

  18         We believe, Your Honor, with these changes, we believe

  19   that the gatekeeper provision is within the Court's

  20   jurisdiction and it's appropriate to include under the plan.

  21         But certain parties have argued that the Court does not

  22   have the authority, the jurisdictional authority to perform

  23   the gatekeeper function, separate and apart from whether it

  24   has jurisdiction to adjudicate the claims that pass through

  25   the gate.




                                                                    001915
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 134 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 139 of 313 PageID 4643
                                                                            134


   1         Your Honor, we submit that these arguments represent a

   2   fundamental misunderstanding of Bankruptcy Court jurisdiction

   3   and the Court's authority to make sure the Debtor is free of

   4   interference in carrying out the plan which I'll get to in a

   5   couple moments.

   6         As a preliminary matter, Your Honor, it is important for

   7   the Court to remember that Paragraph 10 of the January 9 order

   8   already contains a gatekeeper provision as it relates to the

   9   independent directors and their agents.          And as I mentioned on

  10   a couple of occasions, that order is not going away, it

  11   doesn't expire by its terms, and it cannot be collaterally

  12   attacked in this forum.

  13         The Debtor does acknowledge, though, that the gatekeeper

  14   provision in the plan is broader in terms of the people it

  15   protects and it applies to post-confirmation matters.

  16         Before I address the Court's authority to approve the

  17   gatekeeper provision, I want to summarize the evidence that it

  18   has heard from Mr. Seery and Mr. Tauber regarding why the

  19   gatekeeper is so important a provision to the success of the

  20   plan.

  21         Although the Court is all too familiar with the history of

  22   litigation initiated by and filed against Mr. Dondero and his

  23   related affiliates, Mr. Seery spent some time on the stand

  24   testifying about the litigation so the Court would have a

  25   complete record for this hearing.         He testified that prior to




                                                                    001916
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 135 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 140 of 313 PageID 4644
                                                                             135


   1   the petition date, the Debtor faced years of litigation from

   2   Mr. Terry and Acis that led to the Acis bankruptcy case, which

   3   Your Honor has said many times it's still in your mind.             Years

   4   of litigation with the Redeemer Committee which precipitated

   5   the filing of a bankruptcy case and resulted in an award very

   6   critical of the Debtor's conduct.         Years of litigation with

   7   UBS.    Years of litigation with Patrick Daugherty.          And we

   8   placed all the dockets for all these matters before the Court.

   9          Also, during the bankruptcy and after the Committee

  10   essentially rejected the Debtor's pot plan proposal and

  11   indicated -- and the Debtor indicated it would be terminating

  12   the shared service agreements with Mr. Dondero and his related

  13   entities, the Debtor was the subject of harassment from Mr.

  14   Dondero and related entities which resulted in the temporary

  15   restraining order against him, a preliminary injunction

  16   against him, a contempt motion, which Your Honor is scheduled

  17   to hear Friday, a motion by the Debtor's controlled -- by the

  18   Dondero-controlled investors and funds in CLO managed --

  19   managed by the Debtor, which the Court referred to that motion

  20   as being frivolous and a waste of the Court's time.             Multiple

  21   plan objections, most of which are focused on allowing the

  22   Debtors to continue their litigation crusade against the

  23   Debtor and its successors post-confirmation.           An objection to

  24   the Debtor approval of the Acis order and a subsequent appeal.

  25   An objection to the HarbourVest settlement and subsequent




                                                                    001917
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 136 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 141 of 313 PageID 4645
                                                                            136


   1   appeal.    A complaint and injunction against the Advisors and

   2   the Funds to prevent them from violating Paragraph 9 of the

   3   January 9th order.      And a temporary restraining order against

   4   those parties, which was by consent.

   5         Mr. Dondero's counsel tends to argue that he is the victim

   6   here and that the litigation is being commenced against him

   7   and -- instead of by him.        That response does not even deserve

   8   a response, Your Honor.       It is disingenuous.

   9         Mr. Tauber testified that he was part of the team at Aon

  10   that sourced coverage for the independent directors after

  11   their appointment in January 2020 and that he has over 20

  12   years of underwriting experience.         He testified that at Aon he

  13   builds bespoke insurance programs which are not cookie-cutter

  14   programs for his clients, with an emphasis on D&O and E&O.

  15   And he was asked by the independent board to obtain D&O and

  16   E&O insurance after the board's appointment on January 9th.

  17         Based upon the process Aon conducted in reaching out to

  18   insurance carriers, Mr. Tauber testified that Aon was only

  19   able to obtain D&O insurance based upon the inclusion of

  20   Paragraph 10 of the January 9 order, the gatekeeper provision.

  21   I know Mr. Taylor said that that was spoon-fed to the

  22   insurers, but Mr. Tauber's testimony is they knew about Mr.

  23   Dondero and they knew about his litigation tactics, so it is

  24   not a good inference to be made from the testimony that they

  25   would not have required something.         They probably would have




                                                                    001918
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 137 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 142 of 313 PageID 4646
                                                                            137


   1   just said no.

   2         Aon has now been -- Mr. Tauber testified that Aon has now

   3   been asked to obtain D&O coverage for the Claimant Trustee,

   4   the Litigation Trustee, the Oversight Committee, the members,

   5   the Claimant Trust, and the Litigation Sub-Trust.            He

   6   testified that he and Aon have approached the insurance

   7   carriers that they believe might be interested in underwriting

   8   coverage.

   9         And no, he hasn't approached every D&O and E&O carrier out

  10   there, and there may be, just like an investment banker

  11   doesn't have to approach everyone.         They are experts in the

  12   field, and he testified they approached the people they

  13   thought would likely be willing or interested and potentially

  14   be willing to extend coverage.         And as a result of Aon's

  15   efforts, Mr. Tauber has determined that there's a continued

  16   resistance to provide any coverage that does not contain an

  17   exclusion for actions relating to Mr. Dondero or his related

  18   entities.     And he further believes that all carriers that will

  19   -- that have discussed a willingness to provide coverage will

  20   only do so if there is a gatekeeper provision, and only one

  21   carrier will agree to provide coverage without a Dondero

  22   exclusion.

  23         Mr. Tauber testified that he believes that any ultimate

  24   policy will provide that if at any time the gatekeeper

  25   provision is not in place, either the carrier will not cover




                                                                    001919
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 138 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 143 of 313 PageID 4647
                                                                            138


   1   any actions related to Mr. Dondero or his affiliates or that

   2   the coverage will be vacated or voided.

   3         Based upon the foregoing record, Your Honor, which is

   4   uncontroverted, there's ample justification on a factual basis

   5   for approval of the gatekeeper provision.

   6         I will now turn to the Court's authority to approve the

   7   gatekeeper provision.

   8         There are three alternative bases upon which the Court can

   9   approve the gatekeeper provision.         First, several provisions

  10   of the Bankruptcy Code give broad authority to approve a

  11   provision like the gatekeeper provision.

  12         Second, the Court can analogize to the Barton Doctrine the

  13   facts and circumstances in this case and authorize the Court

  14   to act as a gatekeeper to prevent frivolous litigation from

  15   being filed against court-appointed officers and directors and

  16   those that will lead the post-confirmation monetization of the

  17   estate's assets.

  18         And third, Your Honor, the Court can find that Mr. Dondero

  19   and his entities are vexatious litigants, and use the

  20   gatekeeper provision as a sanction to prevent the filing of

  21   baseless litigation designed merely to harass those in charge

  22   of the estate post-confirmation.

  23         So, Bankruptcy Court authority.        Your Honor, there are

  24   several provisions in the Bankruptcy Code which we rely on to

  25   support the Court's authority.         First, Section 1123(a)(5)




                                                                    001920
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 139 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 144 of 313 PageID 4648
                                                                            139


   1   permits the plan to approve adequate means of implementation,

   2   and contains a long, non-exclusive list.           Mr. Seery's

   3   testimony is uncontroverted that a gatekeeper provision is

   4   necessary for the adequate implementation of the plan.

   5         Second, Your Honor, 1123(b)(6) authorizes a plan to

   6   include any appropriate provision in a plan not inconsistent

   7   with any other provision in this Code.          There are not any

   8   provisions and none have been cited by the Objectors that

   9   would prohibit a gatekeeper provision.          Section 1141

  10   effectively holds that the terms of a plan bind the debtor and

  11   its creditors and vest property in a reorganized debtor, free

  12   and clear of the interests of third parties.

  13         If nothing else, Your Honor, the spirit of 1141 allows the

  14   Court to prevent, in appropriate cases, vexatious litigation

  15   by unhappy creditors and parties in interest from torpedoing

  16   the plan.

  17         1142(b), Your Honor, provides that the confirmation --

  18   that, after confirmation, the Court may direct any parties to

  19   perform any act necessary for the consummation of the plan,

  20   and requiring the party to seek court-approval before filing

  21   an action is certainly an act.

  22         And lastly, Your Honor, Section 105 allows the Court to

  23   enter orders necessary to order other things, enforce orders

  24   of the Court like the confirmation order, and prevent an abuse

  25   of process which would certainly occur if baseless litigation




                                                                    001921
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 140 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 145 of 313 PageID 4649
                                                                            140


   1   were filed against the parties in charge of the Reorganized

   2   Debtor and the trust vehicles entrusted with carrying out the

   3   plan.

   4         Your Honor, gatekeepers are not a novel concept and have

   5   been approved by courts in appropriate circumstances.             In the

   6   Madoff cases, the Court has been the gatekeeper post-

   7   confirmation to determine whether investor claims are

   8   derivative or direct claims.

   9         In General Motors, the Court has been the gatekeeper post-

  10   confirmation to determine whether product liability claims are

  11   proper claims against the reorganized debtor.

  12         Closer to home, Judge Lynn, Mr. Dondero's counsel,

  13   approved a gatekeeper provision, arguably even more far-

  14   reaching than the provision here, in the Pilgrim's Pride case.

  15   In that case, Judge Lynn held that Pacific Lumber prevented

  16   him -- prevented the Court from approving the exculpation

  17   provision in the plan.       However, he did hold that it was

  18   appropriate for the Court to ensure that debtor

  19   representatives are not improperly pursued for their good-

  20   faith actions by requiring that any actions against the debtor

  21   or its representatives, and further, on the performance of

  22   their obligations as debtor-in-possession, be heard

  23   exclusively before the Bankruptcy Court.

  24         And Pilgrim's Pride is not the only case in this district

  25   to include a gatekeeper provision, as Judge Houser approved




                                                                    001922
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 141 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 146 of 313 PageID 4650
                                                                              141


   1   one in the CHC Group in 2016, which is cited in our materials.

   2         The theme in all these cases, Your Honor, is that there

   3   are circumstances where it is necessary and appropriate for

   4   the Bankruptcy Court to act as a gatekeeper as a means of

   5   reducing litigation that could interfere with a confirmed plan

   6   and that a Court has the authority to approve such provisions.

   7         The Objectors argue that the Bankruptcy Court does not

   8   have jurisdiction to approve that provision.           The Debtor

   9   understands the argument as it related to the prior provision,

  10   which gave the Court exclusive jurisdiction over any claim it

  11   found colorable, and we've amended the plan to address that

  12   issue.    The jurisdiction to deal with those claims could be

  13   left to a later day.

  14         But to the extent the Objectors still pursue the

  15   jurisdiction argument in light of the current provision,

  16   they're really conflating two very different things:             the

  17   ability to determine whether a claim is colorable and the

  18   ability to adjudicate that claim if the Court determines it's

  19   colorable.

  20         None of the authorities cited by the Objectors hold that

  21   the Court is without jurisdiction to approve a gatekeeper

  22   provision like the one here.        So, rather, what they do is they

  23   try to -- they argue, based upon the Craig's Stores case,

  24   which is narrower than other circuits of post-confirmation

  25   jurisdiction in the Bankruptcy Court, and argue that the




                                                                    001923
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 142 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 147 of 313 PageID 4651
                                                                            142


   1   gatekeeper provision doesn't fall within that.            But that --

   2   such reliance is misplaced, Your Honor.

   3         Craig held that the Bankruptcy Court did not have

   4   jurisdiction to adjudicate a post-confirmation dispute over a

   5   private-label credit card agreement between the debtor and the

   6   bank.    In declining to find jurisdiction, the Fifth Circuit

   7   remarked that there was no antagonism or claim pending between

   8   the parties as of the reorganization and no facts or law

   9   deriving from the reorganization or the plan was necessary to

  10   the claim asserted by the debtor.

  11         However, in so ruling, Your Honor, the Fifth Circuit did

  12   reason that post-confirmation jurisdiction in the Bankruptcy

  13   Court continues to exist for matters pertaining to

  14   implementation and execution of the plan.           Requiring parties

  15   to seek Bankruptcy Court determination the claim is colorable

  16   before embarking on litigation that will impact

  17   indemnification rights and affect distributions to creditors

  18   is not an expansion of jurisdiction and fits well within the

  19   Craig reasoning.

  20         Unlike the credit card agreement dispute in Craig, Mr.

  21   Dondero and his entities have demonstrated tremendous

  22   antagonism towards the Debtor.         And while the Debtor's plan

  23   may be confirmed, further litigation has been threatened by

  24   Mr. Dondero.     It's in the pleadings.       That's one of the

  25   reasons Mr. Dondero says his plan is better.           It'll avoid




                                                                    001924
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 143 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 148 of 313 PageID 4652
                                                                            143


   1   tremendous amount of litigation.

   2         After Craig, the Fifth Circuit again examined the

   3   bankruptcy court's post-confirmation jurisdiction in the

   4   Stoneridge case in 2005.       In that case, the Fifth Circuit

   5   ruled that a bankruptcy court has post-confirmation

   6   jurisdiction to resolve a dispute between two nondebtors that

   7   could trigger indemnification claims against a liquidating

   8   trust formed as a result of a confirmed plan.

   9         And lastly, as I mentioned Your Honor's decision before,

  10   the TXMS Real Estate case, I think just a couple of months

  11   ago, it stands for the proposition that post-confirmation

  12   jurisdiction exists for matters bearing on the implementation,

  13   interpretation, and execution of a plan.           In that case, Your

  14   Honor ruled that Your Honor had jurisdiction to resolve a

  15   post-confirmation dispute between a liquidating trust formed

  16   under a plan and a landlord, the result of which could

  17   significantly and adversely affect the value of the

  18   liquidating trust and monies available for unsecured

  19   creditors.

  20         And you have heard Mr. Seery testify that litigation will

  21   have an adverse effect on the ability to make distributions to

  22   creditors.

  23         So, Your Honor, under these authorities, the Court

  24   undoubtedly would have jurisdiction to act as the gatekeeper

  25   for the litigation.




                                                                    001925
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 144 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 149 of 313 PageID 4653
                                                                            144


   1         There's also an independent basis for the gatekeeper

   2   provision, Your Honor, the Barton Doctrine, which the Court is

   3   very familiar from your opinion in the In re Ondova case in

   4   2017 and which provides that before a suit may be brought

   5   against a trustee, leave of Court is required.            In Ondova, the

   6   Court reviewed the history of the doctrine in connection with

   7   litigation brought by a highly-litigious debtor against a

   8   trustee and his professionals.         This Court noted that there

   9   are several important policies followed by the doctrine,

  10   including a concern for the overall integrity of the

  11   bankruptcy process and the threat of trustees being distracted

  12   from or intimidated from doing their jobs.           And Your Honor's

  13   language still:      For example, losers in the bankruptcy process

  14   might turn to other courts to try to become winners there by

  15   alleging the trustee did a negligent job.

  16         Your Honor, this is precisely what the Debtor is trying to

  17   prevent here, Mr. Dondero and his entities from putting the

  18   bad experience before Your Honor in this case behind it and

  19   going to try to find better luck in a more hospitable court.

  20         Your Honor, the Barton Doctrine originally only applied to

  21   receivers, and over the course of time has been extended to

  22   apply to various court-appointed fiduciaries, as we have cited

  23   in our materials:      trustees, debtors-in-possession, officers

  24   and directors, employees, and attorneys representing the

  25   debtor.




                                                                    001926
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 145 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 150 of 313 PageID 4654
                                                                            145


   1         And I expect the Objectors to argue that there is a

   2   statutory exception to the Barton Doctrine under 28 U.S.C. 959

   3   and it does not apply to acts or transactions in carrying out

   4   business conducted with a property.          The exception, Your

   5   Honor, is very narrow and was meant to apply for things like

   6   slip-and-fall cases.       In fact, the Eleventh Circuit in the

   7   Carter v. Rodgers case, 220 F.3d 1249 in 2000, held that

   8   Section 11 -- 28 U.S.C. 959(a) does not apply to suits against

   9   trustees for administering or liquidating the bankruptcy

  10   estate.

  11         The Objectors also argue that the gatekeeper provision

  12   violates Stern v. Marshal.        However, as the Court acknowledged

  13   in Ondova, the Fifth Circuit in Villegas v. Schmidt has

  14   recognized that the Barton Doctrine remains viable post-Stern

  15   v. Marshal.     The Fifth Circuit reasoned that while Barton

  16   Doctrine is jurisdictional in that a court does not have

  17   jurisdiction of an action if preapproval has not been

  18   obtained, it does not implicate the extent of a bankruptcy

  19   court's jurisdiction to adjudicate the underlying claim,

  20   precisely the distinction we're making here.           The bankruptcy

  21   court would be the gatekeeper for deciding whether the claim

  22   passes through the gate, and then after will decide if it has

  23   jurisdiction to rule on the underlying claim.

  24         And this is important especially in a case like this, Your

  25   Honor, where Your Honor has had extensive experience with the




                                                                    001927
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 146 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 151 of 313 PageID 4655
                                                                            146


   1   parties and is in the best position to determine whether the

   2   claims are valid or attempted to be used as harassment.

   3         The Objectors will complain about the open-ended nature of

   4   the gatekeeper provision, whether it will or won't apply after

   5   the case is closed or a final decree is issued, and the unfair

   6   burden of their rights.

   7         Your Honor has a previous reported opinion where basically

   8   jurisdiction does extend after a case is closed or a final

   9   decree is entered, so that issue is a red herring.

  10         As Your Honor is well aware, it's a decade-long -- a

  11   decade of litigation against the Dondero-controlled entities

  12   that caused the Highland bankruptcy.          And the Court is very

  13   well aware of the litigation that occurred in Acis, very well

  14   aware of the litigation that's occurred here that I mentioned

  15   a few minutes ago.      Your Honor, it is not over, you'll be

  16   presiding over the contempt hearing.

  17         And if the Court needs yet another ground to approve the

  18   gatekeeper provision, the Debtor submits that the procedure is

  19   an appropriate sanction for Dondero's vexatious litigation

  20   activities.     We cited the In re Carroll case in the Fifth

  21   Circuit of 2017 that held that a bankruptcy court has the

  22   authority to enjoin a litigant from filing any pleading in any

  23   action without the prior authority from the bankruptcy court.

  24         And in affirming the decision of the bankruptcy court, the

  25   Fifth Circuit commented on the reasons the bankruptcy court




                                                                    001928
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 147 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 152 of 313 PageID 4656
                                                                            147


   1   gave for its ruling.       After recounting the bad faith of

   2   appellants, the bankruptcy court determined that the Carrolls'

   3   true motives were to harass the trustee and thereby delay the

   4   proper administration of the estate, in the hope that they

   5   would be able to retain their assets or make pursuit of the

   6   assets so unappealing that the trustee would be compelled to

   7   settle on terms favorable to appellants.

   8         Sounds familiar, Your Honor.        The same can certainly be

   9   said about what Mr. Dondero is doing in this case.

  10         And to make a showing that a party is vexatious litigant,

  11   the Court must find that the party has a history of vexatious

  12   and harassing litigation, whether the party has a good faith

  13   -- the litigation or has filed it as a means to harass, the

  14   burden to the Court and other parties, and the adequacy of

  15   alternative sanctions.

  16         And as Your Honor is well aware from all the litigation,

  17   Your Honor is well, well able to make the finding required for

  18   the vexatious litigation finding.

  19         But here, we don't ask for the drastic sanction of

  20   enjoining from any further filings.          Rather, we just ask for a

  21   less-severe sanction, requiring Mr. Dondero and his entities

  22   to first make a showing that he has a colorable claim.

  23         The Fifth Circuit in Baum v. Blue Moon, 2007, did exactly

  24   that.    In Baum, the district court barred a vexatious litigant

  25   from initiating litigation without first obtaining the




                                                                    001929
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 148 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 153 of 313 PageID 4657
                                                                            148


   1   approval of the district court.         Ultimately, the matter

   2   reached the Fifth Circuit after the district court had

   3   modified the pre-filing injunction to limit it to a certain

   4   case, and then broadened it again based upon continued bad

   5   faith conduct.

   6         On appeal, the Fifth Circuit, citing several prior cases,

   7   noted that a district court has the authority to impose a pre-

   8   filing injunction to defer vexatious, abusive, and harassing

   9   litigation.

  10         And for those reasons, Your Honor, the Debtor asks the

  11   Court to overrule any objections to the gatekeeper provision.

  12         Your Honor, I was just going to then go to the plan

  13   modification provisions, but I wanted to stop and see if you

  14   had any questions at this point.

  15               THE COURT:    I do not.    Let's give him a time

  16   estimate, Nate.      About how --

  17               THE CLERK:    Twenty.

  18               MR. POMERANTZ:     I have another five or six minutes, I

  19   think, based upon --

  20               THE COURT:    Okay.

  21               MR. POMERANTZ:     And then I'll be ready to turn it

  22   over to --

  23               THE COURT:    Okay.

  24               MR. POMERANTZ:     -- to Mr. Kharasch.

  25               THE COURT:    All right.    Yes.    You've got -- you've




                                                                    001930
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 149 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 154 of 313 PageID 4658
                                                                            149


   1   done an hour and 33 minutes.        So you have about, I guess, 37

   2   minutes left.     Okay.    Go ahead.

   3               MR. POMERANTZ:     Thank you, Your Honor.

   4         I would like to address the modifications of the plan that

   5   were contained in our January 22nd plan and the additional

   6   changes filed on February 1, several of which I have referred.

   7         As a preliminary matter, Your Honor, under 1127(b), the

   8   Debtor can modify a plan at any time prior to confirmation if

   9   -- and not require resolicitation if there's no adverse change

  10   in the treatment of claim or interest of any equity holder.

  11         With that background, I won't go through the changes we

  12   made that I've already discussed, but I will point out a

  13   couple, Your Honor, that I would like to point out now.             We

  14   have modified the plan with respect to conditions of the

  15   effective date in Article 8.        First, a condition to the

  16   effective date will now be entry of a final order confirming a

  17   plan, as opposed just to entry of order.           And final order is

  18   defined as the exhaustion of all appeals.

  19         In addition, the ability to obtain directors and officers

  20   insurance coverage on terms acceptable to the Debtor, the

  21   Committee, the Claimant Trustee, the Claimant Trustee

  22   Oversight Board, and the Litigation Trustee is now a condition

  23   to the effective date.

  24         The Court heard testimony today and has experienced

  25   firsthand the litigiousness of Mr. Dondero and his related




                                                                    001931
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 150 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 155 of 313 PageID 4659
                                                                            150


   1   entities.     And the Court heard testimony from Mr. Tauber and

   2   Aon that the D&O insurance will not be available post-

   3   effective date without assurances that the gatekeeper

   4   provision will be in effect for the duration of the policy and

   5   any run-off period.

   6         Mr. Tauber further testified that he expected the final

   7   terms from the insurance carrier to provide that if the

   8   confirmation order was reversed on appeal and the gatekeeper

   9   was removed, it would void -- it would either void the

  10   directors and officers coverage or it'd result in a Dondero

  11   exclusion.

  12         Mr. Dondero and his entities are no strangers to the

  13   appellate process, as Your Honor knows.          They appealed several

  14   of your orders, and continue the tack in this case, having

  15   appealed the Acis and the HarbourVest orders and the

  16   preliminary injunction.       It would not surprise the Debtor if

  17   Mr. Dondero and his entities appealed your confirmation order,

  18   if Your Honor decides to confirm the plan.

  19         The Debtor is confident that it will prevail on any appeal

  20   in the confirmation order, as we believe the Debtor has made a

  21   compelling case for confirmation.

  22         The Debtor also believes a compelling case exists that if

  23   the plan went effective without a stay pending appeal, that

  24   the appeal would be equitably moot, but we understand we are

  25   facing headwinds from the courts, bankruptcy court have




                                                                    001932
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 151 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 156 of 313 PageID 4660
                                                                            151


   1   addressed that issue before.

   2         However, given the effect a reversal would have on the

   3   availability of insurance coverage, the Claimant Trustee, the

   4   Claimant Oversight Committee, and the Litigation Trustee are

   5   just not willing to take that risk.

   6         We are hopeful that Mr. Dondero and his entities will

   7   recognize that any appeal is futile and step aside and let the

   8   plan proceed and become effective.

   9         If Mr. Dondero and his related entities do appeal the

  10   confirmation order, preventing it from becoming final and

  11   preventing the effective date from the occurring, the Debtor

  12   intends to work closely with the Committee to ratchet down

  13   costs substantially and proceed to operate and monetize assets

  14   as appropriate until an order becomes final.

  15         None of these modifications adversely affect the treatment

  16   of claims or interests under the plan, Your Honor, and for

  17   those reasons, Your Honor, we request that the Court approve

  18   those modifications.

  19         And with that, I would like to turn the podium over to Mr.

  20   Kharasch to briefly address the remaining CLO objections.

  21               THE COURT:    All right.    Mr. Kharasch?

  22                 CLOSING ARGUMENT ON BEHALF OF THE DEBTOR

  23               MR. KHARASCH:     Good afternoon, Your Honor.       I'll be

  24   as brief as possible.       I know we're under a deadline.

  25         As you've heard yesterday, you've heard before in other




                                                                    001933
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 152 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 157 of 313 PageID 4661
                                                                            152


   1   proceedings, Your Honor, the CLO Objecting Parties, the so-

   2   called investors, do have rights under the CLO management

   3   agreements and indentures, including contractual rights to

   4   terminate the management agreements under certain

   5   circumstances.

   6         What they complain about today, Your Honor, is that the

   7   injunction language in the plan, including the language

   8   preventing actions to interfere with the implementation and

   9   consummation of the plan, is so broad and ambiguous that their

  10   rights are or may be improperly impacted, especially any

  11   rights to remove the manager for acts of malfeasance.

  12         But the Debtor is primarily relying, Your Honor, not so

  13   much on the plan injunctions but on the clear provisions of

  14   the January 9 order, to which Mr. Dondero consented and which

  15   provides that Mr. Dondero shall not cause any of his related

  16   entities to terminate any agreements with the Debtor.

  17         Yes, that is a broad provision, but it is very clear, and

  18   it does not even allow the CLO Objecting Parties to come to

  19   court under a gatekeeper-type provision.           But that is what Mr.

  20   Dondero consented to on behalf of himself and his related

  21   entities.

  22         Important to note, Your Honor, we are not here today to

  23   litigate who is and who is not a related entity.            That will be

  24   left for another day.       However, Your Honor, we have considered

  25   these issues, including last night and this morning, and we




                                                                    001934
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 153 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 158 of 313 PageID 4662
                                                                            153


   1   are going to propose -- well, we will modify our plan through

   2   a provision in the confirmation order to provide the

   3   following:     Notwithstanding anything in the plan or the

   4   January 9 order, the CLO Objecting Parties will not be

   5   precluded from exercising their contractual or statutory

   6   rights in the CLOs based on negligence, malfeasance, or any

   7   wrongdoing, but before exercising such rights shall come to

   8   this Court to determine whether those rights are colorable and

   9   to also determine whether they are a related entity.             If the

  10   Court has jurisdiction, the Court can determine the underlying

  11   colorable rights or claims.

  12         This does not impact the separate settlement we have with

  13   CLO Holdco, Your Honor.

  14         We think that such modification addresses some of the

  15   concerns raised yesterday by the objecting parties by

  16   providing more clarity as to what the plan is doing and not

  17   doing with respect to the plan and the January 9 order, and we

  18   think it is also a fair resolution of some legitimate

  19   concerns.

  20         So, with that, Your Honor, we think that, with that

  21   clarification that we did not have to make but are willing to

  22   make, that this should fully satisfy the CLO Objecting Parties

  23   with regard to their objections to the injunction and the

  24   gatekeeper.

  25         Thank you, Your Honor.




                                                                    001935
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 154 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 159 of 313 PageID 4663
                                                                            154


   1               THE COURT:    All right.    Mr. Clemente?

   2         CLOSING ARGUMENT ON BEHALF OF THE CREDITORS' COMMITTEE

   3               MR. CLEMENTE:     Yes, Your Honor.     And I actually am

   4   going to be brief.       Mr. Pomerantz's discussion, obviously, was

   5   very, very thorough, so I'm able to cut out a lot of stuff.

   6         Thank you, Your Honor.      Matt Clemente, Sidley Austin, on

   7   behalf of the Committee.

   8         The plan, Your Honor, meets the confirmation standards and

   9   should be confirmed.       Mr. Pomerantz covered a lot of ground,

  10   and I will endeavor not to repeat that, but there are a few

  11   points that I think the Committee wishes to emphasize.

  12         Your Honor, since I first appeared in front of you, I have

  13   maintained consistently that no plan can or should be

  14   confirmed without the consent of the Committee.            Your Honor,

  15   in her wisdom, understood this immediately, as it was obvious

  16   -- it was the obvious conclusion, given the makeup of the

  17   creditor body, the asset pool, and the impetus for the filing

  18   of the case.

  19         Unfortunately, not everyone came to this conclusion so

  20   easily, and it took much hard-fought negotiations as well as a

  21   defeated disclosure statement, among other things, and

  22   tireless dedication and commitment by each individual

  23   Committee member to drive for a value-maximizing plan that is

  24   in the best interests of its constituencies and for us to get

  25   to where we are today.




                                                                    001936
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 155 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 160 of 313 PageID 4664
                                                                            155


   1          And where we are today, Your Honor, is at confirmation for

   2   a plan that the Committee unanimously supports, which was the

   3   inevitable outcome for this case from the very beginning.

   4          I've also said, Your Honor, that context is critical in

   5   this case.     It has been from the beginning, and it remains so

   6   now.    Mr. Draper, interestingly, began his comments yesterday

   7   by saying that even a serial killer is entitled to Miranda

   8   rights.    While I will admit that at times the rhetoric in this

   9   case has been heated, I have never certainly likened Mr.

  10   Dondero to a serial killer.        But the record shows, and Mr.

  11   Dondero's own words and actions show, that he is, in fact, a

  12   serial litigator who has no hesitation at all to take any

  13   position in an attempt to leverage an outcome that suits his

  14   self-interest.      And he has no hesitation at all to use his

  15   many tentacles in a similar fashion.

  16          That is a very important context in which the Court should

  17   view the remaining objections of the Dondero tentacles and

  18   weigh confirmation of the Debtor's plan.

  19          Against this context of a serial litigator, Your Honor, we

  20   have a plan supported by each member of the Official Committee

  21   of Unsecured Creditors, accepted by two classes of claims,

  22   Class 2 and Class 7, and holders of almost one hundred percent

  23   in amount of non-insider claims in Class 8.

  24          The parties that have voted against the plan are either

  25   employees who are not receiving distributions under the plan




                                                                    001937
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 156 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 161 of 313 PageID 4665
                                                                            156


   1   or are insiders or parties related to Mr. Dondero.

   2         The overwhelming number and amount of creditors who are

   3   receiving distributions under this plan, therefore, have

   4   accepted the plan.      The true creditors and economic parties in

   5   interest have spoken, they have spoken loudly, and they have

   6   spoken in favor of confirming the plan.

   7         Your Honor, I'm not going to address the technical

   8   requirements, as Mr. Pomerantz did that.           So I'm going to skip

   9   over my remarks in that regard, except I do want to emphasize

  10   the remarks regarding the gatekeeper, exculpation, and

  11   injunction provisions as they're of critical importance to the

  12   plan.

  13         The testimony has shown and the proceedings of this case

  14   has shown, again, Mr. Dondero is a serial litigator with a

  15   stated goal of causing destruction and delay through

  16   litigation.

  17         The testimony has further shown that none of the

  18   independent board members would have signed onto the role

  19   without the gatekeeper and injunction provisions and the

  20   indemnity from the Debtor.

  21         Therefore, it follows that such provisions are necessary

  22   to entice parties to serve in the Claimant Trustee and other

  23   roles under the plan, which, as I remarked in my opening

  24   comments, are integral to providing the structure that the

  25   creditors believe is necessary to unlocking the value and




                                                                    001938
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 157 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 162 of 313 PageID 4666
                                                                              157


   1   unlocking themselves from the Dondero web.

   2         Regarding the exculpation and injunction provisions

   3   specifically, Your Honor, the Court will recall that the

   4   Committee raised objections to them in connection with the

   5   first disclosure statement hearing.          In response, the Debtor

   6   narrowed the provisions, and the Committee believes they

   7   comply with the Fifth Circuit precedent, as Mr. Pomerantz ably

   8   walked Your Honor through.

   9         And to be clear, Your Honor, not only does the Committee

  10   believe the exculpation and injunction provisions comply with

  11   Fifth Circuit law, the Committee does not believe the estate

  12   is harmed by such provisions, as the Committee does not

  13   believe there are any cognizable claims that could or should

  14   be raised that would otherwise be affected by the exculpation

  15   or injunction, and, frankly, with respect to the release that

  16   Mr. Pomerantz walked Your Honor through with respect to the

  17   directors and the officers.

  18         Regarding the gatekeeper, Your Honor, Your Honor

  19   presciently approved it in her January 9th order, and the

  20   developments since then only serve as further justification

  21   for including it in the plan and confirmation order.             Mr.

  22   Dondero is a serial and vexatious litigator, and the

  23   instruments put in place under the plan to maximize value for

  24   the creditors and to oversee that value-maximizing process

  25   must be protected, and the gatekeeper function serves that




                                                                    001939
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 158 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 163 of 313 PageID 4667
                                                                             158


   1   protection while also, importantly, as Mr. Pomerantz pointed

   2   out, providing Mr. Dondero with a forum to advance any

   3   legitimate claims he and his tentacles may have.

   4         In short, Your Honor, the gatekeeper provision is

   5   necessary to the implementation to the plan, is fair under the

   6   circumstances of the case, and is therefore within this

   7   Court's authority, and it is appropriate to approve.

   8         Your Honor, in sum, it has been a long road to get here

   9   today, but we are finally here.         And we are here, Your Honor,

  10   I believe in large part as a result of the tireless efforts of

  11   the individual members of my Committee, and for that I thank

  12   them.

  13         The Committee fully supports and unanimously supports

  14   confirmation of the plan.         As demonstrated by the evidence,

  15   the plan meets all the requirements of the Bankruptcy Code.

  16   The Committee believes the plan is in the best interests of

  17   its constituencies.      And therefore the Committee, along with

  18   two classes of creditors and the overwhelming amount of

  19   creditors in terms of dollars, urge you to confirm the plan.

  20         That's all I have, Your Honor, but I'm happy to answer any

  21   questions you may have for me.

  22               THE COURT:    Okay.    Not at this time.

  23         Nate, how much time --

  24         (Clerk advises.)

  25               THE COURT:    Twenty-five minutes remaining?        All




                                                                    001940
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 159 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 164 of 313 PageID 4668
                                                                              159


   1   right.    Just so you know, you've got a collective Debtor's

   2   counsel/Committee's counsel 25 minutes remaining for any

   3   rebuttal, if you choose to make it.

   4         Let's take a five-minute break, and then we'll hear the

   5   Objectors' closing arguments.         Okay.

   6               THE CLERK:    All rise.

   7         (A recess ensued from 2:00 p.m. until 2:06 p.m.)

   8               THE COURT:    All right.    Please be seated.      We're

   9   going back on the record in Highland.          We're ready to hear the

  10   Objectors' closing arguments.         Who wants to go first?

  11               MR. DRAPER:    Your Honor, this -- this is Douglas

  12   Draper.    I get the joy of going first.

  13               THE COURT:    Okay.

  14     CLOSING ARGUMENT ON BEHALF OF THE GET GOOD AND DUGABOY TRUSTS

  15               MR. DRAPER:    We've heard a great deal of testimony

  16   about the Debtor's belief that the circumstances in this case

  17   warrant an exception to existing Fifth Circuit case law, the

  18   Bankruptcy Code, and Court's post-confirmation jurisdiction.

  19         I would not be standing here today objecting to the plan

  20   if the Debtor didn't attempt to extend, move past and beyond

  21   the Barton Doctrine, move beyond 1141, move beyond Pacific

  22   Lumber.    In fact, I think I heard an argument that Pacific

  23   Lumber is not applicable and this Court should disregard Fifth

  24   Circuit case law.

  25         Let's start with the exculpation provision.          And the focus




                                                                    001941
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 160 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 165 of 313 PageID 4669
                                                                            160


   1   of this case has been, and what we've heard over the last few

   2   days, is about the independent directors.           I understand there

   3   was an order entered earlier, the order stands, and the order

   4   is applicable in this case.        It cuts off, however, when we

   5   have a Reorganized Debtor, because these independent directors

   6   are no longer independent directors.          It cuts off when we have

   7   a new general partner.

   8         And so the protections that were afforded by that order do

   9   not need to be afforded to the new officers and new directors

  10   of the new general partner.        And in fact, the protections that

  11   they're entitled to are completely different than the

  12   protections that were entitled -- that are covered by the

  13   order that the Court has looked at.

  14         Let's first focus on, however, the exculpation provision.

  15   And I wanted to ask the Court to look at the exculpated

  16   parties.    Have to be very careful and very interest -- and

  17   focus solely on the independent directors.           But if you look at

  18   the parties covered by exculpation provision, it includes the

  19   professionals retained by the Debtor.          My reading of Pacific

  20   Lumber is that neither the Creditors' Committee counsel nor

  21   the Debtor can be covered by an exculpation provision.             This

  22   in and of itself makes the plan non-confirmable.            This

  23   exculpation provision is unwarranted and unnecessary.

  24         Two, --

  25               THE COURT:    Well, let's drill down on that.




                                                                    001942
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 161 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 166 of 313 PageID 4670
                                                                            161


   1               MR. DRAPER:    -- we have --

   2               THE COURT:    Let's drill down on that.       Mr. Pomerantz

   3   says that this wasn't what they considered one way or another

   4   by Pacific Lumber.       Debtor, debtor professionals.       Okay?    Do

   5   you disagree with that?

   6               MR. DRAPER:    I disagree with that.       Pacific Lumber

   7   said you could only have releases and exculpations for the

   8   Creditors' Committee members.         And the rationale behind that

   9   was that those people volunteered to be part and parcel of the

  10   bankruptcy process, that those parties did not get paid.

  11   Here, we have two professionals who both volunteered and are

  12   being paid, and are not entitled to an exculpation under

  13   Pacific Lumber.      They're not entitled to a --

  14               THE COURT:    Okay.   So you say Pacific --

  15               MR. DRAPER:    -- release.     Now, ultimately, they --

  16               THE COURT:    -- Pacific Lumber categorically rejected

  17   all exculpations except to Creditors' Committee and its

  18   members.    That's your --

  19               MR. DRAPER:    I agree.    That's --

  20               THE COURT:    -- interpretation of Pacific Lumber?

  21               MR. DRAPER:    Yes.

  22               THE COURT:    Okay.   All right.     So you just absolutely

  23   disagree, one by one, with every one of the arguments, that it

  24   was really -- the only thing before the Fifth Circuit was plan

  25   sponsors, okay?      A plan proponent that I think was like a




                                                                    001943
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 162 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 167 of 313 PageID 4671
                                                                            162


   1   competitor previously of the debtor, and I think a large

   2   creditor or secured creditor.        I think those were the two plan

   3   proponents.

   4         So you disagree -- I'm going to, obviously, go back and

   5   line-by-line pour through Pacific Lumber, but you disagree

   6   with Mr. Pomerantz's notion that, look, it was really a page

   7   and a half or two of a multipage opinion where the Fifth

   8   Circuit said, no, I don't think 524(e) is authority to give

   9   exculpation from postpetition liability for negligence as to

  10   these two plan sponsors.       And I guess it was also -- I don't

  11   know.    They say, Pachulski's briefing says it was really only

  12   looking at these two plan sponsors and the Committee and its

  13   members on appeal, you know, going through the briefing, and

  14   in such, you can see that these were all that was presented

  15   and addressed by the Fifth Circuit.          You disagree with that?

  16               MR. DRAPER:    Look, I know the facts of Pacific Lumber

  17   and they -- I know what the posture of the case was.             However,

  18   the literal language by the opinion in it, it transcends just

  19   a dispute in the case.       And I think the U.S. Trustee's

  20   position that this exculpation provision is correct as a

  21   matter of law support -- is further evidence of the fact that

  22   the U.S. Trustee, as watchdog of this process, and Pacific

  23   Lumber say this cannot be done, period, end of story.

  24               THE COURT:    Okay.   So you, at bottom, just totally

  25   disagree with Mr. Pomerantz?        You say Pacific Lumber is




                                                                    001944
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 163 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 168 of 313 PageID 4672
                                                                            163


   1   actually a very broad holding, and I guess, if such, there's a

   2   conflict among the Circuits, right?

   3               MR. DRAPER:    Well, that's okay.

   4               THE COURT:    So, --

   5               MR. DRAPER:    I mean, quite frankly, Pacific Lumber is

   6   binding on you.

   7               THE COURT:    Understood.

   8               MR. DRAPER:    There may be a conflict in the Circuits,

   9   and ultimately the Supreme Court may make a decision and

  10   decide who's right and who's wrong.

  11         But for purposes of today and for purposes of this

  12   exculpation provision and for purposes of this confirmation,

  13   Pacific Lumber is the applicable law.

  14               THE COURT:    Okay.    Well, again, this is a hugely

  15   important issue, although in many ways I don't understand why

  16   it is, because we're just talking about postpetition acts and

  17   negligence, okay?      You know, many might say it's much ado

  18   about nothing, but it's front and center of your objection.

  19   So I guess I'm just thinking through, if the Fifth Circuit was

  20   presented these exact facts and was presented with the

  21   argument, you know, the Blixseth case says 524(e) has nothing

  22   to do with exculpation because exculpation is a postpetition

  23   concept, and it's just talking about standard liability --

  24   these people aren't going to be liable for negligence; they

  25   can be liable for anything and everything else -- if presented




                                                                    001945
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 164 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 169 of 313 PageID 4673
                                                                            164


   1   with that Blixseth case, you know, there are several arguments

   2   that Mr. Pomerantz has made why, if you accept that 524(e)

   3   might not apply here, let's look at the reasoning, the little

   4   bit of reasoning we had of Pacific Lumber, that it was really

   5   a policy rationale, right?        These independent fiduciaries,

   6   strangers to the company and case, they'd never want to do

   7   this if they knew they were vulnerable for getting sued for

   8   negligence.     Mr. Pomerantz's argument is that these

   9   independent board members are exactly analogous to a

  10   Committee, more than prepetition officers and directors.              What

  11   do you have to say about that policy argument?

  12               MR. DRAPER:    Well, I think there's a huge distinction

  13   between the members of a Creditors' Committee who are

  14   volunteers and are not paid versus a paid independent

  15   director.     And more importantly, I think there's a huge

  16   difference between a member of a Creditors' Committee who's

  17   not paid and counsel for a Debtor and counsel for a Creditors'

  18   Committee.

  19               THE COURT:    Okay.

  20               MR. DRAPER:    Look, you have -- you've --

  21               THE COURT:    So, at bottom, it was all about

  22   compensation to the Fifth Circuit?

  23               MR. DRAPER:    Well, no.    The Fifth Circuit policy

  24   decision was we want to protect a party who wants to serve and

  25   do their civic duty to serve on a Creditors' Committee for no




                                                                    001946
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 165 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 170 of 313 PageID 4674
                                                                            165


   1   compensation.     I agree with that.      I think it's a laudable

   2   policy decision.      I think it makes sense.

   3         However, the Fifth Circuit in its language basically said,

   4   nobody else gets it.       It didn't say, look, you know, if there

   5   are circumstances that are different, we may look at it

   6   differently.     The language is absolute in the opinion.          And

   7   that's what I think is binding and I think that's what the

   8   case stands for.

   9         And look, just so the Court is very clear, when Pachulski

  10   files its fee application and the Court grants the fee

  11   application, any claim against them is res judicata.             So, in

  12   fact, they do have -- they do have protection.            They do have

  13   the ability to get out from under.         The Court -- they're just

  14   not -- they just can't get out from under through an

  15   exculpation provision.       And the same goes for Mr. Clemente and

  16   his firm.

  17               THE COURT:    Which, --

  18               MR. DRAPER:    And the same goes for DSI.

  19               THE COURT:    Which, by the way, that's one reason I

  20   think sometimes this is much ado about nothing.            It goes both

  21   ways.    The Debtor professionals, the Committee professionals,

  22   estate professionals, they're going to get cleared on the day

  23   any fee app is approved, right?         I mean, there's Fifth Circuit

  24   law that says --

  25               MR. DRAPER:    I -- I --




                                                                    001947
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 166 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 171 of 313 PageID 4675
                                                                            166


   1               THE COURT:    -- says that's res judicata as to any

   2   future claims.

   3         But I guess I'm really trying to understand, you know, at

   4   bottom, I feel like the Fifth Circuit was making a holding

   5   based on policy more than any directly applicable Code

   6   provision.

   7         I mean, it's been said, for example, that Committee

   8   members, they're entitled to exculpation because of, what,

   9   1103, some people argue, 1103, which subsection, (c)?             That's

  10   been quoted as giving, quote, qualified immunity to

  11   Committees.     But it doesn't really say that, right?          It's just

  12   something you infer.

  13               MR. DRAPER:    No.   Look, what I think, if you really

  14   want to put the two concepts together, I think what the Fifth

  15   Circuit, when they told lawyers and professionals that you

  16   can't get an exculpation, was very mindful of the fact that

  17   you can get released once your fee app is approved.             So, as a

  18   policy, they didn't need to do it in a exculpation provision.

  19   There was another methodology in which it could be done.

  20               THE COURT:    Uh-huh.

  21               MR. DRAPER:    And so that's -- you have to look at it

  22   as holistic and not just focus on the exculpation provision.

  23   Because, in fact, they recognize and they -- I'm sure they

  24   knew their existing case law on res judicata, and that's why

  25   they read it out.




                                                                    001948
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 167 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 172 of 313 PageID 4676
                                                                            167


   1         So, honestly, there's no reason for Pachulski to be in

   2   here.    There's no reason for Mr. Clemente to be in here.

   3   There's no reason for the professionals employed by the Debtor

   4   to be in here.      They have an exit not by virtue of the plan.

   5               THE COURT:    But so then it boils down to the

   6   independent directors and Strand post January 9th?

   7               MR. DRAPER:    It boils down somewhat to them, but

   8   quite frankly, there are two parts to this.           One is you have

   9   an order that's in place.        I am not asking the Court to

  10   overturn the order.       And quite frankly, this provision could

  11   have been written to the effect that the order that was in

  12   place on -- that's been presented to the Court is applicable

  13   and applied.

  14         However, let's parse that down.        Let's look at Mr. Seery.

  15   The order that's in place solely protects the independent

  16   directors acting in their capacities as independent directors.

  17   If somebody's acting as -- and if you want to liken it to a

  18   trustee, their protection is afforded by the Barton Doctrine,

  19   and that's how the protection arises.

  20         What's going on here is they're extending the provisions,

  21   first of all, of the Court's order, and number two, of the

  22   Barton Doctrine, which are -- which cannot be -- which should

  23   not be extended.      The law limits what protections you have and

  24   what protections you don't have.         And we, as lawyers -- look,

  25   I'll give you the best example.         Think of all the times you




                                                                    001949
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 168 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 173 of 313 PageID 4677
                                                                             168


   1   had somebody write in the concept of superpriority in a cash

   2   collateral order.      And how many times have you had a lawyer

   3   rewrite the concept of the issue as to diminution in value?

   4   The Code says diminution in value, and quite frankly, a cash

   5   collateral order should just say if, to the extent there's

   6   diminution in value, just apply the Code section.            It's

   7   written there.      Smart people put it in, and Congress approved

   8   it.   And once you start getting beyond that, those things

   9   should be limited.

  10         And what we have are lawyers trying to extend out by

  11   definitions things that the Code limits by its reach.             That

  12   goes for post-confirmation jurisdiction.           That goes for the

  13   injunction.     That goes for the so-called gatekeeper provision.

  14         And so, again, I would not be here if, in fact, they had

  15   said, we have an injunction to the full extent allowed by the

  16   Bankruptcy Code and Pacific Lumber.          We have an exculpation

  17   provision that's allowed by virtue of the Court's order.              We

  18   have the full extent and full reach of the Barton Doctrine.

  19   Those are legitimate.       Once you start expanding upon that,

  20   you're reaching into matters that are not authorized and not

  21   allowed.

  22         And then you get into 105 territory, which is always very

  23   dangerous.     And that's really what's going on here.          And

  24   that's the tenor of my argument and what I'm trying to say.

  25   The Code gives protections.        It is not for us to extend the




                                                                    001950
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 169 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 174 of 313 PageID 4678
                                                                             169


   1   protections.     It's not for us to enlarge them, even under a,

   2   gee, the other party's litigious.

   3         And so that's -- let's take Craig's Store.          Attempted to

   4   limit its reach.      Craig's Store says once you have a confirmed

   5   plan, any dispute between the parties, for -- let's take an

   6   executory contract.      If there's a breach of the executory

   7   contract, that's a matter to be handled aft... by another

   8   court.    It's not a matter to be handled by this Court.           This

   9   Court lets the parties out.

  10         And in this case, it's even worse, because you basically

  11   have a new general partner coming in, you have an assumption

  12   of various executory contracts, and you have a -- Strand is no

  13   longer present.

  14         If you adopted Mr. Seery's argument, anybody who appeals a

  15   decision, questions what he does or how he does it, is a

  16   vexatious litigator.       That's not the case.      And the fact that

  17   we are appealing a decision is a right that we have.             It

  18   shouldn't be limited, and it shouldn't be held against us.

  19   Courts can rule against us.        That's fine.

  20         And so that's really what the focus is here and that's why

  21   I gave the opening that I had.         We are willing to be bound by

  22   applicable law.      And quite frankly, the concept that the

  23   exigencies of a case allow a court to change what applicable

  24   law is is problematic.       I gave the criminal example as a

  25   reason.    And the reason was that, in certain instances, the




                                                                    001951
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 170 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 175 of 313 PageID 4679
                                                                              170


   1   application of law may allow a criminal to go free.             It's a

   2   problem with our system and how we work, but that's what the

   3   law does, and it is absolute in its application.

   4         Let me address the so-called gatekeeper provision.            The

   5   gatekeeper provision, in a certain sense, is recognized in the

   6   Barton Doctrine.      It's jurisdictional, and it says, to the

   7   extent you're going to litigate with somebody who served

   8   during the bankruptcy, who was a trustee, then you have to

   9   come to the bankruptcy court and pass through a gate.             It

  10   doesn't say you have to pass through a gate for a reorganized

  11   debtor who does something after a plan is confirmed and going

  12   forward.    And so that's -- there's a distinction.

  13         And if you look at Judge Summerhays' decision, which I

  14   will be happy to send to the Court, in WRT involving -- it's

  15   kind of (indecipherable) and Mr. Pauker, where, in that case,

  16   the trustee, the litigation trustee, spent more litigating

  17   than it had in recoveries, and Baker Hughes filed suit.                Judge

  18   Summerhays said, look, the Barton Doctrine only applies to a

  19   certain extent.      It is limited once you get into post-

  20   confirmation matters and related-to jurisdiction.

  21         And so, again, the Barton Doctrine is what it stands for.

  22   We agree with it, we recognize it, and it should be applied.

  23   The Barton Doctrine, however, should not be extended, should

  24   not go past its reach, and should not go past the grant of

  25   jurisdiction for this Court.




                                                                    001952
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 171 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 176 of 313 PageID 4680
                                                                            171


   1         And so you have in here, though they have -- they have

   2   tried to hide it in a limited fashion, this gatekeeper

   3   provision.     The gatekeeper provision, as currently written,

   4   covers post-confirmation claims that somebody has to come

   5   before this Court to the extent there's a breach of a

   6   contract.     That's not proper, and it's not covered by your

   7   post-confirmation jurisdiction.         To the extent there's an

   8   interpretation of an existing contract and an interpretation

   9   of the order, you do have authority, and I don't question

  10   that.

  11               THE COURT:    But address Mr. Pomerantz's statement

  12   that there's a difference between saying you have to go to the

  13   bankruptcy court and make an argument, we have a colorable

  14   claim that we would like to pursue, and having that

  15   jurisdictional step required.        There's a difference between

  16   that and the bankruptcy court adjudicating the claim.

  17               MR. DRAPER:    Well, there are two parts to that.

  18   Number one is there's an injunction in place from an action

  19   taken post-confirmation against property of the estate.             We

  20   all agree at that, correct?        And we believe that the

  21   injunction applies to post-confirmation action against

  22   property of the pre-confirmation estate.           We all agree to

  23   that.

  24         However, if in fact there's a breach of a contract

  25   postpetition that the parties have a dispute about, that




                                                                    001953
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 172 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 177 of 313 PageID 4681
                                                                            172


   1   contract is now no longer under your purview once the contract

   2   has been assumed.      And so they shouldn't have to make a

   3   colorable claim to you that a breach of the contract has

   4   occurred.     That should be the determining factor for another

   5   court.

   6         That's, in essence, what Craig's Store says.           Your

   7   jurisdiction and the jurisdiction of a bankruptcy court is

   8   limited.    It's limited by Stern vs. Marshall.          It's limited by

   9   your ability to render findings of fact and conclusions of law

  10   versus render a final decision.         That decision has been made

  11   not by us, it's been made by Congress and it's been made by

  12   the United States Constitution.

  13               THE COURT:    All right.    And I think we all agree with

  14   you regarding the holding of Craig's Stores and some of the

  15   other post-confirmation bankruptcy subject matter jurisdiction

  16   holdings.     But Mr. Pomerantz is arguing that this gatekeeping

  17   function is warranted by, among other things, you know, there

  18   was a district court holding, Baum v. Blue Moon, or a Fifth

  19   Circuit case, that upheld a district court having the ability

  20   to impose pre-filing injunctions in the context of a vexatious

  21   litigator.     So, you know, that's a strong analogy he makes to

  22   what's sought here.       What is your response to that?

  23               MR. DRAPER:    My response to that is a district court

  24   can do that.     A district court has jurisdiction to make that

  25   decision.     And quite frankly, a district court can sanction a




                                                                    001954
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 173 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 178 of 313 PageID 4682
                                                                            173


   1   vexatious litigator under Rule 11.

   2          So, in fact -- again, you have to bifurcate your power

   3   versus the power that a district court has.           And that

   4   gatekeeper provision is allowed by a district court because

   5   they had authority over the case.         You may not have authority

   6   over being the gatekeeper for a post-confirmation matter that

   7   you had no jurisdiction over to start with.

   8               THE COURT:    Okay.

   9               MR. DRAPER:    That, that's the distinction between

  10   here.    That's -- what's going on here is they are -- they are

  11   mashing together a whole load of concepts under the vexatious

  12   litigator and the anti-Dondero function that fundamentally

  13   abrogate the distinction between what your jurisdiction is

  14   pre-confirmation versus your jurisdiction post-confirmation.

  15   And that --

  16               THE COURT:    Do you think --

  17               MR. DRAPER:    -- is sacrosanct.

  18               THE COURT:    Do you think Judge Lynn got it wrong in

  19   Pilgrim's Pride?      Do you think Judge Houser got it wrong in

  20   CHC?    Or do you think this situation is different?

  21               MR. DRAPER:    There are two parts to that.        I have

  22   told Judge Lynn, since I have been working with him, that I

  23   think Pilgrim's Pride is wrongfully decided.           However, having

  24   said that, Pilgrim's Pride and those cases dealt with claims

  25   against the -- the channeling injunction affected actions




                                                                    001955
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 174 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 179 of 313 PageID 4683
                                                                              174


   1   during the bankruptcy.       It did not serve as a post-

   2   jurisdictional grant of jurisdiction to the bankruptcy court.

   3   It did not pose as an ability -- as a limitation on a post-

   4   confirmation litigator or a post-effective date litigator to

   5   address a wrong done to them by an independent director of a

   6   general partner.

   7         In a sense, Judge Lynn's determination, and Judge Houser,

   8   is consistent somewhat with the Barton Doctrine.            Now, do I

   9   agree that they're right?        No.   But I understand the decision

  10   and I understand the context in which it was rendered and I

  11   don't have a huge problem with it.

  12         So, again, let's parse what we're trying to do here.

  13   Number one, we are -- we have to bifurcate post-confirmation

  14   jurisdiction or post-effective date jurisdiction and what you

  15   can do as a post-effective date arbiter versus what you could

  16   do pre-effective date and pre-effective date claims.             And

  17   again, that's the problem with what's written here.             It is

  18   designed one hundred percent to expand your post-effective

  19   date jurisdiction through both the gatekeeper provision and

  20   the jurisdictional grant that's here from your pre-effective

  21   date capability, your pre-effective date jurisdiction, and

  22   your pre-effective date ability to either curb a claim or not

  23   to curb a claim.      And that, that's the issue.

  24         And again, let's start talking about the independent

  25   directors.     I recognize, again, that there's an order there.




                                                                    001956
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 175 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 180 of 313 PageID 4684
                                                                            175


   1   But if Mr. Seery -- let's take Mr. Seery -- is acting as a

   2   director of Strand but is also an accountant for the Debtor

   3   and makes a mistake, he would be sued in his capacity as the

   4   accountant for the Debtor, not as an independent director of

   5   Strand.    That distinction needs to be made.

   6         What we are doing here under this plan, and what's been

   7   argued by Mr. Pomerantz, is too broad a brush.            It needs to be

   8   cut back.     The Court needs to take a very hard look at what's

   9   being presented here.

  10         And again, the Court's order is very clear.          And this is

  11   binding.    I recognize that.      But the protection they got was

  12   serving as an independent director.          The protection they

  13   didn't get was -- let's take Mr. Seery, if Mr. Seery was

  14   serving as an accountant and blew a tax return.            Those are

  15   distinctions that warrant analysis and warrant looking at

  16   here.    And again, it is too broad a brush that's touted here,

  17   and that is why this plan on its face is not confirmable with

  18   respect to both the post-confirmation jurisdiction, the

  19   gatekeeper provision, the exculpation provisions.

  20         And so let me address a few other things, just to address

  21   them.    Number one, the argument has been made with respect to

  22   the creditors and the resolicitation issue and that creditors

  23   could have come in looking, seen, followed the case, and

  24   basically calculated and made the same calculation that the

  25   Debtor made when they filed this and put forth the new plan




                                                                    001957
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 176 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 181 of 313 PageID 4685
                                                                            176


   1   analysis versus liquidation analysis.          And then they've also

   2   made the argument, well, nobody came and complained.             Well,

   3   two parts to that.

   4         Number one, as you know, a disclosure statement needs to

   5   be on its face and should not require a creditor to go back in

   6   and monitor the record -- and quite frankly, in this record,

   7   there are thousands of pages -- and do the calculation

   8   himself.    This was incumbent upon the Debtor to possibly

   9   resolicit when these material changes took place.

  10         Number two, the recalculation has not been subject to the

  11   entire creditor body seeing it.         And anybody who wanted to

  12   call them would have had to have seen the document they filed

  13   on February 1st and made a telephone call basically

  14   contemporaneous with seeing it.

  15         Those are two things.      The argument that they didn't call

  16   me is just nonsensical.       There's nobody -- you, you are

  17   sitting here -- and I've had a number of battles over the

  18   years with Judge (indecipherable), who was -- who -- and her

  19   view was, I'm here to protect the little guy who's not --

  20   didn't hire counsel, who's not represented by Mr. Clemente and

  21   his huge clients who have voted in favor of the plan.             It's

  22   the little person, i.e., the employees who would vote against

  23   a plan that they so -- so desperately tried to get out from

  24   under.

  25               THE COURT:    Well, --




                                                                    001958
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 177 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 182 of 313 PageID 4686
                                                                            177


   1               MR. DRAPER:    It's really a function --

   2               THE COURT:    -- Mr. Pomerantz argues it's not as

   3   though there was a materially adverse change in treatment; it

   4   was the disbursement estimate.         And doesn't every Chapter 11

   5   plan -- most Chapter 11 plans, not every -- they make an

   6   estimate.     I mean, and it's, frankly, it's very often a big

   7   range of recovery, right, a big range of recovery, because we

   8   don't know what the allowed claims are going to compute to at

   9   the end of the day.       There's obviously liquidation of assets.

  10   We don't know.      Isn't this sort of like every -- not, again,

  11   not every other plan, but most other plans -- where there's a

  12   big range of possible estimated distributions?            I mean, this

  13   wasn't a change in treatment, right?

  14               MR. DRAPER:    Well, let me address that.        There are

  15   two parts to that.       Most plans I see that contain some sort of

  16   analysis have a range.       This one doesn't have a range.        What

  17   they've done is they've buried in a footnote or assumption

  18   that these numbers may change.         So had they said, look, your

  19   recovery can go from 60 cents to 85 cents, God bless, they

  20   probably would have been right.

  21         Number two, which is more problematic to me, to be honest

  22   with you, is the fact that, number one, the operating expenses

  23   have increased over a hundred percent.          And number two, the

  24   Debtor has made a determination post-disclosure statement and

  25   pre-hearing that they're going to change their model of




                                                                    001959
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 178 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 183 of 313 PageID 4687
                                                                            178


   1   business.

   2         The original disclosure statement said we're not going to

   3   get into the managing CLO part of the business and we're going

   4   to let these contracts go.        However, at some point along the

   5   way, they made a change.       I don't know to this day, because I

   6   was never furnished the backup to the expense side.             I

   7   understand what they said why they didn't give me the asset

   8   side, but the expense side, they should have given me, and I

   9   did ask for.

  10         But, you know, what we have now is a more fundamental

  11   problem with the execution of the plan and the expectation

  12   that creditors -- what they're going to get, because, in fact,

  13   the expense items have doubled.

  14         I think creditors were entitled to know that, rather than

  15   it having been sprung upon everybody, when I got it the day

  16   before a deposition.       And so those are things that I think

  17   warranted a change in solicitation.          Now, the result may have

  18   been the same.      I don't know.    More people may have voted

  19   against the plan.      More people may have opted in from Class 8

  20   to Class 7, I mean, based upon that information.            That

  21   information was not provided to them.

  22         And so I look at two -- three things.         One is a range

  23   could have been given, and they probably would have been a

  24   whole lot better off.       Two, you have a material change in

  25   expenses.     And three, you have a material change in business




                                                                    001960
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 179 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 184 of 313 PageID 4688
                                                                             179


   1   model.    Three things that occurred between November and this

   2   confirmation hearing.       Three things that were not known by the

   3   creditor body and not told to them.

   4               THE COURT:    Mr. Draper, I --

   5               MR. DRAPER:    Now, it may have been told --

   6               THE COURT:    I don't want to belabor this any more

   7   than I think we need to, but I've got a Creditors' Committee

   8   with very sophisticated professionals, very sophisticated

   9   members.    They're fiduciaries to this constituency.           You know,

  10   you mentioned the little guy.        I'm not quite sure who is the

  11   little guy in this case.         I think it's a case of all big guys.

  12   But, I mean, they're fine with what's happened here.

  13   Meanwhile, you -- I mean, clarify your standing here for

  14   Dugaboy and Get Good.       I mean, --

  15               MR. DRAPER:    I have --

  16               THE COURT:    -- I know you have standing.        Mr.

  17   Pomerantz did not say you don't have standing.            But in

  18   pointing out the economic interests here, I think he said your

  19   clients only have asserted a postpetition administrative

  20   expense.    Is that correct?

  21               MR. DRAPER:    No.    I have a post -- I have an -- I

  22   have a claim that's been objected to.          I don't think my

  23   economic --

  24               THE COURT:    A claim of what amount?

  25               MR. DRAPER:    I think it's $10 million.        But Mr.




                                                                    001961
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 180 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 185 of 313 PageID 4689
                                                                             180


   1   Pomerantz is right, it requires a looking through the --

   2   through the entity that I had a loan relationship with.

   3         I recognize all of those things.        I don't think that's

   4   relevant to whether my argument is correct or incorrect.              I

   5   have standing to do it.       I don't think whether my claim is 50

   6   cents or $50 million should change the Court's view of whether

   7   the claim is good or bad.

   8               THE COURT:    Well, I do want to understand, though.

   9   Okay.    So you have not asserted an administrative expense,

  10   correct?

  11               MR. DRAPER:    No.    There's been an administrative

  12   expense that's been asserted, --

  13               THE COURT:    For what?

  14               MR. DRAPER:    -- but that --

  15               THE COURT:    For what?

  16               MR. DRAPER:    I don't have the number in front of me,

  17   Your Honor.     I don't -- I don't have those numbers --

  18               THE COURT:    Okay.   Well, then, --

  19               MR. DRAPER:    -- in front of me.      I have asserted --

  20               THE COURT:    -- what is the concept?       What is the

  21   basis for it?

  22               MR. DRAPER:    It deals with -- Mr. Pomerantz is

  23   absolutely right as to how he's articulated it.

  24               THE COURT:    I can't remember what he said.

  25               MR. DRAPER:    It deals with -- it deals with a




                                                                    001962
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 181 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 186 of 313 PageID 4690
                                                                             181


   1   transaction that's unrelated to the Debtor that deals with

   2   Multi-Strat.     I agree with that.

   3               THE COURT:    Okay.   So I remember him saying piercing

   4   the corporate veil.       Your trusts -- both of them, one of them,

   5   I don't know -- engaged in a transaction with Multi-Strat that

   6   you say --

   7               MR. DRAPER:    No, that --

   8               THE COURT:    -- gave -- okay.      Well, you say Multi-

   9   Strat is liable and the Debtor is also liable?

  10               MR. DRAPER:    No.    Let me make two things.      The

  11   administrative claim deals with a Multi-Strat transaction that

  12   took place during the bankruptcy.         My unsecured claim deals

  13   with a transaction that took place prior to the bankruptcy,

  14   where we lent money to another entity that then funneled money

  15   out into the Debtor.       We're -- our contention is that the

  16   Debtor is liable for that loan.

  17               THE COURT:    All right.    So both the administrative

  18   expense as well as the prepetition claim require veil-piercing

  19   to establish liability of the Debtor?

  20               MR. DRAPER:    Or single business enterprise.         I don't

  21   necessarily have to veil-pierce.

  22               THE COURT:    Okay.   I'm not even sure that single

  23   business enterprise is completely available anymore in Texas,

  24   by the Texas legislature doing different things, assuming

  25   Texas law applies.       I don't know, maybe Delaware does.          But I




                                                                    001963
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 182 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 187 of 313 PageID 4691
                                                                            182


   1   -- sorry.     Just let me let that sink in a little bit.          You're

   2   -- okay.    Okay.    Let me let it --

   3               MR. DRAPER:    Your Honor, I --

   4               THE COURT:    -- sink in a little bit.

   5               MR. DRAPER:    Okay.

   6               THE COURT:    These trusts -- of which Mr. Dondero is

   7   the beneficiary ultimately, right?

   8               MR. DRAPER:    Yes.    Well, and to --

   9               THE COURT:    So, your --

  10               MR. DRAPER:    Again, I have not gone up --

  11               THE COURT:    The beneficiary of your client --

  12               MR. DRAPER:    Mr. Dondero is --

  13               THE COURT:    The beneficiary of your client is

  14   ultimately hoping to succeed on the administrative expense and

  15   the claim on the basis that you should disregard the

  16   separateness of Highland and these other entities?

  17               MR. DRAPER:    Well, let's take the --

  18               THE COURT:    When he's resisted that --

  19               MR. DRAPER:    -- unsecured claim.       The --

  20               THE COURT:    -- in multiple pieces of litigation?

  21   Right?    I'm sorry.     I'm just trying to let this sink in.

  22   Okay.    If you could elaborate.       I'm sorry.    I'm talking too

  23   much.    You answer me.

  24               MR. DRAPER:    Okay.    What we are saying is that, in

  25   essence, the party we lent the money to was a conduit for the




                                                                     001964
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 183 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 188 of 313 PageID 4692
                                                                            183


   1   Debtor.

   2               THE COURT:    Okay.   And who was that entity that

   3   either --

   4               MR. DRAPER:    Highland Select.

   5               THE COURT:    -- Dugaboy or Get Good lent money to?

   6               MR. DRAPER:    The Get Good claim is completely

   7   different.     The Get Good claim is written as a tax claim.

   8   Honestly, I haven't taken a hard look at it.           I will, once we

   9   get through this, and it may be withdrawn.           The Dugaboy claim

  10   is a claim that arises through a conduit loan.

  11               THE COURT:    Okay.   But to which entity?

  12               MR. DRAPER:    Highland Select.

  13               THE COURT:    Okay.   All right.     Well, continue with

  14   your argument.      I'll get my flow chart out and --

  15               MR. DRAPER:    Well, let me -- again, I think I've made

  16   the points that I needed to make.         I think I've done it in a

  17   sense that you -- what I think the Court needs to do is take a

  18   very hard look at the jurisdictional extension that's being

  19   granted here.     I think the exculpation provision, in and of

  20   itself, just by the mere inclusion of Pachulski and the

  21   Debtor's professionals and the Committee professionals, is

  22   just unconfirmable.       It has to be stricken.

  23         And I think the injunction and the juris... the gatekeeper

  24   provision are not allowed by applicable law.           If this plan

  25   merely said, we will enforce the Barton Doctrine, we will




                                                                    001965
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 184 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 189 of 313 PageID 4693
                                                                            184


   1   abide -- and this order the Court has entered stands, the

   2   injunction that's provided and the rights that we have under

   3   1141 stand, nobody would be objecting.          That's why the U.S.

   4   Trustee has objected, because of the expansive nature of what

   5   the -- what's been done in this plan.

   6         And with that, I'll turn it over to Mr. Taylor or Davor.

   7               THE COURT:    All right.    Who's next?

   8               MR. RUKAVINA:     Your Honor, Davor Rukavina.       Can you

   9   hear me?

  10               THE COURT:    I can.

  11       CLOSING ARGUMENT ON BEHALF OF CERTAIN FUNDS AND ADVISORS

  12               MR. RUKAVINA:     Your Honor, thank you.      I'll try not

  13   to repeat the arguments from Mr. Draper, but I do want to

  14   point out a couple bigger-picture issues, I think.

  15         One, the issue today is not Mr. Dondero, what he has been

  16   alleged to have done, what he is alleged to do in the future.

  17   The Debtor has gone out of its way to create the impression

  18   that we're all tentacles, we're vexatious litigants, we're

  19   frivolous litigants.       The issue today is whether this plan is

  20   confirmable under 1129(a) and 1129(b).          And I think that that

  21   has to be the focus.

  22         Nor is the issue, I think, today any motivation behind my

  23   objection or Mr. Draper's or anything else.

  24         And I do take issue that my motivation or my client's

  25   motivation has some ulterior motive for a competing plan or




                                                                    001966
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 185 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 190 of 313 PageID 4694
                                                                            185


   1   burning down the house or anything like that.            It's very, very

   2   simple.    My clients do not want $140 million of their money

   3   and their investors' money, to whom they owe fiduciary duties,

   4   to be managed by a liquidating debtor under new management

   5   without proper staffing and with an obvious conflict of

   6   interest in the form of Mr. Seery wearing two hats.

   7         I respect very much that Mr. Seery wants to monetize

   8   estate assets for the benefit of the estate creditors.             That's

   9   his job.    That's incompatible with his job under the Advisers

  10   Act and, as he said, to maximize value to my clients and over

  11   a billion dollars of investments in these CLOs.

  12         That should not be, Your Honor, a controversial

  13   proposition.     I should not be described as a tentacle or

  14   vexatious because my clients don't want their money managed by

  15   someone that they, in effect, did not contract with.             I may be

  16   -- I may lose that argument.        The CLOs have obviously

  17   consented to the assumption.        But my argument should not be

  18   controversial.      It should not be painted with a broad brush of

  19   somehow being done in bad faith by Mr. Dondero.

  20         And in fact, Mr. Seery has admitted that the Debtor and he

  21   are fiduciaries to us.       The fact that today they call us

  22   things like tentacles and serial litigants and vexatious

  23   litigants -- we all know what a vexatious litigant is.             We've

  24   all dealt with those.       The fact that our fiduciary would call

  25   us that just reconfirms that it should have no business




                                                                    001967
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 186 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 191 of 313 PageID 4695
                                                                            186


   1   managing our or other people's money.

   2         And then for what?      Mr. Seery has basically said that the

   3   Debtor will make some $8.5 million in revenue from these

   4   contracts, net out $4 million of expenses.           That's net profit

   5   of $4.5 million.      But then they have to pay $3.5 million for

   6   D&O insurance and $525,000 in cure claims.           But it's the

   7   Debtor's business decision, not ours.

   8         Your Honor, the second issue is the cram-down of Class 8.

   9   There are two problems here:        the disparate treatment between

  10   Class 7 and Class 8, which also raises classification, and

  11   then the absolute priority rule.         Class 7 is a convenience

  12   class claim -- is a convenience claim, Your Honor, with a $1

  13   million threshold.      Objectively, that is not for

  14   administrative convenience, as the Code allows.            And the only

  15   evidence as to how that million dollars was arrived at was,

  16   oh, it was a negotiation of the Committee.

  17         There is no evidence justifying administrative

  18   convenience.     Therefore, there is no evidence justifying

  19   separate classification.       And on cram-down, the treatment has

  20   to be fair and equitable, which per se it is not if there is

  21   unfair discrimination.       And there is unfair discrimination,

  22   because Class 8 will be paid less.

  23         On the absolute priority rule, Your Honor, I think that

  24   it's very simple.      I think that the Code is very clear that

  25   equity cannot retain anything -- I'm sorry, equity cannot




                                                                    001968
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 187 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 192 of 313 PageID 4696
                                                                            187


   1   retain any property or be given any property.            Property is the

   2   key word in 1129(b), not value.         It doesn't matter that this

   3   property may not have any value, although Mr. Seery said that

   4   it might.     What matters is whether these unvested contingent

   5   interests in the trust are property.          And Your Honor, they are

   6   property.     They have to be property.       They are trust

   7   interests.

   8         So the absolute priority rule is violated on its face.

   9   There is no evidence that unsecured creditors in Class 8 will

  10   receive hundred-cent dollars.        The only evidence is that

  11   they'll receive 71 cents.        Mr. Seery said there's a potential

  12   upside from litigation.       He never quantified that upside.         And

  13   there is zero evidence that Class 8 creditors are likely to be

  14   paid hundred-cent dollars.        So, again, you have the absolute

  15   priority rule issue.

  16         And this construct where, okay, well, equity won't be in

  17   the money unless everyone higher above is paid in full, that

  18   is just a way to try to get around the dictate of the absolute

  19   priority rule.      If that logic flies, then the next time I have

  20   a hotel client or a Chapter 11 debtor-in-possession client

  21   where my equity wants to retain ownership, I'll just create

  22   something like, well, here's a trust, creditors own the trust,

  23   I won't distribute any money to equity, and equity can just

  24   stay in control.

  25         The point again is that this is property and it's being




                                                                    001969
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 188 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 193 of 313 PageID 4697
                                                                            188


   1   received on account of prepetition equity.

   2         And there's also the control issue.         The absolute priority

   3   rule, the Supreme Court is clear that control of the post-

   4   confirmation equity is also subject to the absolute priority

   5   rule.    Here you have the same prepetition management

   6   postpetition controlling the Debtor and the assets.

   7         Your Honor, the Rule 2015.3 issue, someone's going to say

   8   that it's trivial.      Someone's going to accuse me of pulling

   9   out nothing to make something.         Your Honor, it's not trivial.

  10   That's part of the problem in this case, that this Debtor owns

  11   other entities that own assets, and there's been precious

  12   little window given into that during the case, during this

  13   confirmation hearing, and in the disclosure statement.

  14         Rule 2015.3 is mandatory.       It's a shall.     I respect very

  15   much Mr. Seery's explanation that there was a lot going on

  16   with the COVID and with everything and that it just fell

  17   through the cracks.      That's an honest explanation.         But the

  18   Rule has not been complied with.         And 1107(a) requires that

  19   the debtor-in-possession comply with a trustee's duties under

  20   704(a)(8).     Those duties include filing reports required by

  21   the Rules.

  22         So we have an 1129(a)(3) problem, Your Honor, because this

  23   plan proponent has not complied with Chapter 11 and Title 11.

  24   I'll leave it at that, because I suspect, again, someone will

  25   accuse me of being trivial on that.          It is not trivial.     It is




                                                                    001970
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 189 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 194 of 313 PageID 4698
                                                                            189


   1   a very important rule.

   2         On the releases and exculpations, Your Honor, I'm not

   3   going to try -- I'm not going to hopefully repeat Mr. Draper.

   4   But there's a couple of huge things here with this exculpation

   5   that takes it outside of any possible universe of Pacific

   6   Lumber.

   7         First, you have a nondebtor entity that is being

   8   exculpated.     I understand the proposition that, during a

   9   bankruptcy case, the professionals of a bankruptcy case might

  10   be afforded some protection.        I understand that proposition.

  11   But here you have Strand and its board that's a nondebtor.

  12         The other thing you have that takes this outside of any

  13   plausible case law is that the Debtor is exculpated from

  14   business decisions, including post-confirmation.            I understand

  15   that professionals in a case make decisions, and

  16   professionals, at the end of the case, especially if the Court

  17   is making findings about a plan's good faith, that

  18   professionals making decisions on how to administer an estate

  19   ought to have some protection.

  20         That does not hold true for whether a debtor and its

  21   professionals should have protection for how they manage their

  22   business.     GM cannot be exculpated for having manufactured a

  23   defective product and sold it during its bankruptcy case.

  24         Here, I asked Mr. Seery whether this language in these

  25   provisions, talking about whether the administration of the




                                                                    001971
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 190 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 195 of 313 PageID 4699
                                                                            190


   1   estate and the implementation of the plan includes the

   2   Debtor's management of those contracts and funds.            He said

   3   yes.    He said yes.    So if you look at the exculpation

   4   provision, it is not limited in time.          It affects, Your Honor,

   5   I'm quoting, it affects the implementation of the plan.

   6   That's going forward.

   7          So you are exculpating the Debtor and its professionals

   8   from business decisions, including post-confirmation, from

   9   negligence.     Well, isn't negligence the number one protection

  10   that people that have invested a billion dollars with the

  11   Debtor have?     It's cold comfort to hear, well, you can come

  12   after us for gross negligence or theft.          I get that.     What

  13   about negligence?      Isn't that what professionals do?         Isn't

  14   that why professionals have insurance, liability insurance?

  15   It's called professional negligence for malpractice.

  16          So this exculpation, let there be no mistake -- I heard

  17   Your Honor's view and discussion -- this is a different

  18   universe, both in space and in time.

  19          And we don't have to worry about Pacific Lumber too much

  20   because we have the Dropbox opinion in Thru, Inc.            We have

  21   that opinion.     Whether it's sound law or not, I don't wear the

  22   robe.    But the exculpation provision in that case was

  23   virtually identical.       And Your Honor, that's a 2018 U.S. Dist.

  24   LEXIS 179769.     In that opinion, Judge Fish -- I don't think

  25   anyone could say that Judge Fish was not a very experienced




                                                                    001972
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 191 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 196 of 313 PageID 4700
                                                                            191


   1   district court judge -- Judge Fish found that the exculpation

   2   violated Fifth Circuit precedent.         That exculpation covered

   3   the debtor's attorneys, the debtor, the very people that Mr.

   4   Pomerantz is now saying, well, maybe the Fifth Circuit would

   5   allow an exculpation for.

   6               THE COURT:    Well, I think he is relying heavily on

   7   the analogy of independent directors to Creditors' Committee

   8   members, saying that's a different animal, if you will, than

   9   prepetition officers and directors.          And he thinks, given the

  10   little bit of policy analysis put out there by the Fifth

  11   Circuit, they might agree that that's analogous and worthy of

  12   an exculpation.

  13               MR. RUKAVINA:     And they might.     And they might.     And

  14   again, I usually do debtor cases.         You know that.     I'd love to

  15   be exculpated.

  16               THE COURT:    But --

  17               MR. RUKAVINA:     And I think, again, I do -- I do --

  18               THE COURT:    -- I really want people to give me their

  19   best argument of why, you know, that's just flat wrong.             And

  20   Mr. Draper just said it's, you know, there's a categorical --

  21               MR. RUKAVINA:     Yeah.

  22               THE COURT:    -- rejection of exculpations except for

  23   Committee members and Committee in Pacific Lumber.             And I'm

  24   scratching my head on that one.         And partly the reason I am,

  25   while 524(e) was thrown out there, the fact is there's nothing




                                                                    001973
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 192 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 197 of 313 PageID 4701
                                                                            192


   1   explicitly in the Bankruptcy Code, right, that explicitly

   2   permits exculpation to a Committee or Committee members.

   3   There's just sort of this notion, you know, allegedly embodied

   4   in 1103(c), or maybe there are cases you want to cite to me,

   5   that they're fiduciaries, they're voluntary fiduciaries, they

   6   ought to have qualified immunity.

   7         And again, I see it as more of a policy rationale the

   8   Fifth Circuit gave than pointing to a certain statute.             So if

   9   it's really a policy rationale, then I think the analogy given

  10   here to a newly-appointed independent board is pretty darn

  11   good.

  12         So tell me why I'm all wrong, why Mr. Pomerantz is all

  13   wrong.

  14               MR. RUKAVINA:     I am not going to tell you that you're

  15   all wrong.     I'm not going to tell Mr. Pomerantz that he's all

  16   wrong.    Although I am, I guess, a Dondero tentacle, I am not a

  17   Mr. Draper tentacle, and I happen to disagree with him.

  18   That's my right.      I respect the man very much.        I thought he

  19   did a very honorable and ethical job explaining his position

  20   to Your Honor.      I believe that the Fifth Circuit would approve

  21   exculpations for postpetition pre-confirmation matters taken

  22   by estate fiduciaries.       I do believe that they would.        And I

  23   do believe that that should be the case.

  24         But again, I'm telling you that this one is different.

  25   It's -- Mr. Pomerantz is misdirecting you.           The estate




                                                                    001974
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 193 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 198 of 313 PageID 4702
                                                                            193


   1   professionals manage the estate.         The Debtor manages its

   2   business.     It goes out into the world and it manages business.

   3   And as Your Honor knows, under that 1969 Supreme Court case,

   4   of course I blanked, and under 28 U.S. 959, a debtor must

   5   comply, when it's out there, with all applicable law.

   6         So if the Debtor -- and I'm making this up, okay?            I am

   7   making this up.      I'm not alleging anything.       But if the

   8   Debtor, through actionable neglect, lost $500 million of its

   9   clients' or its investor clients' money, I'm telling you that

  10   under no theory can that be exculpated, and I'm telling you

  11   that that's what this provision does.

  12         The estate and the Debtor can release their claims.            It

  13   happens all the time.       Whatever -- whatever claims the estate

  14   may have against professionals, those can be released.             It's a

  15   9019.    I'm not complaining about that.        Although I do think

  16   that it's premature in this case, because we don't know

  17   whether there's any liability for the $100 million that Mr.

  18   Seery told you Mr. Dondero lost.         But in no event can business

  19   -- business --

  20               THE COURT:    I don't understand what you just said.

  21               MR. RUKAVINA:     Your Honor, I --

  22               THE COURT:    Mr. Dondero is not released --

  23               MR. RUKAVINA:     -- went through Mr. Seery's --

  24               THE COURT:    -- by the estate.

  25               MR. RUKAVINA:     I understand.     I understand.     But we




                                                                    001975
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 194 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 199 of 313 PageID 4703
                                                                             194


   1   all have to also understand that a board of directors and

   2   officers can be liable, breaches of fiduciary duty by not

   3   properly managing an employee.         So I'm not suggesting -- I

   4   mean, I know that there's been an examiner motion filed.              I'm

   5   not suggesting that we have a mini-trial.           I'm not suggesting

   6   there's actionable conduct.        What I'm telling you is that the

   7   evidence shows that there's a large postpetition loss.             And

   8   it's premature to prevent third parties that might have claims

   9   from bringing those.

  10         And then I think -- I'm not sure that Your Honor

  11   understood my point.       Let me try to make it again.        This

  12   exculpation is not limited in time.          This exculpation is

  13   expressly not limited in time and applies to the

  14   administration of the plan post-confirmation.            I don't think

  15   under any theory would the Fifth Circuit or any court at the

  16   appellate level allow an exculpation for purely post-

  17   reorganization post-bankruptcy matters.          I have nothing more

  18   to tell Your Honor on exculpation.

  19               THE COURT:    Well, again, I -- perhaps I go down some

  20   roads I really don't need to go down here, but I'm not sure I

  21   read it the way you did.       I thought we were just talking about

  22   pre -- postpetition, pre-confirmation.          Or pre-effective date.

  23               MR. RUKAVINA:     Your Honor, Page --

  24               THE COURT:    The --

  25               MR. RUKAVINA:     Page 48 of the plan, Section C,




                                                                    001976
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 195 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 200 of 313 PageID 4704
                                                                            195


   1   Exculpation.     Romanette (iv).      The implementation of the plan.

   2   And I -- and that's -- that's part of why I asked Mr. Seery

   3   that yesterday.      Does the implementation of the plan, in his

   4   understanding, include the Reorganized Debtor's management and

   5   wind-down of the Funds, and he said yes.

   6               THE COURT:    Okay.

   7               MR. RUKAVINA:     So that's right there in black and

   8   white.

   9         It also includes the administration of the Chapter 11

  10   case.    If that is defined broadly, as Mr. Seery wants it to

  11   be, to define business decisions, then that also exceeds any

  12   permissible exculpation.

  13         So, again, I'm telling Your Honor, with due respect to you

  14   and to Mr. Pomerantz, that the focus of Your Honor's

  15   questioning is wrong.       The focus of Your Honor's questioning

  16   should be on exculpation from what?          From business -- i.e., GM

  17   manufacturing and selling the car -- or from management of the

  18   bankruptcy case?      Management of the bankruptcy case?         Okay.

  19   Postpetition pre-confirmation managing business, never okay.

  20         Your Honor, on the channeling -- and let me add, I think

  21   it's very clear, there is no Barton Doctrine here.             This is

  22   not a Chapter 11 trustee.         The Barton Doctrine does not

  23   extend to debtors-in-possession.         And I can cite you to a

  24   recent case, In re Zaman, 2020 Bankr. LEXIS 2361, that

  25   confirms that the Barton Doctrine does not apply to a debtor-




                                                                    001977
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 196 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 201 of 313 PageID 4705
                                                                            196


   1   in-possession.

   2         I want to --

   3               THE COURT:    Remind me of that --

   4               MR. RUKAVINA:     -- discuss, Your Honor, the --

   5               THE COURT:    Remind me of the facts of that case.         I

   6   feel like I read it, but -- or saw it in the advance sheets,

   7   maybe.

   8               MR. RUKAVINA:     I honestly do not recall.       I read it a

   9   few days ago, and since then, I hope Your Honor can

  10   appreciate, I've been up very late trying to negotiate

  11   something good in this case.

  12               THE COURT:    I'd like to know --

  13               MR. RUKAVINA:     So, I mean, I have the case in front

  14   of me.

  15               THE COURT:    I'd like to know about a holding that

  16   says Barton Doctrine can't be applied in a Chapter 11 post-

  17   confirmation context, if that's --

  18               MR. RUKAVINA:     Well, I have it --

  19               THE COURT:    -- indeed the holding.

  20               MR. RUKAVINA:     I have it right in front of me here,

  21   Your Honor, and I can certainly -- all I know is that this

  22   case held that -- it rejected the notion that the Barton

  23   Doctrine applies to a debtor-in-possession.

  24               THE COURT:    Okay.

  25               MR. RUKAVINA:     And maybe --




                                                                    001978
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 197 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 202 of 313 PageID 4706
                                                                            197


   1               THE COURT:    That --

   2               MR. RUKAVINA:     There it is, right there.

   3               THE COURT:    What judge?

   4               MR. RUKAVINA:     Your Honor, it is the Southern

   5   District of Florida, and it is the Honorable -- Your Honor, it

   6   is the Honorable Mindy Mora.

   7               THE COURT:    Okay.

   8               MR. RUKAVINA:     M-O-R-A.

   9               THE COURT:    Okay.

  10               MR. RUKAVINA:     I have not had the pleasure of being

  11   in front of that judge.

  12         Your Honor, let me discuss the channeling injunction.

  13   This is the big one for me.         This is the big one.     And I think

  14   we have to begin -- and it's the big one, as I'll get to,

  15   because Your Honor knows that the CLO management agreements

  16   give my clients certain rights, and this injunction would

  17   prevent those rights from being exercised post-confirmation.

  18   It's not dissimilar from the PI hearing that we're in the

  19   middle of in an adversary.

  20         But I begin my analysis, again, with 28 U.S.C. 959.            Your

  21   Honor, that -- the first sentence of that statute makes it

  22   very clear that when it comes to carrying on a business, a

  23   debtor-in-possession may be sued without leave of the court

  24   appointing them.

  25         So the first thing that this channel -- gatekeeper,




                                                                    001979
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 198 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 203 of 313 PageID 4707
                                                                             198


   1   channeling, I don't mean to miscall it -- the first thing that

   2   this gatekeeping injunction does is it stands directly

   3   opposite to 28 U.S.C. 959.

   4         28 U.S.C. 959 also says that jury rights must be

   5   preserved.     As I'll argue in a moment, this injunction also

   6   affects those rights.

   7         In addition to 959, we have the fundamental issue of post-

   8   confirmation jurisdiction.        As Mr. Draper said, here, this

   9   channeling injunction applies to post-confirmation matters.

  10   Similar to my answer to you on exculpation, I can see there

  11   being a place for a channeling injunction during the pendency

  12   of a case or for claims that might have arisen during the

  13   pendency of a case.      I cannot see that, and I don't know of

  14   any court that, at least at a circuit level, that would agree

  15   that this can apply post-confirmation.

  16         It is, again, the equivalent of GM manufacturing a car

  17   post-confirmation and having to go to bankruptcy court because

  18   someone's wanting to sue it for product negligence or

  19   liability.     It's unthinkable.     The reason why a debtor exits

  20   bankruptcy is to go back out into the community.            It's no

  21   longer under the protection of the bankruptcy court.             That's

  22   what the media calls Chapter 11, it calls it the protection of

  23   the court.     There's no such protection post-reorganization.

  24   So, --

  25               THE COURT:    Is that really analogous, Mr. Rukavina?




                                                                    001980
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 199 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 204 of 313 PageID 4708
                                                                            199


   1   Let's get real.       Is this really analogous --

   2               MR. RUKAVINA:     It is.

   3               THE COURT:    -- to GM --

   4               MR. RUKAVINA:     It is.

   5               THE COURT:    -- manufacturing thousands of cars?

   6               MR. RUKAVINA:     It absolutely is analogous.       Because

   7   this Debtor is going to assume these contracts and it is going

   8   to go out there and it is going to make daily decisions

   9   affecting a billion dollars of other people's money.             Each of

  10   those decisions hopefully will be done correctly and make

  11   everyone a lot of money, but each of those decisions is the

  12   potential for claims and causes of action.

  13         So it is analogous, Your Honor.        They want my clients and

  14   others to come to you for purely post-confirmation matters.

  15   The Court will not have that jurisdiction.           There will be no

  16   bankruptcy estate, nor can the Court's limited jurisdiction to

  17   ensure the implementation of the plan go to and affect a post-

  18   confirmation business decision.

  19         That's the distinction.       The Debtor's post-confirmation

  20   business is not the implementation of a plan.            As Mr. Draper

  21   said, there's a new entity.        There's a new general partner.

  22   There's a new structure.       Go out there and do business,

  23   Debtor.    That's what they're telling you.         They're telling you

  24   this is not a liquidation because they're going to be in

  25   business.     Okay.   Well, the consequence of that is that




                                                                    001981
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 200 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 205 of 313 PageID 4709
                                                                            200


   1   there's no post-confirmation jurisdiction.

   2         Now, Mr. Pomerantz says, and I think you asked Mr. Draper,

   3   well, the jurisdiction to adjudicate whether something is

   4   colorable is different from the jurisdiction to adjudicate the

   5   underlying matter.      Your Honor, I don't understand that

   6   argument, and I don't see a distinction.           If the Court has no

   7   jurisdiction to decide the underlying matter, then how can the

   8   Court have any jurisdiction to pass on any aspect of that

   9   underlying matter?

  10         And whether something is colorable is a fundamental issue

  11   in every matter.      That's the thing that courts look at in a

  12   12(b)(6), in a Rule 11 issue, in a 1927 issue.            So they're

  13   going to come -- or someone is going to have to come to Your

  14   Honor and present evidence and law that something is

  15   colorable.     Let's say that we've said there's a breach of

  16   contract.     Aren't we going to have to show you, here's the

  17   contract, here's the language, here's the facts giving rise to

  18   the breach, here's the elements?         And Your Honor is going to

  19   have to pass on that.       And if Your Honor decides that

  20   something is not colorable, then there ain't no step two.

  21         And if Your Honor decides that something is colorable,

  22   then isn't that going to be binding on the future proceeding?

  23   And if it's going to be binding on the future proceeding, then

  24   of course you're exercising jurisdiction to adjudicate an

  25   aspect of that lawsuit.




                                                                    001982
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 201 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 206 of 313 PageID 4710
                                                                            201


   1         I don't think that that -- I don't know I can be clearer

   2   than that, Your Honor, unless the Debtor has some other

   3   understanding of what a colorable claim or cause of action is

   4   that I'm misunderstanding.

   5         And Your Honor, I would ask, when Your Honor is in

   6   chambers, to look at one of these CLO management agreements.

   7   I'm sure Your Honor has already.         I just pulled one out of the

   8   Debtor's exhibits, Exhibit J as in Jason.           And Section 14, 14

   9   talks about termination for cause.         Most of these contracts

  10   are for cause.      So, Your Honor, cause includes willfully

  11   breaching the agreement or violating the law, cause includes

  12   fraud, cause includes a criminal matter, such as indictment.

  13         So let's imagine, Your Honor, that I come to you a year

  14   from now and I say, I would like to terminate this agreement

  15   because I don't want the Debtor managing my $140 million

  16   because of one of these causes.         What am I going to argue to

  17   Your Honor?     I'm going to argue to Your Honor that those

  18   causes exist.     And Your Honor is going to have to pass on

  19   that.

  20         And if Your Honor says they don't exist, again, I'm done.

  21   I just got an effective final ruling from a federal judge that

  22   my claim is without merit.        I'm done.    Your Honor has decided

  23   the matter effectively, legally, and finally.

  24         That's why, when Mr. Pomerantz says that the jurisdiction

  25   to adjudicate the colorableness of a claim is different from




                                                                    001983
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 202 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 207 of 313 PageID 4711
                                                                            202


   1   adjudicating that claim, it's not correct.           They're part of

   2   the same thing, Your Honor.

   3         We strenuously object to that injunction, we think it's

   4   unprecedented, and we strenuously object to that injunction

   5   because we are not Mr. Dondero.

   6         I understand the January 9th order.         I'll let Mr.

   7   Dondero's counsel talk about why that was never intended to be

   8   a perpetual order.      I'll let Mr. Dondero's counsel argue as to

   9   why the extension of that order ad infinitum in the plan is

  10   illegal.

  11         But even if Mr. Dondero is enjoined in perpetuity from

  12   causing the related parties to terminate these agreements,

  13   Your Honor, the related parties themselves are not subject to

  14   that injunction.      That's why you have the preliminary

  15   injunction proceeding impending in front of you on ridiculous

  16   allegations of tortious interference.

  17         So whether the Court enjoins Mr. Dondero or not in

  18   perpetuity is a separate matter.         The question is, as you've

  19   heard, at least my retail clients, they have boards.             Those

  20   boards are the final decision-makers.          Mr. Dondero is not on

  21   those boards.

  22         In other words, it is wrong to conclude a priori that

  23   anything that my clients do has to be at the direction of Mr.

  24   Dondero.    There is no evidence of that.        The evidence is to

  25   the contrary.




                                                                    001984
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 203 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 208 of 313 PageID 4712
                                                                            203


   1         Yes, a couple of my clients, the Advisors are controlled

   2   by Mr. Dondero.      Mr. Norris testified to that.        You'll not

   3   find Mr. Norris anywhere testifying in that transcript that

   4   Your Honor allowed into evidence that the funds, my retail

   5   fund clients are controlled by Mr. Dondero.           You won't find

   6   that evidence.      There was no evidence yesterday or today that

   7   Mr. Dondero controls those retail funds.           The only evidence is

   8   that they have independent boards.

   9         So I ask the Court to see that it's a little bit of a

  10   sleight of hand by the Debtor.         If I am to be enjoined or if I

  11   am to have to come to Your Honor in the future as a vexatious

  12   litigant or a tentacle or a frivolous litigant, whatever else

  13   I've been called today, then let it be because of something

  14   that I've done or failed to do, something that my client has

  15   done to warrant such a serious remedy, not something that Mr.

  16   Dondero is alleged to have done.

  17         And what have my clients done, Your Honor?          What have we

  18   done to be called vexatious litigants and serial litigants?

  19   We've done nothing in this case, pretty much, until December

  20   16th, when we filed a motion that was a poor motion,

  21   unfortunately, the Court found it to be frivolous, and the

  22   Court read us the riot act.

  23         We refused, on December 22nd, we, my clients' employees,

  24   to execute two trades that Mr. Dondero wanted us to execute.

  25   We had no obligation to execute them.          We knew nothing about




                                                                    001985
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 204 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 209 of 313 PageID 4713
                                                                            204


   1   them.    And Mr. Seery -- I'm sorry.       Not Mr. Dondero, that Mr.

   2   Seery wanted to execute.       And Mr. Seery closed those

   3   transactions that same day.        And then a professional lawyer at

   4   K&L Gates, a seasoned bankruptcy lawyer, sent three letters to

   5   a seasoned professional lawyer at Pachulski, and the letters

   6   were basically ignored.

   7         Okay.   Those are the things that we've done.          Other than

   8   that, we've defended ourselves against a TRO, we've defended

   9   ourselves against a preliminary injunction, we will continue

  10   to defend ourselves against a preliminary injunction, and we

  11   defend ourselves against this plan because it takes away our

  12   rights.    Is that vexatious litigation?        Is that, other than

  13   the frivolous motion, is that frivolous litigation?

  14         And we heard you loud and clear when you read us the riot

  15   act on December 16th.       And I will challenge any of these

  16   colleagues here today to point me to something that we have

  17   filed since then that is in any way, shape, or form arguably

  18   meritless.

  19         So where is the evidence that my retail funds are

  20   tentacles or vexatious litigants or anything else?             There is

  21   no evidence, Your Honor, and the Debtor is doing its best to

  22   give you smoke and mirrors to just make that mental jump from

  23   Mr. Dondero to my clients, effectively an alter ego, without a

  24   trial on alter ego.

  25         Once these contracts are assumed, the Debtor must live




                                                                    001986
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 205 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 210 of 313 PageID 4714
                                                                             205


   1   with their consequences.       It's as simple as that.       Your Honor

   2   has so held.     Your Honor has so held forcefully in the Texas

   3   Ballpark case.      And the Court, I submit respectfully, cannot

   4   excise by an injunction a provision of a contract.

   5         Also, this injunction will -- is a permanent injunction.

   6   We know from Zale and other cases the Fifth Circuit does

   7   permit certain limited plan injunctions that are temporary in

   8   hundred-cent plans.       This is a permanent one.       It doesn't even

   9   pretend to be a temporary one.

  10         It's also a permanent one because the Debtor knows and I

  11   think the Debtor is banking on me being unable to get relief

  12   in the Fifth Circuit before Mr. Seery is finished liquidating

  13   these CLOs.

  14         So what we are talking about today is effectively excising

  15   valuable and important negotiated provisions of these

  16   contracts, provisions that, although my clients are not

  17   counterparties to these contracts, you've heard from at least

  18   three of them we do control the requisite vote, the voting

  19   percentages, to cause a termination, to remove the Debtor, or

  20   to seek to enforce the Debtor's obligations under those

  21   contracts.

  22         And again, Your Honor, it's very simple.          Where those

  23   contracts require cause, there either is cause or is not

  24   cause.    If there is not cause, the Debtor has its remedies.

  25   If there is cause, I'll have my remedies.           But it's not for




                                                                    001987
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 206 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 211 of 313 PageID 4715
                                                                             206


   1   this Court post-confirmation to be making that determination.

   2   That's not my decision.       That's Congress's decision.

   3         So, Your Honor, for those reasons, we object, and we

   4   continue to object, and we'd ask that the Court not confirm

   5   this plan because it is patently unconfirmable.            Or if the

   6   Court does confirm the plan, that it excise those provisions

   7   of the releases, exculpations, and injunction that I just

   8   mentioned as being not in line with the Fifth Circuit or

   9   Supreme Court precedent.

  10         Thank you.

  11               THE COURT:    All right.    Can I -- I meant to ask Mr.

  12   Draper this.     Can we all agree that we do not have third-party

  13   releases per se in this plan?        Can we all agree on that?

  14               MR. DRAPER:     I don't know.    I have to look at that.

  15   I think what you have are exculpations and channeling

  16   injunctions for third parties who have not paid for those

  17   channeling injunctions or those exculpations.

  18               THE COURT:    All right.

  19               MR. RUKAVINA:     Your Honor, was that question -- was

  20   that question solely to Mr. Draper?

  21               THE COURT:    Well, no, it was to all of you.         I

  22   thought we could all agree that we don't have third party

  23   releases per se.      Okay.   There was --

  24               MR. RUKAVINA:     Your Honor, we --

  25               THE COURT:    -- a little bit of glossing over that in




                                                                    001988
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 207 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 212 of 313 PageID 4716
                                                                            207


   1   some of the briefing, I can't remember whose.            But we have

   2   Debtor releases, we have --

   3               MR. RUKAVINA:     Yes.

   4               THE COURT:    -- exculpations that deal with

   5   postpetition negligence only, we have injunctions, which I

   6   guess the Debtor would say merely serve to implement the plan

   7   provisions and are commonplace, but Mr. Draper would say maybe

   8   are tantamount to third-party releases.          Is that --

   9               MR. RUKAVINA:     Your Honor, I don't think --

  10               THE COURT:    -- where we are?

  11               MR. RUKAVINA:     -- there's any question -- I don't

  12   think there's any question that the exculpation is a third-

  13   party release, and that that's also what Judge Fish held in

  14   the Dropbox case.      It says that none of the exculpated parties

  15   shall have any liability on any claim.          So, --

  16               THE COURT:    All right.

  17               MR. RUKAVINA:     -- that necessarily --

  18               THE COURT:    I get what you're saying, but I just

  19   think, in common bankruptcy lingo, most people regard a third-

  20   party release as when third parties are releasing -- third

  21   parties meaning, for example, creditors, interest holders --

  22   are releasing officers and directors and other third parties

  23   for anything and everything.

  24         Exculpation, I get it, it's worded in a passive voice, but

  25   it is third parties releasing third parties, but for a narrow




                                                                    001989
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 208 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 213 of 313 PageID 4717
                                                                            208


   1   thing, postpetition conduct that is negligent.            Okay.   So I

   2   think -- while there's technically something like a third-

   3   party release there, it's not in bankruptcy lingo what we call

   4   a third-party release.       It's an exculpation means no liability

   5   of the exculpated parties for postpetition conduct that's

   6   negligent.     So I -- anyway, I think we all agree that, I mean,

   7   can we all agree there aren't any per se third-party releases

   8   as that term is typically used in bankruptcy parlance?

   9               MR. RUKAVINA:      I apologize, Your Honor, and I'm not

  10   trying to try your patience, but I cannot agree to that.

  11   Whatever claims my client, a nondebtor, has against Strand, a

  12   nondebtor, are gone.       Whether it's a release or exculpations,

  13   they're gone.     So I apologize, I cannot agree to that, Your

  14   Honor.

  15               MR. DRAPER:    Your Honor, this is Douglas Draper.           I

  16   can't agree, either.       I think it's definitional.       And quite

  17   frankly, I think I'm looking at the functional effect of

  18   what's here, and they appear to be third-party releases.

  19               THE COURT:    Okay.   All right.     Who is making the

  20   argument for Mr. Dondero?

  21               MR. TAYLOR:    Your Honor, Clay Taylor appearing on

  22   behalf of Mr. Dondero.

  23               THE COURT:    Okay.

  24             CLOSING ARGUMENT ON BEHALF OF JAMES D. DONDERO

  25               MR. TAYLOR:    Your Honor, first of all, as this Court




                                                                    001990
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 209 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 214 of 313 PageID 4718
                                                                            209


   1   is well aware, this Court sits, as a bankruptcy court, as a

   2   court of equity.      It has many different tools available to it.

   3   One of those, of course, is denying confirmation of this plan

   4   because of the laws that we have discussed today and that we

   5   believe the evidence has shown, and I won't go into those.               Of

   6   course, of course, Your Honor could confirm that plan.             Yet

   7   another tool available to this Court is it can take it under

   8   advisement.

   9         To the extent that this Court decides to confirm this plan

  10   and decides to confirm it today, it certainly takes a lot of

  11   options off the table for all parties.          There are ongoing

  12   discussions, I'm not going to go into any of the particulars

  13   of those discussions, but a ruling on confirmation today would

  14   effectively end that, because, absent, then, an order vacating

  15   confirmation, there's a lot of eggs that can't become

  16   unscrambled after a confirmation order is entered.

  17         So we would respectively ask that, to the extent that the

  18   Court is even considering confirmation, we don't believe it to

  19   be appropriate, but at least take it under advisement for 30

  20   days, or at least, in the very alternative, that it announce

  21   some date which it is going to give a ruling, so that we kind

  22   of know when that is going to come down, to see if any

  23   positive ongoing discussions can result in more of a global

  24   resolution that all parties can agree upon.

  25         Addressing more the merits of the case, Your Honor, Mr.




                                                                    001991
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 210 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 215 of 313 PageID 4719
                                                                            210


   1   Dondero does indeed object to the nondebtor releases, the

   2   exculpations, the injunction.        I believe those have been

   3   covered rather extensively in the prior argument, so I wasn't

   4   going to go into those here because they've been addressed.

   5   Of course, I will endeavor to answer any questions that Your

   6   Honor may have on those.

   7         I will say I think Your Honor asked for everybody's best

   8   shot as to why this is different for a Committee member versus

   9   the independent trustees here.         I will say my best shot is,

  10   first of all, Pacific Lumber says what it says.            I believe Mr.

  11   Pomerantz has indicated their position that that language is

  12   dicta and therefore not binding upon this Court.            I

  13   respectfully disagree with that.         But to the extent, more

  14   directly answering Your Honor's question, to me, the

  15   difference is clear.       Chapter 7 trustees are a creature of

  16   statute.    So are Chapter 11 trustees.        And -- as are members

  17   of a Committee that are seated pursuant to the Bankruptcy

  18   Code.    Those are all creatures of statute.         And the

  19   independent board of trustees, while there are certainly --

  20   there are some analogies that can be made, undoubtedly, but

  21   they are not a creature of statute.          There is no provision for

  22   them under the Bankruptcy Code.         And therefore I don't believe

  23   that they should and can receive the same protections under

  24   Pacific Lumber.

  25         And so hopefully that -- that is my best shot at




                                                                    001992
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 211 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 216 of 313 PageID 4720
                                                                            211


   1   answering, directly answering the question that Your Honor

   2   posed.

   3               THE COURT:    Okay.

   4               MR. DRAPER:    Mr. Dondero also has issue with the

   5   overbroad continuing jurisdiction of this Court.            I believe

   6   Mr. Rukavina has stated that rather succinctly, too.             Merely

   7   ruling upon whatever claim is colorable or not certainly has

   8   definite impacts.      If this Court has jurisdiction to do that

   9   when it otherwise wouldn't have jurisdiction, it enacts an

  10   expansion, a potentially impermissible expansion of this

  11   Court's jurisdiction.       And for that reason, the plan should --

  12   confirmation should be denied.

  13         Getting into the particulars of 1129, Your Honor, there is

  14   problems under 1129(a)(2).        Those are the solicitation

  15   problems.     Let's just kind of look at what the evidence

  16   showed.    On November 28th, there was a disclosure statement,

  17   it was published to all creditors, and it said, under this

  18   plan, you're going to get 87 cents.          It wasn't a range.     Now,

  19   there was some assumptions that went in there, but they said,

  20   under a liquidation of all these assets, you're going to get

  21   62 cents.

  22         The Debtors came back approximately two months later, on

  23   January 28th, and said, oh, wait, we missed the boat here, and

  24   actually, under the plan, you're going to get 61 cents.             And

  25   under a liquidation, though, you'd only get 48.




                                                                    001993
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 212 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 217 of 313 PageID 4721
                                                                            212


   1         Well, the problem is, already, two months later, they've

   2   already told you they missed the boat on what the liquidation

   3   analysis was just two months ago.         And two months ago, they

   4   told you under a liquidation you'd get 62 cents, and now we're

   5   telling you you're going to get less.          That's at least some

   6   very good evidence that the best interests of the creditors

   7   isn't being met, and potentially a liquidation is much better.

   8         They then came back, potentially maybe realizing that

   9   problem, also because some new information came in with the

  10   employees, and also with UBS, which adjusted the overall

  11   general unsecured claims pool, and said, well, under the plan

  12   you're going to get 71 cents, and under a liquidation you're

  13   going to get 55 cents.

  14         In between those iterations from November to February,

  15   they found $67 million more in assets.          So Mr. Seery testified

  16   he believed some of that's as to market increases in values,

  17   and some (garbling) investment, market -- securities.             And

  18   some were just in these private equity investments.

  19         There are indeed some rollups behind all of these numbers.

  20   I do understand why they wouldn't want to make some of these

  21   numbers public, because they might not be able to get --

  22   create the upside for any particular asset class that they're

  23   seeking to monetize.

  24         However, we and others, including Mr. Draper, asked for

  25   those rollups to be provided, and we certainly could have




                                                                    001994
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 213 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 218 of 313 PageID 4722
                                                                            213


   1   taken those under seal or a confidentiality agreement, could

   2   have also put those before this Court under seal and the

   3   Debtor could have put those rollups before this Court under

   4   seal.    It elected not to do so.

   5         So, rather, what you have is the naked assumptions of this

   6   is what we think we can monetize the assets, or we're not

   7   going to tell you what it is, but trust me, Creditors, and

   8   cool, we found $67 million worth of value in the past two

   9   months, so therefore we're going to beat the liquidation

  10   analysis that we previously told you just two months ago.

  11         They also acknowledge that, in those two months, that

  12   there was going to be about $26 million in increased costs

  13   from their November analysis to their February analysis.              And

  14   they included that in their projections.

  15         Finally, they acknowledged, in those two months, that we

  16   had previously estimated -- and they even have it in their

  17   assumptions in November liquidation and plan analysis -- that

  18   UBS, HarbourVest, and I believe it was Acis, were all going to

  19   be valued at zero dollars, and that's what the claims were

  20   going to be.     Well, they kind of missed the boat on those, and

  21   they missed it by a lot.       They -- it increased all the claims

  22   in the pool from $195 million to $273 million, or sorry, I

  23   don't -- look at that again, but it was an increase of $95

  24   million.    I'm sorry, 190 -- the claims pool increased from

  25   $194 million to -- I'm sorry, Your Honor, I have too many




                                                                    001995
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 214 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 219 of 313 PageID 4723
                                                                            214


   1   papers in front of me -- on November, the claims pool was 176

   2   and it increased by February 1st to 273.           Therefore,

   3   approximately $95, almost $100 million worth of claims that

   4   they weren't anticipating that actually came in.

   5         That tells you about the quality of the assumptions that

   6   went into the analysis to begin with.          They missed it by 50

   7   percent on what the overall claims pool was going to be.

   8   That's significant.       It's material.

   9         There is a lot of other assumptions that could go into

  10   this document, and one of those assumptions are how much are

  11   we going to be able to monetize these assets for?            One other

  12   assumption is, well, how much is it going to cost during the

  13   two-year life of this wind-down?         Another assumption is going

  14   to be, are we actually going to be able to wind down in two

  15   years?    Because if we're not, well, guess what, all those

  16   costs are going to go up.        Another assumption is, well, how

  17   much are those fee claims going to be over the two-year

  18   period?    Again, if it goes over two years, they're going to be

  19   significantly higher.       Moreover, you might have just missed

  20   what the burn rate is.

  21         So I think it's rather telling that the assumptions made

  22   of -- all the way back of over two -- of only two months ago

  23   were off by $100 million, and therefore it skewed all of the

  24   plan-versus-liquidation analysis all over the board.

  25         That's the only evidence that the Debtor has put forth as




                                                                    001996
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 215 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 220 of 313 PageID 4724
                                                                            215


   1   to why it's in the best interest of the creditors.             And quite

   2   frankly, we don't believe they have met their burden.             And it

   3   is their burden to prove to Your Honor that the plan is better

   4   than what a Chapter 7 trustee will -- can do.

   5         What the evidence does show, as far as what the plan would

   6   do as compared to a hypothetical Chapter 7 trustee, is that we

   7   know for sure that the Claimant Trust base fee, just over the

   8   two years, is going to be $3.6 million.

   9         (Interruption.)

  10               MR. TAYLOR:    I'm sorry.

  11               THE COURT:    Someone needs to put their device on

  12   mute.    I don't know who that was.

  13               MR. TAYLOR:    Oh, I'm sorry.     I thought you said

  14   something, Your Honor.

  15               THE COURT:    No.

  16               MR. TAYLOR:    So what we do know is the Claimant

  17   Trustee base fee is going to be $3.6 million.            What we don't

  18   know and what was not put into evidence because they are still

  19   negotiating it is there's going to be a bonus fee on top of

  20   that that's going to be paid to Mr. Seery.           Is that $2

  21   million?    Is that $4 million?      Is that $10 million?       Well, we

  22   don't know.     We can't perform that analysis as compared to

  23   what a hypothetical Chapter 7 trustee could be.            Nor can Your

  24   Honor, based upon the evidence presented.

  25         And quite frankly, I don't see how one could ever conclude




                                                                    001997
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 216 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 221 of 313 PageID 4725
                                                                            216


   1   -- and there are some other unknowns that we're about to go

   2   over, including the Litigation Trust base fee and there are

   3   collection fees, contingency fees.         Those are also to be

   4   negotiated.      To be negotiated and unknown.       You can't perform

   5   the analysis.     The Debtor couldn't perform the analysis

   6   because those are to be negotiated, so you can't tell whether

   7   a Chapter -- hypothetical Chapter 7 trustee might come out

   8   better because he's not going to incur all these costs.             We

   9   know that they're going to incur D&O costs.

  10               THE COURT:    Let me interject right now.

  11               MR. TAYLOR:    Sure.

  12               THE COURT:    Again, I'm going to go back to

  13   understanding who your client is arguing for.            Okay?   Again,

  14   as we've said before, Mr. Pomerantz did not technically say no

  15   standing, but he thought it was important to point out the

  16   economic interests that our Objectors either have or don't

  17   have.    Okay?

  18         So I'm looking through my notes to see exactly what the

  19   Dondero economic interest is.        I have something written in my

  20   notes, but I'm going to let you tell me.           Tell me what his

  21   economic interests are with regard to this Debtor, this

  22   reorganization.

  23               MR. TAYLOR:    Your Honor, I believe he has been placed

  24   into Class 9, Subordinated Claims.         So to the extent that

  25   there is recovery available to Class 9, he can recover on




                                                                    001998
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 217 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 222 of 313 PageID 4726
                                                                            217


   1   those claims.

   2               THE COURT:    But what proof of claim --

   3               MR. TAYLOR:    We also have --

   4               THE COURT:    What proof of claim does he have pending

   5   at this juncture?

   6               MR. TAYLOR:    Your Honor, I would have to go back and

   7   look.    I don't have the proofs of claim register in front of

   8   me.   And I'm sorry, if I tried to speculate, I would be doing

   9   a disservice to my client and this Court by trying to

  10   speculate.     I did not prepare those proofs of claim.          People

  11   in my firm did.      But I would be merely speculating if I tried

  12   to give you an answer off the spot.          And I apologize.     I'm

  13   happy to submit a post-confirmation hearing letter --

  14               THE COURT:    No, no, no.

  15               MR. TAYLOR:    -- as to that.

  16               THE COURT:    I'm not going to allow one more piece of

  17   paper in connection with confirmation.          I thought you would be

  18   able to answer that.

  19               MR. TAYLOR:    I'm sorry.     I just don't want to lie to

  20   Your Honor.

  21               THE COURT:    What about his -- what would be an

  22   indirect equity interest?

  23               MR. TAYLOR:    Well, again, there are a lot of people

  24   that know this org chart a lot better than me.            This is me

  25   going on hearsay myself.       But I understand he also owns a lot




                                                                    001999
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 218 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 223 of 313 PageID 4727
                                                                            218


   1   of indirect interests in subsidiaries, some of which are

   2   majority, some of which are minority, and some of which he

   3   owns maybe directly, some of which through other entities.              So

   4   the way in which these assets could be monetized at the sub-

   5   debtor level could certainly impact his economic rights and

   6   could impact him greatly.        For instance, if the --

   7               THE COURT:    I really wanted an exact answer.

   8               MR. TAYLOR:    Mr. Seery --

   9               THE COURT:    I really wanted an exact answer, not just

  10   he has an indirect interest in, you know, some of the 2,000 --

  11   I'm not going to say tentacles, but --

  12         I'm going to interrupt briefly, because I really want to

  13   nail down the answer as best I can.          Mr. Pomerantz, can you

  14   just remind me of what your answer was or statement was

  15   regarding Mr. Dondero, individually, his economic stake in all

  16   this?

  17               MR. POMERANTZ:     He has an indemnification claim

  18   that's been objected to, --

  19               THE COURT:    That's the one and only --

  20               MR. POMERANTZ:     -- although it's not before --

  21               THE COURT:    That's the one and only pending proof of

  22   claim, right?

  23               MR. POMERANTZ:     That's my understanding.       And while

  24   it's not before the Court, we could all imagine whether Mr.

  25   Dondero's going to be entitled to indemnification.




                                                                    002000
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 219 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 224 of 313 PageID 4728
                                                                            219


   1         He has an interest in Strand, which is the general

   2   partner.

   3               THE COURT:    Right.

   4               MR. POMERANTZ:     And Strand owns a quarter-percent --

   5   a quarter of one percent of the equity.          I believe that is all

   6   of Mr. Dondero's economic interest in the Debtor.

   7               THE COURT:    Okay.    So, again, I'm just trying to, you

   8   know, understand who he's looking out for, for lack of a

   9   better way of saying it, Mr. Taylor, in making these

  10   arguments.

  11               MR. TAYLOR:    So, there is also, and this is -- I'm

  12   not involved in what are these going to be filed collection

  13   suits, or some of which have been filed, some of which have

  14   not been filed, none of which I believe the answer date has

  15   been -- has passed or come to be yet.

  16         But he is also a defendant in collection suits on these

  17   notes, as you are undoubtedly aware.

  18               THE COURT:    Okay.    He's a defendant in adversary

  19   proceedings.     Okay?    That makes him a party in interest to --

  20   well, I keep -- that makes him have standing to make an

  21   1129(a)(7) argument?       That's why I'm going down this trail.

  22   Because you've spent the last five minutes talking about, you

  23   know, creditors could do better in a Chapter 7 liquidation.

  24   I'm not sure he has standing to make that argument, so I'm

  25   wanting you to address that squarely.




                                                                    002001
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 220 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 225 of 313 PageID 4729
                                                                            220


   1               MR. TAYLOR:    Your Honor, I believe he has economic

   2   interests up and down the capital structure.           And I cannot

   3   describe to you, without wildly speculating and potentially

   4   lying to this Court, which I'm not going to do, without some

   5   time to have looked at that, because I was -- I was not

   6   involved in the proofs of claim and I am not his accountant.

   7   So I could not do that without wildly speculating, so I just

   8   -- I would like to more directly answer your question, Your

   9   Honor.    I am not trying to avoid the question.          But I can't

  10   honestly answer your question with true facts as we sit here

  11   right now.

  12               THE COURT:    All right.    But do you agree or disagree

  13   with me that only parties -- the only parties that really can

  14   make an 1129(a)(7) argument are holders of claims or interests

  15   in impaired classes?

  16               MR. TAYLOR:    Your Honor, I believe that Mr. Dondero

  17   has standing to do so by virtue of claims for indemnification

  18   --

  19               THE COURT:    Okay.

  20               MR. TAYLOR:    -- if these -- if these -- if this

  21   Debtor (indecipherable) able to meet its obligations to

  22   indemnify him.      And some of those are significant claims that

  23   are being brought against him that could total millions, if

  24   not tens of millions of dollars, just in defense costs alone,

  25   that I do believe give some standing.




                                                                    002002
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 221 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 226 of 313 PageID 4730
                                                                             221


   1               THE COURT:    Okay.    So, assuming you're right, you

   2   think the evidence does not show this is better than a Chapter

   3   7 liquidation where we would have a stranger trustee come in

   4   and just, yeah, I guess, cold-turkey liquidate it all.

   5               MR. TAYLOR:    Your Honor, I do believe that the

   6   evidence shows that the Debtor hasn't met its burden as to

   7   this.    A Chapter 7 trustee doesn't necessarily have to

   8   liquidate immediately.       It can run these -- these assets.          I

   9   mean, Mr. Seery is going to do it with ten people.             At one

  10   time, just two months ago, he said he was going to do it with

  11   three people.     A Chapter 7 trustee could certainly have a

  12   limited runway, or even an extended runway, if it so asked for

  13   it, to liquate these Debtors.

  14         Moreover, there would be at least the requirements that

  15   the Chapter 7 trustee would request the sale, tell creditors

  16   about it.     And, as many courts have said, the competitive

  17   bidding process is the best way to make sure that you ensure

  18   the highest and best offer that you can get.

  19         Mr. Seery has not committed to providing notice of sales

  20   to creditors and other parties in interest, potentially

  21   bringing them in as bidders.        They -- he could name a stalking

  22   horse, but he has not indicated any desire to do so.             A

  23   Chapter 7 trustee would endeavor to do so.

  24         So I do believe that there are some advantages.           And

  25   you've heard no testimony that they've performed any analysis




                                                                    002003
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 222 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 227 of 313 PageID 4731
                                                                            222


   1   or conducted any interviews with any Chapter 7 trustees as to

   2   whether or not this was possible or not.           They just made the

   3   naked assumption that they would do work based upon what they

   4   said was their experience.        And Mr. Seery's deposition, when

   5   it was taken and noticed as a 30(b)(6) deposition, and I

   6   believe it has been entered into evidence here, he said the

   7   last time he dealt with a Chapter 7 trustee was 11 or 13 years

   8   ago, and it was the Lehman case, and that was the -- a SIPC

   9   trustee.    So --

  10               THE COURT:    Well, --

  11               MR. TAYLOR:    -- that's the last time he had any

  12   experience with it.

  13               THE COURT:    -- again, I don't mean to belabor this

  14   point, just like I didn't mean to belabor a few others.             But,

  15   you know, there is a mechanism, yes, in Chapter 7, Section

  16   704, for a trustee to seek court authority to operate a

  17   business.     But it's not a statute that contemplates long-term

  18   operation.     Okay?   It's just, oh, we've got a little bit of --

  19   you know, we have some assets here that really require a

  20   short-term operation here.

  21         If it's long-term, then you convert to Chapter 11.            Okay?

  22   It's just a temporary tool, Section 704.           Right?   Would you

  23   agree with me?

  24               MR. TAYLOR:    That's typically how it has been used.

  25               THE COURT:    Okay.




                                                                    002004
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 223 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 228 of 313 PageID 4732
                                                                            223


   1               MR. TAYLOR:    But that's not to say that it's limited

   2   in time by the statute itself.         It doesn't say that it can't

   3   go for one year or two years.        That can be a short wind-down

   4   period.

   5               THE COURT:    But hasn't your client's argument been

   6   this past several weeks that Mr. Seery is moving too fast,

   7   he's wanting to sell things and he needs to hold them longer?

   8   I mean, these two argument seem inconsistent to me.

   9               MR. TAYLOR:    So, just because a Chapter 7 trustee has

  10   been appointed doesn't mean that he has to sell them any

  11   faster than Mr. Seery.

  12         I think what the -- the problem with the process that has

  13   been going on with Mr. Seery, my client's problem with it, is

  14   not necessarily the timing but the process that Mr. Seery is

  15   going through with these sales.         Provide notice, allow more

  16   bidders to come in, make sure that he's getting the highest

  17   and best price.      And if that happens to be Mr. Dondero who

  18   offers the highest and best price, great.           And if Mr. Dondero

  19   gets outbid by somebody, well, that's all the more better for

  20   the estate.

  21               THE COURT:    Okay.   Continue your argument.

  22               MR. TAYLOR:    I believe we covered a lot of it, Your

  23   Honor, and the plan analysis is all based upon their

  24   assumptions that there's $257 million worth of value.             Again,

  25   there's no rollup provided as to how that asset allocation is




                                                                    002005
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 224 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 229 of 313 PageID 4733
                                                                            224


   1   broken out, but they consist of a couple of items.

   2          First, there's the notes; and second, there's the assets.

   3   The notes are either long-term or demand notes.            Those long-

   4   term notes, Mr. Seery will tell you some have been validly

   5   accelerated and therefore are now due and payable.             I think

   6   there's arguments to the contrary.         But those long-term notes

   7   probably have some both time value of money and collection

   8   costs.    And then, of course, you have to discount them by

   9   collectability issues, too.

  10          I don't believe any analysis went into it, or at least the

  11   Court was not provided any data or analysis as to what

  12   discounts were applied to those notes.          And, therefore, I

  13   don't think that this Court can make any determination that

  14   the best interests of the creditors have been met.

  15          As far as the assets that are to be monetized, again,

  16   there's two sub-buckets of those assets.           There's securities

  17   that are to be sold.       Some of those are semi-public securities

  18   that have markets.      Those are somewhat more readily

  19   ascertained.     The others are holdings in private equity

  20   companies, and sometimes holdings in companies that own other

  21   companies.

  22          There's no evidence of the value -- empirical evidence of

  23   the value of those companies, nor of the assumptions that went

  24   into as to when they should be sold, how much they'd be sold

  25   for.




                                                                    002006
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 225 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 230 of 313 PageID 4734
                                                                            225


   1         Again, I do realize the sensitive nature of such

   2   information, but that could have been placed under seal.                And

   3   without that information, I don't believe that the Court can

   4   conduct the due diligence it's necessary to say the best

   5   interest of the creditors have been met.

   6         To sum up, Your Honor -- oh, I'm sorry.          One other point

   7   that I did want to talk about before I summed up is, you know,

   8   Mr. Pomerantz and I were listening to a different record or I

   9   was totally confused as to the testimony that was put forth

  10   regarding the directors and officers.          I believe the testimony

  11   in the record is extremely clear that the Debtor made no

  12   effort to go out and find out if it could obtain directors and

  13   officers insurance without a gatekeeping injunction or a

  14   channeling injunction, whatever you want to call it.             I

  15   believe that his testimony was extremely clear.            He didn't

  16   shop it.    He doesn't know.      And that's what the record is

  17   before this Court.

  18         To the extent that the Debtor wants to rely upon we can't

  19   get Debtor -- or, directors and officers insurance because

  20   without this gatekeeping function we just can't get it, I

  21   believe the record just wholly does not support that.             The

  22   testimony was at least extremely clear, as how I heard it.

  23   Your Honor will have to review the record herself, but I don't

  24   believe that there was much argument about it.

  25         I'm sure -- as I stated in the beginning, Your Honor, this




                                                                    002007
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 226 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 231 of 313 PageID 4735
                                                                            226


   1   is a court of equity.       It could deny confirmation, as I

   2   believe Your Honor should, based upon the flaws in the plan.

   3         If Your Honor finds that the plan as written is

   4   impermissible because of any of the exculpation or the

   5   gatekeeping functions that they're asking, the testimony is

   6   equally clear that the independent directors would not serve

   7   in -- as officers of the Reorganized Debtor.           Any plan that is

   8   put forth by the Debtor has to tell the people who are going

   9   to be officers going forward.        And with that naked testimony

  10   before the Court, that it's simply not feasible, and I don't

  11   think it is one of the possible -- where the Court can come

  12   back and say, well, I can't confirm this plan as written, but

  13   if you change it and rewrite it to get rid of the certain

  14   offensive parts of the exculpation or the gatekeeping

  15   functions, then we can confirm this plan.           And I think the

  16   evidence before this Court is it's not feasible because none

  17   of the directors will serve in that capacity, and therefore

  18   this plan should be dead on arrival if Your Honor agrees the

  19   proposed provisions do not meet Pacific Lumber.

  20         We would ask the Court to deny confirmation, but in the

  21   alternative, to at least take this under advisement.             Give us

  22   a time frame -- we'd ask for 30 days -- but give us a time

  23   frame of when the Court is going to rule, to allow the

  24   positive conversations to move forward.

  25         To that end, Your Honor, there is, indeed, a hearing on




                                                                    002008
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 227 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 232 of 313 PageID 4736
                                                                            227


   1   the extension of a temporary injunction and contempt that is

   2   scheduled for Friday.       I understand that the parties, at least

   3   the joint parties, will not -- will agree to, I'm sorry, will

   4   agree to the extension of the temporary injunction until such

   5   time as the Court can rule on confirmation.           I do see that

   6   there could be a lot of harm done at the Friday hearing.              We

   7   would ask that the Court additionally continue that hearing on

   8   that motion and on the injunction, and contempt, until such

   9   time as confirmation has been ruled upon.           It will be both

  10   efficient and allow discussions to continue regarding

  11   potential global resolution.

  12          And so that is the end of my argument, Your Honor.

  13               THE COURT:    All right.    Thank you.     All right.    Mr.

  14   Pomerantz, do you have any rebuttal?

  15            REBUTTAL CLOSING ARGUMENT ON BEHALF OF THE DEBTOR

  16               MR. POMERANTZ:     Yes, I do, Your Honor.       I want to

  17   address a couple of comments that Mr. Taylor made towards the

  18   end.    First of all -- and, actually, the beginning.

  19          We think Your Honor should rule on confirmation.          Ruling

  20   on confirmation and having an entered confirmation order are

  21   two separate things.       We understand that a new offer was made.

  22   Whether that's acceptable to the Committee -- I actually think

  23   it will enhance the ability of the parties to see if they

  24   could reach a deal if there's (audio gap) that Your Honor is

  25   going to confirm the plan.




                                                                    002009
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 228 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 233 of 313 PageID 4737
                                                                            228


   1         Again, doesn't mean a confirmation order has to be

   2   entered, but I think, based upon my personal experience in

   3   negotiating with Mr. Dondero, that your clear communication to

   4   the parties that, unless something happens, you will enter a

   5   confirmation order, I think will change things.            Okay?

   6   Without getting into settlement discussions, things have

   7   changed over the last several days, and we wish you would have

   8   -- wish things would have happened sooner.           But we totally

   9   disagree that Your Honor should hold your ruling for 30 days

  10   or any other period of time.

  11         Part of the reason I think they are making that argument

  12   is because they have an examiner motion and they recognize

  13   that, upon confirmation, the examiner motion is moot.              So I

  14   think there's strategic reasons as well.

  15         We don't think there should be a continuance of the TRO

  16   hearing and of the contempt hearing.          As Your Honor recalls,

  17   the contempt motion was specifically set for this time to give

  18   Mr. Dondero enough time to prepare.          Your Honor was sensitive

  19   to his due process concerns.        We set the TRO, the preliminary

  20   injunction hearing against the Advisors and the Funds, we set

  21   that, again, knowing that it would be after confirmation.

  22         So we do not agree that either should be continued.

  23   Again, we think the more direct, unequivocal answers Your

  24   Honor can give to the parties, the better off we'll be.

  25         I guess -- Mr. Taylor and I do agree that the record was




                                                                    002010
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 229 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 234 of 313 PageID 4738
                                                                              229


   1   clear.    I guess we just disagree on the clarity of it.           I

   2   heard Mr. Tauber testify that when he went out to people, to

   3   insurance carriers, after he and Aon were engaged, they all

   4   talked about a Dondero exclusion.         Okay?    They weren't

   5   convinced into a gatekeeper provision because it was provided

   6   as part of the normal materials you would provide in a

   7   bankruptcy court and trying to get D&O liability in the

   8   context of a bankruptcy case.        Mr. Tauber's testimony was

   9   pretty clear, that carriers wanted to have a Dondero

  10   exclusion.     And, in fact, the only reason we were able to get

  11   any coverage was because of the gatekeeper.

  12         So, yes, the record was clear.        We just disagree.

  13         I'd like to go back to Mr. Draper's comments going -- and

  14   a couple of things, obviously, overlap.           I guess one of the

  15   things here, it's great that everyone is coming in here as

  16   different interests and different parties or whatnot.             But as

  17   I mentioned, Your Honor, at the outset, and I've repeated a

  18   few times, these are all -- the only people we have not been

  19   able to resolve issues with are the Dondero parties and the

  20   related parties.      And I recall the tentacles.        Mr. Davor

  21   questioned that.      Mr. Clemente, his comments.        But the fact of

  22   the matter is, Your Honor, Your Honor has heard testimony.

  23   Your Honor has had hearings.        Mr. Rukavina represents the

  24   Advisors and the Funds.       Your Honor has never seen the

  25   independent board member testify in this case to demonstrate




                                                                    002011
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 230 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 235 of 313 PageID 4739
                                                                            230


   1   how these entities are really different.           So while Mr.

   2   Rukavina does -- you know, tries his best, and I think he has

   3   limited stuff to work with, but I give him credit for doing

   4   the best he can, these are all Dondero-related entities and

   5   Your Honor has seen that.

   6         So, Your Honor, going to the resolicitation argument, it

   7   actually has taken up a lot more time than the argument is

   8   worth, for one very simple reason.         As I said in my argument,

   9   and as Mr. Taylor and Mr. Draper totally ignored, there were

  10   17 creditors who voted yes, 17 creditors who were apparently

  11   misled, that Mr. Draper is looking out for the little guy and

  12   Mr. Taylor is fumbling over his reason for why that's

  13   important to Dondero.       And of those 17 creditors that voted

  14   yes, Your Honor, they were either the employees related to

  15   HarbourVest, UBS, Redeemer, or Acis, except for two.              And you

  16   know the other two?       One was Contrarian, a claim buyer, who,

  17   yeah, elected to be in Class 7, and the other was an employee

  18   with a dollar claim.

  19         So the whole argument that there should be a

  20   resolicitation is preposterous, Your Honor.           But to go to some

  21   of the specifics in what they argued, we didn't require

  22   creditors to monitor recovery.         The footnote -- as I

  23   indicated, the UBS 3018 was in the disclosure statement that

  24   went out.     It didn't make it to the projections.         It was

  25   clearly -- and they characterize it, I think Mr. Draper




                                                                    002012
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 231 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 236 of 313 PageID 4740
                                                                            231


   1   characterized it as buried in the document.           There is a

   2   section that every disclosure statement is required to have

   3   called Risk Factors.       This disclosure statement had that.         And

   4   in the disclosure statement, it talked about the amount of

   5   claims being a risk factor.

   6         Mr. Draper also said that the Debtor totally changed its

   7   business model from the first to the second analysis.             That is

   8   incorrect.     The Debtor was always going to manage funds.           Yes,

   9   did they add the CLOs?       But before, they were going to manage

  10   Multi-Strat, they were going to manage Restoration Capital,

  11   they were going to oversee Korea, they were going to be doing

  12   the management of the funds.        So there wasn't a big change in

  13   the business model, Your Honor.

  14         Mr. Taylor, on the solicitation issue, says we found $67

  15   million in assets.      You know, that's a disingenuous statement.

  16   I think over $20 million was found because his client and

  17   related entities didn't make a payment on notes and they got

  18   accelerated.     So while before we would have had to wait over

  19   time if they were paid, it's not surprising that Mr. Dondero

  20   and his related entities just failed to basically pay the

  21   notes.

  22         So that was, I think, over $20 million.          And then there

  23   was the HCLOF asset.       That was acquired in the HarbourVest

  24   settlement.     And then there was basically an increase in some

  25   value to some assets.




                                                                    002013
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 232 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 237 of 313 PageID 4741
                                                                            232


   1         So there wasn't anything mysterious here.          There wasn't

   2   anything that the Debtor was trying to hide.           There weren't

   3   any found assets.      It was based upon different circumstances.

   4         Mr. Taylor complains about the lack of rollup of assets,

   5   the lack of evidence on the best interests of creditors test.

   6   Your Honor, you've had extensive testimony from Mr. Seery

   7   about what would happen in a Chapter 7 and what would happen

   8   in a Chapter 11.      And you know why we didn't provide the

   9   information to Mr. Taylor and his client on what the rollup of

  10   the assets would be, and do you know why he wants them?             He

  11   wants to know what the assets are so he can try to bid.

  12         And there also was the allegation that the failure to

  13   allow them to bid means we're going to get less in a Chapter

  14   11 than a 7.     Two comments to that, Your Honor.         Number one,

  15   if that was the case, a debtor would never be able to satisfy

  16   the best interests of creditors test.          If the existence of a

  17   public process de facto meant you would get more value than

  18   outside, you would never be able to satisfy that.            And, quite

  19   honestly, that's just not the law, Your Honor.

  20         You have an Oversight Committee with over $200 million of

  21   creditors who are going to watch Mr. Seery like a hawk, like

  22   they have watched him during the case.          And the concern that

  23   somehow, because these assets are not put into full view to

  24   sell, that they will get less value, it's just not -- it's not

  25   supported by the evidence at all, Your Honor.            And Mr. Seery




                                                                    002014
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 233 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 238 of 313 PageID 4742
                                                                             233


   1   will make the determination.        If it makes sense to notice up

   2   and provide Mr. Dondero with notice, he will.            If he doesn't,

   3   he won't.

   4         Your Honor, going -- oh, and then the last comment on the

   5   -- that I'll make on the resolicitation and the liquidation

   6   analysis is Mr. Taylor chides us and we've been criticized for

   7   not disclosing more about the HarbourVest and the UBS

   8   settlements and that we were off substantially.            Your Honor,

   9   you've heard testimony that we were in pending litigation with

  10   HarbourVest and UBS at the time.         What kind of litigant would

  11   we be if we came in and said, you know, Your Honor, you know,

  12   Creditors, we think the UBS claim is going to be allowed at

  13   $60 million and we think the HarbourVest claim is going to be

  14   allowed at $30 million?       Would that really have benefited

  15   creditors and this estate, to basically, after we took the

  16   position, hard negotiations and hard pleadings that we

  17   prepared, and in some cases filed, that we didn't have any

  18   liability?     It would have made no sense, and it would have

  19   been a dereliction of our duty to actually come out and say

  20   what the claims -- the claims were, or what we thought they

  21   could be settled for.

  22         Your Honor, going back to Mr. Draper's comments.           He

  23   started with the exculpation.        First he made a comment that I

  24   don't think he intended what he said, but he said that the

  25   exculpation order, the January 9th order, cuts off when the




                                                                    002015
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 234 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 239 of 313 PageID 4743
                                                                            234


   1   independent directors go away.         I think what he meant to say

   2   is that since the three people are not going to be independent

   3   directors anymore, that basically any actions going forward by

   4   any of those three are not covered.          But let's be clear.        The

   5   January 9th order is in effect, and if at some point in the

   6   future somebody has a claim against those three gentleman, or

   7   their agents, for what they did as independent directors or

   8   their agents, that order will apply.

   9         Your Honor, we next had a discussion, or Mr. Draper and

  10   you had a discussion on professionals.          I'm aware of the Fifth

  11   Circuit law that says res judicata, fee applications.             I think

  12   that only applies to claims that the Debtor and estate would

  13   have.    It doesn't really apply to an exculpation.          But there's

  14   Texas state law that I identified in our brief and we cited to

  15   that limits third parties' ability to go after professionals.

  16         But the bottom line is the Fifth Circuit, in Pacific

  17   Lumber, didn't deal with professionals.          Your Honor was

  18   correct in pushing both Mr. Taylor and Mr. Rukavina.             What

  19   really that was was a policy case.         And professionals have

  20   nothing to do with 524(e).        So the Palco and the Pacific

  21   Lumber reference and explanation of 524(e) doesn't have

  22   anything to do with professionals.         And we would submit, Your

  23   Honor, that an exculpation, especially in a case like this, is

  24   important for professionals.

  25         I understand Your Honor's comments that maybe it's much




                                                                    002016
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 235 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 240 of 313 PageID 4744
                                                                            235


   1   ado about nothing, but I'm not really sure it's much ado about

   2   nothing when we have Mr. Dondero and his affiliates who,

   3   notwithstanding their efforts to just claim that all they are

   4   doing is trying to get a fair shake, Your Honor knows better.

   5   Your Honor knows better from the years you've been litigating

   6   with them, and we know better and the Debtor knows better from

   7   what the independent directors have been dealing with.

   8               THE COURT:    Let me ask you this, though.        I came into

   9   the hearing with the impression we were just talking about

  10   postpetition pre-confirmation, or pre-effective date maybe I

  11   should say, was the expanse of time covered by exculpation.

  12   And Mr. Rukavina said no, no, no, go back, look at, I don't

  13   know, Subsection 4 of something.         It is a post-confirmation

  14   concept.    What is your response to that?

  15               MR. POMERANTZ:     I believe it's implementation.        And,

  16   again, --

  17               THE COURT:    Implementation?     Yes.

  18               MR. POMERANTZ:     -- I think Mr. Rukavina -- right.          I

  19   think Mr. Rukavina and Mr. Taylor and Mr. Draper have done a

  20   great job trying to muddy the issues.          They talk about our

  21   sleight of hand and how we're trying to do things that are way

  22   beyond the bankruptcy court's jurisdiction.           We are not.     I

  23   think they are trying -- what they have done throughout the

  24   case is throw up enough mud.        And here's, here's the answer to

  25   that question, Your Honor.        Implementation.     Okay?    We know




                                                                     002017
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 236 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 241 of 313 PageID 4745
                                                                            236


   1   what implementation means.        The plan says implementation is

   2   cancelation of the equity interests, creation of new general

   3   partners, restatement of the limited partners, establishment

   4   of the Claimant Trust and Litigation Sub-Trust.            That's the

   5   implementation.

   6          We are not trying to get exculpation for post-confirmation

   7   activity.     Actually, my partner, Mr. Kharasch, in specifically

   8   addressing Mr. Rukavina's concern, said, look, if you have a

   9   problem with cause, if you have a problem, want to exercise

  10   your rights, we're only asking you to come back to the Court.

  11   We are not stopping you.

  12          So the whole argument that the exculpation is really broad

  13   and is not really -- does not really cover just the plan, the

  14   approved plan, I think is a red herring.           Implementation is

  15   implementation in the context of the plan.

  16          And also Mr. Rukavina tries to argue that, well, it's

  17   administration, it's not really you acting any operation of

  18   business.     I just don't think there's any support in the case

  19   law.    Your Honor has overseen this case, overseen this

  20   Debtor's activities, overseen the independent directors'

  21   activities, overseen Strand's activities, overseen the

  22   employees' activities.       And those activities have been

  23   (indecipherable) administration of the case.           And his attempt

  24   to create a different category for, well, it's not

  25   administration, it's operation and so it doesn't apply, I just




                                                                    002018
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 237 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 242 of 313 PageID 4746
                                                                            237


   1   think is wrong.

   2         Your Honor made a couple of comments about what was

   3   Pacific Lumber doing.       It was a policy decision.       If there was

   4   a bright-line rule, then nobody would be entitled to

   5   exculpation.     The very fact that the Fifth Circuit said that

   6   Committee members are different made -- makes it clear it was

   7   -- it was policy.

   8         And Mr. Taylor's comments that, well, their creation of

   9   statute, Chapter 11 trustees and Committee members, that's not

  10   what basically the case said.        If you look at the citation to

  11   touters in the case, it was we want people to volunteer and

  12   who are needed for the process.         Committee members are needed

  13   for the process.      We don't want to discourage them from coming

  14   in.   And the only testimony you have on the independent

  15   directors is from Mr. Dubel, and he testified the importance

  16   of independent directors to modern-day Chapter 11 practice,

  17   the importance of exculpation, indemnification, and D&O

  18   insurance.     And his testimony:      uncontroverted.     The Objectors

  19   could have brought in someone to say something different, but

  20   the only testimony before Your Honor is, if Your Honor does

  21   not approve exculpations in cases like this, you will not get

  22   independent directors and it will have an adverse effect on

  23   the Chapter 11 process.

  24         So, while I appreciate all the Objectors trying to say

  25   bright line, trying to say Pacific Lumber, that is the gut




                                                                    002019
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 238 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 243 of 313 PageID 4747
                                                                            238


   1   reaction, right?      That's -- it's easy to say.        But Your Honor

   2   will know better, from reading the cases, that's not what

   3   Pacific Lumber says.       And for the several reasons I gave, it's

   4   the reason why Pacific Lumber does not govern the decision in

   5   this case.

   6         Your Honor, Mr. Draper then started to talk about Craig.

   7   And everyone cites Craig as this, you know, limiting

   8   jurisdiction.     Now, we acknowledge that Craig and the Fifth

   9   Circuit has a more limited post-confirmation jurisdiction

  10   approach than the other Circuits, but it's not nonexistent.

  11   And just because the Debtor is going out post-confirmation and

  12   acting does not mean that the conduct that they are engaging

  13   in is not -- and disputes that arise, doesn't come within the

  14   Court's jurisdiction.       If that was the case, and I think Your

  15   Honor recognized this, in your case it was the TXMS case,

  16   while it's limited, more limited after confirmation, and I

  17   think you even, in the case -- or, in one case of yours, said

  18   that even after the case is closed there could be

  19   jurisdiction.     So their just trying to argue Craig is just --

  20   is just too much.

  21         Going out of the gatekeeper, Mr. Draper tried to say we

  22   are Barton, and that's it, and Barton has its limitations, et

  23   cetera.    First of all, with respect to Barton, it is not

  24   limited and doesn't include debtors-in-possession.             We have

  25   cited cases in our materials where it has been applied to




                                                                    002020
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 239 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 244 of 313 PageID 4748
                                                                            239


   1   debtors-in-possession.

   2         So, you know, look, maybe this is a provision -- this is a

   3   proposition like many in bankruptcy, you could find a

   4   bankruptcy court to agree with a proposition, but there's

   5   cases all over the place on that.         There's cases applying to

   6   post-confirmation.      The trend has been to expand Barton.          But

   7   the beauty of it is, Your Honor, you don't have to rely on

   8   Barton.    Barton was one of our arguments.         We gave Barton as,

   9   you know, somewhat of an analogy but somehow applying because

  10   in the -- because the independent directors were like the

  11   trustees.

  12         But we recognize it may be going farther than Barton has

  13   previously gone.      But the case law is clear, it is being

  14   extended.     But we -- I gave you several provisions of the

  15   Bankruptcy Code that authorized you to enter a gatekeeper

  16   order.    None of the Objectors objected on any of those

  17   grounds.    They didn't say the statutes that I cited.           And it

  18   wasn't only 105, I know bankruptcy practitioners love to cite

  19   105, but there were three or four others that I mentioned, and

  20   they're in our brief.       There's no case that they cited that

  21   said that there is no authority on the gatekeeper.

  22         But what was the argument that was raised?          And I think

  23   Mr. Rukavina raised it, saying, you know, look, I don't

  24   understand the argument of no jurisdiction, of jurisdiction

  25   for a gatekeeper but no jurisdiction for underlying cause of




                                                                    002021
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 240 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 245 of 313 PageID 4749
                                                                            240


   1   action.    Well, Mr. Rukavina should read and Your Honor should

   2   read, when you're considering the plan, the case, the Villegas

   3   case in the Fifth Circuit as it dealt with Stern.            That was

   4   particularly a case.       Does Barton -- is Barton impacted from

   5   Stern?    By Stern?    And Stern, we know, limits the bankruptcy

   6   court's jurisdiction.       But, no, the Fifth Circuit said, in

   7   that case, no.      Even though the bankruptcy court's

   8   jurisdiction is limited to hear the claim, there is nothing

   9   inconsistent with that and allowing the bankruptcy court to

  10   act as a gatekeeper.

  11         So Mr. Rukavina's argument that, well, he'll present to

  12   you that there's cause and you'll find there's no cause and

  13   then he will be without a remedy by someone that had

  14   jurisdiction, that really sounds good but it just doesn't

  15   withstand analytic scrutiny.        There is a distinction.       They

  16   are glossing over the distinction.         They don't like the

  17   distinction.

  18         And why is that distinction -- and why is it important in

  19   this case?     Again, we're not talking about garden-variety

  20   people who are just involved with a debtor and will get caught

  21   up in a bankruptcy.       We narrowly tailored the gatekeeper to

  22   enjoined parties.      Enjoined parties are the people before Your

  23   Honor, some of the people that have made the Debtor's life

  24   miserable over the last few months.

  25         We have every interest and desire, as does the Committee,




                                                                    002022
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 241 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 246 of 313 PageID 4750
                                                                            241


   1   to go out post-confirmation and monetize these assets.             But we

   2   see the clouds on the horizon.         We see all the pleadings that

   3   have been filed by the Objectors saying how, if there's no

   4   deal, there will be an unending amount of costs and appeals.

   5   It's, you know, the point, not too subtle.           It wasn't lost on

   6   us.

   7          Your Honor, going to Mr. Rukavina's arguments on Class 8

   8   cram down, again, it's really a hard argument to understand,

   9   but first I want to make a point.         He sort of mentioned -- and

  10   I'm not sure if he intends to preserve this on appeal, but it

  11   was not objected to and I'll ask for a ruling on it, Your

  12   Honor -- he said that there was inappropriate separate

  13   classification.      That was not raised in any of the objections.

  14   We don't think it was properly before the Court.            We

  15   understand there's a component of that in unfair

  16   discrimination in connection with a cram down, but there is no

  17   objection, there was no filed objection, to the separate

  18   classification of the deficiency claims and the Class 8

  19   unsecured claims.

  20          And if you look at the voting, you realize it wasn't done

  21   for gerrymandering, because if you put both claims together,

  22   both classes together, you would have had one class that voted

  23   yes.

  24          So I don't believe the separate classification under the

  25   1129 standards is appropriate for Your Honor to consider,




                                                                    002023
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 242 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 247 of 313 PageID 4751
                                                                            242


   1   other than in connection with the cram down.

   2         Now, Mr. Rukavina complains that the only way the

   3   convenience class was decided was by way of negotiation.              Your

   4   Honor, how else do provisions like that get decided?             And who

   5   was the negotiation between?        It was between the Committee.

   6   And one of the benefits of a Committee process, and I

   7   represent a lot of Committees, you put people in a Committee

   8   that have diverse interests and they can come up with an

   9   appropriate result.      And here you have that.       You had one

  10   creditor who was a convenience creditor.           You have three other

  11   creditors who would lose liquidity if convenience payments are

  12   made.

  13         Do you think that UBS, Acis and Redeemer, do you think

  14   they had a desire just to pay people off?           No.   It was part of

  15   a collaborative process.       So to say that there was no basis

  16   and no testimony on the appropriateness to have -- and how the

  17   convenience class was put together just would be wrong.

  18         And with respect to the absolute priority rule, Your

  19   Honor, again, there's a missing link here, okay?            These are

  20   contingent interests.       They are property.      No doubt they are

  21   property.     But if I did not allow those creditors or those

  22   equity to have a contingent interest, the argument would have

  23   been made that the plan violates the absolute priority rule.

  24   And I said that in my argument.         And why would it have

  25   violated the absolute priority rule?          Because there's a




                                                                    002024
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 243 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 248 of 313 PageID 4752
                                                                            243


   1   potential that creditors could get over a hundred cents on the

   2   dollar, plus interest.       So it's a game of gotcha, right?

   3         And why do they really care?        Mr. Dugaboy said in his --

   4   Mr. Draper said in his brief that Dugaboy cares because they

   5   may have wanted to buy the interest.          Well, I'm sure they can

   6   go to Hunter Mountain, you know, Mr. Dondero's left hand can

   7   go to his right hand, and I'm sure he'd be happy to sell the

   8   contingent interests.

   9         And with respect to the argument that Mr. Rukavina made

  10   about control, equity be in control, yeah, control is a right.

  11   No doubt.     You've got -- if you're giving control to the post-

  12   confirmation Debtor, that could be a right and implicate the

  13   absolute priority rule.       But what is the control here?        Equity

  14   is not given any rights.       Your Honor heard how the post-

  15   confirmation entity is structured.         It's going to be Mr.

  16   Seery, overseen by an Oversight Board.          So I really don't

  17   understand the concept of control.         There just is no violation

  18   of the absolute priority rule.

  19         Your Honor, Mr. Rukavina then took us to task for 2000 --

  20   or, for not filing the 2015.3 statement.           And if you take his

  21   argument to the logical conclusion -- well, we didn't file it,

  22   we didn't comply with that Rule, so we're not in compliance

  23   with the Bankruptcy Code, so we can never basically get our

  24   plan confirmed, right, because it's a violation and we didn't

  25   file and seek an extension.




                                                                    002025
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 244 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 249 of 313 PageID 4753
                                                                              244


   1         That's just a preposterous argument, Your Honor.           Mr.

   2   Seery poignantly told the Court, in the rush of things that

   3   were going on, it wasn't filed.          Did Mr. Rukavina, before

   4   yesterday, having Mr. Dubel on the stand, did he ever ask

   5   where is our 2015.3 report?          He probably didn't ask it because

   6   the answer -- when I told him the reason why it wasn't filed

   7   before January 9 was because I don't think Mr. Dondero wanted

   8   it filed, and I think that's why, as Mr. Seery testified, we

   9   were having a challenging time getting that information from

  10   the in-house -- in-house.

  11         But, yes, should it have been filed?         Yes.   But if that is

  12   all they could point to through the course of the case that

  13   Mr. Seery or Mr. -- or the rest of the board did wrong, you

  14   know, I think that just demonstrates they did a fine job.

  15               THE COURT:    All right.

  16               MR. POMERANTZ:     Your Honor?

  17               THE COURT:    You've got four minutes left.

  18               MR. POMERANTZ:     Oh.    Okay.   Your Honor, going to Mr.

  19   Rukavina and the Strand argument that it's a nondebtor entity,

  20   as I explained in my argument, the Strand -- Strand needs to

  21   get exculpation or else that's a backdoor way to the Debtor.

  22   Forget about the independent directors, it's a backdoor way to

  23   the Debtor.     Because Mr. Dondero will be in control.          If

  24   Strand is sued for post-January 9th activities, he will assert

  25   an administrative claim.       And one thing from Pacific Lumber is




                                                                    002026
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 245 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 250 of 313 PageID 4754
                                                                              245


   1   clear, the Debtor is entitled to an exculpation as part of the

   2   injunction and the -- and the discharge.

   3         Your Honor, Mr. Kharasch adequately addressed Mr.

   4   Rukavina's comments with the gatekeeper and the gatekeeper

   5   problem.    We are not seeking to stop his clients, however

   6   related they may be, from exercising their rights.             We are

   7   seeking a process that will not embroil the Debtor in

   8   litigation going forward.         There is no problem with Your Honor

   9   acting as the gatekeeper to do so.         And to the extent that

  10   they are bound by the January 9th order is not really an issue

  11   for today.     That'll be an issue at the temporary -- the

  12   temporary -- at the preliminary injunction hearing.

  13         I -- just one minute, Your Honor.

  14         (Pause.)

  15               MR. POMERANTZ:     Your Honor, I think I covered a lot.

  16   If there's anything that any of the Objectors have mentioned

  17   that I failed to respond to, I'd be happy to answer questions

  18   Your Honor has.

  19               THE COURT:    All right.    I guess there's, what, about

  20   two minutes left, if Mr. Clemente had anything.

  21         Mr. Clemente, have you drifted off?         I doubt it.    But

  22   anything else from you, Mr. Clemente?

  23               MR. TAYLOR:    Your Honor, I show him talking -- this

  24   is Clay Taylor -- but no one's hearing him.

  25               THE COURT:    Okay.    Mr. Clemente, we are not hearing




                                                                    002027
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 246 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 251 of 313 PageID 4755
                                                                            246


   1   you, or I'm not seeing you.        Make sure you're not on mute.

   2               THE CLERK:    He's not on mute, Judge.

   3               THE COURT:    He's not on mute?      So we must have a

   4   bandwidth issue or something else.

   5         All right.    Mr. Clemente, still not hearing or seeing you.

   6   We'll give him another 30 seconds.

   7               THE CLERK:    He's coming up.

   8               THE COURT:    He's coming up?     Ah, I see his name now.

   9               MR. CLEMENTE:     Your Honor, can you hear me?

  10               THE COURT:    I can hear you now.

  11               MR. CLEMENTE:     Okay, Your Honor.     I don't know what

  12   happened.     I just switched another camera, so you may not be

  13   able to see me, but can you hear me?          I'll be very quick.

  14               THE COURT:    Okay.   I can hear you.

  15               MR. CLEMENTE:     Can you hear me?

  16               THE COURT:    Yes.

  17               MR. CLEMENTE:     Okay.   Thank you, Your Honor.

  18   CLOSING ARGUMENT ON BEHALF OF THE UNSECURED CREDITORS' COMMITTEE

  19               MR. CLEMENTE:     Two things I want to say.       First, just

  20   on Class 8, I think what's important, as my comments

  21   emphasized earlier, the structure of Class 8.            We must

  22   remember what it is.       It's really designed so that Class 8

  23   holders receive their pro rata share of what's left after

  24   prior claims are paid.       That's really what Class 8 creditors

  25   voted on.     That's what the disclosure provided.         They did not




                                                                    002028
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 247 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 252 of 313 PageID 4756
                                                                            247


   1   vote on receiving a specific dollar or a specific recovery

   2   percentage.

   3         And regarding the projections and estimates, Your Honor,

   4   we're talking about large litigation claims that were asserted

   5   and then settled.      And given the nature of these assets, the

   6   values fluctuate.      It's perfectly expected, Your Honor, and

   7   indeed disclosed, that there could be wide swings in the

   8   amount of claims.      That does not lead to the conclusion that

   9   the plan needs to be resolicited.

  10         And then, finally, Your Honor, again, Mr. Pomerantz

  11   adequately addressed all the points, as he did with his

  12   earlier presentation, so I'm not going to touch on them, but I

  13   did want to respond to one thing that Mr. Taylor said.             And I,

  14   of course, agree with Mr. Pomerantz.          The Committee believes

  15   there's no reason for you to delay a ruling and would in fact

  16   urge you to rule as soon as Your Honor is ready to rule.

  17   Confirmation of the plan, to the extent that there are

  18   conversations occurring, is not going to prevent those

  19   conversations from taking place, and they can continue after

  20   the plan is confirmed.       There's simply nothing inherent in

  21   Your Honor confirming the plan that would prevent those

  22   conversations from occurring or would ultimately prevent

  23   parties from pivoting to a deal on the off-chance that one

  24   should be reached.

  25         So I just wanted to emphasize, Your Honor, again, Your




                                                                    002029
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 248 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 253 of 313 PageID 4757
                                                                             248


   1   Honor is going to rule when Your Honor rules, but the

   2   Committee would urge you to rule, and certainly the idea that

   3   there may or may not be discussions with Mr. Dondero should

   4   not at all in any way lead you to the conclusion that you

   5   shouldn't rule or that those conversations cannot continue

   6   after plan confirmation.

   7         Thank you, Your Honor.        Unless you have questions for me.

   8   And my apologies with the technology.

   9               THE COURT:    No problem.     All right.    Here's what I'm

  10   going to do.     We can see you now, Mr. Clemente.

  11               MR. CLEMENTE:     Oh.    I'm sorry, Your Honor.     I

  12   switched to another camera again because it wasn't working.

  13   So, I apologize.

  14               THE COURT:    All right.     I am going to call you back

  15   Monday.    What day of the week will that be?          Is that -- I

  16   mean, Monday, what date, I should say.          That'll be the 8th,

  17   right?    I am going to call you back Monday, this coming

  18   Monday, February 8th, at 9:30 Central time, and I am going to

  19   give you my ruling.      It will be a detailed oral bench ruling.

  20   And I'm not going to leave you hanging on the edge of your

  21   seat over the next few days.         I will tell you I'm inclined to

  22   confirm this plan.       I think it meets all of the requirements

  23   of 1129 and 1123 and 1122.

  24         The thing that I am going to spend some time thinking

  25   about between now and Monday morning is, no surprise, the




                                                                    002030
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 249 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 254 of 313 PageID 4758
                                                                            249


   1   propriety of the exculpations, the propriety of the plan

   2   injunctions, the propriety of the gatekeeper provisions.              I

   3   certainly am duty-bound to go back and reread Pacific Lumber,

   4   to go back and read Thru, Inc., and to really think hard about

   5   what is happening here.

   6         So, I'm pretty much down, I think, to just those three

   7   issues here.     I'll talk to my law clerk.        He may remind me of

   8   something else that I'm not articulating right now.             But I

   9   think I'm just down to those issues.          Okay?   So it's not going

  10   to be a mystery very long.        We will come back Monday, 9:30.

  11   My courtroom deputy will post on the docket the WebEx

  12   connection instructions as usual, and we'll go from there.

  13   Now, --

  14               MR. POMERANTZ:     Your Honor?    Your Honor, this is Jeff

  15   Pomerantz.     I have a question, and it's going to sound odd

  16   coming from someone on the West Coast, but I was wondering if

  17   you could do it earlier.       And the only reason I say that is,

  18   the night before, I have to call in to see if I'm on jury duty

  19   on Monday, and it would be helpful to me -- I assume your

  20   reading the ruling would be within a half hour, 45 minutes.

  21   That if you started at 9:00, if that was possible, I could

  22   then get in a car, and if I'm actually called to jury duty, I

  23   can get there.      Of course, I don't know if I will be called,

  24   but I'd hate to miss it.

  25               THE COURT:    Okay.   Well, I don't want to make you




                                                                    002031
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 250 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 255 of 313 PageID 4759
                                                                            250


   1   miss jury duty.      Okay.   We will do 9:00 o'clock.

   2               MR. POMERANTZ:     Thank you, Your Honor.

   3               THE COURT:    Hopefully no one will be, you know, hung

   4   over from watching the Super Bowl.         Personally, I don't like

   5   Tom Brady, so I may be boycotting the Super Bowl.            But maybe

   6   I'll watch it.      Maybe I'll -- I'll watch it.       So we'll do it

   7   9:00 o'clock.     So 9:00 o'clock next Monday.

   8         Now, let's talk about next the currently-set hearing this

   9   Friday, February 5th, on the injunction and contempt of court

  10   motion as to Mr. Dondero and the other entities.            I want to

  11   continue that, and here is what I am struggling with.             The

  12   only day I have next week is Friday, the 12th, and I would

  13   rather not use that date because I'm pretty jam-packed Monday

  14   through Thursday, unless stuff has been settled that I haven't

  15   become aware of.      So let me ask two things.       First, when is

  16   the examiner motion set?       I'm just wondering if there's a

  17   block of time we have coming up that --

  18               MR. POMERANTZ:     I believe that's March 2nd, Your

  19   Honor, so that's not for another month.

  20               THE COURT:    Oh, that's not for another month?         All

  21   right.

  22         Traci, are you on the line?       I want to ask you --

  23               THE CLERK:    Yes, I am.

  24               THE COURT:    What about the following week?        I know

  25   Monday, the 15th, is a federal holiday, but do we have




                                                                    002032
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 251 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 256 of 313 PageID 4760
                                                                            251


   1   availability for -- I fear a full day is going to be needed

   2   for continuing this Friday setting.

   3               THE CLERK:    Wednesday, February 17th, is available.

   4               THE COURT:    We've got all day on Wednesday, February

   5   17th?

   6               THE CLERK:    Yes.

   7               THE COURT:    All right.    What about that?      I think I

   8   heard Mr. Rukavina, I think he's the one who threw it out

   9   there -- or maybe it was Mr. Taylor; I'm getting mixed up --

  10   the possibility that they would agree to a continuation of the

  11   preliminary injunction through -- well, I think you said

  12   through confirmation.       Until the Court enters a confirmation

  13   order.    And if I were to rule and approve confirmation Monday,

  14   then we're talking about an order that might be entered sooner

  15   than the 17th.      So, do you all have any --

  16               MR. RUKAVINA:     Your Honor?

  17               THE COURT:    -- mutually-agreeable suggestions?         If

  18   not, I'm just going to set it the 12th and I'll, you know, I'm

  19   killing myself, but I'll --

  20               MR. TAYLOR:     Your Honor?

  21               MR. RUKAVINA:     No, Your Honor.     I think Your Honor is

  22   wise to do what's she's proposing.          The agreed TRO against my

  23   clients expires on the 15th of February.

  24               THE COURT:    Uh-huh.

  25               MR. RUKAVINA:     We can easily move that back a week or




                                                                    002033
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 252 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 257 of 313 PageID 4761
                                                                            252


   1   a sufficient amount of time so that there's no prejudice by

   2   going on the 17th, if that would be acceptable to the Debtor,

   3   and then we can just pick a date that's sufficiently after the

   4   PI hearing so that there's protection for everyone.

   5               THE COURT:    All right.    Mr. Taylor, do you agree?

   6               MR. TAYLOR:    Yes, Your Honor.      That is acceptable to

   7   Mr. Dondero.

   8               THE COURT:    Okay.

   9               MR. TAYLOR:    We can also push it back.        Can you hear

  10   me?

  11               THE COURT:    Yes, I can.     Uh-huh.

  12               MR. TAYLOR:    Okay.

  13               THE COURT:    All right.

  14               MR. POMERANTZ:     I just want to make -- I just want to

  15   make sure Mr. Morris, John Morris, is on, since he's taking

  16   the lead in those matters.         I don't see his picture.

  17               MR. MORRIS:    I am, Jeff, and I appreciate that.           I'm

  18   available, Your Honor.       We were supposed to take the

  19   depositions of Mr. Leventon and Mr. Ellington tomorrow.             I

  20   don't know if their counsel is on the phone.           But given Your

  21   Honor's decision to adjourn the hearing from Friday, I would

  22   respectfully request at this time that counsel for those two

  23   individuals work with me to find a date next week in order to

  24   take those depositions.

  25               THE COURT:    All right.    That's --




                                                                    002034
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 253 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 258 of 313 PageID 4762
                                                                            253


   1               MS. DANDENEAU:     Debra Dandeneau from --

   2               THE COURT:    Go ahead.

   3               MS. DANDENEAU:     This is Debra Dandeneau from Baker

   4   McKenzie.     We agree, and we're happy to work with you on a

   5   rescheduled time.

   6               MR. MORRIS:    Thank you very much.

   7               THE COURT:    All right.    All right.     So, someone had

   8   filed a motion to continue Friday's hearing.           I think it was

   9   your firm, Mr. Taylor.       I already had a motion pending for a

  10   few days now.     So I'm going to direct you to upload an order,

  11   Mr. Taylor, or someone at your firm, continuing the hearing to

  12   the 17th at 9:30, with language in there that your -- the

  13   injunction is continuing at least through that date.             And,

  14   again, it's a continuance of the motion for contempt as well

  15   as the setting on the preliminary injunction.            And, of course,

  16   run that by Mr. Morris and Mr. Rukavina.

  17               MR. TAYLOR:    Sure.    Your Honor, this is -- I'm not

  18   handling the injunction hearing, or at least I don't think I

  19   am.   But just so that I'm clear, should maybe the injunction

  20   continue through the next day or something, so depending on

  21   how Your Honor rules, there's not a rush to try and get an

  22   order to you?

  23               MR. RUKAVINA:     Your Honor, I think that Mr. Morris

  24   and I can work this out.       Mr. Taylor is not involved in that

  25   adversary, that's true, but Mr. Morris and I will be able to




                                                                    002035
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 254 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 259 of 313 PageID 4763
                                                                            254


   1   very quickly enter a proposed agreed order that extends that

   2   TRO for some period of time.

   3               THE COURT:    Okay.

   4               MR. RUKAVINA:     I'm not going to be difficult.

   5               THE COURT:    Okay.   So we'll shift to you and Mr.

   6   Morris to be the scriveners.        I just -- I suggested that

   7   because I thought there was a motion to link the order to that

   8   had been filed by Bonds Ellis.         I may be --

   9               MR. MORRIS:    There was, Your Honor.       There was an

  10   emergency motion to continue.        We filed an opposition, and

  11   Your Honor has not yet ruled on that motion.           You're exactly

  12   right.

  13               THE COURT:    Okay.   All right.

  14               MR. TAYLOR:    Your Honor, this is Clay Taylor.         I will

  15   make sure the right people confer with Davor and John, and

  16   we'll get -- we'll link it to that motion, because that makes

  17   sense, to have something to link it to.

  18               THE COURT:    Okay.   Yes.     And it can be a two-

  19   paragraph order, I would think.

  20         All right.    And then so I'm going to see you Monday at

  21   9:00 o'clock Central time with the ruling.

  22         Please, don't anyone file anymore paper.          I threw that out

  23   earlier today.      I've got all the paper I need.        And I will see

  24   you Monday at 9:00 o'clock.        Okay?    We're adjourned.

  25               MR. POMERANTZ:     Thank you, Your Honor.




                                                                    002036
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 255 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 260 of 313 PageID 4764
                                                                            255


   1               THE CLERK:    All rise.

   2               MR. MORRIS:    Thank you, Your Honor.

   3         (Proceedings concluded at 4:34 p.m.)

   4                                     --oOo--

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20                                  CERTIFICATE

  21        I certify that the foregoing is a correct transcript from
       the electronic sound recording of the proceedings in the
  22   above-entitled matter.
  23      /s/ Kathy Rehling                                      02/05/2021

  24   ______________________________________                 ________________
       Kathy Rehling, CETD-444                                    Date
  25   Certified Electronic Court Transcriber




                                                                    002037
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 256 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 261 of 313 PageID 4765
                                                                            256

                                          INDEX
   1
       PROCEEDINGS                                                                4
   2
       WITNESSES
   3
       Debtor's Witnesses
   4

   5   Marc Tauber
       - Direct Examination by Mr. Morris                                      25
   6   - Cross-Examination by Mr. Rukavina                                     34
       - Cross-Examination by Mr. Taylor                                       36
   7   - Redirect Examination by Mr. Morris                                    41

   8   Certain Funds and Advisors' Witnesses

   9   James P. Seery
       - Direct Examination by Mr. Rukavina                                    45
  10   - Cross-Examination by Mr. Morris                                       49
       - Redirect Examination by Mr. Rukavina                                  50
  11

  12   Robert Jason Post
       - Direct Examination by Mr. Rukavina                                    51
  13   - Cross-Examination by Mr. Morris                                       56
       - Redirect Examination by Mr. Rukavina                                  62
  14   - Recross-Examination by Mr. Morris                                     63

  15   EXHIBITS

  16   Debtor's   Docket 1887 - Leatham Declaration                Received     6
       Debtor's   Exhibit B, Docket 1822                           Received     8
  17   Debtor's   Exhibit 6R, Docket Entry 1822                    Received     9
       Debtor's   Exhibits 6S and 6T, Docket Entry 1822            Received    12
  18   Debtor's   Exhibit 6U, Docket Entry 1822                    Received    13
       Debtor's   Exhibits D and E, Docket Entry 1822              Received    15
  19
       Debtor's   Exhibits 4D, 4E, and 4G, Docket 1822             Received    17
  20   Debtor's   Exhibit 5T, Docket 1822                          Withdrawn   17
       Debtor's   Exhibit 10A                                      Received    22
  21   Debtor's   Omnibus Reply to Plan Objections,                Received    23
         Docket   1807
  22   Debtor's   Exhibit 7O (Abridged)                            Received    44

  23   Certain Funds and Advisors' Exhibit 2,                      Received    53
         Docket Entry 1863
  24
       Dondero's Exhibits 6 through 12 and                         Received    66
  25     15 through 17




                                                                    002038
Case 19-34054-sgj11 Doc 1905 Filed 02/05/21 Entered 02/05/21 17:38:18 Page 257 of
Case 3:21-cv-00538-N Document 26-7 Filed257 06/09/21 Page 262 of 313 PageID 4766
                                                                            257


   1                                      INDEX
                                         Page 2
   2
       EXHIBITS, cont'd.
   3

   4   Judicial Notice to be Taken of Docket 1887,                                6
         Patrick Leatham Declaration
   5
       Judicial Notice to be Taken of Docket 247,                              45
   6     Schedules

   7   CLOSING ARGUMENTS

   8   -   By   Mr.   Pomerantz                                                73
       -   By   Mr.   Kharasch                                                151
   9   -   By   Mr.   Clemente                                                154
       -   By   Mr.   Draper                                                  159
  10
       -   By   Mr.   Rukavina                                                184
  11   -   By   Mr.   Taylor                                                  208
       -   By   Mr.   Pomerantz                                               227
  12   -   By   Mr.   Clemente                                                246

  13   RULINGS

  14   Confirmation Hearing [1808] - Taken Under Advisement                   248

  15   Agreed Motion to (1) Assume Non-Residential Real Property              248
       Lease with Crescent TC Investors, LP upon Confirmation of
  16   Plan and (II) Extend Assumption Deadline [1624] - Taken
       Under Advisement
  17
       END OF PROCEEDINGS                                                     255
  18
       INDEX                                                             256-257
  19

  20

  21

  22

  23

  24

  25




                                                                    002039
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 1 of 51
Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 263 of 313 PageID 4767


                       IN THE UNITED STATES BANKRUPTCY COURT
   1                     FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
   2
                                         )    Case No. 19-34054-sgj-11
   3    In Re:                           )    Chapter 11
                                         )
   4    HIGHLAND CAPITAL                 )    Dallas, Texas
        MANAGEMENT, L.P.,                )    Monday, February 8, 2021
   5                                     )    9:00 a.m. Docket
                  Debtor.                )
   6                                     )    BENCH RULING ON CONFIRMATION
                                         )    HEARING [1808] AND AGREED
   7                                     )    MOTION TO ASSUME [1624]
                                         )
   8
                             TRANSCRIPT OF PROCEEDINGS
   9                BEFORE THE HONORABLE STACEY G.C. JERNIGAN,
                          UNITED STATES BANKRUPTCY JUDGE.
  10
        WEBEX APPEARANCES:
  11
        For the Debtor:                  Jeffrey Nathan Pomerantz
  12                                     PACHULSKI STANG ZIEHL & JONES, LLP
                                         10100 Santa Monica Blvd.,
  13                                       13th Floor
                                         Los Angeles, CA 90067-4003
  14                                     (310) 277-6910

  15    For the Official Committee       Matthew A. Clemente
        of Unsecured Creditors:          SIDLEY AUSTIN, LLP
  16                                     One South Dearborn Street
                                         Chicago, IL 60603
  17                                     (312) 853-7539

  18    For James Dondero:               D. Michael Lynn
                                         John Y. Bonds, III
  19                                     Bryan C. Assink
                                         BONDS ELLIS EPPICH SCHAFER
  20                                       JONES, LLP
                                         420 Throckmorton Street,
  21                                       Suite 1000
                                         Fort Worth, TX 76102
  22                                     (817) 405-6900

  23    For Get Good Trust and           Douglas S. Draper
        Dugaboy Investment Trust:        HELLER, DRAPER & HORN, LLC
  24                                     650 Poydras Street, Suite 2500
                                         New Orleans, LA 70130
  25                                     (504) 299-3300




                                                                     002040
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 2 of 51
Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 264 of 313 PageID 4768
                                                                              2


   1    APPEARANCES, cont'd.:
   2    For Certain Funds and            Davor Rukavina
        Advisors:                        MUNSCH, HARDT, KOPF & HARR
   3                                     500 N. Akard Street, Suite 3800
                                         Dallas, TX 75201-6659
   4                                     (214) 855-7587
   5    For Certain Funds and            A. Lee Hogewood, III
        Advisors:                        K&L GATES, LLP
   6                                     4350 Lassiter at North Hills
                                           Avenue, Suite 300
   7                                     Raleigh, NC 27609
                                         (919) 743-7306
   8
        Recorded by:                     Michael F. Edmond, Sr.
   9                                     UNITED STATES BANKRUPTCY COURT
                                         1100 Commerce Street, 12th Floor
  10                                     Dallas, TX 75242
                                         (214) 753-2062
  11
        Transcribed by:                  Kathy Rehling
  12                                     311 Paradise Cove
                                         Shady Shores, TX 76208
  13                                     (972) 786-3063
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24
               Proceedings recorded by electronic sound recording;
  25              transcript produced by transcription service.




                                                                     002041
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 3 of 51
Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 265 of 313 PageID 4769
                                                                             3


   1               DALLAS, TEXAS - FEBRUARY 8, 2021 - 9:08 A.M.

   2               THE COURT:     Please be seated.

   3         (Beeping.)

   4               THE COURT:     Someone needs to turn off their whatever.

   5         All right.     Good morning.     This is Judge Jernigan, and we

   6    have scheduled today a bench ruling regarding the Debtor's

   7    plan that we had a confirmation trial on last week.            This is

   8    Highland Capital Management, LP, Case No. 19-34054.

   9         Let me first make sure we've got Debtor's counsel on the

  10    line.    Do we have --

  11               MR. POMERANTZ:     Yes.

  12               THE COURT:     -- Mr. Pomerantz?

  13               MR. POMERANTZ:     Yes, Your Honor.      Good morning, Your

  14    Honor.    Jeff Pomerantz; Pachulski Stang Ziehl & Jones; on

  15    behalf of the Debtor.

  16               THE COURT:     Okay.   Good morning.     Do we have the

  17    Creditors' Committee on the phone?

  18               MR. CLEMENTE:     Good morning, Your Honor.        Matthew

  19    Clemente of Sidley Austin on behalf of the Creditors'

  20    Committee.

  21               THE COURT:     Good morning.     All right.    We had various

  22    Objectors.    Do we have Mr. Dondero's counsel on the phone?

  23               MR. LYNN:     Yes, Your Honor.     Michael Lynn, together

  24    with John Bonds and Bryan Assink, for Jim Dondero.

  25               THE COURT:     Good morning.     For the Trusts, the




                                                                     002042
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 4 of 51
Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 266 of 313 PageID 4770
                                                                             4


   1    Dugaboy and Get Good Trusts, do we have Mr. Draper?

   2               MR. DRAPER:     Yes.   Douglas Draper is on the line,

   3    Your Honor.

   4               THE COURT:     Good morning.     Now, for what I'll call

   5    the Funds and Advisor Objectors, do we have Mr. Rukavina and

   6    your crew on the line?

   7               MR. RUKAVINA:     Davor Rukavina.      And Lee Hogewood is

   8    also on the line.

   9               THE COURT:     All right.    Good morning to you.      All

  10    right.    And we had objections pending from the U.S. Trustee as

  11    well.    Do we have the U.S. Trustee on the line?

  12         (No response.)

  13               THE COURT:     All right.    If you're appearing, you're

  14    on mute.    We're not hearing you.

  15         All right.     Well, we have lots of other folks.         I don't

  16    mean to be neglectful of them, but we're going to get on with

  17    the ruling this morning.       This is going to take a while.        This

  18    is a complex matter, so it should take a while.

  19         All right.     Before the Court, of course, for consideration

  20    is the Debtor's Fifth Amended Plan, first filed on November

  21    24, 2020, as later modified on or around January 22, 2021,

  22    with more amendments filed on or around February 1, 2021.                The

  23    Court will hereinafter refer to this as the "Plan."

  24         The parties refer to the Plan as a monetization plan

  25    because it involves the gradual wind-down of the Debtor's




                                                                     002043
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 5 of 51
Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 267 of 313 PageID 4771
                                                                             5


   1    assets and certain of its funds over time, with the

   2    Reorganized Debtor continuing to manage certain other funds

   3    for a while, under strict governance and monitoring, and a

   4    Claimants Trust will receive the proceeds of that process,

   5    with the creditors receiving an interest in that trust.             There

   6    is also anticipated to be Litigation Sub-Trust established for

   7    the purpose of pursuing certain avoidance or other causes of

   8    action for the benefit of creditors.

   9           The recovery for general unsecured creditors is estimated

  10    now at 71 percent.

  11           The Plan was accepted by 99.8 percent of the dollar amount

  12    of voting creditors in Class 8, the general unsecured class,

  13    but as to numerosity, a majority of the class of general

  14    unsecured creditors did not vote in favor of the plan.

  15    Specifically, 27 claimants voted no and 17 claimants voted

  16    yes.    All but one of the rejecting ballots were cast by

  17    employees who, according to the Debtor, are unlikely to have

  18    allowed claims because they are asserted for bonuses or other

  19    compensation that will not become due.

  20           Meanwhile, in a convenience class, Class 7, of general

  21    unsecured claims under one million dollars, one hundred

  22    percent of the 16 claimants who chose to vote in that class

  23    chose to accept the Plan.

  24           Because of the rejecting votes in Class 8, and because of

  25    certain objections to the Plan, the Court heard two full days




                                                                     002044
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 6 of 51
Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 268 of 313 PageID 4772
                                                                             6


   1    of evidence, considering testimony from five witnesses and

   2    thousands of pages of documentary evidence, in considering

   3    whether to confirm the Plan pursuant to Sections 1129(a) and

   4    (b) of the Bankruptcy Code.

   5         The Court finds and concludes that the Plan meets all of

   6    the relevant requirements of Sections 1123, 1124, and 1129 of

   7    the Code, and other applicable provisions of the Bankruptcy

   8    Code, but is issuing this detailed ruling to address certain

   9    pending objections to the Plan, including but not limited to

  10    objections regarding certain Exculpations, Releases, Plan

  11    Injunctions, and Gatekeeping Provisions of the Plan.

  12         The Court reserves the right to amend or supplement this

  13    oral ruling in more detailed findings of fact, conclusions of

  14    law, and an Order.

  15         First, by way of introduction, this case is not your

  16    garden-variety Chapter 11 case.        Highland Capital Management,

  17    LP is a multibillion dollar global investment advisor,

  18    registered with the SEC pursuant to the Investment Advisers

  19    Act of 1940.     It was founded in 1993 by James Dondero and Mark

  20    Okada.   Mr. Okada resigned from his role with Highland prior

  21    to the bankruptcy case being filed.         Mr. Dondero was in

  22    control of the Debtor as of the day it filed bankruptcy, but

  23    agreed to relinquish control of it on or about January 9,

  24    2020, pursuant to an agreement reached with the Official

  25    Unsecured Creditors' Committee, which will be described later.




                                                                     002045
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 7 of 51
Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 269 of 313 PageID 4773
                                                                             7


   1         Although Mr. Dondero remained on as an unpaid employee and

   2    portfolio manager with the Debtor after January 9, 2020, his

   3    employment with the Debtor terminated on October 9, 2020.                Mr.

   4    Dondero continues to work for and essentially control numerous

   5    nondebtor companies in the Highland complex of companies.

   6         The Debtor is headquartered in Dallas, Texas.            As of the

   7    October 2019 petition date, the Debtor employed approximately

   8    76 employees.

   9         Pursuant to various contractual arrangements, the Debtor

  10    provides money management and advisory services for billions

  11    of dollars of assets, including CLOs and other investments.

  12    Some of these assets are managed pursuant to shared services

  13    agreements with a variety of affiliated entities, including

  14    other affiliated registered investment advisors.            In fact,

  15    there are approximately 2,000 entities in the Byzantine

  16    complex of companies under the Highland umbrella.

  17         None of these affiliates of Highland filed for Chapter 11

  18    protection.    Most, but not all, of these entities are not

  19    subsidiaries, direct or indirect, of Highland.           And certain

  20    parties in the case preferred not to use the term "affiliates"

  21    when referring to them.       Thus, the Court will frequently refer

  22    loosely to the so-called, in air quotes, "Highland complex of

  23    companies" when referring to the Highland enterprise.             That's

  24    a term many of the lawyers in the case use.

  25         Many of the companies are offshore entities, organized in




                                                                     002046
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 8 of 51
Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 270 of 313 PageID 4774
                                                                             8


   1    such faraway jurisdictions as the Cayman Islands and Guernsey.

   2           The Debtor is privately owned 99.5 percent by an entity

   3    called Hunter Mountain Investment Trust; 0.1866 percent by the

   4    Dugaboy Investment Trust, a trust created to manage the assets

   5    of Mr. Dondero and his family; 0.0627 percent by Mark Okada,

   6    personally and through family trusts; and 0.25 percent by

   7    Strand Advisors, Inc., the general partner.

   8           The Debtor's primary means of generating revenue has

   9    historically been from fees collected for the management and

  10    advisory services provided to funds that it manages, plus fees

  11    generated for services provided to its affiliates.

  12           For additional liquidity, the Debtor, prior to the

  13    petition date, would sell liquid securities in the ordinary

  14    course, primarily through a brokerage account at Jefferies,

  15    LLC.    The Debtor would also, from time to time, sell assets at

  16    nondebtor subsidiaries and distribute those proceeds to the

  17    Debtor in the ordinary course of business.

  18           The Debtor's current CEO, James Seery, credibly testified

  19    that the Debtor was "run at a deficient for a long time and

  20    then would sell assets or defer employee compensation to cover

  21    its deficits."     This Court cannot help but wonder if that was

  22    necessitated because of enormous litigation fees and expenses

  23    that Highland was constantly incurring due to its culture of

  24    litigation, as further addressed hereafter.

  25           Highland and this case are not garden-variety for so many




                                                                     002047
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 9 of 51
Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 271 of 313 PageID 4775
                                                                             9


   1    reasons.    One is the creditor constituency.         Highland did not

   2    file bankruptcy because of some of the typical reasons a large

   3    company files Chapter 11.       For example, it did not have a

   4    large asset-based secured lender with whom it was in default.

   5    It only had relatively insignificant secured indebtedness

   6    owing to Jefferies, with whom it had a brokerage account, and

   7    one other entity called Frontier State Bank.

   8         Highland did not have problems with trade vendors or

   9    landlords.    It did not suffer any type of catastrophic

  10    business calamity.      In fact, it filed Chapter 11 six months

  11    before the COVID-19 pandemic was declared.           The Debtor filed

  12    Chapter 11 due to a myriad of massive unrelated business

  13    litigation claims that it was facing, many of which had

  14    finally become liquidated or were about to become liquidated

  15    after a decade or more of contentious litigation in multiple

  16    fora all over the world.

  17         The Unsecured Creditors' Committee in this case has

  18    referred to the Debtor under its former chief executive, Mr.

  19    Dondero, as a serial litigator.        This Court agrees with that

  20    description.     By way of example, the members of the Creditors'

  21    Committee and their history of litigation with the Debtor and

  22    others in the Highland complex are as follows:

  23         First, the Redeemer Committee of the Highland Crusader

  24    Fund, which I'll call the Redeemer Committee.           This Creditors'

  25    Committee member obtained an arbitration award against the




                                                                     002048
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 10 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 272 of 313 PageID 4776
                                                                             10


    1   Debtor of more than $190 million, inclusive of interest,

    2   approximately five months before the petition date from a

    3   panel of the American Arbitration Association.            It was on the

    4   verge of having that award confirmed by the Delaware Chancery

    5   Court immediately prior to the petition date, after years of

    6   disputes that started in late 2008 and included legal

    7   proceedings in Bermuda.       This creditor's claim was settled

    8   during the bankruptcy case in the amount of approximately

    9   $137.7 million.      The Court is omitting various details and

   10   aspects of that settlement.

   11         The second Creditors' Committee member, Acis Capital

   12   Management, LP, which was formerly in the Highland complex of

   13   companies but was not affiliated with Highland as of the

   14   petition date.     This UCC member and its now-owner, Josh Terry,

   15   were involved in litigation with Highland dating back to 2016.

   16   Acis was forced into an involuntary bankruptcy in the

   17   Bankruptcy Court for the Northern District of Texas, Dallas

   18   Division, by Josh Terry, who was a former Highland portfolio

   19   manager, in 2018 after Josh Terry obtained an approximately $8

   20   million arbitration award and judgment against Acis that was

   21   issued by a state court in Dallas County, Texas.            Josh Terry

   22   was ultimately awarded the equity ownership of Acis by the

   23   Dallas Bankruptcy Court in the Acis bankruptcy case.

   24         Acis subsequently asserted a multimillion dollar claim

   25   against Highland in the Dallas Bankruptcy Court for Highland's




                                                                     002049
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 11 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 273 of 313 PageID 4777
                                                                             11


    1   alleged denuding of Acis in fraud of its creditors, primarily

    2   Josh Terry.

    3         The litigation involving Acis and Mr. Terry dates back to

    4   mid-2016, and has continued on, with numerous appeals of

    5   bankruptcy court orders, including one appeal still pending at

    6   the United States Court of Appeals for the Fifth Circuit.

    7         There was also litigation involving Josh Terry and Acis in

    8   the Royal Court of the Island of Guernsey and in a court in

    9   New York.

   10         The Acis claim was settled during this bankruptcy case in

   11   court-ordered mediation for approximately $23 million.             Other

   12   aspects and details of this settlement are being omitted.

   13         Now, the third Creditors' Committee member, UBS

   14   Securities.     It's a creditor who filed a proof of claim in the

   15   amount of $1,039,000,000 in the Highland case.            Yes, over one

   16   billion dollars.      The UBS claim was based on the amount of a

   17   judgment that UBS received from a New York state court in 2020

   18   after a multi-week bench trial which had occurred many months

   19   earlier on a breach of contract claim against other entities

   20   in the Highland complex.       UBS alleged that the Debtor should

   21   be liable for the judgment.        The UBS litigation related to

   22   activities that occurred in 2008.         The litigation involving

   23   UBS and Highland and its affiliates was pending for more than

   24   a decade, there having been numerous interlocutory appeals

   25   during its history.




                                                                     002050
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 12 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 274 of 313 PageID 4778
                                                                             12


    1         The Debtor and UBS recently announced a settlement of the

    2   UBS claim, which came a few months after court-ordered

    3   mediation.     The settlement is in the amount of $50 million as

    4   a general unsecured claim, $25 million as a subordinated

    5   claim, and $18 million of cash coming from a nondebtor entity

    6   in the Highland complex known as Multistrat.           Other aspects of

    7   this settlement are being omitted.

    8         The fourth and last Creditors' Committee member is Meta-e

    9   Discovery.     It is a vendor who happened to supply litigation

   10   and discovery-related services to the Debtor over the years.

   11   It had unpaid invoices on the petition date of more than

   12   $779,000.

   13         It is fair to say that the members of the Creditors'

   14   Committee in this case all have wills of steel.            They fought

   15   hard before and during the bankruptcy case.           The members of

   16   the Creditors' Committee are highly sophisticated and have had

   17   highly sophisticated professionals representing them.             They

   18   have represented their constituency in this case as

   19   fiduciaries extremely well.

   20         In addition to these Creditors Committee members, who were

   21   all embroiled in years of litigation with Highland and its

   22   affiliates in various ways, the Debtor has been in litigation

   23   with Patrick Daugherty, a former limited partner and employee

   24   of Highland, for many years in both Delaware and Texas state

   25   courts.    Patrick Daugherty filed a proof of claim for "at




                                                                     002051
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 13 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 275 of 313 PageID 4779
                                                                             13


    1   least $37.4 million" relating to alleged breached employment-

    2   related agreements and for the tort of defamation arising from

    3   a 2017 press release posted by the Debtor.

    4         The Debtor and Patrick Daugherty recently announced a

    5   settlement of the Patrick Daugherty claim in the amount of

    6   $750,000 cash on the effective date, an $8.25 million general

    7   unsecured claim, and a $2.75 million subordinated claim.

    8   Other aspects and details of this settlement are being

    9   omitted.

   10         Additionally, an entity known as HarbourVest, who invested

   11   more than $70 million with an entity in the Highland complex,

   12   asserted a $300 million proof of claim against Highland,

   13   alleging, among other things, fraud and RICO violations.              The

   14   HarbourVest claim was settled during the bankruptcy case for a

   15   $45 million general unsecured claim and a $35 million junior

   16   claim.

   17         Other than these claims just described, most of the other

   18   claims in this case are claims asserted against the Debtor by

   19   other entities in the Highland complex, most of which entities

   20   the Court finds to be controlled by Mr. Dondero; claims of

   21   employees who believe that they are entitled to large bonuses

   22   or other types of deferred compensation; and claims of

   23   numerous law firms that did work for Highland and were unpaid

   24   for amounts due to them on the petition date.

   25         Yet another reason this is not your garden-variety Chapter




                                                                     002052
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 14 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 276 of 313 PageID 4780
                                                                             14


    1   11 case is its postpetition corporate governance structure.

    2   Highland filed bankruptcy October 16, 2019.           Contentiousness

    3   with the Creditors' Committee began immediately, with first

    4   the Committee's request for a change of venue from Delaware to

    5   Dallas, and then a desire by the Committee and the U.S.

    6   Trustee for a Chapter 11 or 7 trustee to be appointed due to

    7   concerns over and distrust of Mr. Dondero and his numerous

    8   conflicts of interest and alleged mismanagement or worse.

    9         After many weeks of the threat of a trustee lingering, the

   10   Debtor and the Creditors' Committee negotiated and the Court

   11   approved a corporate governance settlement on January 9, 2020

   12   that resulted in Mr. Dondero no longer being an officer or

   13   director of the Debtor or of its general partner, Strand.

   14         As part of the court-approved settlement, three eminently-

   15   qualified Independent Directors were chosen by the Creditors'

   16   Committee and engaged to lead Highland through its Chapter 11

   17   case.    They were James Seery, John Dubel, and Retired

   18   Bankruptcy Judge Russell Nelms.         They were technically the

   19   Independent Directors of Strand, the general partner of the

   20   Debtor.    Mr. Dondero had previously been the sole director of

   21   Strand, and thus the sole person in ultimate control of the

   22   Debtor.

   23         The three independent board members' resumes are in

   24   evidence.    James Seery eventually was named CEO of the Debtor.

   25   Suffice it to say that this changed the entire trajectory of




                                                                     002053
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 15 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 277 of 313 PageID 4781
                                                                              15


    1   the case.    This saved the Debtor from a trustee.          The Court

    2   trusted the new directors.        The Creditors' Committee trusted

    3   them.    They were the right solution at the right time.

    4         Because of the unique character of the Debtor's business,

    5   the Court believed this solution was far better than a

    6   conventional Chapter 7 or 11 trustee.          Mr. Seery, in

    7   particular, knew and had vast experience at prominent firms

    8   with high-yield and distressed investing similar to the

    9   Debtor's business.      Mr. Dubel had 40 years of experience

   10   restructuring large, complex businesses and serving on their

   11   boards of directors in this context.          And Retired Judge Nelms

   12   had not only vast bankruptcy experience but seemed

   13   particularly well-suited to help the Debtor maneuver through

   14   conflicts and ethical quandaries.

   15         By way of comparison, in the Chapter 11 case of Acis, the

   16   former affiliate of Highland that this Court presided over two

   17   or three years ago, which company was much smaller in size and

   18   scope than Highland, managing only five or six CLOs, a Chapter

   19   11 trustee was elected by the creditors that was not on the

   20   normal rotation panel for trustees in this district, but

   21   rather was a nationally-known bankruptcy attorney with more

   22   than 45 years of large Chapter 11 case experience.             This

   23   Chapter 11 trustee performed valiantly, but was sued by

   24   entities in the Highland complex shortly after he was

   25   appointed, which this Court had to address.           The Acis trustee




                                                                     002054
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 16 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 278 of 313 PageID 4782
                                                                             16


    1   could not get Highland and its affiliates to agree to any

    2   actions taken in the case, and he finally obtained

    3   confirmation of a plan over Highland and its affiliates'

    4   objections in his fourth attempted plan, which confirmation

    5   then was promptly appealed by Highland and its affiliates.

    6         Suffice it to say it was not easy to get such highly-

    7   qualified persons to serve as independent board members and

    8   CEO of this Debtor.      They were stepping into a morass of

    9   problems.    Naturally, they were worried about getting sued, no

   10   matter how defensible their efforts might be, given the

   11   litigation culture that enveloped Highland historically.              It

   12   seemed as though everything always ended in litigation at

   13   Highland.

   14         The Court heard credible testimony that none of them would

   15   have taken on the role of Independent Director without a good

   16   D&O insurance policy protecting them, without indemnification

   17   from Strand, guaranteed by the Debtor; without exculpation for

   18   mere negligence claims; and without a gatekeeper provision,

   19   such that the Independent Directors could not be sued without

   20   the bankruptcy court, as a gatekeeper, giving a potential

   21   plaintiff permission to sue.

   22         With regard to the gatekeeper provision, this was

   23   precisely analogous to what bankruptcy trustees have pursuant

   24   to the so-called "Barton Doctrine," which was first

   25   articulated in an old U.S. Supreme Court case.




                                                                     002055
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 17 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 279 of 313 PageID 4783
                                                                             17


    1         The Bankruptcy Court approved all of these protections in

    2   a January 9, 2020 order.       No one appealed that order.        And Mr.

    3   Dondero signed the settlement agreement that was approved by

    4   that order.

    5         An interesting fact about the D&O policy came out in

    6   credible testimony at the confirmation hearing.            Mr. Dubel and

    7   an insurance broker from Aon, named Marc Tauber, both credibly

    8   testified that the gatekeeper provision was needed because of

    9   the so-called, and I quote, "Dondero Exclusion" in the

   10   insurance marketplace.

   11         Specifically, the D&O insurers in the marketplace did not

   12   want to cover litigation claims that might be brought against

   13   the Independent Directors by Mr. Dondero because the

   14   marketplace of D&O insurers are aware of Mr. Dondero's

   15   litigiousness.     The insurers would not have issued a D&O

   16   policy to the Independent Directors without either the

   17   gatekeeping provision or a "Dondero Exclusion" being in the

   18   policy.

   19         Thus, the gatekeeper provision was part of the January 9,

   20   2020 settlement.      There was a sound business justification for

   21   it.   It was reasonable and necessary.         It was consistent with

   22   the Barton Doctrine in an extremely analogous situation --

   23   i.e., the independent board members were analogous to a three-

   24   headed trustee in this case, if you will.           Mr. Dondero signed

   25   off on it.     And, again, no one ever appealed the order




                                                                     002056
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 18 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 280 of 313 PageID 4784
                                                                             18


    1   approving it.

    2         The Court finds that, like the Creditors' Committee, the

    3   independent board members here have been resilient and

    4   unwavering in their efforts to get the enormous problems in

    5   this case solved.      They seem to have at all times negotiated

    6   hard and with good faith.        As noted previously, they changed

    7   the entire trajectory of this case.

    8         Still another reason why this was not your garden-variety

    9   case was the mediation effort.         In summer of 2020, roughly

   10   nine months into the Chapter 11 case, this Court ordered

   11   mediation among the Debtor, Acis, UBS, the Redeemer Committee,

   12   and Mr. Dondero.      The Court selected co-mediators, since this

   13   seemed like such a Herculean task, especially during COVID-19,

   14   where people could not all be in the same room.            Those co-

   15   mediators were Retired Bankruptcy Judge Allan Gropper from the

   16   Southern District of New York, who had a distinguished career

   17   presiding over complex Chapter 11 cases, and Ms. Sylvia Mayer,

   18   who likewise has had a distinguished career, first as a

   19   partner in a preeminent law firm working on complex Chapter 11

   20   cases, and subsequently as a mediator and arbitrator in

   21   Houston, Texas.

   22         As noted earlier, the Acis claim was settled during the

   23   mediation, which seemed nothing short of a miracle to this

   24   Court, and the UBS claim was settled many months later, and

   25   this Court believes the groundwork for that ultimate




                                                                     002057
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 19 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 281 of 313 PageID 4785
                                                                             19


    1   settlement was laid, or at least helped, through the

    2   mediation.     And as earlier noted, other enormous claims have

    3   been settled during this case, including that of the Redeemer

    4   Committee, who, again, had asserted approximately or close to

    5   a $200 million claim; HarbourVest, who asserted a $300 million

    6   claim; and Patrick Daugherty, who asserted close to a $40

    7   million claim.

    8         This Court cannot stress strongly enough that the

    9   resolution of these enormous claims and the acceptance of all

   10   of these creditors of the Plan that is now before the Court

   11   seems nothing short of a miracle.         It was more than a year in

   12   the making.

   13         Finally, a word about the current remaining Objectors to

   14   the Plan before the Court.        Once again, the Court will use the

   15   phrase "not garden-variety."        Originally, there were over one

   16   dozen objections filed to this Plan.          The Debtor has made

   17   various amendments or modifications to the Plan to address

   18   some of these objections.        The Court finds that none of these

   19   modifications require further solicitation, pursuant to

   20   Sections 1125, 1126, 1127 of the Code, or Bankruptcy Rule

   21   3019, because, among other things, they do not materially

   22   adversely change the treatment of the claims of any creditor

   23   or interest holder who has not accepted in writing the

   24   modifications.

   25         Among other things, there were changes to the projections




                                                                     002058
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 20 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 282 of 313 PageID 4786
                                                                             20


    1   that the Debtor filed shortly before the confirmation hearing

    2   that, among other things, show the estimated distribution to

    3   creditors and compare plan treatment to a likely disbursement

    4   in a Chapter 7.

    5          These do not constitute a materially adverse change to the

    6   treatment of any creditors or interest holders.             They merely

    7   update likely distributions based on claims that have now been

    8   settled, and they've otherwise incorporated more recent

    9   financial data.      This happens often before confirmation

   10   hearings.    The Court finds that it did not mislead or

   11   prejudice any creditors or interest holders, and certainly

   12   there was no need to resolicit the Plan.

   13          The only Objectors to the Plan left at this time were Mr.

   14   Dondero and entities that the Court finds are controlled by

   15   him.    The standing of these entities to object to the Plan

   16   exists, but the remoteness of their economic interest is

   17   noteworthy, and the Court questions the good faith of the

   18   Objectors.     In fact, the Court has good reason to believe that

   19   these parties are not objecting to protect economic interests

   20   they have in the Debtor, but to be disruptors.

   21          Mr. Dondero wants his company back.        This is

   22   understandable.      But it's not a good faith basis to lob

   23   objections to the Plan.       The Court has slowed down

   24   confirmation multiple times on the current Plan and urged the

   25   parties to talk to Mr. Dondero.         The parties represent that




                                                                     002059
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 21 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 283 of 313 PageID 4787
                                                                             21


    1   they have, and the Court believes that they have.

    2         Now, to be specific about the remoteness of the objectors'

    3   interests, the Court will address them each separately.

    4   First, Mr. Dondero has a pending objection.           Mr. Dondero's

    5   only economic interest with regard to the Debtor at this point

    6   is an unliquidated indemnification claim.           And based on

    7   everything this Court has heard, his indemnification claim

    8   will be highly questionable at this juncture.

    9         Second, a joint objection has been filed by the Dugaboy

   10   Trust and the Get Good Trust.        As for the Dugaboy Trust, it

   11   was created to manage the assets of Mr. Dondero and his

   12   family, and it owns a 0.1866 percent limited partnership

   13   interest in the Debtor.       The Court is not clear what economic

   14   interest the Get Good Trust has, but it likewise seems to be

   15   related to Mr. Dondero, and it has been represented to the

   16   Court numerous times that the trustee is Mr. Dondero's college

   17   roommate.

   18         Another group of Objectors that has joined together in one

   19   objection is what the Court will refer to as the Highland and

   20   NexPoint Advisors and Funds.        The Court understands they

   21   assert disputed administrative expense claims against the

   22   estate.    While the evidence presented was that they have

   23   independent board members that run these companies, the Court

   24   was not convinced of their independence from Mr. Dondero.

   25   None of the so-called independent board members of these




                                                                     002060
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 22 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 284 of 313 PageID 4788
                                                                             22


    1   entities have ever testified before the Court.            Moreover, they

    2   have all been engaged with the Highland complex for many

    3   years.

    4         The witness who testified on these Objectors' behalves at

    5   confirmation, Mr. Jason Post, their chief compliance officer,

    6   resigned from Highland after more than twelve years in October

    7   2020, at the same time that Mr. Dondero resigned or was

    8   terminated by Highland.       And a prior witness recently for

    9   these entities whose testimony was made part of the record at

   10   the confirmation hearing essentially testified that Mr.

   11   Dondero controlled these entities.

   12         Finally, various NexBank entities objected to the Plan.

   13   The Court does not believe they have liquidated claims.              Mr.

   14   Dondero appears to be in control of these entities as well.

   15         To be clear, the Court has allowed all of these objectors

   16   to fully present arguments and evidence in opposition to

   17   confirmation, even though their economic interests in the

   18   Debtor appear to be extremely remote and the Court questions

   19   their good faith.      Specifically on that latter point, the

   20   Court considers them all to be marching pursuant to the orders

   21   of Mr. Dondero.

   22         In the recent past, Mr. Dondero has been subject to a TRO

   23   and preliminary injunction by the Bankruptcy Court for

   24   interfering with the current CEO's management of the Debtor in

   25   specific ways that were supported by evidence.            Around the




                                                                     002061
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 23 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 285 of 313 PageID 4789
                                                                             23


    1   time that this all came to light and the Court began setting

    2   hearings on the alleged interference, Mr. Dondero's company

    3   phone supplied to him by Highland, which he had been asked to

    4   turn in, mysteriously went missing.          The Court merely mentions

    5   this in this context as one of many reasons that the Court has

    6   to question the good faith of Mr. Dondero and his affiliated

    7   objectors.

    8         The only other pending objection besides these objections

    9   of the Dondero and Dondero-controlled entities is an objection

   10   of the United States Trustee pertaining to the release,

   11   exculpation, and injunction provisions in the Plan.

   12         In juxtaposition to these pending objections, the Court

   13   notes that the Debtor has resolved earlier-filed objections to

   14   the Plan filed by the IRS, Patrick Daugherty, CLO Holdco,

   15   Ltd., numerous local taxing authorities, and certain current

   16   and former senior-level employees of the Debtor.

   17         With that rather detailed factual background addressed,

   18   because certainly context matters here, the Court now

   19   addresses what it considers the only serious objections raised

   20   in connection with confirmation.         Specifically, the Plan

   21   contain certain releases, exculpation, plan injunctions, and a

   22   gatekeeper provision which are obviously not fully consensual,

   23   since there are objections.        Certainly, these provisions are

   24   mostly consensual when you consider that parties with hundreds

   25   of millions of dollars' worth of legitimate claims have not




                                                                     002062
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 24 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 286 of 313 PageID 4790
                                                                             24


    1   objected to them.

    2         First, a word about plan releases generally, since the

    3   Objectors at times seem to gloss over, in this Court's view,

    4   relevant distinctions, and seem to refer to the plan releases

    5   in this Plan and the exculpations and the plan injunctions all

    6   as impermissible third-party releases, when, in fact, they are

    7   not, per se.

    8         It has, without a doubt, become quite commonplace in

    9   complex Chapter 11 bankruptcy cases to have three categories

   10   of releases in plans.       These three types are as follows.

   11         First, Debtor Releases.       A debtor release involves a

   12   release by the debtor and its bankruptcy estate of claims

   13   against nondebtor third-parties.         For example, a release may

   14   be granted in favor of creditors, directors, officers,

   15   employees, professionals who participated in the bankruptcy

   16   process.    This is the least-controversial type of release

   17   because the debtor is extinguishing its own claims, which are

   18   property of the estate, that a debtor has authority to utilize

   19   or not, pursuant to Sections 541 and 363 of the Bankruptcy

   20   Code.

   21         Authority for a debtor release pursuant to a plan arises

   22   out of Section 1123(b)(3)(A), which indicates that a plan may

   23   provide for "the settlement or adjustment of any claim or

   24   interest belonging to the debtor or to the estate."

   25         In this context, it would appear that the only analysis




                                                                     002063
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 25 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 287 of 313 PageID 4791
                                                                             25


    1   required is to determine whether the release or settlement of

    2   the claim is an exercise of reasonable business judgment on

    3   that part of the debtor, is it fair and equitable, is it in

    4   the best interest of the estate, given all the relevant facts

    5   and circumstances?      Also relevant is whether there's

    6   consideration given of some sort by the releasees.

    7         Now, the second type of very commonplace Chapter 11 plan

    8   release is an exculpation.        Chapter 11 plans also very often

    9   have these exculpation provisions, and they're something much

   10   narrower in scope and time than a full-fledged release.              An

   11   exculpation provision is more like a shield for a certain

   12   subset of key actors in the case for their acts during and in

   13   connection with the case, which acts may have been merely

   14   negligent.

   15         Specifically, a plan may absolve certain actors -- usually

   16   estate fiduciaries -- such as an Official Unsecured Creditors'

   17   Committee and its members, Committee professionals, sometimes

   18   Debtor professionals, senior management, officers and

   19   directors of the Debtor, from any liability for postpetition

   20   negligent conduct -- i.e., conduct which occurred during the

   21   administration of the Chapter 11 case and in the negotiation,

   22   drafting, and implementation of a plan.          An exculpation

   23   provision typically excludes gross negligence and willful

   24   misconduct.     It is usually worded in a passive voice, so it

   25   may seem a little unclear as to whether it is actually a




                                                                     002064
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 26 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 288 of 313 PageID 4792
                                                                             26


    1   release and by whom.

    2         In any event, the rationale is that parties who actively

    3   participate in a court-approved process -- often, court-

    4   approved transactions by court order -- should receive

    5   protection for their work.        Otherwise, who would want to work

    6   in such a messy, contentious situation, only to be sued for

    7   alleged negligence for less-than-perfect end results?

    8         Chapter 11 end results are not always pretty.           One could

    9   argue that these exculpation provisions, though, are much ado

   10   about nothing.     Why?    For one thing, again, the shield is only

   11   as to negligent conduct.       There is no shield for other

   12   problematic conduct, such as gross negligence or willful

   13   misconduct.

   14         Second, in many situations, any claims or causes of action

   15   that might arise will belong to the Debtor or its estate.

   16   Thus, they would already be released pursuant to a debtor

   17   release.

   18         Additionally, there is case law stating that, where a

   19   claim is brought against an estate professional whose fees

   20   have already been approved in a final fee application, any

   21   claims are barred by res judicata.         Thus, exculpated

   22   professionals would only have potential exposure for a very

   23   short window of time, until final fee applications.

   24         Additionally, certain case law in Texas makes clear that

   25   an attorney generally does not owe any duties to persons other




                                                                     002065
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 27 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 289 of 313 PageID 4793
                                                                             27


    1   than his own client.

    2         All of this suggests that the shield of a typical

    3   exculpation provision may rarely become useful or needed.

    4         Moving now to the third type of release, a true third-

    5   party release, Chapter 11 plans also sometimes contain third-

    6   party releases.      A true third-party release involves the

    7   release of claims held by nondebtor third parties against

    8   other nondebtor third parties, and there is often no

    9   limitation on the scope and time of the claims released.

   10         This is the most heavily scrutinized of the three types of

   11   plan releases.     Much of the case authority focuses on whether

   12   a third-party release is consensual or not in analyzing their

   13   propriety and/or enforceability.

   14         In Highland, there are no third-party releases.           Rather,

   15   there are debtor releases and exculpations.           There also happen

   16   to be plan injunctions and gatekeeper provisions that have

   17   been challenged.      The Objectors argue that these provisions

   18   violate the Fifth Circuit's opinion in Pacific Lumber or are

   19   otherwise beyond the jurisdiction or authority of the

   20   bankruptcy court.      These arguments are now addressed.

   21         First, the debtor release is found at Article IX.D of the

   22   Plan.    The language, in pertinent part, reads as follows.            "On

   23   and after the effective date, each Released Party is deemed to

   24   be hereby conclusively, absolutely, unconditionally,

   25   irrevocably, and forever released and discharged by the Debtor




                                                                     002066
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 28 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 290 of 313 PageID 4794
                                                                             28


    1   and the Estate, in each case on behalf of themselves and their

    2   respective successors, assigns, and representatives, including

    3   but not limited to the Claimant Trust and the Litigation Sub-

    4   Trust, from any and all causes of action, including any

    5   derivative claims, asserted on behalf of the Debtor, whether

    6   known or unknown, foreseen or unforeseen, matured or

    7   unmatured, existing or hereafter arising, in law, equity,

    8   contract, tort, or otherwise, that the Debtor or the Estate

    9   would have been legally entitled to assert in their own right,

   10   whether individually or collectively, or on behalf of the

   11   holder of any claim against, or interest in, a debtor or other

   12   person."

   13         There are certain exceptions discussed, and then Released

   14   Parties are defined at Definition 113 of the Plan collectively

   15   as:   the Independent Directors; Strand, solely from the date

   16   of the appointment of the Independent Directors through the

   17   effective date; the CEO/CRO; the Committee, the members of the

   18   Committee, in their official capacities; the professionals

   19   retained by the Debtor and the Committee in the Chapter 11

   20   case; and the employees.       This is a defined term in the Plan

   21   Supplement and does not include certain employees.

   22         To be clear, these are not third-party releases such as

   23   addressed in the Pacific Lumber case.          These are the Debtor's

   24   and/or the bankruptcy estate's causes of action that are

   25   proposed to be released.       Releases by a debtor are




                                                                     002067
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 29 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 291 of 313 PageID 4795
                                                                             29


    1   discretionary and can be provided by a debtor to persons who

    2   have provided consideration to the debtor and the estate.

    3   Section 1123(b)(3)(A) of the Bankruptcy Code permits this.

    4         The evidence here supported the notion that these releases

    5   are a quid pro quo for the Released Parties' significant

    6   contributions to a highly complex and contentious

    7   restructuring.     The Debtor is releasing its own claims.           Some

    8   of the Released Parties would have indemnification rights

    9   against the Debtor.      And the Debtor's CEO, James Seery,

   10   credibly testified that he does not believe any claims exist

   11   as to the Released Parties.        The Court approves the Debtor

   12   releases and overrules the objections to them.

   13         Next, the exculpations appear at Article IX.C of the Plan

   14   and provide as follows:       Subject in all respects to Article

   15   XII.D of the Plan, to the maximum extent permitted by

   16   applicable law, no Exculpated Party will have or incur, and

   17   each Exculpated Party is hereby exculpated from, any claim,

   18   obligation, suit, judgment, damage, demand, debt, right, cause

   19   of action, remedy, loss, and liability for conduct occurring

   20   on or after the petition date in connection with or arising

   21   out of the filing and administration of the Chapter 11 case,

   22   the negotiation and pursuit of a disclosure statement, the

   23   Plan, or the solicitation of votes for or confirmation of the

   24   Plan, the funding or consummation of the Plan, or any related

   25   agreements, instruments, et cetera, et cetera, whether or not




                                                                     002068
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 30 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 292 of 313 PageID 4796
                                                                             30


    1   such Plan distributions occur following the effective date,

    2   the implementation of the Plan, and any negotiation,

    3   transactions, and documentation in connection with the

    4   foregoing clauses, provided, however, the foregoing will not

    5   apply to any acts or omissions of any Exculpated Party arising

    6   out of or related to acts or omissions that constitute bad

    7   faith, fraud, gross negligence, criminal misconduct, or

    8   willful misconduct; or Strand or any employee other than with

    9   respect to actions taken by such entities from the date of

   10   appointment of the Independent Directors through the effective

   11   date.

   12         Exculpated Parties are later defined at Section -- or,

   13   earlier defined at Section 62 of the Plan, Definition No. 62

   14   of the Plan, as later limited by the Debtor, as announced in

   15   the confirmation hearing.        And so these are the Exculpated

   16   Parties:    the Debtor and its successors and assigns; the

   17   employees, certain employees, as defined; Strand; the

   18   Independent Directors; the Committee, the members of the

   19   Committee, in their official capacities; the professionals

   20   retained by the Debtor and the Committee in the Chapter 11

   21   case; the CEO and CRO; and the related persons as to each of

   22   these parties listed in Part (iv) through (viii) above;

   23   provided, for the avoidance of doubt, and it goes on to say

   24   Dondero, Mark Okada, and various others aren't Exculpated

   25   Parties.




                                                                     002069
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 31 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 293 of 313 PageID 4797
                                                                              31


    1         Now, as earlier mentioned, the Objectors argue that

    2   Pacific Lumber, 584 F.3d 229, a Fifth Circuit case from 2009,

    3   categorically rejects the permissibility of nonconsensual

    4   exculpations as well as third-party releases in a Chapter 11

    5   plan.    So the Court is going to take a deep dive into that

    6   assertion.

    7         In Pacific Lumber, the Fifth Circuit reviewed on appeal

    8   numerous challenges to a confirmed plan of affiliated debtors

    9   known as Palco and Scopac and four subsidiaries.             The debtor

   10   Palco owned and operated the sawmill, a power plant, and even

   11   a town called Scotia, California.         The debtor Scopac owned

   12   timberlands.     A creditor, a secured creditor called Marathon

   13   had a claim against Palco's assets.          Marathon estimated

   14   Palco's assets were worth $110 million.          Its claim was $160

   15   million.    Meanwhile, other parties had large secured claims

   16   against the other debtor, Scopac.

   17         The plan that the bankruptcy court confirmed, which was on

   18   appeal to the Fifth Circuit, was filed by both the secured

   19   creditor Marathon and a joint plan proponent called MRC.              MRC

   20   was a competitor of the debtor Palco.          The Marathon/MRC plan

   21   proposed to dissolve all the debtors, cancel intercompany

   22   debts, and create two new entities, Townco and Newco.             Almost

   23   all of the debtor Palco's assets, including the town of

   24   Scotia, California, would be transferred to Townco.             The

   25   timberlands and other assets, including the sawmill, would be




                                                                     002070
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 32 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 294 of 313 PageID 4798
                                                                             32


    1   placed in Newco.

    2          Marathon and MRC proposed to contribute $580 million to

    3   Newco to pay claims against Scopac.          And Marathon would

    4   convert its secured claim against Palco's assets into equity,

    5   giving it full ownership of Townco, a 15 percent stake in

    6   Newco, and a new note for the sawmill's working capital.              MRC

    7   would own the other 80 percent of Newco and would manage and

    8   run the company.

    9          An indenture trustee for the secured indebtedness against

   10   Scopac -- which, by the way, had also been a plan proponent of

   11   a competing plan -- appealed the confirmation order, raising

   12   eight distinct issues on appeal.         One of the eight issues

   13   pertained to what the Fifth Circuit referred to as a

   14   "nondebtor exculpation and release clause."           This issue is

   15   discussed on the last two pages of a very lengthy opinion.

   16          While the complained-of provision is not quoted verbatim

   17   in the Pacific Lumber opinion, it appears to have been a

   18   typical exculpation clause.        Not a third-party release; a

   19   typical exculpation clause.        The Fifth Circuit stated, "The

   20   plan releases MRC, Marathon, Newco, Townco, and the Unsecured

   21   Creditors' Committee, and their personnel, from liability,

   22   other than for willful and gross negligence related to

   23   proposing, implementing, and administering the plan" at Page

   24   251.

   25          The Fifth Circuit held that "the nondebtor releases must




                                                                     002071
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 33 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 295 of 313 PageID 4799
                                                                             33


    1   be struck except with respect to the Creditors' Committee and

    2   its members."

    3         Footnote 26 of the opinion also states that the appellants

    4   had "not briefed why Newco and Townco or their officers and

    5   directors should not be released," and so "we do not analyze

    6   their position."      Rather, the Fifth Circuit merely analyzed

    7   why the exculpation provision was not permissible as to the

    8   two plan proponents, MRC and Marathon.

    9         Thus, the Court views Pacific Lumber as being a holding

   10   that squarely addressed the propriety of two plan proponents,

   11   a secured lender and a third-party competitor purchaser of the

   12   Debtors, obtaining nonconsensual exculpation in the plan.

   13   However, its reasoning certainly cannot be ignored, strongly

   14   suggesting it would not be inclined to approve an exculpation

   15   for any party other than a Creditors' Committee or its

   16   members.

   17         As far as the Fifth Circuit's reasoning, it relied on

   18   Bankruptcy Code Section 524(e) for striking down the

   19   exculpations, stating, "The law states, however, that

   20   discharge of a debt of the debtor does not affect the

   21   liability of any other entity on such debt."           Page 251.     The

   22   opinion suggests that MRC and Marathon may have tried to argue

   23   that 524(e) did not apply to their exculpations because MRC

   24   and Marathon were not liable as co-obligors in any way on any

   25   of the debtor's debt.




                                                                     002072
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 34 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 296 of 313 PageID 4800
                                                                             34


    1         The Fifth Circuit seemed dismissive of this argument,

    2   stating as follows, "MRC/Marathon insist the release clause is

    3   part of their bargain because, without the clause, neither

    4   company would have been willing to provide the plan's

    5   financing.     Nothing in the records suggests that MRC/Marathon,

    6   the Committee, or the Debtor's officers and directors were co-

    7   liable for the Debtor's prepetition debts.           Instead, the

    8   bargain the proponents claim to have purchased is exculpation

    9   from any negligence that occurred during the course of the

   10   case.    Any costs the released parties might incur defending

   11   against suits alleging such negligence are unlikely to swamp

   12   either of these parties or the consummated reorganization.                We

   13   see little equitable about protecting the released nondebtors

   14   from negligence suits arising out of the reorganization."

   15         The Court goes on to note that, in a variety of cases,

   16   that releases have been approved, but these cases "seem

   17   broadly to foreclose nonconsensual nondebtor releases and

   18   permanent injunctions."

   19         The Court then adds at Footnote 27 that the Fifth Circuit

   20   in the past did not set aside challenged plan releases that

   21   were in final nonappealable orders and were the subject of

   22   collateral attack much later, citing its famous Republic

   23   Supply v. Shoaf case, where the Fifth Circuit ruled that res

   24   judicata barred a debtor from bringing a claim that was

   25   specifically and expressly released by a confirmed




                                                                     002073
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 35 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 297 of 313 PageID 4801
                                                                             35


    1   reorganization plan because the debtor -- the objector failed

    2   to object to the release at confirmation.

    3         The Fifth Circuit in Pacific Lumber also noted that the

    4   Bankruptcy Code permits bankruptcy courts to enjoin third-

    5   party asbestos claims under certain circumstances, 524(g),

    6   which the Court said suggests nondebtor releases are most

    7   appropriate as a method to channel mass tort claims towards a

    8   specific pool of assets, citing numerous cases, including

    9   Johns-Manville.

   10         In reach its holding, the Fifth Circuit saw no reason to

   11   uphold exculpation to the plan proponents MRC and Marathon,

   12   seeming to find it inconsistent with 524(e) under the facts at

   13   bar, but the Court did uphold exculpation for the Creditors'

   14   Committee and its members, stating, "We agree, however, with

   15   courts that have held that 1103(c) under the Code, which lists

   16   the Creditors' Committee's powers, implies Committee members

   17   have qualified immunity for actions within the scope of their

   18   duties."    Numerous cites.      "The Creditors' Committee and its

   19   members are the only disinterested volunteers among the

   20   parties sought to be released here.          The scope of protection,

   21   which does not insulate them from willful and gross

   22   negligence, is adequate."

   23         Thus, the Court held that the exculpation provisions in

   24   Pacific Lumber must be struck except with regard to the

   25   Creditors' Committee and its members.




                                                                     002074
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 36 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 298 of 313 PageID 4802
                                                                             36


    1         Now, after all of that, this Court believes the following

    2   can be gleaned from Pacific Lumber.          First, the Fifth Circuit

    3   hinted that consensual exculpations and/or consensual

    4   nondebtor third-party releases are permissible.            The Court

    5   was, of course, dealing with nonconsensual exculpations in

    6   Pacific Lumber.      In this regard, I note Page 252, where the

    7   Court cited various prior Fifth Circuit authority and then

    8   stated, "These cases seem broadly to foreclose nonconsensual

    9   nondebtor releases and permanent injunctions."

   10         The second thing that can be gleaned from Pacific Lumber:

   11   The Fifth Circuit hinted that nondebtor releases may be

   12   permissible in cases involving global settlements of mass

   13   claims against the debtors and co-liable parties.            The Court,

   14   of course, referred to 524(g), but various other cases which

   15   approved nondebtor releases where mass claims were channeled

   16   to a specific pool of assets.

   17         Third, the Fifth Circuit outright held that exculpations

   18   from negligence for a Creditors' Committee and its members are

   19   permissible because the concept is both consistent with

   20   1103(c), "which implies Committee members have qualified

   21   immunity for actions within the scope of their duties," and a

   22   good policy result, since "if members of the Committee can be

   23   sued by persons unhappy with the outcome of the case, it will

   24   be extremely difficult to find members to serve on an official

   25   committee."




                                                                     002075
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 37 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 299 of 313 PageID 4803
                                                                             37


    1         Fourth, the Fifth Circuit recognized in Pacific Lumber

    2   that res judicata may bar complaints regarding an

    3   impermissible plan release, citing to its earlier Republic

    4   Supply v. Shoaf opinion.

    5         Now, being ever-mindful of the Fifth Circuit's words in

    6   Pacific Lumber, this Court cannot help but wonder about at

    7   least three things.

    8         First, did the Fifth Circuit leave open the door that

    9   facts/equities might sometimes justify approval of an

   10   exculpation for a person other than a Creditors' Committee and

   11   its members?     For example, the Fifth Circuit stated, in

   12   referring to the plan proponents Marathon and MRC, that "Any

   13   costs the released parties might incur defending against suits

   14   alleging such negligence are unlikely to swamp either of these

   15   parties or the consummated reorganization."           Here, this Court

   16   can easily expect the proposed exculpated parties to incur

   17   costs that could swamp them and the reorganization based on

   18   the past litigious conduct of Mr. Dondero and his controlled

   19   entities.    Do these words of the Fifth Circuit hint that

   20   equities/economics might sometimes justify an exculpation?

   21         Second, did the Fifth Circuit's rationale for permitted

   22   exculpations to Creditors' Committee and their members, which

   23   was clearly policy-based, based on their implied qualified

   24   immunity flowing from their duties in Section 1103 and their

   25   disinterestedness, and the importance of their role in a




                                                                     002076
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 38 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 300 of 313 PageID 4804
                                                                             38


    1   Chapter 11 case, did this rationale leave open the door to

    2   sometimes permitting exculpations to other parties in a

    3   particular Chapter 11 case besides Creditors' Committees and

    4   their members?     For example, in a situation such as the

    5   Highland case, in which Independent Directors, brought in to

    6   avoid a trustee, are more like a Creditors' Committee than an

    7   incumbent board of directors.

    8         Third, the Fifth Circuit's sole statutory basis was

    9   Section 524(e).      This Court would humbly submit that this is a

   10   statute dealing with prepetition liability in which some

   11   nondebtor is liable with the Debtor.          Exculpation is a concept

   12   dealing with postpetition liability.

   13         The Ninth Circuit recently, in a case called Blixseth v.

   14   Credit Suisse, 961 F.3d 1074 (9th Cir. 2020), approved the

   15   validity of an exculpation clause incorporated into a

   16   confirmed Chapter 11 plan that purported to absolve certain

   17   nondebtor parties that were "closely involved" in drafting the

   18   plan.    They were the largest secured creditor, a purchaser,

   19   and an individual who was an indirect owner of certain of the

   20   debtor companies.      The exculpation was from any negligence,

   21   liability, for "any act or omission in connection with,

   22   related to, or arising out of the Chapter 11 cases."

   23         By the time the appeal was before the Ninth Circuit, the

   24   only issue was the propriety of the exculpation clause as to

   25   the large secured creditor, which was also a plan proponent,




                                                                     002077
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 39 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 301 of 313 PageID 4805
                                                                             39


    1   since all the other exculpated parties had settled with the

    2   appellant.

    3         The Court, in determining that the exculpation clause was

    4   permissible as to the secured lender, concluded that Section

    5   524(e) "does not bar a narrow exculpation clause of the kind

    6   here at issue -- that is, one focused on actions of various

    7   participants in the plan approval process and relating only to

    8   that process," Page 1082.        Why?   Because "Section 524(e)

    9   establishes that discharge of a debt of the debtor does not

   10   affect the liability of any other entity on such debt."              In

   11   other words, the discharge in no way affects the liability of

   12   any other entity for the discharged debt.           By its terms,

   13   524(e) prevents a bankruptcy court from extinguishing claims

   14   of creditors against nondebtors over the very discharged debt

   15   through the bankruptcy proceedings.

   16         The Court went on to explicitly disagree with Pacific

   17   Lumber in its analysis of 524(e), reiterating that an

   18   exculpation clause covers only liabilities arising from the

   19   bankruptcy proceedings and not of any of the debtor's

   20   discharged debt.      Footnote 7, Page 1085.

   21         Ultimately, the Court held that under Section 105(a),

   22   which empowers a bankruptcy court to issue any order, process,

   23   or judgment that is necessary or appropriate to carry out the

   24   provisions of Chapter 11 and Section 1123, which establishes

   25   the appropriate content of the bankruptcy plan, under these




                                                                     002078
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 40 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 302 of 313 PageID 4806
                                                                              40


    1   sections, the bankruptcy court had authority to approve an

    2   exculpation clause intended to trim subsequent litigation over

    3   acts taken during the bankruptcy proceedings and so render the

    4   plan viable.

    5         This Court concludes that, just as the Fifth Circuit left

    6   open the door for consensual exculpations and releases in

    7   Pacific Lumber, just as it left open the door for consensual

    8   exculpations and releases in Pacific Lumber, its dicta

    9   suggests that an exculpation might be permissible if there is

   10   a showing that "costs that the released parties might incur

   11   defending against suits alleging such negligence are likely to

   12   swamp either the Exculpated Parties or the reorganization."

   13   Again, that was a quote from the Fifth Circuit.

   14         If ever there were a risk of that happening in a Chapter

   15   11 reorganization, it is this one.         The Debtor's current CEO

   16   credibly testified that Mr. Dondero has said outside the

   17   courtroom that if Mr. Dondero's own pot plan does not get

   18   approved, that he will "burn the place down."            Here, this

   19   Court can easily expect the proposed exculpated parties might

   20   expect to incur costs that could swamp them and the

   21   reorganization process based on the past litigious conduct of

   22   Mr. Dondero and his controlled entities.

   23         Additionally, this Court concludes that the Fifth

   24   Circuit's rationale in Pacific Lumber for permitted

   25   exculpations to Creditors' Committees and their members, which




                                                                     002079
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 41 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 303 of 313 PageID 4807
                                                                             41


    1   was clearly policy-based based on their implied qualified

    2   immunity flowing from Section 1103 and their importance in a

    3   Chapter 11 case, leaves the door open to sometimes permitting

    4   exculpations to other parties in a particular Chapter 11 case

    5   besides a UCC and its members.

    6         Again, if there was ever such a case, the Court believes

    7   it is this one, in which Independent Directors were brought in

    8   to avoid a trustee and are much more like a Creditors'

    9   Committee than an incumbent board of directors.            While,

   10   admittedly, there are a few exculpated parties here proposed

   11   beyond the independent board, such as certain employees, it

   12   would appear that no one is invulnerable to a lawsuit here if

   13   past is prologue in this Highland saga.

   14         The Creditors' Committee was initially not keen on

   15   exculpations for certain employees.          However, Mr. Seery

   16   credibly testified that there was a contentious arm's-length

   17   negotiation over this and that he needs these employees to

   18   preserve value implementing the Plan.          Mr. Dondero has shown

   19   no hesitancy to litigate with former employees in the past, to

   20   the nth degree, and there is every reason to believe he would

   21   again in the future, if able.

   22         Finally, in this situation, in the case at bar, we would

   23   appear to have a Shoaf reason to approve the exculpations.

   24   The January 9, 2020 order of this Court, Docket Entry 339,

   25   which approved the independent board and an ongoing corporate




                                                                     002080
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 42 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 304 of 313 PageID 4808
                                                                              42


    1   governance structure for this case, and which is incorporated

    2   into the Plan at Article IX.H, provided as follows:             "No

    3   entity may commence or pursue a claim or cause of action of

    4   any kind against any Independent Director, any Independent

    5   Director's agents, or any Independent Director's advisors

    6   relating in any way to the Independent Director's role as an

    7   Independent Director of Strand without the Court (1) first

    8   determining, after notice, that such claim or cause of action

    9   represents a colorable claim of willful misconduct or gross

   10   negligence against Independent Director, any Independent

   11   Director's agents, or any Independent Director's advisors; and

   12   (2) specifically authorizing such entity to bring such a

   13   claim.    The Court will have sole jurisdiction to adjudicate

   14   any claim for which approval of the Court to commence or

   15   pursue has been granted."

   16         This was both an exculpation from negligence as to the

   17   Independent Directors and their agents and advisors, as well

   18   as a gatekeeping provision.        This Court believes that this

   19   provision basically approved an exculpation for the

   20   Independent Directors way back on January 9, 2020 for their

   21   postpetition conduct that might be negligent.            And this is the

   22   law of the case and has res judicata preclusive effect now.

   23         Thus, as to the three Independent Directors, as well as

   24   the other named parties in the January 9, 2020 order, their

   25   agents, their advisors, we have a situation that fits within




                                                                     002081
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 43 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 305 of 313 PageID 4809
                                                                             43


    1   Republic Supply v. Shoaf, and we fit within the exception

    2   articulated in Pacific Lumber.

    3         The Court reserves the right to supplement these findings

    4   and conclusions as to the exculpations, but based on the

    5   foregoing, they are approved and the objections are overruled.

    6         Now, turning to the Plan objection, it appears at Article

    7   IX.F of the Plan and provides, in pertinent part, as follows:

    8   Upon entry of the confirmation order, all enjoined parties are

    9   and shall be permanently enjoined on and after the effective

   10   date from taking any action to interfere with the

   11   implementation or consummation of the Plan.           Except as

   12   expressly provided in the Plan, the confirmation order, or a

   13   separate order of the Bankruptcy Court, all Enjoined Parties

   14   are and shall be permanently enjoined on and after the

   15   effective date, with respect to any claims and interests, from

   16   directly or indirectly -- and then commencing, conducting,

   17   continuing any suit, action, proceeding of any kind, and

   18   numerous other acts of that vein.

   19         The injunction set forth herein shall extend to and apply

   20   to any act of the type set forth in any of the causes above

   21   against any successors to the Debtor, including but not

   22   limited to the Reorganized Debtor, the Litigation Sub-Trust,

   23   and the Claimant Trust, and their respective property and

   24   interests in property.

   25         Plan injunctions like this are commonplace and




                                                                     002082
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 44 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 306 of 313 PageID 4810
                                                                              44


    1   appropriate.     They are entirely consistent with and

    2   permissible under Bankruptcy Code Sections 1123(a)(5),

    3   1123(a)(6), 1141(a) and (c), and 1142, as well as Bankruptcy

    4   Rule 3016(c), which articulates the form that a plan

    5   injunction must be set forth in a plan.

    6         The Court finds the objections to the Plan Injunctions to

    7   be unfounded, and they are thus overruled without much

    8   discussion here.

    9         Now, lastly, the Gatekeeper Provision.          It appears at

   10   Paragraph 4 of Article IX.F of the Plan and provides, in

   11   pertinent part, "Subject in all respects to Article XII.D, no

   12   Enjoined Party may commence or pursue a claim or cause of

   13   action of any kind against any Protected Party that arose or

   14   arises from or is related to the Chapter 11 case, the

   15   negotiation of the Plan, the administration of the Plan, or

   16   property to be distributed under the Plan, the wind-down of

   17   the business of the Debtor or Reorganized Debtor, the

   18   administration of the Claimant Trust or the Litigation Sub-

   19   Trust, or the transactions in furtherance of the foregoing,

   20   without the Bankruptcy Court (1) first determining, after

   21   notice and a hearing, that such claim or cause of action

   22   represents a colorable claim of any kind, including but not

   23   limited to negligence, bad faith, criminal misconduct and

   24   willful misconduct, fraud, or gross negligence against a

   25   Protected Party; and (2) specifically authorizing such




                                                                     002083
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 45 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 307 of 313 PageID 4811
                                                                             45


    1   Enjoined Party to bring such claim or cause of action against

    2   such Protected Party, provided, however, that the foregoing

    3   will not apply to a claim or cause of action against Strand or

    4   against any employee other than with respect to actions taken,

    5   respectively, by Strand or any such employee from the date of

    6   appointment of the Independent Directors through the effective

    7   date.    The Bankruptcy Court will have sole and exclusive

    8   jurisdiction to determine whether a claim or cause of action

    9   is colorable and, only to the extent legally permissible and

   10   as provided for in Article XI, shall have jurisdiction to

   11   adjudicate the underlying colorable claim or cause of action."

   12         This gatekeeper provision appears necessary and reasonable

   13   in light of the litigiousness of Mr. Dondero and his

   14   controlled entities that has been described at length herein.

   15   Provisions similar to this have been approved in this district

   16   in the Pilgrim's Pride case and the CHC Helicopter case.              The

   17   provision is within the spirit of the Supreme Court's Barton

   18   Doctrine.    And it appears consistent with the notion of a pre-

   19   filing injunction to deter vexatious litigants that has been

   20   approved by the Fifth Circuit in such cases as Baum v. Blue

   21   Moon Ventures, 513 F.3d 181, and in the In re Carroll case,

   22   850 F.3d 811, which arose out of a bankruptcy pre-filing

   23   injunction.

   24         The Fifth Circuit, in fact, noted in the Carroll case that

   25   federal courts have authority to enjoin vexatious litigants




                                                                     002084
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 46 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 308 of 313 PageID 4812
                                                                             46


    1   under the All Writs Act, 28 U.S.C. § 1651.           And additionally,

    2   under the Bankruptcy Code, a bankruptcy court can issue any

    3   order, including a civil contempt order, necessary or

    4   appropriate to carry out the provisions of the Code, citing,

    5   of course, 105 of the Bankruptcy Code.

    6         The Fifth Circuit stated that, when considering whether to

    7   enjoin future filings against a vexatious litigant, a

    8   bankruptcy court must consider the circumstances of the case,

    9   including four factors:       (1)   the party's history of

   10   litigation; in particular, whether he has filed vexatious,

   11   harassing, or duplicative lawsuits; (2) whether the party had

   12   a good faith basis for pursuing the litigation, or perhaps

   13   intended to harass; (3) the extent of the burden on the courts

   14   and other parties resulting from the party's filings; and (4)

   15   the adequacy of alternatives.

   16         In the Baum case, the Fifth Circuit stated that the

   17   traditional standards for injunctive relief -- i.e.,

   18   irreparable harm and inadequate remedy at law -- do not apply

   19   to the issuance of an injunction against a vexatious litigant.

   20         Here, although I have not been asked to declare Mr.

   21   Dondero and his affiliated entities as vexatious litigants per

   22   se, it is certainly not beyond the pale to find that his long

   23   history with regard to the major creditors in this case has

   24   strayed into that possible realm, and thus this Court is

   25   justified in approving this provision.




                                                                     002085
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 47 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 309 of 313 PageID 4813
                                                                             47


    1         One of the Objectors' lawyers stated very eloquently in

    2   closing argument, in opposing the plan injunction and

    3   gatekeeping provisions, that "Even a serial killer has

    4   constitutional rights," suggesting that these provisions would

    5   deprive Mr. Dondero and his controlled entities of fundamental

    6   rights or due process somehow.         But to paraphrase the district

    7   court in the Carroll case, no one, rich or poor, is entitled

    8   to abuse the judicial process.         There exists no constitutional

    9   right of access to the courts to prosecute actions that are

   10   frivolous or malicious.       The Plan injunction and gatekeeper

   11   provisions in Highland's plan simply set forth a way for this

   12   Court to use its tools, its inherent powers, to avoid abuse of

   13   the court system, protect the implementation of the Plan, and

   14   preempt the use of judicial time that properly could be used

   15   to consider the meritorious claims of other litigants.

   16         Accordingly, the Objectors' objections to this provision

   17   are overruled.

   18         As earlier stated, this Court reserves the right to alter

   19   or supplement this ruling in a written order.            In this regard,

   20   the Court directs Debtor's counsel -- I hope you are still

   21   awake; it's been a long time -- the Court directs Debtor's

   22   counsel to submit a form of order.         And specifically, I assume

   23   that you've already prepared or have been in the process of

   24   preparing a set of findings of fact, conclusions of law, and

   25   confirmation order that tracks the confirmation evidence and




                                                                     002086
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 48 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 310 of 313 PageID 4814
                                                                             48


    1   recites conclusions of law that the Plan complies with all the

    2   various provisions of Section 1123, 1129, and other applicable

    3   Code provisions.

    4         What I want you to do is take this bench ruling and add it

    5   to what you've prepared.       And what I mean is, as you can tell,

    6   I've been reading:      I will have my courtroom deputy email to

    7   you all a copy of what I just read.          I'll have her obviously

    8   copy the Debtor's counsel, Creditors' Committee, Dondero and

    9   the other Objectors, copy them on this written document she's

   10   going to send out.      And, again, I want you to kind of meld it

   11   into what you've already been preparing.

   12         Obviously, I did not address in this oral ruling every

   13   provision of 1129(a) and (b).        I did not address every 1123

   14   objection.     I did not even address every single objection of

   15   the Objectors.     But, again, any objection I've not

   16   specifically addressed today is overruled.

   17         The briefing, I should say, that the Debtor submitted,

   18   there was a Memorandum of Law in Support of Confirmation filed

   19   on January 22nd.      There was also a reply brief, a hundred

   20   pages or so, separately filed, replying to all the objections.

   21   I don't disagree with anything that was in that.            So, again,

   22   to the extent you want to send me conclusions of law that are

   23   along the lines of that briefing, I would consider that.

   24         And so what I thought is you'll send me the melded

   25   document and I will edit it if I see fit.           I recognize this




                                                                     002087
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 49 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 311 of 313 PageID 4815
                                                                             49


    1   may take a few days, so I don't give you a strict timetable,

    2   just hopefully it won't take too many days.

    3         All right.    Is there anyone out there -- Mr. Pomerantz,

    4   you had to go to jury duty, except I can't believe --

    5               MR. POMERANTZ:     No, I --

    6               THE COURT:    I can't believe you were called, but are

    7   you there?

    8               MR. POMERANTZ:     Your Honor, I am here.       I was luckily

    9   excused, because I probably wouldn't have made it.

   10         Your Honor, one just comment I'd make.          You referred to

   11   the January 9th order.       You didn't refer to the CEO order,

   12   which is your order July 16th, which had the same gatekeeper

   13   provision.     I assume that was the same analysis?

   14               THE COURT:    That was an oversight.       Same analysis.

   15   And that's exactly why I said I reserve the right to

   16   supplement or amend, because I know there had to be places

   17   like that where I omitted to mention something important.

   18               MR. POMERANTZ:     But thank you, Your Honor, for your

   19   thoughtful ruling, and we will certainly incorporate your

   20   materials into the order that we're working on and get it to

   21   you when we can.      But we appreciate it on behalf of the

   22   Debtor.    We know this took a lot of time and a lot of effort.

   23   Hopefully, you got a chance to still watch the Super Bowl

   24   yesterday.

   25               THE COURT:    Well, when I saw that Tom Brady was going




                                                                     002088
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 50 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 312 of 313 PageID 4816
                                                                             50


    1   to win, I turned it off.

    2         I'm sorry.    That's terrible.      You know, my law clerk, my

    3   law clerk that you can't see, Nate, he is from Ann Arbor,

    4   Michigan, University of Michigan, and he almost cried when I

    5   said I didn't like Tom Brady the other day.            So, I apologize.

    6               MR. POMERANTZ:     Your Honor, one other comment.        We

    7   had our motion to assume our nonresidential real property

    8   lease that was also on.       It got missed in all the fanfare, but

    9   it was -- it has been unopposed and essentially done pursuant

   10   to stipulation.      So we'd like to submit an order on that as

   11   well.

   12               THE COURT:    Okay.   I have seen that, and I approve it

   13   under 365.     You may submit the order.       Okay.    Thank you.

   14               MR. POMERANTZ:     Thank you, Your Honor.

   15               THE CLERK:    All rise.

   16         (Proceedings concluded at 10:35 a.m.)

   17                                     --oOo--

   18

   19

   20                                  CERTIFICATE

   21        I certify that the foregoing is a correct transcript from
        the electronic sound recording of the proceedings in the
   22   above-entitled matter.
   23      /s/ Kathy Rehling                                      02/09/2021

   24   ______________________________________                 ________________
        Kathy Rehling, CETD-444                                    Date
   25   Certified Electronic Court Transcriber




                                                                     002089
Case 19-34054-sgj11 Doc 1917 Filed 02/09/21 Entered 02/09/21 12:03:25 Page 51 of 51
 Case 3:21-cv-00538-N Document 26-7 Filed 06/09/21 Page 313 of 313 PageID 4817
                                                                             51

                                           INDEX
    1
        PROCEEDINGS                                                                3
    2
        WITNESSES
    3
        -none-
    4

    5   EXHIBITS

    6   -none-

    7   RULINGS

    8   Confirmation Hearing [1808]                                                3

    9   Agreed Motion to (1) Assume Non-Residential Real Property                 50
        Lease with Crescent TC Investors, LP upon Confirmation of
   10   Plan and (II) Extend Assumption Deadline [1624]
   11   END OF PROCEEDINGS                                                        50
   12   INDEX                                                                     51
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                                                     002090
